                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 1 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                           Where Cited
                                                                                                         Western Area Power Administration, Final Allocation of the Post ‐                 FEIS APP K
                                                                                                         2004 Resource Pool‐Salt Lake City Area Integrated Projects, Federal
                                                                                                         Register 67(23): 5113‐5116, February 4, 2002. Call out is on page K‐
Ref‐000001    4      LTEMP EIS Reference _67 FR 5113.pdf                                                 258 (67 FR 5113).
                                                                                                         ACHP (Advisory Council on Historic Preservation), 2004, Protection of             FEIS Ch 6
                                                                                                         Historic Properties (Incorporating Amendments Effective August 5,
                                                                                                         2004) , 36 CFR Part 800. Available at http://www.achp.gov/regs‐
Ref‐000005   16      LTEMP EIS Reference _ACHP_2004_Protection Historic Prop.pdf                         rev04.pdf. Accessed Sept. 2, 2016.
                                                                                                         Ackerman, M.W., 2008, 2006 Native Fish Monitoring Activities in the               DEIS Ch 6
                                                                                                         Colorado River, Grand Canyon, Annual Report, Grand Canyon                         FEIS Ch 6
Ref‐000021   89      LTEMP EIS Reference _Ackerman_2008_Native Fish monitoring CO riv.pdf                Monitoring and Research Center, Flagstaff, Ariz.
                                                                                                         Ackerman, M.W., D. Ward, T. Hunt, S. Rogers, D.R. Van Haverbeke,                  DEIS Ch 6
                                                                                                         and A. Morgan, 2006, 2006 Grand Canyon Long‐term Fish Monitoring,                 FEIS Ch 6
                                                                                                         Colorado River, Diamond Creek to Lake Mead , 2006 Trip Report,
                                                                                                         prepared for U.S. Geological Survey, Grand Canyon Monitoring and
Ref‐000110    8      LTEMP EIS Reference _Ackerman_et al_2006_GC fish monitoring CO riv.pdf              Research Center, Flagstaff, Ariz.
                                                                                                         ADEQ (Arizona Department of Environmental Quality), 2006a,                        DEIS Ch 6
                                                                                                         Recommendations to Address Colorado River Water Quality , Water                   FEIS Ch 6
Ref‐000118   116     LTEMP EIS Reference _ADEQ_2006a_Recommendations CO Riv.pdf                          Quality Division, Clean Colorado River Alliance, Jan.
                                                                                                         ADEQ, 2006b, Final Arizona Greenhouse Gas Inventory and Reference                 DEIS Ch 6
                                                                                                         Case Projections 1990–2020 , March. Available at                                  FEIS Ch 6
                                                                                                         http://www.azclimatechange.gov/download/O40F9293.pdf. Accessed
Ref‐000234   59      LTEMP EIS Reference _ADEQ_2006b_AZ GHG Inventory.pdf                                Oct. 29, 2013.
                                                                                                         Albrecht, B., R. Kegerries, J.M. Barkstedt, W.H. Brandenburg, A.L.                DEIS Ch 6
                                                                                                         Barkalow, S.P. Platania, M. McKinstry, B. Healy, J. Stolberg, and Z.              FEIS Ch 6
                                                                                                         Shattuck, 2014, Razorback Sucker Xyrauchen texanus Research and
                                                                                                         Monitoring in the Colorado River Inflow Area of Lake Mead and the
                                                                                                         Lower Grand Canyon, Arizona and Nevada , final report prepared by
                                                                                                         BIO‐WEST, Inc., for U.S. Bureau of Reclamation, Upper Colorado
Ref‐000293   156     LTEMP EIS Reference _Albrecht_et al_2014_Razorback Sucker R&M.pdf
                                                                                                         Region Salt Lake City Utah
                                                                                                         Alpine, A.E. (ed.), 2010, Hydrological, Geological, and Biological Site           DEIS Ch 6
                                                                                                         Characterization of Breccia Pipe Uranium Deposits in Northern                     FEIS Ch 6
                                                                                                         Arizona , Scientific Investigation Report 2010‐5025, U.S. Geological
                                                                                                         Survey.

                                                                                                          A portion of the document is also cited as :
                                                                                                          Hinck, J.E., G. Linder, S. Finger, E. Little, D. Tillitt, and W. Kuhne, 2010,
                                                                                                          “Biological Pathways of Exposure and Ecotoxicity Values for Uranium
                                                                                                          and Associated Radionuclides,” Chapter D in Hydrological, Geological,
                                                                                                          and Biological Site Characterization of Breccia Pipe Uranium Deposits
                                                                                                          in Northern Arizona, Alpine, A.E. (ed.), Scientific Investigations Report
Ref‐000449   359     LTEMP EIS Reference _Alpine 2010_Hydro geo bio AZ.pdf                                2010‐5025, U.S. Department of the Interior, U.S. Geological Survey.



                                                                                             Page 1 of 112                                                                            EXHIBIT 2
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 2 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                        Alvarez, L.V., and M.W. Schmeeckle, 2012, “Erosion of River Sandbars      DEIS Ch 6
                                                                                                        by Diurnal Stage Fluctuations in the Colorado River in the Marble and     FEIS Ch 6
                                                                                                        Grand Canyons: Full‐Scale Laboratory Experiments,” River Research
                                                                                                        and Applications 29(7):839–854. DOI 10.1002/rra.2576.
Ref‐000808   16      LTEMP EIS Reference _Alvarez_Schmeeckle_2012_Erosion River Sandbars.pdf
                                                                                                         AMEC Americas Limited, 2005, Mackenzie Gas Project Effects of Noise      DEIS Ch 6
                                                                                                         on Wildlife , prepared for Imperial Oil Resources Ventures Limited,      FEIS Ch 6
                                                                                                         July. Available at
                                                                                                         http://ulpeis.anl.gov/documents/dpeis/references/pdfs/AMEC_Ameri
Ref‐000824   74      LTEMP EIS Reference _AMEC Americas_2005_Mackenzie Gas.pdf                           cas 2005.pdf. Accessed April 1, 2015.
                                                                                                         Andersen, M.E., 2009, Status and Trends of the Grand Canyon              DEIS Ch 6
                                                                                                         Population of the Humpback Chub , U.S. Geological Survey Fact Sheet      FEIS Ch 6
                                                                                                         2009‐3035. Available at http://pubs.usgs.gov/fs/2009/3035. Accessed
Ref‐000898    2      LTEMP EIS Reference _Andersen_2009_Status Trends HBC.pdf                            Jan. 21, 2015.
                                                                                                         Andersen, M.E., M.W. Ackerman, K.D. Hilwig, A.E. Fuller, and P.D.        DEIS Ch 6
                                                                                                         Alley, 2010, “Evidence of Young Humpback Chub Overwintering in the       FEIS Ch 6
                                                                                                         Mainstem Colorado River, Marble Canyon, Arizona, USA,” The Open
Ref‐000900    9      LTEMP EIS Reference _Andersen_et al_2010_HBC overwintering.pdf                      Fish Science Journal 3:42–50.
                                                                                                         Anderson, K.C., 2006, Geoarchaeological Investigations of 53 Sites       DEIS Ch 6
                                                                                                         between Glen Canyon Dam and Paria Riffle , Navajo Nation                  App H
                                                                                                         Archaeology Department Report No. 05‐229, U.S. Bureau of                 FEIS Ch 6
Ref‐000909   41      LTEMP EIS Reference _Anderson_2006_GeoArch 53 sites.pdf                             Reclamation.
                                                                                                         Anderson, B.W., 2012, “Four Decades of Research on the Lower             DEIS Ch 6
                                                                                                         Colorado River,” Bulletin of the Revegetation and Wildlife               FEIS Ch 6
Ref‐000950   152     LTEMP EIS Reference _Anderson_2012_Four Decades LO Colorado.pdf                     Management Center 5(1):1–145.
                                                                                                         Anderson, M., 2012, “Characteristics of Lees Ferry Fishery,” personal    DEIS Ch 6
                                                                                                         communication from Anderson (Arizona Game and Fish Department)           FEIS Ch 6
Ref‐001102   12      LTEMP EIS Reference _Anderson_2012_Lees Ferry data_Sept 27.pdf                      to J. May (Argonne National Laboratory), Sept. 27.
                                                                                                         Anderson, K., 2014, personal communication from Anderson (Utah             App K
                                                                                                         Associated Municipal Power Systems), to L. Poch (Argonne National
Ref‐001114    2      LTEMP EIS Reference _Anderson_2014_Hourly Load Data.pdf                             Laboratory), Feb. 24.
                                                                                                         Anderson, L.S., and G.A. Ruffner, 1987, Effects of the Post‐Glen         DEIS Ch 6
                                                                                                         Canyon Dam Flow Regime on the Old High Water Line Plant                   App G
                                                                                                         Community Along the Colorado River in Grand Canyon, Terrestrial          FEIS Ch 6
                                                                                                         Biology of the Glen Canyon Environmental Studies, NTIS PB88‐183504,
Ref‐001116   56      LTEMP EIS Reference _Anderson_Ruffner_1987_flow regime_plants.pdf                   Glen Canyon Environmental Studies, Flagstaff, Ariz.
                                                                                                         Anderson, C.R., and S.A. Wright, 2007, “Development and Application      DEIS Ch 6
                                                                                                         of a Water Temperature Model for the Colorado River Ecosystem            FEIS Ch 6
                                                                                                         below Glen Canyon Dam, Arizona,” pp. 13–26 in The American
                                                                                                         Institute of Hydrology and Technology, 2007 Annual Meeting and
                                                                                                         International Conference—Integrated Watershed
                                                                                                         Management—Partnerships in Science, Technology and Planning , T.
Ref‐001172   14      LTEMP EIS Reference _Anderson_Wright_2007_Dev water temp model.pdf
                                                                                                         Hromadka (ed ) Reno Nev April 22–25


                                                                                            Page 2 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 3 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                         Andrews, E.D., 1991, “Sediment Transport in the Colorado River            DEIS Ch 6
                                                                                                         Basin,” pp. 43–60 in Colorado River Ecology and Dam Management,           FEIS Ch 6
                                                                                                         proceedings of a symposium, May 24–25, 1990, Santa Fe, N.Mex., N.R.
                                                                                                         Council (ed.), National Academy Press, Washington, D.C.
Ref‐001186   248     LTEMP EIS Reference _Andrews_1991_Sed Transport CO Riv.pdf
                                                                                                          Angradi, T.R., 1994, “Trophic Linkages in the Lower Colorado River –     DEIS Ch 6
                                                                                                          Multiple Stable Isotope Evidence,” Journal of the North American          App F
Ref‐001434   18      LTEMP EIS Reference _Angradi_1994_Trophic linkages lower CO Riv.pdf                  Benthological Society 13(4):479–495.                                     FEIS Ch 6
                                                                                                          Angradi, T.R., R.W. Clarkson, D.A. Kubly, and S.A. Morgensen, 1992,      DEIS Ch 6
                                                                                                          Glen Canyon Dam and the Colorado River: Responses of the Aquatic         FEIS Ch 6
                                                                                                          Biota to Dam Operations , Glen Canyon Environmental Studies Report,
Ref‐001452   169     LTEMP EIS Reference _Angradi_et al_1992_Biota dam operations.pdf                     Arizona Game and Fish Department, Phoenix, Ariz.
                                                                                                          Angradi, T.R., and D.M. Kubly, 1993, “Effects of Atmospheric Exposure    DEIS Ch 6
                                                                                                          on Chlorophyll a , Biomass and Productivity of the Epilithon of a         App F
                                                                                                          Tailwater River,” Regulated Rivers Research & Management                 FEIS Ch 6
Ref‐001621   14      LTEMP EIS Reference _Angradi_Kubly_1993_Chlorophyll_Tailwater River.pdf              8:345–358.
                                                                                                          Angradi, T.R., and D.M. Kubly, 1994, “Concentration and Transport of     DEIS Ch 6
                                                                                                          Particulate Organic Matter below Glen Canyon Dam on the Colorado         FEIS Ch 6
                                                                                                          River, Arizona,” Journal of the Arizona‐Nevada Academy of Science
Ref‐001635   12      LTEMP EIS Reference _Angradi_Kubly_1994_Organic matter CO River.pdf                  28(1/2):12–22.
                                                                                                          ARB (Air Resources Board), 2014, California Greenhouse Gas Emission      DEIS Ch 6
                                                                                                          Inventory: 2000–2012 (2014 Edition) , California Environmental           FEIS Ch 6
                                                                                                          Protection Agency, May. Available at
                                                                                                          http://www.arb.ca.gov/cc/inventory/pubs/reports/ghg_inventory_00‐
Ref‐001647    4      LTEMP EIS Reference _ARB_2014_GHG Inventory Data.PDF                                 12 report.pdf.
                                                                                                          Argonne (Argonne National Laboratory), 2012, Summary of Public           DEIS Ch 6
                                                                                                          Scoping Comments on the Glen Canyon Dam Long‐Term Experimental           FEIS Ch 6
                                                                                                          and Management Plan Environmental Impact Statement , prepared
                                                                                                          for Bureau of Reclamation and National Park Service by
                                                                                                          Environmental Science Division, Argonne National Laboratory, March.
Ref‐001651   540     LTEMP EIS Reference _Argonne_2012_LTEMP Scoping Summary.pdf
                                                                                                          Arizona Department of Administration, 2013, “Population                  DEIS Ch 6
                                                                                                          Projections,” Office of Employment and Population Statistics.            FEIS Ch 6
                                                                                                          Available at http://www.workforce.az.gov/population‐
Ref‐002191    4      LTEMP EIS Reference _Arizona Dept Admin_2013_Population Projections.pdf              projections.aspx. Accessed Jan. 13, 2015.
                                                                                                          ARS (Air Resource Specialists, Inc.), 2013, Western Regional Air         DEIS Ch 6
                                                                                                          Partnership, Regional Haze Rule, Reasonable Progress Summary             FEIS Ch 6
                                                                                                          Report , prepared for Western Governors’ Association, Denver, Colo.,
                                                                                                          by ARS, Fort Collins, Colo., June 28. Available at
Ref‐002195 1282 LTEMP EIS Reference _ARS_2013_WRAP Regional Haze Rule.pdf                                 http://www.wrapair2.org/RHRPR.aspx. Accessed Feb. 20, 2014.




                                                                                             Page 3 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 4 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                         Where Cited
                                                                                                         Austin, D., I. Bulletts, B. Drye, M. Wall, D. Kennedy, and A. Phillips, III,    DEIS Ch 6
                                                                                                         1999, Southern Paiute Consortium Colorado River Corridor                        FEIS Ch 6
                                                                                                         Monitoring and Education Program Summary Report, prepared by
                                                                                                         the Southern Paiute Consortium, Pipe Spring, Ariz., and the Bureau of
                                                                                                         Applied Research in Anthropology, University of Arizona, Tucson, Ariz.,
Ref‐003477    1      LTEMP EIS Reference _Austin_et al_1999_Monitoring Report.pdf                        for the Bureau of Reclamation Flagstaff Ariz Aug
                                                                                                         Austin, D., A. Phillips, III, D. Seibert, and K. Bulletts, 2007, Southern       DEIS Ch 6
                                                                                                         Paiute Participation in the Glen Canyon Adaptive Management                     FEIS Ch 6
                                                                                                         Program, A Ten Year Review , prepared by Bureau of Applied Research
                                                                                                         in Anthropology, University of Arizona, Tucson, Ariz. for Bureau of
Ref‐003478    1      LTEMP EIS Reference _Austin_et al_2007_S Paiute adaptive mgmnt.pdf                  Reclamation, Salt Lake City, Utah, Jan. 29.
                                                                                                         Avery, L.A., J. Korman, and W.R. Persons, 2015, “Effects of Increased             App F
                                                                                                         Discharge on Spawning and Age‐0 Recruitment of Rainbow Trout in
                                                                                                         the Colorado River at Lees Ferry, Arizona,” North American Journal of
Ref‐003479   11      LTEMP EIS Reference _Avery_et al_2015_Effects discharge spawning.pdf                Fisheries Management 35:671–680.
                                                                                                         Ayers, A.D., and T. McKinney, 1996, Effects of Glen Canyon Dam                    App F
                                                                                                         Operations on Gammarus lacustris in the Glen Canyon Dam Tailwater,
                                                                                                         Draft Final Report, Arizona Game and Fish Department, Phoenix, Ariz.,
Ref‐003490   47      LTEMP EIS Reference _Ayers and McKinney_1996_Gammaris lacustris.pdf                 Feb.
                                                                                                         Ayers, A.D., T. McKinney, and R.S. Rogers, 1998, “Gammarus lacustris            DEIS Ch 6
                                                                                                         Sars (Crustacea: Amphipoda) in the Tailwater of a Regulated River,”              App E
                                                                                                         Journal of the Arizona‐Nevada Academy of Science 31(2):83–96.                   FEIS Ch 6
Ref‐003537   15      LTEMP EIS Reference _Ayers_et al_1998_Gam lac tailwater.pdf
                                                                                                          DEIS:                                                                          DEIS Ch 6
                                                                                                          AZGFD, 2002e, “Empidonax traillii extimus,” unpublished abstract               FEIS Ch 6
                                                                                                          compiled and edited by the Heritage Data Management System,
                                                                                                          Arizona Game and Fish Department, Phoenix, Ariz.
                                                                                                          FEIS:
                                                                                                          AZGFD, 2002e, “Empidonax traillii extimus Southwestern Willow
                                                                                                          Flycatcher,” unpublished abstract compiled and edited by the
                                                                                                          Heritage Data Management System, Arizona Game and Fish
                                                                                                          Department, Phoenix, Ariz. Available at
Ref‐003552    7      LTEMP EIS Reference _AZGFD_ 2002e_Empidonax traillii extimus.pdf                     http://www.azgfd.gov/w_c/edits/documents/Empitrex.d_004.pdf.
                                                                                                          A       dJ
                                                                                                          AZGFD (Arizona 30Game
                                                                                                                             2016and Fish Department), 1996, The Ecology of              DEIS Ch 6
                                                                                                          Grand Canyon Backwaters , Cooperative Agreement Report (9‐FC‐40‐                App E
Ref‐003559   163     LTEMP EIS Reference _AZGFD_1996_Ecology GC backwaters.pdf                            07940) to Glen Canyon Environmental Studies, Flagstaff, Ariz.                  FEIS Ch 6
                                                                                                          AZGFD, 2001a, “Gila cypha . Humpback Chub,” Heritage Data                      DEIS Ch 6
                                                                                                          Management System, Arizona Game and Fish Department, Phoenix,                  FEIS Ch 6
Ref‐003722    6      LTEMP EIS Reference _AZGFD_2001a_Humpback Chub.pdf                                   Ariz.
                                                                                                          AZGFD, 2001b, “Catostomus latipinnis . Flannelmouth Sucker,”                   DEIS Ch 6
                                                                                                          Heritage Data Management System, Arizona Game and Fish                         FEIS Ch 6
Ref‐003728    6      LTEMP EIS Reference _AZGFD_2001b_Flannelmouth Sucker.pdf                             Department, Phoenix, Ariz.


                                                                                             Page 4 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 5 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                Where Cited
                                                                                                        AZGFD, 2001c, “Oxyloma haydeni kanabensis Kanab Ambersnail,”           FEIS Ch 6
                                                                                                        unpublished abstract compiled and edited by the Heritage Data
                                                                                                        Management System, Arizona Game and Fish Department, Phoenix,
                                                                                                        Ariz. Available at
                                                                                                        http://www.azgfd.gov/w_c/edits/documents/Oxylhaka.fo_004.pdf.
Ref‐003734    4      LTEMP EIS Reference _AZGFD_2001c_Oxyloma haydeni kanabensis.pdf                    Accessed June 30, 2016.
                                                                                                        AZGFD, 2002a, “Xyrauchen texanus . Razorback Sucker,” Heritage Data    DEIS Ch 6
                                                                                                        Management System, Arizona Game and Fish Department, Phoenix,          FEIS Ch 6
Ref‐003738    5      LTEMP EIS Reference _AZGFD_2002a_Razorback Sucker.pdf                              Ariz.
                                                                                                        AZGFD, 2002b, “Catostomus discobolus yarrowi . Zuni bluehead           DEIS Ch 6
                                                                                                        Sucker,” Heritage Data Management System, Arizona Game and Fish        FEIS Ch 6
Ref‐003743    6      LTEMP EIS Reference _AZGFD_2002b_Zuni Bluehead Sucker.pdf                          Department, Phoenix, Ariz.
                                                                                                        AZGFD, 2002c, “Rhinichthys osculus . Speckled Dace,” Heritage Data     DEIS Ch 6
                                                                                                        Management System, Arizona Game and Fish Department, Phoenix,          FEIS Ch 6
Ref‐003749    5      LTEMP EIS Reference _AZGFD_2002c_Speckled Dace.pdf                                 Ariz.
                                                                                                        AZGFD, 2002d, “Aquila chrysaetos Golden Eagle,” unpublished            FEIS Ch 6
                                                                                                        abstract compiled and edited by the Heritage Data Management
                                                                                                        System, Arizona Game and Fish Department, Phoenix, Ariz. Available
                                                                                                        at http://www.azgfd.gov/w_c/edits/documents/Aquichry.d_002.pdf.
                                                                                                        Accessed June 30, 2016.
Ref‐003754    5      LTEMP EIS Reference _AZGFD_2002d_Aquila chrysaetos.pdf
                                                                                                         AZGFD, 2002d, “Coccyzus americanus occidentalis,” unpublished         DEIS Ch 6
                                                                                                         abstract compiled and edited by the Heritage Data Management
Ref‐003759    5      LTEMP EIS Reference _AZGFD_2002d_Coccyzus americanus occidentalis.pdf               System, Arizona Game and Fish Department, Phoenix, Ariz.
                                                                                                         DEIS:                                                                 DEIS Ch 6
                                                                                                         AZGFD, 2002f, “Pandion haliaetus,” unpublished abstract compiled      FEIS Ch 6
                                                                                                         and edited by the Heritage Data Management System, Arizona Game
                                                                                                         and Fish Department, Phoenix, Ariz.
                                                                                                         FEIS:
                                                                                                         AZGFD, 2002f, “Pandion haliaetus Osprey,” unpublished abstract
                                                                                                         compiled and edited by the Heritage Data Management System,
                                                                                                         Arizona Game and Fish Department, Phoenix, Ariz. Available at
                                                                                                         http://www.azgfd.gov/w_c/edits/documents/Panhali.d_001.pdf.
Ref‐003764    4      LTEMP EIS Reference _AZGFD_2002f_Pandion haliaetus.pdf
                                                                                                         A       dJ     30 2016
                                                                                                         AZGFD, 2002g, “Falco peregrinus anatum American Peregrine             FEIS Ch 6
                                                                                                         Falcon,” unpublished abstract compiled and edited by the Heritage
                                                                                                         Data Management System, Arizona Game and Fish Department,
                                                                                                         Phoenix, Ariz. Available at
                                                                                                         http://www.azgfd.gov/w_c/edits/documents/Falcpean.fi_006.pdf.
Ref‐003768    6      LTEMP EIS Reference _AZGFD_2002g_Falco peregrinus anatum.pdf                        Accessed June 30 2016
                                                                                                         AZGFD, 2002g, “Rana pipiens,” unpublished abstract compiled and       DEIS Ch 6
                                                                                                         edited by the Heritage Data Management System, Arizona Game and
Ref‐003774    6      LTEMP EIS Reference _AZGFD_2002g_Rana pipiens.pdf                                   Fish Department, Phoenix, Ariz.


                                                                                            Page 5 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 6 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                  Where Cited
                                                                                                        AZGFD, 2002h, “Falco americanus anatum,” unpublished abstract            DEIS Ch 6
                                                                                                        compiled and edited by the Heritage Data Management System,
Ref‐003780    6      LTEMP EIS Reference _AZGFD_2002h_falco.pdf                                         Arizona Game and Fish Department, Phoenix, Ariz.
                                                                                                        AZGFD, 2002h, “Lithobates pipiens Northern Leopard Frog,”                FEIS Ch 6
                                                                                                        unpublished abstract compiled and edited by the Heritage Data
                                                                                                        Management System, Arizona Game and Fish Department, Phoenix,
                                                                                                        Ariz. Available at
                                                                                                        http://www.azgfd.gov/w_c/edits/documents/Lithpipi.fi.pdf. Accessed
Ref‐003786    6      LTEMP EIS Reference _AZGFD_2002h_Lithobates pipiens.pdf                            June 30, 2016.
                                                                                                        AZGFD, 2003a, “Catostomus discobolus . Bluehead Sucker,” Heritage        DEIS Ch 6
                                                                                                        Data Management System, Arizona Game and Fish Department,                FEIS Ch 6
Ref‐003792    6      LTEMP EIS Reference _AZGFD_2003a_Bluehead sucker.pdf                               Phoenix, Ariz.
                                                                                                        DEIS:                                                                    DEIS Ch 6
                                                                                                        AZGFD, 2003b, “Euderma maculatum,” unpublished abstract compiled         FEIS Ch 6
                                                                                                        and edited by the Heritage Data Management System, Arizona Game
                                                                                                        and Fish Department, Phoenix, Ariz.
                                                                                                        FEIS:
                                                                                                        AZGFD, 2003b, “Euderma maculatum Spotted bat,” unpublished
                                                                                                        abstract compiled and edited by the Heritage Data Management
                                                                                                        System, Arizona Game and Fish Department, Phoenix, Ariz. Available
                                                                                                        at
Ref‐003798    9      LTEMP EIS Reference _AZGFD_2003b_Euderma maculatum.pdf                             http://www.azgfd.gov/w_c/edits/documents/Eudemacu.fi_003.pdf.
                                                                                                        A
                                                                                                        AZGFD, d2006a,
                                                                                                                   J    30  2016Statewide Conservation Agreement for
                                                                                                                        Arizona                                                  DEIS Ch 6
                                                                                                         Roundtail Chub ( Gila robusta), Headwater Chub ( Gila nigra),           FEIS Ch 6
                                                                                                         Flannelmouth Sucker ( Catostomus latipinnis), Little Colorado River
                                                                                                         Sucker ( Catostomus spp.), Bluehead Sucker ( Catostomus discobolus),
                                                                                                         and Zuni Bluehead Sucker ( Catostomus discobolus yarrow) , Wildlife
                                                                                                         Management Division, Nongame Branch, Native Fish Program,
Ref‐003807   63      LTEMP EIS Reference _AZGFD_2006a_AZ statewide conservation agreement.pdf
                                                                                                         Phoenix Ariz
                                                                                                         AZGFD, 2006b, “Rallus longirostris yumanensis Yuma Clapper Rail,”       FEIS Ch 6
                                                                                                         unpublished abstract compiled and edited by the Heritage Data
                                                                                                         Management System, Arizona Game and Fish Department, Phoenix,
                                                                                                         Ariz. Available at
                                                                                                         http://www.azgfd.gov/w_c/edits/documents/Rallloyu.fi_001.pdf.
Ref‐003870   11      LTEMP EIS Reference _AZGFD_2006b_Rallus longirostris yumanensis.pdf                 Accessed June 30 2016
                                                                                                         AZGFD, 2008, “Gymnogyps californianus California Condor,”               FEIS Ch 6
                                                                                                         unpublished abstract compiled and edited by the Heritage Data
                                                                                                         Management System, Arizona Game and Fish Department, Phoenix,
                                                                                                         Ariz. Available at
                                                                                                         http://www.azgfd.gov/w_c/edits/documents/Gymncali.f_002.pdf.
Ref‐003881    8      LTEMP EIS Reference _AZGFD_2008_Gymnogyps californianus.pdf                         Accessed June 30, 2016.



                                                                                            Page 6 of 112
                                             Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 7 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          AZGFD, 2010, “Haliaeetus leucocephalus,” unpublished abstract               DEIS Ch 6
                                                                                                          compiled and edited by the Heritage Data Management System,
Ref‐003889    9      LTEMP EIS Reference _AZGFD_2010_Haliaeetus leucocephalus.pdf                         Arizona Game and Fish Department, Phoenix, Ariz.
                                                                                                          AZGFD, 2011a, “Haliaeetus leucocephalus Bald Eagle,” unpublished            FEIS Ch 6
                                                                                                          abstract compiled and edited by the Heritage Data Management
                                                                                                          System, Arizona Game and Fish Department, Phoenix, Ariz. Available
                                                                                                          at http://www.azgfd.gov/w_c/edits/documents/Halileuc.fi_000.pdf.
Ref‐003898    9      LTEMP EIS Reference _AZGFD_2011a_Haliaeetus leucocephalus.pdf                        Accessed June 30, 2016.
                                                                                                           AZGFD, 2011b, “Coccyzus americanus Yellow‐billed Cuckoo,”                  FEIS Ch 6
                                                                                                           unpublished abstract compiled and edited by the Heritage Data
                                                                                                           Management System, Arizona Game and Fish Department, Phoenix,
Ref‐003907    6      LTEMP EIS Reference _AZGFD_2011b_Coccyzus americanus.pdf                              Ariz. Available at Coccamer.fi 000.pdf. Accessed June 30, 2016.
                                                                                                           AZGFD, 2012, Arizona’s State Wildlife Action Plan: 2012‐2022 , Arizona     DEIS Ch 6
Ref‐003913   245     LTEMP EIS Reference _AZGFD_2012_Wildlife Plan.pdf                                     Game and Fish Department, Phoenix, Ariz., May 16.                          FEIS Ch 6
                                                                                                           AZGFD, 2013, “Heritage Data Management System, Plant Abstracts,”           DEIS Ch 6
                                                                                                           unpublished abstracts compiled and edited by the Heritage Data             FEIS Ch 6
                                                                                                           Management System, Arizona Game and Fish Department, Phoenix,
                                                                                                           Arizona. Available at
                                                                                                           http://www.azgfd.gov/w_c/edits/hdms_abstracts.shtml. Accessed
Ref‐004158    1      LTEMP EIS Reference _AZGFD_2013_Plant Abstracts.PDF                                   April 14 2014
                                                                                                           Arizona Council of Trout Unlimited, Inc., 2015, Lees Ferry Recreational    DEIS Ch 6
                                                                                                           Trout Fishery Management Recommendations: The Voice of Lees                FEIS Ch 6
                                                                                                           Ferry Recreational Anglers, Guides, and Businesses , in coordination
                                                                                                           with Theodore Roosevelt Conservation Partnership, the International
                                                                                                           Federation of Fly Fishers, Northern Arizona Fly Casters, Arizona Fly
                                                                                                           Casters, Desert Fly Casters, Anglers United, the Arizona Sportsmen for
                                                                                                           Wildlife Conservation, and Marble Canyon guides and businesses,
                                                                                                           August. Available at
                                                                                                           http://www.trcp.org/images/uploads/wygwam/Lees_Ferry_Recommn
Ref‐004159   16      LTEMP EIS Reference _AZTU_2015_Lees Ferry Recs.pdf
                                                                                                            d ti       fi l 8 2015 df A            d N 5 2015
                                                                                                           Bailey, J.K., J.A. Schweitzer, and T.G. Whitham, 2001, “Salt Cedar           App F
                                                                                                           Negatively Affects
                                                                                                           Biodiversity of Aquatic Macroinvertebrates,” Wetlands 21(3):442–447.

Ref‐004175    6      LTEMP EIS Reference _Bailey_et al_2001_Salt Cedar affects.pdf
                                                                                                           Bailie, A., M. Lazarus, T. Peterson, K. Hausker, P. Kuch, E. Williams,     DEIS Ch 6
                                                                                                           and S. Roe, 2006, Appendix D: New Mexico Greenhouse Gas Inventory          FEIS Ch 6
                                                                                                           and Reference Case Projections, 1990–2020 , prepared for the New
                                                                                                           Mexico Environmental Department by the Center for Climate
                                                                                                           Strategies, Nov. Available at
                                                                                                           http://www.nmenv.state.nm.us/cc/documents/CCAGFinalReport‐
Ref‐004181   70      LTEMP EIS Reference _Bailie et al_2006_NM GHG Inventory.pdf
                                                                                                           AppendixD‐EmissionsInventory pdf Accessed Oct 29 2013


                                                                                              Page 7 of 112
                                             Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 8 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Bailie, A., R. Strait, S. Roe, A. Jamison, and H. Lindquist, 2007,          DEIS Ch 6
                                                                                                          Wyoming Greenhouse Gas Inventory and Reference Case Projections             FEIS Ch 6
                                                                                                          1990–2020 , prepared for the Wyoming Department of Environmental
                                                                                                          Quality by the Center for Climate Strategies. Available at
                                                                                                          http://www.wrapair.org/ClimateChange/WY_GHG_I&F_Report_WRA
                                                                                                          P_08‐20‐07.pdf. Accessed Oct. 29, 2013.
Ref‐004251   97      LTEMP EIS Reference _Bailie et al_2007_Wyoming GHG Inventory.pdf
                                                                                                           Bailie, A., S. Roe, H. Lindquist, and A. Jamison, 2007, Montana            DEIS Ch 6
                                                                                                           Greenhouse Gas Inventory and Reference Case Projections                    FEIS Ch 6
                                                                                                           1990–2020 , Center for Climate Strategies, Sept. Available at
                                                                                                           http://deq.mt.gov/ClimateChange/Data/pdfs/GreenhouseGasInventor
Ref‐004348   92      LTEMP EIS Reference _Bailie_et al_2007_Montana GHG Inventory.pdf                      y.pdf.
                                                                                                           Baker, T., 2013, Contributions to the Glen Canyon National                 DEIS Ch 6
                                                                                                           Recreation Area Cultural Resources Metric , National Park Service,          App H
Ref‐004440    5      LTEMP EIS Reference _Baker_2013_Cultural resources metric.pdf                         Dec. 6.                                                                    FEIS Ch 6
                                                                                                           Balsom, J., 2014, personal communication from Balsom (Deputy Chief,        DEIS Ch 6
                                         _Balsom_2014_personal                                             Science and Resource Management, Grand Canyon National Park) to J.         FEIS Ch 6
Ref‐004445    4      LTEMP EIS Reference communication_to_Abplanalp.pdf                                    Abplanalp (Argonne National Laboratory), Dec. 16.
                                                                                                           Bastow, J.L., J.L. Sabo, J.C. Finlay, and M.E. Power, 2002, “A Basal       DEIS Ch 6
                                                                                                           Aquatic‐Terrestrial Trophic Link in Rivers: Algal Subsidies via Shore‐     FEIS Ch 6
Ref‐004449    8      LTEMP EIS Reference _Bastow_et al_2002_Shore grasshoppers.pdf                         Dwelling Grasshoppers,” Oecologia 131:261–268.
                                                                                                           Bateman, H.L., P.L. Nagler, and E.P. Glenn, 2013, “Plot‐ and Landscape‐    DEIS Ch 6
                                                                                                           level Changes in Climate and Vegetation Following Defoliation of           FEIS Ch 6
                                                                                                           Exotic Saltcedar (Tamarix sp.) from the Biocontrol Agent Diorhabda
                                                                                                           carinulata along a Stream in the Mojave Desert (USA),” Journal of
Ref‐004457    5      LTEMP EIS Reference _Bateman_et al_2013_changes_tamarisk.pdf                          Arid Environments 89:16–20.
                                                                                                           Bauer, B.O., and J.C. Schmidt, 1993, “Waves and Sandbar Erosion in         DEIS Ch 6
                                                                                                           the Grand Canyon: Applying Coastal Theory to a Fluvial System,”            FEIS Ch 6
Ref‐004462   24      LTEMP EIS Reference _Bauer_Schmidt_1993_Waves Erosion.pdf                             Annals of the Association of American Geographers 83:475–497.
                                                                                                           Baxter, C.V., K.D. Fausch, and W.C. Saunders, 2005, “Tangled Webs:         DEIS Ch 6
                                                                                                           Reciprocal Flows of Invertebrate Prey Link Streams and Riparian            FEIS Ch 6
Ref‐004486   20      LTEMP EIS Reference _Baxter_et al_2005_Invertebrate streams riparian.pdf              Zones,” Freshwater Biology 50:201–220.
                                                                                                           Beckwith, D., 2011, “Colorado River Water Uses: 21st Century               DEIS Ch 6
                                                                                                           Solutions for the Colorado River Basin’s Unbalanced Uses,” The Water       FEIS Ch 6
Ref‐004506   13      LTEMP EIS Reference _Beckwith_2011_21st Century solutions.pdf                         Report 93:14.
                                                                                                           Behn, K.E., T.A. Kennedy, and R.O. Hall, Jr., 2010, Basal Resources in     DEIS Ch 6
                                                                                                           Backwaters of the Colorado River below Glen Canyon Dam—Effects              App F
                                                                                                           of Discharge Regimes and Comparison with Mainstem Depositional             FEIS Ch 6
                                                                                                           Environments , U.S. Geological Survey Open‐File Report 2010‐1075.
                                                                                                           Available at http://pubs.usgs.gov/of/2010/1075. Accessed Jan. 21,
Ref‐004519   32      LTEMP EIS Reference _Behn_et al_2010_Basal resources backwater.pdf                    2015
                                                                                                           Belknap, B., and L. Belknap‐Evans, 2012, Belknap’s Waterproof Grand        DEIS Ch 6
Ref‐004551    2      LTEMP EIS Reference _Belknap_BelknapEvans_2012_GRCA_Riverguide.pdf                    Canyon River Guide, Westwater Books, Evergreen, Colo.                      FEIS Ch 6


                                                                                              Page 8 of 112
                                             Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 9 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                        Where Cited
                                                                                                          Belnap, J., R.L. Reynolds, M.C. Reheis, S.L. Phillips, F.E. Urban, and H.L.    DEIS Ch 6
                                                                                                          Goldstein, 2009, “Sediment Losses and Gains across a Gradient of               FEIS Ch 6
                                                                                                          Livestock Grazing and Plant Invasion in a Cool, Semi‐arid Grassland,
                                                                                                          Colorado Plateau, USA,” Aeolian Research 1:27–43.
Ref‐004553   17      LTEMP EIS Reference _Belnap_2009_sediment loss by grazing.pdf
                                                                                                           Belote, R.T., L.J. Makarick, M.J. C. Kearsley, and C. L. Lauver, 2010,        DEIS Ch 6
                                                                                                           “Tamarisk Removal in Grand Canyon National Park: Changing the                 FEIS Ch 6
                                                                                                           Native‐Non‐native Relationship as a Restoration Goal,” Ecological
Ref‐004570   12      LTEMP EIS Reference _Belote_et al_2010_tamarisk removal.pdf                           Restoration 28(4):449–459.
                                                                                                           Bendt, R.H, 1957, “Status of Bighorn Sheep in Grand Canyon National           DEIS Ch 6
                                                                                                           Park and Monument,” Desert Bighorn Council Transactions 1:16–19.              FEIS Ch 6
Ref‐004582   101     LTEMP EIS Reference _Bendt_1957.pdf
                                                                                                           Benenati, P.L, J.P. Shannon, and D.W. Blinn, 1998, “Desiccation and           DEIS Ch 6
                                                                                                           Recolonization of Phytobenthos in a Regulated Desert River: Colorado           App F
                                                                                                           River at Lees Ferry, Arizona, USA,” Regulated Rivers: Research &              FEIS Ch 6
Ref‐004683   14      LTEMP EIS Reference _Benenati_ et al_1998_Phytobenthos CO River.pdf                   Management 14:519–532.
                                                                                                           Benenati, E.P., J.P. Shannon, D.W. Blinn, K.P. Wilson, and S.J. Hueftle,      DEIS Ch 6
                                                                                                           2000, “Reservoir‐River Linkages: Lake Powell and the Colorado River,          FEIS Ch 6
                                                                                                           Arizona,” Journal of the North American Benthological Society                  App F
Ref‐004697   14      LTEMP EIS Reference _Benenati_et al_2000_Lake Powell CO River.pdf                     19:742–755.
                                                                                                           Benenati, E.P., J.P. Shannon, J.S. Hagan, and D.W. Bean, 2001,                DEIS Ch 6
                                                                                                           “Drifting Fine Particulate Organic Matter below Glen Canyon Dam in            FEIS Ch 6
                                                                                                           the Colorado River,” Arizona, Journal of Freshwater Ecology 16(2):235‐         App F
Ref‐004711   14      LTEMP EIS Reference _Benenati_et al_2001_Drifting particulate matter.pdf              248.
                                                                                                           Benenati, E.P., J.P. Shannon, G.A. Haden, K. Straka, and D.W. Blinn,          DEIS Ch 6
                                                                                                           2002, Monitoring and Research: The Aquatic Food Base in the                   FEIS Ch 6
                                                                                                           Colorado River, Arizona during 1991–2001 , final report, Merriam‐              App F
                                                                                                           Powell Center for Environmental Research, Department of Biological
                                                                                                           Sciences, Northern Arizona University, Flagstaff, Ariz., Sept. 30.
Ref‐004725   227     LTEMP EIS Reference _Benenati_et al_2002_Food base CO River.pdf
                                                                                                           Benson, A.J., M.M. Richerson, E. Maynard, J. Larson, and A. Fusaro,           DEIS Ch 6
                                                                                                           2013, “Dreissena rostriformis bugensis ,” USGS Nonindigenous Aquatic          FEIS Ch 6
                                                                                                           Species Database, Gainesville, Fla. Available at
                                                                                                           http://nas.er.usgs.gov/queries/factsheet.aspx?speciesid=95. Accessed
Ref‐004952    6      LTEMP EIS Reference _Benson_et al_2013_Dreissena rostriformis.pdf                     April 12, 2013.
                                                                                                           Berry, C.R., Jr., G.J. Babey, and T. Shrader, 1991, “Effect of Lernaea        DEIS Ch 6
                                                                                                           cyprinacea (Crustacea: Copepoda) on Stocked Rainbow Trout                     FEIS Ch 6
                                                                                                           (Oncorhynchus mykiss ),” Journal of Wildlife Diseases 27(2):206–213.
Ref‐004958    8      LTEMP EIS Reference _Berry et al_1991_Effect Lernaea on RBT.pdf
                                                                                                           Beyers, D.W., C. Sodergren, J.M. Bundy, and K.R. Bestgen, 2001,               DEIS Ch 6
                                                                                                           Habitat Use and Movement of Bluehead Sucker, Flannelmouth                     FEIS Ch 6
                                                                                                           Sucker, and Roundtail Chub in the Colorado River , Contribution 121,
                                                                                                           Larval Fish Laboratory, Department of Fishery and Wildlife Biology,
Ref‐004966   36      LTEMP EIS Reference _Beyers_et al_2001_Habitat use CO riv.pdf                         Colorado State University, Fort Collins, Colo.

                                                                                              Page 9 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 10 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                          Bezzerides, N., and K. Bestgen, 2002, Status Review of Roundtail             DEIS Ch 6
                                                                                                          Chub Gila robusta, Flannelmouth Sucker Catostomus latipinnis, and            FEIS Ch 6
                                                                                                          Bluehead Sucker Catostomus discobolus in the Colorado River Basin ,
                                                                                                          final report, Larval Fish Lab Contribution 118, Colorado State
Ref‐005002   149     LTEMP EIS Reference _Bezzerides_Bestgen_2002_Status review CO River.pdf              University, Ft. Collins, Colo.
                                                                                                          Biggs, B.J.F., 1996, “Hydraulic Habitat of Plants in Streams,” Regulated       App F
Ref‐005151   14      LTEMP EIS Reference _Biggs_1996_Hydraulic Habitat.pdf                                Rivers Research & Management 12:131–144.
                                                                                                          Bills, D.J., F.D. Tillman, D.W. Anning, R.C. Antweiler, and T.F. Kraemer,    DEIS Ch 6
                                                                                                          2010, “Historical and 2009 Water Chemistry of Wells, Perennial and           FEIS Ch 6
                                                                                                          Intermittent Streams, and Springs in Northern Arizona,” Chapter C in
                                                                                                          Hydrological, Geological, and Biological Characterization of Breccia
                                                                                                          Pipe Uranium Deposits in Northern Arizona , A.E. Alpine (ed.),
                                                                                                          Scientific Investigations Report 2010‐5025, U.S. Geological Survey.
Ref‐005165   148     LTEMP EIS Reference _Bills_et al_2010_water chemistry wells.pdf
                                                                                                           Bishop, R.C., K.J. Boyle, M.P. Welsh, R.M. Baumgartner, and P.R.            DEIS Ch 6
                                                                                                           Rathbun, 1987, Glen Canyon Dam Releases and Downstream                       App B
                                                                                                           Recreation: An Analysis of User Preferences and Economic Values ,            App C
                                                                                                           Glen Canyon Environmental Studies, Flagstaff, Ariz., Jan.                     App J
                                                                                                                                                                                         App L
                                                                                                           App L                                                                       FEIS Ch 6
                                                                                                           Bishop, R., K. Boyle, M. Welsh, R. Baumgartner, and P. Rathbun, 1987,
                                                                                                           Glen Canyon Dam Releases and Downstream Recreation: An Analysis
                                                                                                           of User Preferences and Economic Values, Glen Canyon
Ref‐005313   398     LTEMP EIS Reference _Bishop_etal_1987.pdf                                             Environmental Studies Report No. 27/87, Bureau of Reclamation,
                                                                                                           W    hi J.,t 2012,
                                                                                                           Blaise,         D Cpersonal communication from Blaise (Glen Canyon          DEIS Ch 6
                                         _Blaise_2012_Personal communication to May_Sept                   National Recreation Area, National Park Service) to J. May (Argonne         FEIS Ch 6
Ref‐005711    3      LTEMP EIS Reference 18.pdf                                                            National Laboratory), Sept. 18.
                                                                                                           Blais, J., 2014, personal communication from Blais (National Park           DEIS Ch 6
                                                                                                           Service, Glen Canyon National Recreation Area) to J. May (Argonne           FEIS Ch 6
                                                                                                           National Laboratory), Feb. 24.                                                App J

Ref‐005714    3      LTEMP EIS Reference _Blaise_2014_Feb 24 E‐mail.pdf
                                                                                                           Bleich, V.C., J.D. Wehausen, and S.A. Holl, 1990, “Desert‐Dwelling          DEIS Ch 6
                                                                                                           Mountain Sheep: Conservation Implications of a Naturally Fragmented         FEIS Ch 6
Ref‐005717    2      LTEMP EIS Reference _Bleich_etal_1990.pdf                                             Distribution,” Conservation Biology 4:383–390.
                                                                                                           Blinn, D.W., C. Runck, D.A. Clark, and J.N. Rinne, 1993, “Effects of        DEIS Ch 6
                                                                                                           Rainbow Trout Predation on Little Colorado Spinedace,” Transactions         FEIS Ch 6
Ref‐005719    5      LTEMP EIS Reference _Blinn et al 1993_RBT predation Spinedace.pdf                     of the American Fisheries Society 122:139–143.
                                                                                                           Blinn, D.W., and G.A. Cole, 1991, “Algal and Invertebrate Biota in the      DEIS Ch 6
                                                                                                           Colorado River: Comparison of Pre‐ and Post‐Dam Conditions,” pp.             App F
                                                                                                           85–104 in Colorado River Ecology and Dam Management ,                       FEIS Ch 6
                                                                                                           prepublication copy, proceedings of a symposium, May 24–25, 1990,
Ref‐005724   248     LTEMP EIS Reference _Blinn_Cole_1991_Biota pre post dam.pdf                           Santa Fe, N.Mex., National Academy Press, Washington, D.C.

                                                                                              Page 10 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 11 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Blinn, D.W., R. Truitt, and A. Pickart, 1989, “Response of Epiphytic        DEIS Ch 6
                                                                                                          Diatom Communities from the Tailwaters of Glen Canyon Dam,                   App F
                                                                                                          Arizona, to Elevated Water Temperature,” Regulated Rivers: Research         FEIS Ch 6
Ref‐005972    6      LTEMP EIS Reference _Blinn_et al_1989_Epiphytic Diatom water temp.pdf                & Management 4:91–96.
                                                                                                          Blinn, D.W., L.E. Stevens, and J.P. Shannon, 1992, The Effects of Glen      DEIS Ch 6
                                                                                                          Canyon Dam on the Aquatic Food Base in the Colorado River Corridor           App F
                                                                                                          in Grand Canyon, Arizona , Glen Canyon Environmental Study‐II‐02.           FEIS Ch 6
Ref‐005978   111     LTEMP EIS Reference _Blinn_et al_1992_GC Dam food base.pdf
                                                                                                           Blinn, D.W., J.P. Shannon, L.E. Stevens, and J.P. Carder, 1995,            DEIS Ch 6
                                                                                                           “Consequences of Fluctuating Discharge for Lotic Communities,”              App F
                                                                                                           Journal of the North American Benthological Society 14(2):233–248.         FEIS Ch 6
Ref‐006089   16      LTEMP EIS Reference _Blinn_et al_1995_Discharge lotic communities.pdf
                                                                                                           Blinn, D.W., J.P. Shannon, P.L. Benenati, and K.P. Wilson, 1998, “Algal    DEIS Ch 6
                                                                                                           Ecology in Tailwater Stream Communities: The Colorado River below           App F
                                                                                                           Glen Canyon Dam, Arizona,” Journal of Phycology 34:734–740.                FEIS Ch 6
Ref‐006105    7      LTEMP EIS Reference _Blinn_et al_1998_Algal ecology below dam.pdf
                                                                                                           Blinn, D.W., J.P. Shannon, K.P. Wilson, C. O’Brien, and P.L. Benenati,     DEIS Ch 6
                                                                                                           1999, “Response of Benthos and Organic Drift to a Controlled Flood,”        App F
                                                                                                           pp. 259–272 in The Controlled Flood in Grand Canyon, Geophysical           FEIS Ch 6
Ref‐006112   14      LTEMP EIS Reference _Blinn_et al_1999_Response benthos and drift.pdf                  Monograph 110.
                                                                                                           Blinn, D.W., and D.E. Ruiter, 2009, “Caddisfly (Trichoptera)               DEIS Ch 6
                                                                                                           Assemblages along Major River Drainages in Arizona,” Western North         FEIS Ch 6
Ref‐006126   10      LTEMP EIS Reference _Blinn_Ruiter_2009_Caddisfly river AZ.pdf                         American Naturalist 69(3):299–308.
                                                                                                           BLM (Bureau of Land Management), 2011, Northern Arizona                    DEIS Ch 6
                                                                                                           Proposed Withdrawal Final Environmental Impact Statement ,                 FEIS Ch 6
                                                                                                           BLM/AZ/PL‐11/002, Arizona Strip District Office, St. George, Utah,
Ref‐006136 1564 LTEMP EIS Reference _BLM_2011_No AZ Mineral EIS.pdf                                        Oct.
                                                                                                           Block, D., and M.H. Redsteer, 2011, A Dryland River                        DEIS Ch 6
                                                                                                           Transformed—the Little Colorado, 1936–2010 , USGS Fact Sheet               FEIS Ch 6
                                                                                                           2011–3099, November. Available at
Ref‐007700    4      LTEMP EIS Reference _Block_and_Redsteer_2011.pdf                                      http://pubs.usgs.gov/fs/2011/3099/. Accessed Feb. 19, 2015.
                                                                                                           Bloomberg Business, undated, Markets—United States Government                App K
                                                                                                           Bonds. Available at http://www.bloomberg.com/markets/rates‐
                                                                                                           bonds/government‐bonds/us. Accessed Dec. 3, 2015.
Ref‐007704    2      LTEMP EIS Reference _Bloomburg_undated_US Bonds.pdf
                                                                                                           BLS (Bureau of Labor Statistics), undated, Databases, Tables, &              App K
                                                                                                           Calculators by Subject, Series ID code pcu22112‐22112. Available at
Ref‐007706    7      LTEMP EIS Reference _BLS_undated_Databases.pdf                                        http://data.bls.gov/cgi‐bin/srgate. Accessed Dec. 3, 2015.
                                                                                                           Bodensteiner, L.R., and W.M. Lewis, 1992, “Role of Temperature,            DEIS Ch 6
                                                                                                           Dissolved Oxygen, and Backwaters in the Winter Survival of                 FEIS Ch 6
                                                                                                           Freshwater Drum (Aplodinotus grunniens ) in the Mississippi River,”
                                                                                                           Canadian Journal of Fisheries and Aquatic Sciences 49:173–184.
Ref‐007713   12      LTEMP EIS Reference _Bodensteiner_Lewis_1992_Role of Temperature.pdf


                                                                                              Page 11 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 12 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                         BondsOnline, undated, Income Investor Tools. Available at                   App K
                                                                                                         http://www.bondsonline.com/Todays_Market/Composite_Bond_Yiel
Ref‐007725    2      LTEMP EIS Reference _Bondsonline_undated_Income Investor.pdf                        ds table.php. Accessed Dec. 3, 2015.
                                                                                                         Bowden, T.S., 2008, Mexican Spotted Owl Reproduction, Home                 DEIS Ch 6
                                                                                                         Range, and Habitat Associations in Grand Canyon National Park ,            FEIS Ch 6
Ref‐007727   98      LTEMP EIS Reference _Bowden_2008.pdf                                                M.S. thesis, Montana State University, Bozeman, Mont.
                                                                                                         Bowers, B.E., R.H. Webb, and E.A. Pierson, 1997, “Succession of            DEIS Ch 6
                                                                                                         Desert Plants on Debris Flow Terraces, Grand Canyon, Arizona,              FEIS Ch 6
Ref‐007825   20      LTEMP EIS Reference _Bowers et al_1997_succession plants.pdf                        U.S.A.,” Journal of Arid Environments 36:67–86.
                                                                                                         Brattstrom, B.H., and M.C. Bondello, 1983, “Effects of Off‐Road            DEIS Ch 6
                                                                                                         Vehicle Noise on Desert Vertebrates,” pp. 167‐206 in Environmental         FEIS Ch 6
                                                                                                         Effects of Off‐Road Vehicles, Impacts and Management in Arid
                                                                                                         Region, R.H. Webb and H.G. Wilshire (eds.), Springer‐Verlag,
Ref‐007845   51      LTEMP EIS Reference _Brattstrom_Bondello_1983_vehicle noise.pdf                     New York, N.Y.
                                                                                                         Brekke, L.D., J.E. Kiang, J.R. Olsen, R.S. Pulwarty, D.A. Raff, D.P.       DEIS Ch 6
                                                                                                         Turnipseed, R.S. Webb, and K.D. White, 2009, Climate Change and            FEIS Ch 6
                                                                                                         Water Resources Management: A Federal Perspective , Circular 1331,
                                                                                                         U.S. Geological Survey. Available at
                                                                                                         http://pubs.usgs.gov/circ/1331/Circ1331.pdf. Accessed Feb. 24, 2015.
Ref‐007896   76      LTEMP EIS Reference _Brekke et al. 2009.pdf
                                                                                                          Brian, N.J., 2000, A Field Guide to the Special Status Plants of Grand    DEIS Ch 6
                                                                                                          Canyon National Park , Science Center, Grand Canyon National Park,        FEIS Ch 6
                                                                                                          Grand Canyon, Ariz. Available at
                                                                                                          http://www.nps.gov/grca/naturescience/plants.htm. Accessed Jan.
Ref‐007972   42      LTEMP EIS Reference _Brian_2000_Plant Field Guide_pt1.pdf                            15, 2015.
                                                                                                          Brian, N.J., 2000, A Field Guide to the Special Status Plants of Grand    DEIS Ch 6
                                                                                                          Canyon National Park , Science Center, Grand Canyon National Park,        FEIS Ch 6
                                                                                                          Grand Canyon, Ariz. Available at
                                                                                                          http://www.nps.gov/grca/naturescience/plants.htm. Accessed Jan.
Ref‐008014   43      LTEMP EIS Reference _Brian_2000_Plant Field Guide_pt2.pdf                            15, 2015.
                                                                                                          Brian, N.J., 2000, A Field Guide to the Special Status Plants of Grand    DEIS Ch 6
                                                                                                          Canyon National Park , Science Center, Grand Canyon National Park,        FEIS Ch 6
                                                                                                          Grand Canyon, Ariz. Available at
                                                                                                          http://www.nps.gov/grca/naturescience/plants.htm. Accessed Jan.
Ref‐008057   33      LTEMP EIS Reference _Brian_2000_Plant Field Guide_pt3.pdf                            15, 2015.
                                                                                                          Brown, G.M. (ed.), 1991, Archaeological Data Recovery at San Juan         DEIS Ch 6
                                                                                                          Coal Company’s LaPlata Mine, San Juan County, New Mexico ,                FEIS Ch 6
                                                                                                          Technical Report No. 355, Mariah Associates, Inc., Albuquerque,
Ref‐008090    1      LTEMP EIS Reference _Brown_1991_Archaeological data San Juan.pdf                     N.Mex.
                                                                                                          Brown, B.T., L.E. Stevens, and T.A. Yates, 1998, “Influences of           DEIS Ch 6
                                                                                                          Fluctuating River Flows on Bald Eagle Foraging Behavior,” The Condor      FEIS Ch 6
Ref‐008091    5      LTEMP EIS Reference _Brown_1998_Influences of Fluctuating River Flows.pdf            100:745–748.



                                                                                             Page 12 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 13 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                           Where Cited
                                                                                                          Brown, B.T., and L.E. Stevens, 1997, “Winter Bald Eagle Distribution Is           DEIS Ch 6
                                                                                                          Inversely Correlated with Human Activity along the Colorado River,                FEIS Ch 6
Ref‐008096    4      LTEMP EIS Reference _Brown_and_Stevens_1997.pdf                                      Arizona,” Journal of Raptor Research 31(1):7–10.
                                                                                                          Brown, B.T., S.W. Carothers, and R.R. Johnson, 1983, “Breeding Range              DEIS Ch 6
                                                                                                          Expansion of Bell’s Vireo in Grand Canyon, Arizona,” Condor                       FEIS Ch 6
Ref‐008100    2      LTEMP EIS Reference _Brown_etal_1983.pdf                                             85:499–500.
                                                                                                          Brown, B.T., R. Mesta, L.E. Stevens, and J. Weisheit, 1989, “Changes in           DEIS Ch 6
                                                                                                          Winter Distribution of Bald Eagles along the Colorado River in Grand              FEIS Ch 6
                                                                                                          Canyon, Arizona,” Journal of Raptor Research 23:110–113.
Ref‐008102    4      LTEMP EIS Reference _Brown_etal_1989.pdf
                                                                                                           Brown, B.T., and R.R. Johnson, 1985, Glen Canyon Dam, Fluctuating                DEIS Ch 6
                                                                                                           Water Levels, and Riparian Breeding Birds: The Need for                          FEIS Ch 6
                                                                                                           Management Compromise on the Colorado River in Grand Canyon ,
                                                                                                           North American Riparian Conference, Tucson, Ariz. April 16–19, 1985.
Ref‐008106    5      LTEMP EIS Reference _Brown_Johnson_1985_Glen Canyon Riparian Birds.pdf
                                                                                                           Brown, B.T., and R.R. Johnson, 1988, “The Effects of Fluctuating Flows           DEIS Ch 6
                                                                                                           on Breeding Birds,” in Glen Canyon Environmental Studies Executive               FEIS Ch 6
                                                                                                           Summaries of Technical Reports , Bureau of Reclamation, Salt Lake
Ref‐008111   97      LTEMP EIS Reference _Brown_Johnson_1987_Fluctuating flows birds.pdf                   City, Utah.
                                                                                                           Brugge, D.M., 1983, “Navajo Prehistory and History to 1850,” in                  DEIS Ch 6
                                                                                                           Handbook of North American Indians , 10:489–501, W.C. Sturtevant                 FEIS Ch 6
Ref‐008208    7      LTEMP EIS Reference _Brugge_1983_Navajo history.pdf                                   (ed.), Smithsonian Institution, Washington, D.C.
                                                                                                           Budhu, M., and R. Gobin, 1994, “Instability of Sandbars in Grand                 DEIS Ch 6
Ref‐008215   15      LTEMP EIS Reference _Budhu_Gobin_1994_Sandbar Instability.pdf                         Canyon,” Journal of Hydraulic Engineering 120(8):919–933.                        FEIS Ch 6
                                                                                                           Bulletts, I., T. Snow, E. Posvar, R. Snow, J. Bow, E. Dean, A. Phillips, III,    DEIS Ch 6
                                                                                                           and D. Austin, 2003, 2003 Southern Paiute Consortium Colorado River              FEIS Ch 6
                                                                                                           Corridor Resources Evaluation Program Annual Report of Activities,
                                                                                                           prepared by the Southern Paiute Consortium, Pipe Spring, Ariz., and
                                                                                                           the Bureau of Applied Research in Anthropology, University of
                                                                                                           Arizona, Tucson, Ariz., for the Bureau of Reclamation, Flagstaff, Ariz.,
Ref‐008230    1      LTEMP EIS Reference _Bulletts_et al_2003_Paiute consortium CO river.pdf
                                                                                                           Dec
                                                                                                           Bulletts, I., T. Snow, E. Posvar, K. Rogers, J. Piekielek, M. Rogers, M.         DEIS Ch 6
                                                                                                           Snow, A. Phillips, III, D. Austin, L. Benson, P. Bushhead, S. Cisneros, J.       FEIS Ch 6
                                                                                                           Gaines, T. O’Neil Pikyavit, and M. Stanfield, 2004, 2004 Southern
                                                                                                           Paiute Consortium Colorado River Corridor Resources Evaluation
                                                                                                           Program Annual Report of Activities, prepared by the Southern
                                                                                                           Paiute Consortium, Pipe Spring, Ariz., and the Bureau of Applied
                                                                                                           Research in Anthropology, University of Arizona, Tucson, Ariz., for the
                                                                                                           Bureau of Reclamation, Flagstaff, Ariz., Aug.
Ref‐008231    1      LTEMP EIS Reference _Bulletts_et al_2004_S Pauite annual report.pdf




                                                                                              Page 13 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 14 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                            Where Cited
                                                                                                          Bulletts, I., C. Bulletts, D. Austin, and A. Phillips, III, 2008, 2008             DEIS Ch 6
                                                                                                          Southern Paiute Consortium Colorado River Corridor Resource                         App H
                                                                                                          Evaluation Program Annual Report of Activities, prepared by the                    FEIS Ch 6
                                                                                                          Southern Paiute Consortium, Pipe Spring, Ariz., and the Bureau of
                                                                                                          Applied Research in Anthropology, University of Arizona, Tucson, Ariz.,
Ref‐008232    1      LTEMP EIS Reference _Bulletts_et al_2008_Paiute consortium CO river.pdf              for the Bureau of Reclamation Flagstaff Ariz Sept
                                                                                                          Bulletts, C., S. Martineau, G. Stanfield, A. Phillips, III, K. Bulletts, and D.    DEIS Ch 6
                                                                                                          Austin, 2010, 2010 Southern Paiute Consortium Colorado River                       FEIS Ch 6
                                                                                                          Corridor Resources Evaluation Program Annual Report of Activities,
                                                                                                          prepared by the Southern Paiute Consortium, Pipe Spring, Ariz., and
                                                                                                          the Bureau of Applied Research in Anthropology, University of
                                                                                                          Arizona, Tucson, Ariz., for the Bureau of Reclamation, Flagstaff, Ariz.,
Ref‐008233    1      LTEMP EIS Reference _Bulletts_et al_2010_Paiute consortium CO river.pdf
                                                                                                          Aug
                                                                                                          Bulletts, C., M. Osife, I. Bulletts, A. Phillips, III, C. Cannon, K. Bulletts,     DEIS Ch 6
                                                                                                          and D. Austin, 2011, 2011 Southern Paiute Consortium Colorado River                FEIS Ch 6
                                                                                                          Corridor Resources Evaluation Program Annual Report of Activities ,
                                                                                                          prepared by the Southern Paiute Consortium, Pipe Spring, Ariz., and
                                                                                                          the Bureau of Applied Research in Anthropology, University of
                                                                                                          Arizona, Tucson, Ariz., for the Bureau of Reclamation, Flagstaff, Ariz.,
Ref‐008234    1      LTEMP EIS Reference _Bulletts_et al_2011_Paiute consortium CO river.pdf
                                                                                                          Aug
                                                                                                          Bulletts, C., M. Osife, S. Anderson, A.M. Phillips, III, C. Cannon, K.             DEIS Ch 6
                                                                                                          Bulletts, and D. Austin, 2012, 2012 Southern Paiute Consortium                      App H
                                                                                                          Colorado River Corridor Resources Evaluation Program Annual Report                 FEIS Ch 6
                                                                                                          of Activities, prepared by the Southern Paiute Consortium, Pipe
                                                                                                          Spring, Ariz., and the Bureau of Applied Research in Anthropology,
                                                                                                          University of Arizona, Tucson, Ariz., for the Bureau of Reclamation,
Ref‐008235    1      LTEMP EIS Reference _Bulletts_et al_2012_Paiute consortium CO river.pdf
                                                                                                          Flagstaff Ariz Oct
                                                                                                          Bulow, F.J., J.R. Winningham, and R.C. Hooper, 1979, “Occurrence of                DEIS Ch 6
                                                                                                          Copepod Parasite Lernaea cyprinacea in a Stream Fish Population,”                  FEIS Ch 6
                                                                                                          Transactions of the American Fisheries Society 108:100–102.
Ref‐008236    4      LTEMP EIS Reference _Bulow_et al_1979_copepod parasite.pdf
                                                                                                           Bunch, A.J., A.S. Makinster, L.A. Avery, W.T. Stewart, and W.R.                   DEIS Ch 6
                                                                                                           Persons, 2012, Colorado River Fish Monitoring in Grand Canyon,                    FEIS Ch 6
                                                                                                           Arizona – 2011 Annual Report , submitted to U.S. Geological Survey,
                                                                                                           Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.
Ref‐008240   37      LTEMP EIS Reference _Bunch_et al_2012 fish monitoring annual report 2011.pdf
                                                                                                           Bunch, A.J., R.J. Osterhoudt, M.C. Anderson, and W.T. Stewart, 2012,              DEIS Ch 6
                                                                                                           Colorado River Fish Monitoring in Grand Canyon, Arizona – 2012                    FEIS Ch 6
                                         _Bunch_et al_2012_fish monitoring annual report                   Annual Report , U.S. Geological Survey, Grand Canyon Monitoring and
Ref‐008277   42      LTEMP EIS Reference 2012.pdf                                                          Research Center, Flagstaff, Ariz.
                                                                                                           Bunzel, R., 1932, “Introduction to Zuni Ceremonialism,” pp. 467–544               DEIS Ch 6
                                                                                                           in Forty‐seventh Annual Report of the Bureau of American Ethnology,               FEIS Ch 6
Ref‐008319 1236 LTEMP EIS Reference _Bunzel_1932_Zuni Ceremonialism.pdf                                    Smithsonian Institution, Washington, D.C.


                                                                                              Page 14 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 15 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                         Bureau of Labor Statistics, 2015, “Consumer Price Index Overview           App K ‐ 249
                                                                                                         Table—West.” Available at
Ref‐009555    7      LTEMP EIS Reference _Bureau of Labor_2015_Consumer Price.pdf                        http://www.bls.gov/xg shells/ro9xg01.htm. Accessed Feb. 4, 2015.
                                                                                                         Burgess, D., and R.O. Zerbe, Jr., 2011, “Appropriate Discounting for       App K ‐ 249
Ref‐009562   21      LTEMP EIS Reference _Burgess_Zerbe_2011_Benefit cost analysis.pdf                   Benefit‐Cost Analysis” Journal of Benefit‐Cost Analysis 2(2):1–20.
                                                                                                         Butler, R.A., 2011, Modeling Techniques to Assess Long‐term                  App D
                                                                                                         Reliability of Environmental Flows in Basin Scale Planning, Master’s
Ref‐009583   235     LTEMP EIS Reference _Butler_2011_Thesis_Modeling techniques.pdf                     Thesis, University of Colorado.
                                                                                                         Camazine, S., 1978, Native Zuni Indian Medical Practices with Special       DEIS Ch 6
                                                                                                         Reference to the Pharmacological and Physiological Bases of Plant           FEIS Ch 6
                                                                                                         Remedies , M.D. thesis, Harvard University, M.I.T. Division of Health
Ref‐009818    1      LTEMP EIS Reference _Camazine_1978_Zuni medical.pdf                                 Sciences and Technology, Cambridge, Mass.
                                                                                                         Carlisle, D., S. Gutreuter, C.C. Holdren, B. Roberts, and C.T. Robinson     DEIS Ch 6
                                                                                                         (panel), 2012, Final Report of the Aquatic Food Base Study and               App F
                                                                                                         Protocol Evaluation Panel , Grand Canyon Monitoring and Research            FEIS Ch 6
                                                                                                         Center, Protocols Evaluation Program, Flagstaff, Ariz., Jan. 27.
Ref‐009819   73      LTEMP EIS Reference _Carlisle_et al_2012_Aquatic Food Base.pdf
                                                                                                          Carothers, S.W., and S.W. Aitchison (eds.), 1976, An Ecological Survey     DEIS Ch 6
                                                                                                          of the Riparian Zone of the Colorado River between Lees Ferry and          FEIS Ch 6
                                                                                                          the Grand Wash Cliffs, Arizona , final report to U.S. Department of the
                                                                                                          Interior, National Park Service, Grand Canyon National Park, Ariz.
Ref‐009892   258     LTEMP EIS Reference _Carothers_and_Aitchison_1976.pdf
                                                                                                          Carothers, S.W., and B.T. Brown, 1991, The Colorado River Through          DEIS Ch 6
                                                                                                          Grand Canyon: Natural History and Human Change , University of              App F
                                                                                                          Arizona Press, Tucson, Ariz.                                               FEIS Ch 6

Ref‐010150   99      LTEMP EIS Reference _Carothers_Brown_1991_CO River_excerpts.pdf
                                                                                                          Carothers, S.W., 1977, Biology and Ecology of Feral Burros ( Equus         DEIS Ch 6
                                                                                                          sinus) at Grand Canyon National Park, Arizona , Final Research Report      FEIS Ch 6
                                                                                                          prepared for U.S. Department of Interior, National Park Service, Grand
Ref‐010249   171     LTEMP EIS Reference _Carothers_et al_1977_Feral Burros.pdf                           Canyon National Park, Ariz., Nov. 1.
                                                                                                          Carothers, S.W., and C.O. Minckley, 1981, A Survey of the Aquatic          DEIS Ch 6
                                                                                                          Flora & Fauna of the Grand Canyon, Final Report, U.S. Department of         App F
                                                                                                          the Interior, Water and Power Resources Service, Boulder City, Nev.,       FEIS Ch 6
Ref‐010420   416     LTEMP EIS Reference _Carothers_Minckley_1981_Aquatic flora fauna GC.pdf              Feb. 4.
                                                                                                          Carrell, T., 1987, Submerged Cultural Resources Trip Report: Charles       DEIS Ch 6
                                                                                                          H. Spencer’s Mining Operation and Paddle Wheel Steamboat, Glen             FEIS Ch 6
                                                                                                          Canyon National Recreation Area , Southwest Cultural Resources
                                                                                                          Center Professional Papers Number 13, Santa Fe, N.Mex.
Ref‐010836   178     LTEMP EIS Reference _Carrell_1987_Submerged cultural resources.pdf
                                                                                                          Casebier, D.G., 1980, Camp Beals Springs and the Hualapai Indians ,        DEIS Ch 6
Ref‐011014    4      LTEMP EIS Reference _Casebier_1980_Camp Beals Hualapai.pdf                           Tales of the Mojave Road Publishing Co., Goffs, Calif.                     FEIS Ch 6



                                                                                             Page 15 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 16 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                          CCS (Center for Climate Strategies), 2007, Washington State                  DEIS Ch 6
                                                                                                          Greenhouse Gas Inventory and Reference Case Projections,                     FEIS Ch 6
                                                                                                          1990–2020 , prepared in collaboration with the Washington State
                                                                                                          Department of Ecology (Ecology) and the Washington Department of
                                                                                                          Community, Trade and Economic Development (CTED) for the
                                                                                                          Washington Climate Advisory Team (CAT), Dec. Available at
                                                                                                          http://www.ecy.wa.gov/climatechange/docs/WA_GHGInventoryRefer
Ref‐011018   106     LTEMP EIS Reference _CCS_2007_Washington GHG Inventory.pdf
                                                                                                          enceCase Projections 1990 2020 pdf
                                                                                                          CCSP (U.S. Climate Change Science Program), 2008a, Abrupt Climate            DEIS Ch 6
                                                                                                          Change: A Report by the U.S. Climate Change Science Program and              FEIS Ch 6
                                                                                                          the Subcommittee on Global Change Research , P.U. Clark, A.J.
                                                                                                          Weaver (coordinating lead authors); E. Brook, E.R. Cook, T.L.
                                                                                                          Delworth, and K. Steffen (chapter lead authors), U.S. Geological
Ref‐011124   258     LTEMP EIS Reference _CCSP_2008a_Abrupt Climate Change.pdf                            Survey Reston Va
                                                                                                          CEQ (Council on Environmental Quality), 1978, Regulations for                FEIS Ch 6
                                                                                                          Implementing the Procedural Provisions of the National
                                                                                                          Environmental Policy Act . 40 CFR Parts 1500‐1508. Available at
                                                                                                          https://ceq.doe.gov/ceq_regulations/Council_on_Environmental_Qua
Ref‐011382   51      LTEMP EIS Reference _CEQ_1978_Procedure NEPA.pdf                                     lity Regulations.pdf. Accessed Sept. 2, 2016.
                                                                                                          CEQ (Council on Environmental Quality), 1997, Environmental Justice:         DEIS Ch 6
                                                                                                          Guidance under the National Environmental Policy Act . Available at          FEIS Ch 6
                                                                                                          http://www.epa.gov/environmentaljustice/resources/policy/ej_guida
                                                                                                          nce_nepa_ceq1297.pdf. Accessed Jan. 13, 2015.
Ref‐011433   40      LTEMP EIS Reference _CEQ_1997_Environmental Justice.pdf
                                                                                                           CEQ, 2016, Final Guidance for Federal Departments and Agencies on           FEIS Ch 6
                                                                                                           Consideration of Greenhouse Gas Emissions and the Effects of Climate
                                                                                                           Change in National Environmental Policy Act Reviews, Council on
                                                                                                           Environmental Quality’s Memorandum for Heads of Federal
                                                                                                           Departments and Agencies, Aug. 1. Available at
                                                                                                           https://www.whitehouse.gov/sites/whitehouse.gov/files/documents/
Ref‐011473   34      LTEMP EIS Reference _CEQ_2016_NEPA GHG guidance.pdf
                                                                                                           nepa final ghg guidance pdf Accessed Sept 6 2016
                                                                                                           Childs, M.R.. R.W. Clarkson, and A.T. Robinson, 1998, "Resource Use         DEIS Ch 6
                                                                                                           by Larval and Early Juvenile Native Fishes in the Little Colorado River,    FEIS Ch 6
                                                                                                           Grand Canyon, Arizona," Transactions of the American Fisheries
Ref‐011507   10      LTEMP EIS Reference _Childs_et al_1998_Resource use native fishes.pdf                 Society 127:620‐629.
                                                                                                           Chimoni, H., and E.R. Hart, 1994, “Zuni and the Grand Canyon,”              DEIS Ch 6
                                                                                                           Annual Meeting of the Western History Association, Albuquerque,             FEIS Ch 6
Ref‐011517    1      LTEMP EIS Reference _Chimoni_Hart_1994_Zuni Grand Canyon.pdf                          N.Mex.
                                                                                                           Choudhury, A., T.L. Hoffnagle, and R.A. Cole, 2004, “Parasites of           DEIS Ch 6
                                                                                                           Native and Nonnative Fishes of the Little Colorado River, Grand             FEIS Ch 6
                                                                                                           Canyon, Arizona,” The Journal of Parasitology 90(5):1042–1053.C218
Ref‐011518   13      LTEMP EIS Reference _Choudhury_et al_2004_Parasites of fishes.pdf



                                                                                              Page 16 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 17 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Christensen, N.S., A.W. Wood, N. Voisin, D.P. Lettenmaier, and R.N.         DEIS Ch 6
                                                                                                          Palmer, 2004, “The Effects of Climate Change on the Hydrology and           FEIS Ch 6
                                         _Christensen_et al_2004_Climate Change CO River                  Water Resources of the Colorado River Basin,” Climate Change
Ref‐011531   27      LTEMP EIS Reference Basin.pdf                                                        62:337–363.
                                                                                                          City of Flagstaff City Council, 2013, Information for Meeting Date June     DEIS Ch 6
                                                                                                          4, 2013 (Erin Young, Water Resources Manager) . Available at                FEIS Ch 6
Ref‐011558   814     LTEMP EIS Reference _City of Flagstaff_2013_Meeting packet.pdf                       http://cityweb.flagstaffaz.gov. Accessed Feb. 18, 2015.
                                                                                                          Clarke, A., R. Mac Nally, N. Bond, and P.S. Lake, 2008,                     DEIS Ch 6
                                                                                                          “Macroinvertebrate Diversity in Headwater Streams: A Review,”                App F
Ref‐012372   15      LTEMP EIS Reference _Clarke_et al_2008_Macroinv Div Headwater.pdf                    Freshwater Biology 53:1707–1721.                                            FEIS Ch 6
                                                                                                          Clarkson, R.W., and M.R. Childs, 2000, “Temperature Effects of              DEIS Ch 6
                                                                                                          Hypolimnial‐Release Dams on Early Life Stages of Colorado River Basin       FEIS Ch 6
Ref‐012387   11      LTEMP EIS Reference _Clarkson_Childs_2000_Temp effects fish.pdf                      Big‐River Fishes,” Copeia 2002:402–412.
                                                                                                          Clarkson, R.W., A.T. Robinson, and T.L. Hoffnagle, 1997, “Asian             DEIS Ch 6
                                                                                                          Tapeworm (Bothriocephalus acheilognathi ) in Native Fishes from the         FEIS Ch 6
                                                                                                          Little Colorado River, Grand Canyon, Arizona,” Great Basin Naturalist
Ref‐012398    4      LTEMP EIS Reference _Clarkson_et al_1997_Asian tapeworm native fish.pdf              57:66–69.
                                                                                                          Clayton, R., 2013, personal communication from Clayton (Bureau of            App K
Ref‐012402   156     LTEMP EIS Reference _Clayton_2013_personal communication.pdf                         Reclamation), to L. Poch (Argonne National Laboratory), Mar. 8.
                                                                                                          Clover, E.U., and L. Jotter, 1944, “Floristic Studies in the Canyon of the  DEIS Ch 6
                                                                                                          Colorado and Tributaries,” The American Midland Naturalist                  FEIS Ch 6
Ref‐012558   53      LTEMP EIS Reference _Clover_Jotter_1944_Floristic Studies.pdf                        32(3):591–642.
                                                                                                          Coggins, L., M. Yard, and C. Paukert, 2002, Piscivory by Non‐Native         DEIS Ch 6
                                                                                                          Salmonids in the Colorado River and an Evaluation of the Efficacy of        FEIS Ch 6
                                                                                                          Mechanical Removal of Non‐Native Salmonids, An Operational Plan,
                                                                                                          Grand Canyon Monitoring and Research Center, U.S. Geological
Ref‐012611   47      LTEMP EIS Reference _Coggins_et al_2002_Piscivory non‐native salmonids.pdf           Survey, Flagstaff, Ariz.
                                                                                                          Coggins, L.G., Jr, W.E. Pine, C.J. Walters, D.R. Van Haverbeke, D. Ward,    DEIS Ch 6
                                                                                                          and H.C. Johnstone, 2006, “Abundance Trends and Status of the Little        FEIS Ch 6
                                         _Coggins_et al_2006_Abundance trends_ LCR population             Colorado River Population of Humpback Chub,” North American
Ref‐012658   13      LTEMP EIS Reference of HBC.pdf                                                       Journal of Fisheries Management 26:233–245.
                                                                                                          Coggins, L.G., Jr., M.D. Yard, and W.E. Pine, 2011, “Nonnative Fish         DEIS Ch 6
                                                                                                          Control in the Colorado River in Grand Canyon, Arizona – An Effective       FEIS Ch 6
                                                                                                          Program or Serendipitous Timing?” Transactions of the American
Ref‐012671   16      LTEMP EIS Reference _Coggins_et al_2011_NNF fish control.pdf                         Fisheries Society 140(2):456–470.
                                                                                                          Coggins, L.G., Jr, and W.E. Pine, 2010, “Development of a Temperature‐      DEIS Ch 6
                                                                                                          Dependent Growth Model for the Endangered Humpback Chub using               FEIS Ch 6
                                                                                                          Capture‐Recapture Data,” The Open Fish Society Journal 3:122–131.
Ref‐012687   10      LTEMP EIS Reference _Coggins_Pine_2010_Temp model HBC.pdf
                                                                                                           Coggins, L.G., Jr., and C. Walters, 2009, Abundance Trends and Status    DEIS Ch 6
                                                                                                           of the Little Colorado River Population of Humpback Chub: An              App F
                                                                                                           Update Considering Data from 1989–2008 , Open‐File Report 2009‐          FEIS Ch 6
Ref‐012697   26      LTEMP EIS Reference _Coggins_Walters_2009_LCR Pop HBC.pdf                             1075, U.S. Geological Survey.


                                                                                              Page 17 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 18 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                          Coggins, L.G., Jr., and M.D. Yard, 2011, “An Experiment to Control             App F
                                                                                                          Nonnative Fish in the Colorado River, Grand Canyon, Arizona,” Fact
                                                                                                          Sheet 2011‐3093, Aug.
Ref‐012723    2      LTEMP EIS Reference _Coggins_Yard_2011_NNF Co River.pdf
                                                                                                           Cole, G.A., and D.M. Kubly, 1976, Limnologic Studies on the Colorado         DEIS Ch 6
                                                                                                           River from Lees Ferry to Diamond Creek, Colorado River Research              FEIS Ch 6
                                                                                                           Program Final Report , Technical Report No. 8, Colorado River
                                                                                                           Research Program, Report Series Grand Canyon National Park,
Ref‐012725   92      LTEMP EIS Reference _Cole_and_Kubly_1976.pdf                                          National Park Service, Department of the Interior, June.
                                                                                                           Cole, T.M., and S.A. Wells, 2003, CE‐QUAL‐W2: A Two‐Dimensional,             DEIS Ch 6
                                                                                                           Laterally Averaged, Hydrodynamic and Water Quality Model, Version            FEIS Ch 6
                                                                                                           3.2 , Instruction Report EL‐03‐1, U.S. Army Engineering and Research
Ref‐012817   634     LTEMP EIS Reference _Cole_Wells_2003_Two D model.pdf                                  Development Center, Vicksburg, Miss.
                                                                                                           Collins, B.D., S.C. Corbett, J.B. Sankey, and H.C. Fairley, 2014, High‐      DEIS Ch 6
                                                                                                           Resolution Topography and Geomorphology of Select Archeological              FEIS Ch 6
                                                                                                           Sites in Glen Canyon National Recreation Area, Arizona: U.S.
                                                                                                           Geological Survey Scientific Investigations Report 2014–5126.
Ref‐013451   40      LTEMP EIS Reference _Collins_et al_2014_Hi res topo.pdf
                                                                                                           Collins, B.D., D.R. Bedford, S.C. Corbett, C. Cronkite‐Ratcliff, and H.C.    FEIS Ch 6
                                                                                                           Fairley, 2016, “Relations between Rainfall–Runoff‐Induced Erosion           FEIS App H
                                                                                                           and Aeolian Deposition at Archaeological Sites in a Semi‐Arid Dam‐
                                                                                                           Controlled River Corridor,” Earth Surface Processes and Landforms ,
Ref‐013491   19      LTEMP EIS Reference _Collins_et al_2016_Earth Surface Processes.pdf                   41(7): 899–917. doi: 10.1002/esp.3874.
                                                                                                           Colorado Springs Utilities, 2015, 2014 Annual Report . Available at          DEIS Ch 6
                                                                                                           https://www.csu.org/CSUDocuments/2014annualreport.pdf. Accessed              FEIS Ch 6
Ref‐013510   88      LTEMP EIS Reference _Colorado Springs_2015_Annual Report 2014.pdf                     Nov. 2015.
                                                                                                           Colorado Department of Local Affairs, 2013, “Population Totals for           DEIS Ch 6
                                                                                                           Colorado and Sub‐state Regions.” Available at                                FEIS Ch 6
                                                                                                           http://www.colorado.gov/cs/Satellite?c=Page&childpagename=DOLA‐
                                                                                                           Main%2FCBONLayout&cid=1251593346834&pagename=CBONWrapp
                                                                                                           er. Accessed Jan. 13, 2015.
Ref‐013598    3      LTEMP EIS Reference _Colorado_2013_Population Totals.pdf
                                                                                                           Colwell‐Chanthaphonh, C., S. Albert, W. Widener, and S. Kelley, 2011,        DEIS Ch 6
                                                                                                           Kwa Kyaw An Kwaał Łoh Umma (Nothing is Stronger than Water):                 FEIS Ch 6
                                                                                                           Zuni Ethnographic Assessment of the Lake Powell Pipeline Project
                                                                                                           Area , report on file at the Zuni Heritage and Historic Preservation
Ref‐013601    1      LTEMP EIS Reference _Colwell‐Chanthaphonh_et al_2011_Zuni Pipeline.pdf                Office, Zuni, N.Mex.
                                                                                                           Confluence Partners, LLC, 2012a, Grand Canyon Escalade: Master               DEIS Ch 6
                                                                                                           Land Use Plan , April 27. Available at                                       FEIS Ch 6
                                         _Confluence Partners LLC_2012a_Escalade Master                    http://grandcanyonescalade.com/master‐land‐use‐plan. Accessed
Ref‐013602    6      LTEMP EIS Reference Plan.pdf                                                          Feb. 17, 2015.




                                                                                              Page 18 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 19 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                          Confluence Partners, LLC 2012b, Grand Canyon Escalade: Let’s Get To          DEIS Ch 6
                                                                                                          the Bottom of This, April 27. Available at                                   FEIS Ch 6
                                                                                                          http://grandcanyonescalade.com/lets‐get‐to‐the‐bottom. Accessed
Ref‐013608    5      LTEMP EIS Reference _Confluence Partners LLC_2012b_Get to the Bottom.pdf             Feb. 25, 2015.
                                                                                                          Converse, Y.K., C.P. Hawkins, and R.A. Valdez, 1998, “Habitat                DEIS Ch 6
                                                                                                          Relationships of Subadult Humpback Chub in the Colorado River                FEIS Ch 6
                                                                                                          through Grand Canyon: Spatial Variability and Implications of Flow
                                                                                                          Regulation,” Regulated Rivers: Research and Management
Ref‐013613   18      LTEMP EIS Reference _Converse_et al_1998_Habitat HBC.pdf                             14:267–284.
                                                                                                          Coues, E., 1900, On the Trail of a Spanish Pioneer: The Diary and            DEIS Ch 6
Ref‐013631   372     LTEMP EIS Reference _Coues_1900_Spanish Pioneer.pdf                                  Itinerary of Francisco Garces, Francis P. Harper, New York, N.Y.             FEIS Ch 6
                                                                                                          Coulam, N., 2011, Hualapai Traditional Cultural Properties along the         DEIS Ch 6
                                                                                                          Colorado River, Coconino and Mohave Counties, Arizona, Registration          FEIS Ch 6
Ref‐014003    1      LTEMP EIS Reference _Coulam_2011_Hualapai properties.pdf                             Form, National Register of Historic Places .
                                                                                                          Council on Environmental Quality, 2014, Principles, Requirements and        App K ‐ 249
                                                                                                          Guidelines for Federal Investments in Water and Land Related
                                                                                                          Resources Implementation Studies, Executive Office of the President,
                                                                                                          Washington, D.C., updated December 2014. Available at
                                                                                                          http://www.whitehouse.gov/administration/eop/ceq/initiatives/Pand
Ref‐014004    1      LTEMP EIS Reference _Council EQ_2014_Principals Fed Investment.pdf                   G Accessed Feb 6 2015
                                                                                                          Crayton, W.M., and M.R. Sommerfield, 1979, “Composition and                    App F
                                                                                                          Abundance of Phytoplankton in Tributaries of the Lower Colorado
Ref‐014005   13      LTEMP EIS Reference _Crayton_Sommerfield_1979_Phytoplankton.pdf                      River, Grand Canyon Region,” Hydrobiologia 66(1):81–93l.
                                                                                                          CRBSCF (Colorado River Basin Salinity Control Forum), 2011, Water            DEIS Ch 6
                                                                                                          Quality Standards for Salinity, Colorado River System 2011 Review .          FEIS Ch 6
                                                                                                          Available at http://www.crb.ca.gov/Salinity/2011/2011%20REVIEW‐
Ref‐014018   88      LTEMP EIS Reference _CRBSCF_2011_WQ Salinity.pdf                                     June%20Draft.pdf. Accessed Feb. 26, 2015.
                                                                                                          CRCN (Colorado River Commission of Nevada), 2015, Colorado River              App K
                                                                                                          Commission of Nevada—Home. Available at
Ref‐014106    1      LTEMP EIS Reference _CRCN_2015_Homepage.pdf                                          http://crc.nv.gov/index.asp. Accessed July 17, 2015.
                                                                                                          Cross, W.F., E.J. Rosi‐Marshall, K.E. Behn, T.A. Kennedy, R.O. Hall, Jr.,    FEIS Ch 6
                                                                                                          A.E. Fuller, and C.V. Baxter, 2010, “Invasion and Production of New
                                                                                                          Zealand Mud Snails in the Colorado River, Glen Canyon,” Biological
Ref‐014107   11      LTEMP EIS Reference _Cross_et al_2010_NZ Mud snails CO.pdf                           Invasions 12:3033‐3043.
                                                                                                          Cross, W.F., E.J. Rosi‐Marshall, K.E. Behn, T.A. Kennedy, R.O. Hall, Jr.,    DEIS Ch 6
                                                                                                          A.E. Fuller, and C.V. Baxter, 2010, “Invasion and Production of New          FEIS Ch 6
                                                                                                          Zealand Mud Snails in the Colorado River, Glen Canyon,” Biological
Ref‐014118   11      LTEMP EIS Reference _Cross_et al_2010_NZ Snails CO river.pdf                         Invasions 12:3033–3043.
                                                                                                          Cross, W.F., C.V. Baxter, K.C. Donner, E.J. Rosi‐Marshall, T.A. Kennedy,     DEIS Ch 6
                                                                                                          R.O. Hall, Jr., H.A. Wellard Kelly, and R.S. Rogers, 2011, “Ecosystem         App F
                                                                                                          Ecology Meets Adaptive Management: Food Web Response to a                    FEIS Ch 6
                                                                                                          Controlled Flood on the Colorado River, Glen Canyon,” Ecological
Ref‐014129   18      LTEMP EIS Reference _Cross_et al_2011_Food web response CO river.pdf                 Applications 21(6):2016–2033.


                                                                                              Page 19 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 20 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                        Where Cited
                                                                                                          Cross, W.F., C.V. Baxter, E.J. Rosi‐Marshall, R.O. Hall, Jr., T.A. Kennedy,    DEIS Ch 6
                                                                                                          K.C. Donner, H.A. Wellard Kelly, S.E.Z. Seegert, K.E. Behn, and M.D.            App F
                                                                                                          Yard, 2013, “Food‐Web Dynamics in a Large River Discontinuum,”                 FEIS Ch 6
Ref‐014147   27      LTEMP EIS Reference _Cross_et al_2013_Food web large river.pdf                       Ecological Monographs 83(3):311–337.
                                                                                                          CSRI (Cultural Systems Research, Inc.), 2002, The Native American              DEIS Ch 6
                                                                                                          Ethnography and Ethnohistory of Joshua Tree National Park: An                  FEIS Ch 6
                                                                                                          Overview , Aug. Available at
                                                                                                          http://www.nps.gov/history/history/online_books/jotr/historyt.htm.
Ref‐014174   77      LTEMP EIS Reference _CSRI_2002_Joshua Tree NP.pdf                                    Accessed May 2013.
                                                                                                          CSU (Colorado Springs Utilities), 2012, 2012 Electric Integrated                 App K
Ref‐014251   84      LTEMP EIS Reference _CSU_2012_Electric Resource Plan.pdf                             Resource Plan, Aug. 6.
                                                                                                          Culver, M., H.‐W. Hermann, M. Miller, B. Roth, and J. Sorensen, 2013,          DEIS Ch 6
                                                                                                          Anatomical and Genetic Variation of Western Oxyloma (Pulmonata:                FEIS Ch 6
                                                                                                          Succineidae) Concerning the Endangered Kanab Ambersnail
                                                                                                          (Oxyloma haydeni kanabense) in Arizona and Utah , U.S. Geological
                                                                                                          Survey Scientific Investigations Report 2013‐5164, U.S. Geological
Ref‐014335   78      LTEMP EIS Reference _Culver_etal_2013.pdf                                            Survey Reston Va
                                                                                                          Cunnington, G.M., and L. Fahrig, 2010, “Plasticity in the Vocalizations        DEIS Ch 6
                                                                                                          of Anurans in Response to Traffic Noise,” Acta Oecologia 36:463–470.           FEIS Ch 6
Ref‐014413    8      LTEMP EIS Reference _Cunnington_Fahrig_2010_Vocal response traffic.pdf
                                                                                                           Czarnecki, D.B., D.W. Blinn, and T. Tompkins, 1976, A Periphytic              DEIS Ch 6
                                                                                                           Microflora Analysis of the Colorado River and Major Tributaries in            FEIS Ch 6
Ref‐014421   117     LTEMP EIS Reference _Czarnecki_et al_1976_Microflora analysis CO riv.pdf              Grand Canyon and Vicinity , Technical Report No. 6, June.
                                                                                                           Damp, J., J. Pederson, and G. O’Brian, 2007, Geoarchaeological                 App H
                                                                                                           Investigations and An Archaeological Treatment Plan for 151 Sites in
Ref‐014538   506     LTEMP EIS Reference _Damp_et al_2007_151 sites.pdf                                    the Grand Canyon, Arizona, Utah State 3 University, March.
                                                                                                           Davis, P.A., 2002, Evaluation of Airborne Thermal‐Infrared Image              DEIS Ch 6
                                                                                                           Data for Monitoring Aquatic Habitats and Cultural Resources within            FEIS Ch 6
                                                                                                           the Grand Canyon , Open‐File Report 02–367, U.S. Geological Survey.
Ref‐015044   49      LTEMP EIS Reference _Davis 2002_USGS_OFR_02‐367.pdf
                                                                                                           Deseret Power Electric Cooperative, 2012, Integrated Resource Plan .          DEIS Ch 6
                                                                                                           Oct. Available at                                                              App K
                                                                                                           https://www.wapa.gov/EnergyServices/Documents/DeseretPower201                 FEIS Ch 6
                                                                                                           2.pdf. Accessed Nov. 2015

                                                                                                           App K:
                                                                                                           Deseret (Deseret Power Electric Cooperative), 2012, Integrated
Ref‐015093   83      LTEMP EIS Reference _Deseret_2012_Integrated Resource Plan.pdf
                                                                                                           Resource Plan Update Oct




                                                                                              Page 20 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 21 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                         Where Cited
                                                                                                          Dettman, J., 2005, Glen Canyon Dam: A Mixed Blessing for Mammals,               DEIS Ch 6
                                                                                                          Reptiles, and Amphibians? , report from Ecogeomorphology: Grand                 FEIS Ch 6
                                                                                                          Canyon, Winter Quarter 2005, Center for Watershed Sciences,
                                                                                                          University of California, Davis, Calif., March 15. Available at
                                                                                                          https://watershed.ucdavis.edu/education/classes/ecogeomorphology‐
                                                                                                          grand‐canyon. Accessed Oct. 27, 2014.
Ref‐015176   26      LTEMP EIS Reference _Dettman_2005.pdf
                                                                                                           DFC Ad Hoc Committee, 2012, Desired Future Conditions for the                    App A
                                                                                                           Colorado River Ecosystem in Relation to Glen Canyon Dam. Available
                                                                                                           at http://www.usbr.gov/uc/rm/amp/amwg/pdfs/recltr_12April30.pdf.
                                                                                                           Accessed July 24, 2015.
Ref‐015202   58      LTEMP EIS Reference _DFC ad hoc_2012 Desired Future conditions.pdf
                                                                                                           Dillman, D. (2007). Mail and Internet Surveys: The Tailored Design,            FEIS App L
Ref‐015260    2      LTEMP EIS Reference _Dillman_2007_Mail internet surveys.pdf                           Second Edition. New York: Wiley and Sons, Inc.
                                                                                                           Dodds, W.K., and D.A. Gudder, 1992, “The Ecology of Cladophora ,”              DEIS Ch 6
Ref‐015262   14      LTEMP EIS Reference _Dodds_Gudder_1992_Cladophora.pdf                                 Journal of Phycology 28:415–427.                                               FEIS Ch 6
                                                                                                           Dodge, N.N., 1936, Trees of Grand Canyon National Park: Natural                DEIS Ch 6
Ref‐015276   38      LTEMP EIS Reference _Dodge_1936_Trees GCNP.pdf                                        History Bulletin No. 3 ; Grand Canyon Natural History Association.             FEIS Ch 6
                                                                                                           Dodrill, M.J., C.B. Yackulic, B. Gerig, W.E. Pine, J. Korman, and C. Finch,    DEIS Ch 6
                                                                                                           2015, “Do Management Actions to Restore Rare Habitat Benefit                   FEIS Ch 6
                                                                                                           Native Fish Conservation? Distribution of Juvenile Native Fish among
                                                                                                           Shoreline Habitats of the Colorado River,” River Research and
Ref‐015314   15      LTEMP EIS Reference _Dodrill_et al_2015_Mgmt actions restore habitat.pdf              Applications 2015. DOI10.1002/rra.2842.
                                                                                                           Dodson, S.B., 1995, Water Quality on the Colorado River, Glen                  DEIS Ch 6
                                                                                                           Canyon Dam to Lees Ferry: 1994 Fecal Coliform Monitoring , NPS                 FEIS Ch 6
                                                                                                           Resource Management Division, Glen Canyon National Recreation
                                                                                                           Area. Available at
                                                                                                           http://www.gcmrc.gov/library/reports/physical/hydrology/Dodson19
Ref‐015329   14      LTEMP EIS Reference _Dodson_1995_Water Quality Fecal coliform.pdf                     95 pdf Accessed Feb 26 2015
                                                                                                           DOI (U.S. Department of the Interior), 1995, “Series:                          DEIS Ch 6
                                                                                                           Intergovernmental Relations, Part 512: American Indian and Alaska              FEIS Ch 6
                                                                                                           Native Programs, Chapter 2: Departmental Responsibilities for Indian
                                                                                                           Trust Resources,” Office of American Indian Trust, 512 DM 2,
                                                                                                           Department of the Interior Department Manual, Dec. 1. Available at
                                                                                                           www.usbr.gov/native/policy/DM_FInal_12‐1‐
Ref‐015343    2      LTEMP EIS Reference _DOI_1995_512_DM 2.pdf
                                                                                                           95 512%20DM%202 pdf Accessed Nov 10 2015
                                                                                                           DOI, 1997, “American Indian Tribal Rights, Federal‐Tribal Trust                DEIS Ch 6
                                                                                                           Responsibilities, and the Endangered Species Act,” Secretarial Order           FEIS Ch 6
                                                                                                           No. 3206, June. Available at
                                                                                                           http://www.fws.gov/nativeamerican/pdf/tek‐secretarial‐order‐
Ref‐015345   16      LTEMP EIS Reference _DOI_1997_Tribal rights ESA.pdf                                   3206.pdf. Accessed Nov. 7, 2015.




                                                                                              Page 21 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 22 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                  Where Cited
                                                                                                        DOI, 1998, “Series: Intergovernmental Relations, Part 512: American      DEIS Ch 6
                                                                                                        Indian and Alaska Native Programs, Chapter 3: Departmental               FEIS Ch 6
                                                                                                        Responsibilities for Protecting/Accommodating Access to Indian
                                                                                                        Sacred Sites,” Office of American Indian Trust, 512 DM 3, Department
                                                                                                        of the Interior Department Manual, June 5. Available at
                                                                                                        www.sacredland.org/PDFs/DOI.pdf. Accessed Nov. 10, 2015.
Ref‐015361    5      LTEMP EIS Reference _DOI_1998_512_DM 3.pdf
                                                                                                         DOI, 2002, Report to Congress: Operations of Glen Canyon Dam            DEIS Ch 6
                                                                                                         Pursuant to the Grand Canyon Protection Act of 1992: Water Years        FEIS Ch 6
                                                                                                         1999–2001 , Washington, D.C, May. Available at
                                                                                                         http://www.usbr.gov/uc/library/envdocs/reports/crs/pdfs/RptCongre
Ref‐015366   62      LTEMP EIS Reference _DOI_2002_Report to Congress.pdf                                ss03feb21.pdf. Accessed Feb. 26, 2015.
                                                                                                         DOI, 2004, Lower Colorado River Multi‐Species Conservation Program      DEIS Ch 6
                                                                                                         (LCR MSCP)—Final Programmatic Environmental Impact                      FEIS Ch 6
                                                                                                         Statement/Environmental Impact Report , Dec. Available at
                                                                                                         http://www.lcrmscp.gov/publications/voli_env_impact_st_dec04.pdf.
Ref‐015428   535     LTEMP EIS Reference _DOI_2004_LCR MSCP FPEIS.pdf                                    Accessed May 2013
                                                                                                         DOI, 2005, Record of Decision for Lower Colorado River Multi‐Species    DEIS Ch 6
                                                                                                         Conservation Plan , April. Available at                                 FEIS Ch 6
                                                                                                         http://www.lcrmscp.gov/publications/rec_of_dec_apr05.pdf.
Ref‐015963   24      LTEMP EIS Reference _DOI_2005_ROD LCR Species Conserv.pdf                           Accessed May 2013.
                                                                                                         DOI, 2008, “Adaptive Management Implementation Policy,” Part 522,       DEIS Ch 6
                                                                                                         Chapter 1 of Department of the Interior Departmental Manual , Office    FEIS Ch 6
                                                                                                         of Environmental Policy and Compliance, Feb. Available at
                                                                                                         http://www.doi.gov/initiatives/AdaptiveManagement/documents/37
                                                                                                         86dm.pdf. Accessed May 2013.C188
Ref‐015987    3      LTEMP EIS Reference _DOI_2008_Adaptive Mgmt Policy.pdf
                                                                                                         DOI, 2011a, “Department of the Interior Policy on Consultation with     DEIS Ch 6
Ref‐015990    3      LTEMP EIS Reference _DOI_2011a_SO3317.pdf                                           Indian Tribes, ” Secretarial Order No. 3317, Dec. 1.                    FEIS Ch 6
                                                                                                         DOI, 2011b, “Notice of Intent To Prepare a Draft Environmental          DEIS Ch 6
                                                                                                         Impact Statement and Conduct Public Scoping on the Adoption of a        FEIS Ch 6
                                                                                                         Long‐Term Experimental and Management Plan for the Operation of
                                                                                                         Glen Canyon Dam,” Federal Register 76(129):39435–39436. Available
                                                                                                         at http://www.usbr.gov/uc/rm/gcdltemp/fedreg/NOI‐07062011.pdf.
Ref‐015993    2      LTEMP EIS Reference _DOI_2011b_LTEMP NOI.pdf                                        Accessed May 2013
                                                                                                         DOI, 2011c, “Notice To Solicit Comments and Hold Public Scoping         DEIS Ch 6
                                                                                                         Meetings on the Adoption of a Long‐term Experimental and                FEIS Ch 6
                                                                                                         Management Plan for the Operation of Glen Canyon Dam,” Federal
Ref‐015995    2      LTEMP EIS Reference _DOI_2011c_FR76‐200.pdf                                         Register 76(200):64104–64105.
                                                                                                         DOI, 2012b, Record of Decision: Northern Arizona Withdrawal,            DEIS Ch 6
Ref‐015997   24      LTEMP EIS Reference _DOI_2012b_ROD BLM Land Withdrawal.pdf                          Mohave and Coconino Counties, Arizona , Jan. 9.                         FEIS Ch 6
                                                                                                         DOI, 2014, “Reaffirmation of the Federal Trust Responsibility to        DEIS Ch 6
                                                                                                         Federally Recognized Indian Tribes and Individual Indian                FEIS Ch 6
Ref‐016021    6      LTEMP EIS Reference _DOI_2014_order 3335.pdf                                        Beneficiaries,” Secretarial Order No. 3335, Aug. 2014.

                                                                                            Page 22 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 23 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         Dolan, R., A. Howard, and Trimble, 1978, “Structural Control of the          DEIS Ch 6
                                                                                                         Rapids and Pools of the Colorado River in the Grand Canyon,”                 FEIS Ch 6
Ref‐016027    3      LTEMP EIS Reference _Dolan_et al_1978_Rapids Pools.pdf                              Science 202:629–631.
                                                                                                         Dongoske, K., 2011a, Pueblo of Zuni 2010 Cultural Resource                   DEIS Ch 6
                                                                                                         Monitoring of the Colorado River Ecosystem through Grand Canyon ,            FEIS Ch 6
                                                                                                         prepared by Zuni Heritage and Historic Preservation Office, Pueblo of
                                                                                                         Zuni, Zuni, N.Mex., for Upper Colorado Regional Office, Bureau of
Ref‐016030    1      LTEMP EIS Reference _Dongoske_2011a_Zuni resource monitoring.pdf                    Reclamation, Salt Lake City, Utah.
                                                                                                         Dongoske, K., 2011b, Chimik’yana’kya dey’a (Place of Emergence),             DEIS Ch 6
                                                                                                         K’yawan’ A: honanne (Colorado River), and Ku’nin A’l’akkew’a (Grand          FEIS Ch 6
                                                                                                         Canyon), a Zuni Traditional Cultural Property , Nomination Form,
Ref‐016031    1      LTEMP EIS Reference _Dongoske_2011b_Nomination form.pdf                             National Register of Historic Places.
                                                                                                         Dongoske, K., 2001, Annual Report on the Hopi Tribe’s Involvement in         DEIS Ch 6
                                                                                                         the Glen Canyon Dam Adaptive Management Program and the                      FEIS Ch 6
                                                                                                         Programmatic Agreement Regarding Historic Properties , prepared by
                                                                                                         Hopi Cultural Preservation Office, Kykotsmovi, Ariz. for Bureau of
                                                                                                         Reclamation, Salt Lake City, Utah, March 19.
Ref‐016032    1      LTEMP EIS Reference _Dongoske_et al_2001_Annual Report Hopi Tribe.pdf
                                                                                                          Dongoske, K.E., L. Jackson‐Kelley, and C. Bulletts, 2010, “Confluence of    DEIS Ch 6
                                                                                                          Values: The Role of Science and Native Americans in the Glen Canyon         FEIS Ch 6
                                                                                                          Dam Adaptive Management Program,” pp. 133–140 in Proceedings of
                                                                                                          the Colorado River Basin Science and Resource Management
                                                                                                          Symposium , T.S. Melis, J.F. Hamill, L.G. Coggins, Jr., P.E. Grams, T.A.
                                                                                                          Kennedy, D.M. Kubly, and B.E. Ralston (eds.), Scientific Investigations
                                                                                                          Report 2010‐5135, U.S. Geological Survey, Reston, Va.
Ref‐016033    1      LTEMP EIS Reference _Dongoske_et al_2010_Confluence of values.pdf
                                                                                                          Dongoske, K.E., and O. Seowtewa, 2013, Pueblo of Zunu 2011                  DEIS Ch 6
                                                                                                          Cultural Resource Monitoring of the Colorado River Ecosystem                FEIS Ch 6
                                                                                                          through Grand Canyon , prepared in association with the Zunu
                                         _Dongoske_Seowtewa_2013_Zuni resource                            Cultural Resource Advisory Team for the Bureau of Reclamation,
Ref‐016034    1      LTEMP EIS Reference monitoring.pdf                                                   Upper Colorado Regional Office, Salt Lake City, Utah, Aug.
                                                                                                          Donner, K.S., 2011, Secondary Production Rates, Consumption Rates,          DEIS Ch 6
                                                                                                          and Trophic Basis of Production of Fishes in the Colorado River,            FEIS Ch 6
                                                                                                          Grand Canyon, AZ: An Assessment of Potential Competition for Food ,
                                                                                                          Master’s thesis, Idaho State University, Program in Biology, Pocatello,
Ref‐016035   122     LTEMP EIS Reference _Donner_2011_Production fishes CO riv.pdf                        Idaho, April.
                                                                                                          Douglas, A., and D. Harpman, 1995, “Estimating Recreation                     App L
                                                                                                          Employment Effects with IMPLAN for the Glen Canyon Dam Region,”
Ref‐016157   15      LTEMP EIS Reference _Douglas_1995_Recreation employment.pdf                          Journal of Environmental Management 44:233–247.
                                                                                                          Douglas, M.R., and M.E. Douglas, 2000, “Late Season Reproduction by         DEIS Ch 6
                                                                                                          Big‐River Catostomidae in Grand Canyon,” Copeia 2000(1):238–244.            FEIS Ch 6
Ref‐016172    7      LTEMP EIS Reference _Douglas_Douglas_2000_Reproduction Catostomidae.pdf



                                                                                             Page 23 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 24 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                          Where Cited
                                                                                                         Douglas, M.E., and P.C. Marsh, 1998, “Population and Survival                    DEIS Ch 6
                                                                                                         Estimates of Catostomus latipinnis in Northern Grand Canyon, with                FEIS Ch 6
                                                                                                         Distribution and Abundance of Hybrids with Xyrauchen texanus ,”
Ref‐016179   12      LTEMP EIS Reference _Douglas_Marsh_1998_Pop est Catostomus.pdf                      Copeia 1998(4):915–925.
                                                                                                         Draut, A.E., 2012a, “Effects of River Regulation on Aeolian Landscapes,          FEIS Ch 6
                                                                                                         Colorado River, Southwestern USA,” Journal of Geophysical
                                                                                                         Research—Earth Surface 117 (F2).
Ref‐016191   22      LTEMP EIS Reference _Draut_2012a_River Regs aeolian landscape.pdf                   http://dx.doi.org/10.1029/2011JF002329.
                                                                                                         Draut, A.E., 2012b, Aeolian Landscapes and Sediment Movement in                  DEIS Ch 6
                                                                                                         the Colorado River Corridor , U.S. Geological Survey, Santa Cruz, Calif.,        FEIS Ch 6
Ref‐016213   53      LTEMP EIS Reference _Draut_2012b_Aeolian and sediment.pdf                           Feb.
                                                                                                         Draut, A.E., and D.M. Rubin, 2008, The Role of Eolian Sediment in the            DEIS Ch 6
                                                                                                         Preservation of Archeologic Sites along the Colorado River Corridor in            App H
                                                                                                         Grand Canyon National Park, Arizona , U.S Geological Survey
Ref‐016266   79      LTEMP EIS Reference _Draut_Rubin_2008_Eolian sediment.pdf                           Professional Paper 1756.
                                                                                                         Drost, C.A., R.P. O’Donnell, K.E. Mock, and T.C. Theimer, 2011,                  DEIS Ch 6
                                                                                                         Population Status and Population Genetics of Northern Leopard                    FEIS Ch 6
                                                                                                         Frogs in Arizona , U.S. Geological Survey Open‐File Report 2011‐1186,
Ref‐016345   46      LTEMP EIS Reference _Drost_etal_2011.pdf                                            U.S. Geological Survey, Reston, Va.
                                                                                                         Drye, B., I. Bulletts, A. Phillips, III, L.V.F. Levi, M. Wall, A. Davis, E.      DEIS Ch 6
                                                                                                         Dean, D. Austin, and G. Stanfield, 2000, 2000 Southern Paiute                    FEIS Ch 6
                                                                                                         Consortium Colorado River Corridor Monitoring and Education
                                                                                                         Program Summary Report, prepared by the Southern Paiute
                                                                                                         Consortium, Pipe Spring, Ariz., and the Bureau of Applied Research in
                                                                                                         Anthropology, University of Arizona, Tucson, Ariz., for the Bureau of
Ref‐016391    1      LTEMP EIS Reference _Drye_et al_2000_Monitoring Report.pdf
                                                                                                         Reclamation Flagstaff Ariz Aug
                                                                                                         Drye, B., I. Bulletts, A. Phillips, III, T. Snow, G. Stanfield, E. Dean, S.      DEIS Ch 6
                                                                                                         Gerlak, D. Austin, M. Rogers, N. Bulletts, T. Wall, M. Snow, and F.              FEIS Ch 6
                                                                                                         John, 2001, 2001 Southern Paiute Consortium Colorado River Corridor
                                                                                                         Monitoring and Education Program Summary Report, prepared by
                                                                                                         the Southern Paiute Consortium, Pipe Spring, Ariz., and the Bureau of
                                                                                                         Applied Research in Anthropology, University of Arizona, Tucson, Ariz.,
                                                                                                         for the Bureau of Reclamation, Flagstaff, Ariz., July.
Ref‐016392    1      LTEMP EIS Reference _Drye_et al_2001_Annual report.pdf
                                                                                                          Drye, B., I. Bulletts, A. Phillips, III, T. Snow, M. Rogers, E. Dean, and D.    DEIS Ch 6
                                                                                                          Austin, 2002, 2002 Southern Paiute Consortium Colorado River                    FEIS Ch 6
                                                                                                          Corridor Resources Evaluation Program Annual Report of Activities,
                                                                                                          prepared by the Southern Paiute Consortium, Pipe Spring, Ariz., and
                                                                                                          the Bureau of Applied Research in Anthropology, University of
                                                                                                          Arizona, Tucson, Ariz., for the Bureau of Reclamation, Flagstaff, Ariz.,
Ref‐016393    1      LTEMP EIS Reference _Drye_et al_2002_Annual Report.pdf
                                                                                                          Oct




                                                                                             Page 24 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 25 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                          Drye, B., D. Austin, A. Phillips, III, D. Seibert, and K. Bulletts, 2006,     DEIS Ch 6
                                                                                                          2005–2006 Southern Paiute Consortium Colorado River Corridor                  FEIS Ch 6
                                                                                                          Resources Evaluation Program Annual Report of Activities, prepared
                                                                                                          by the Southern Paiute Consortium, Pipe Spring, Ariz., and the Bureau
                                                                                                          of Applied Research in Anthropology, University of Arizona, Tucson,
                                                                                                          Ariz., for the Bureau of Reclamation, Flagstaff, Ariz., Aug.
Ref‐016394    1      LTEMP EIS Reference _Drye_et al_2006_Annual Report.pdf
                                                                                                           Dudley, T.L., and D.J. Kazmer, 2005, “Field Assessment of the Risk           DEIS Ch 6
                                                                                                           Posed by Diorhabda elongata , a Biocontrol Agent for Control of              FEIS Ch 6
                                                                                                           Saltcedar (Tamarix spp.), to a Nontarget Plant, Frankenia salina ,”
Ref‐016395   12      LTEMP EIS Reference _Dudley_Kazmer_2005_biocontrol agent saltcedar.pdf                Biological Control 35:265–275.
                                                                                                           Duffield, J., and D. Patterson, 1991, “Inference and Optimal Design for        App L
                                         _Duffield_Patterson_1991_Inference contingent                     a Welfare Measure in Logistic Contingent Valuation,” Land Economics,
Ref‐016407   15      LTEMP EIS Reference valuation.pdf                                                     67:225–239.
                                                                                                           Dzul, M.C., C.B. Yackulic, D.M. Stone, and D.R. Van Haverbeke, 2014,         DEIS Ch 6
                                                                                                           “Survival, Growth and Movement of Subadult Humpback Chub, Gila               FEIS Ch 6
                                                                                                           cypha , in the Little Colorado River, Arizona,” River Research and
                                                                                                           Applications . DOI 10.1002/rra.2864. Available at
Ref‐016422   10      LTEMP EIS Reference _Dzul_et al_2014_Survival HBC LCR.pdf                             http://onlinelibrary.wiley.com/doi/10.1002/rra.2864/pdf.
                                                                                                           E3 (Energy and Environmental Economics, Inc.), 2014, Capital Cost              App K
                                                                                                           Review of Generation Technologies: Recommendations for WECC’s 10‐
                                                                                                           and 20‐Year Studies, prepared for Western Electric Coordinating
Ref‐016432   105     LTEMP EIS Reference _E3_2014_Capital cost review.pdf                                  Council, March.
                                                                                                           East, A.E., B.D. Collins, J.B. Sankey, S.C. Corbett, H.C. Fairley, and J.    FEIS Ch 6
                                                                                                           Caster, 2016, Conditions and Processes Affecting Sand Resources at          FEIS App H
                                                                                                           Archeological Sites in the Colorado River Corridor Below Glen Canyon
                                                                                                           Dam, Arizona , U.S. Geological Survey Professional Paper 1825, 104 p.,
Ref‐016537   118     LTEMP EIS Reference _East_etal_2016_Conditions arch sites.pdf                         http://dx.doi.org/10.3133/pp1825.
                                                                                                           Eaton, J.G., and R.M. Scheller, 1996, “Effects of Climate Warming on         DEIS Ch 6
                                                                                                           Fish Thermal Habitat in Streams of the United States,” Limnology and         FEIS Ch 6
Ref‐016655    8      LTEMP EIS Reference _Eaton_Scheller_1996_Effects climate fish habitat.pdf             Oceanography 41(5):1109–1115.
                                                                                                           Ebersole, J.L., W.J. Liss, and C.A. Frissell, 2001, “Relationship between    DEIS Ch 6
                                                                                                           Stream Temperature, Thermal Refugia and Rainbow Trout                        FEIS Ch 6
                                                                                                           Oncorhynchus mykiss Abundance in Arid‐Land Streams in the
                                                                                                           Northwestern United States,” Ecology of Freshwater Fishes 10:1–10.
Ref‐016663   10      LTEMP EIS Reference _Ebersole_et al_2001_Stream temp and RBT.pdf
                                                                                                           Edge Environmental, Inc., 2009, Piñon Ridge Project Environmental            DEIS Ch 6
                                                                                                           Report Montrose County, Colorado , prepared by Edge Environmental,           FEIS Ch 6
                                                                                                           Inc., Lakewood, Colo., for Energy Fuels Resources Corporation,
Ref‐016673   469     LTEMP EIS Reference _Edge Env Inc_2009_Pinon Ridge.pdf                                Lakewood, Colo., Nov.
                                                                                                           Eggan, F., 1971, “Forward,” pp. xi–xii ix‐xiv in Spider Woman Stories ,      DEIS Ch 6
Ref‐017142    8      LTEMP EIS Reference _Eggan_1971_Forward Spider Woman.pdf                              G.M. Mullet, University of Arizona Press, Tucson, Ariz.                      FEIS Ch 6



                                                                                              Page 25 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 26 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                          EIA (U.S. Energy Information Administration), 2013, Updated Capital        DEIS Ch 6
                                                                                                          Cost Estimates for Utility Scale Electricity Generating Plants , April.     App M
                                                                                                          Available at                                                               FEIS Ch 6
                                                                                                          http://www.eia.gov/forecasts/capitalcost/pdf/updated_capcost.pdf.
Ref‐017150   201     LTEMP EIS Reference _EIA_2013_Updated Capital Cost Estimates.pdf                     Accessed Jan. 21, 2015.
                                                                                                          EIA (U.S. Energy Information Administration), 2014, Assumptions to           App K
                                                                                                          the Annual Energy Outlook 2014, Washington D.C., June. Available at
                                                                                                          http://www.eia.gov/forecasts/aeo/assumptions/pdf/0554(2014).pdf.
                                                                                                          Accessed Mar. 2, 2015
Ref‐017351   197     LTEMP EIS Reference _EIA_2014_Annual Energy Outlook.pdf
                                                                                                           EIA, 2015, Proposed Clean Power Plan Rule Cuts Power Section CO 2         DEIS Ch 6
                                                                                                           Emissions to Lowest Level Since 1980s . Available at                      FEIS Ch 6
                                                                                                           http://eia.gov/today/energy/detail.cfm?id=21372. Accessed
Ref‐017548   16      LTEMP EIS Reference _EIA_2015_Clean power plan.pdf                                    June 23, 2015.
                                                                                                           EIA, 2015a, Electric Power Sales, Revenue, and Energy Efficiency Form       App K
                                                                                                           EIA‐861 Detailed Data Files. Available at
                                                                                                           http://www.eia.gov/electricity/data/eia861. Accessed July 16, 2015.
Ref‐017564    2      LTEMP EIS Reference _EIA_2015a_Electric Power Sales.pdf
                                                                                                           EIA, 2015b, “Annual Energy Outlook 2015 Data Tables.” Available at          App K
                                                                                                           http://www.eia.gov/forecasts/aeo/supplement/sup_t2t3.xlsx.
Ref‐017566   427     LTEMP EIS Reference _EIA_2015b_Annual Energy Tables.pdf                               Accessed July 16.
                                                                                                           EIA, 2015c, Annual Energy Outlook 2015 with Projections to 2040.            App K
                                                                                                           Available at
                                                                                                           http://www.eia.gov/forecasts/aeo/pdf/0383%282015%29.pdf.
Ref‐017993   154     LTEMP EIS Reference _EIA_2015c_Annual Energy Outlook.pdf                              Accessed July 16, 2015.
                                                                                                           Elleard, C., 2014, personal communication with Elleard (National Park       App J
                                                                                                           Service, Glen Canyon National Recreation Area) to J. May (Argonne
Ref‐018147    2      LTEMP EIS Reference _Elleard_2014_personal communication.pdf                          National Laboratory), Jan. 22.
                                                                                                           EPA (U.S. Environmental Protection Agency), 2003, Bacterial Water         DEIS Ch 6
                                                                                                           Quality Standards for Recreational Waters (Freshwater and Marine          FEIS Ch 6
                                                                                                           Waters): Status Report , EPA‐823‐R‐03‐008, Office of Water,
Ref‐018149   32      LTEMP EIS Reference _EPA 2003_Bacteria standards for recreational waters.pdf          Washington, D.C.
                                                                                                           EPA, 2004, National Water Quality Inventory: Report to Congress,          DEIS Ch 6
                                                                                                           2004 Reporting Cycle , Office of Water, Washington, D.C. Available at     FEIS Ch 6
                                                                                                           http://water.epa.gov/lawsregs/guidance/cwa/305b/2004report_index
                                                                                                           .cfm.
Ref‐018181   43      LTEMP EIS Reference _EPA_2004_WQ Inventory Report to Congress.pdf
                                                                                                           EPA, 2006, How Air Pollution Affects the View , EPA‐456/F‐06‐001,         DEIS Ch 6
                                                                                                           April. Available at                                                       FEIS Ch 6
                                                                                                           http://www.epa.gov/oar/visibility/pdfs/haze_brochure_20060426.pdf
Ref‐018224    2      LTEMP EIS Reference _EPA_2006_ air pollution affects view.pdf                         . Accessed Oct. 28, 2013.
                                                                                                           EPA (Environmental Protection Agency), 2010, Guidelines for              App K ‐ 249
                                                                                                           Preparing Economic Analyses, EPA 240‐R‐10‐001, Office of the
Ref‐018226   297     LTEMP EIS Reference _EPA_2010_Guidelines Econ analyses.pdf                            Administrator, Washington, D.C., Dec.

                                                                                              Page 26 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 27 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                          EPA, 2012a, 2012 Edition of the Drinking Water Standards and Health       DEIS Ch 6
                                                                                                          Advisories , EPA 822‐S‐12‐001, Office of Water, Washington, D.C.,         FEIS Ch 6
                                                                                                          April. Available at
                                                                                                          http://water.epa.gov/action/advisories/drinking/upload/dwstandards
Ref‐018523   20      LTEMP EIS Reference _EPA_2012a_Drinking Water Standards.pdf                          2012.pdf. Accessed Feb. 26, 2015.
                                                                                                          EPA, 2012b, Cyanobacteria and Cyanotoxins: Information for                DEIS Ch 6
                                                                                                          Drinking Water Systems , EPA‐810F11001, Office of Water, July.            FEIS Ch 6
                                                                                                          Available at
                                                                                                          http://water.epa.gov/scitech/swguidance/standards/criteria/nutrient
Ref‐018543   11      LTEMP EIS Reference _EPA_2012b_Cyanobacteria drinking water.pdf                      s/upload/cyanobacteria factsheet.pdf. Accessed Nov. 6, 2015.
                                                                                                          EPA, 2013a, The Green Book Nonattainment Areas for Criteria               DEIS Ch 6
                                                                                                          Pollutants . Available at http://www.epa.gov/oaqps001/greenbk.            FEIS Ch 6
Ref‐018554    2      LTEMP EIS Reference _EPA_2013a_Green Book Nonattainment.pdf                          Accessed Oct. 28, 2013.
                                                                                                          EPA, 2013b, 2011 National Emissions Inventory Data . Available at         DEIS Ch 6
                                                                                                          http://www.epa.gov/ttn/chief/net/2011inventory.html. Accessed Oct.        FEIS Ch 6
Ref‐018556    4      LTEMP EIS Reference _EPA_2013b_National Emissions Inventory.pdf                      9, 2013.
                                                                                                          EPA, 2013c, List of 156 Mandatory Class I Federal Areas . Available at    DEIS Ch 6
                                                                                                          http://www.epa.gov/visibility/class1.html. Accessed Oct. 28, 2013.        FEIS Ch 6
Ref‐018560    5      LTEMP EIS Reference _EPA_2013c_List of 156 Class I Federal Areas.PDF
                                                                                                           EPA, 2013d, Inventory of U.S. Greenhouse Gas Emissions and Sinks:        DEIS Ch 6
                                                                                                           1990–2011 , EPA 430‐R‐13‐001, April 12. Available at                      App M
                                                                                                           http://www.epa.gov/climatechange/Downloads/ghgemissions/US‐              FEIS Ch 6
Ref‐018565   505     LTEMP EIS Reference _EPA_2013d_Inventory of U.S. GHG Emissions.pdf                    GHG‐Inventory‐2013‐Main‐Text.pdf. Accessed Oct. 28, 2013.
                                                                                                           EPA, 2014a, Clean Energy, eGRID , Ninth Edition with Year 2010 Data      DEIS Ch 6
                                                                                                           (Version 1.0) . Available at http://www.epa.gov/cleanenergy/energy‐       App M
                                                                                                           resources/egrid. Accessed May 23, 2014.                                  FEIS Ch 6

                                                                                                           App M Citation:
                                                                                                           EPA, 2014, “eGRID,” ninth edition with year 2010 data (Version 1.0).
                                                                                                           Available at http://www.epa.gov/cleanenergy/energy‐
                                                                                                           resources/egrid. Accessed May 23, 2014.
Ref‐019070    2      LTEMP EIS Reference _EPA_2014a_eGRID in Clean Energy.pdf
                                                                                                           EPA, 2014b, Carbon Pollution Emission Guidelines for Existing            DEIS Ch 6
                                                                                                           Stationary Sources: Electric Utility Generating Units: Proposed Rule     FEIS Ch 6
                                                                                                           by the EPA on 6/18/2014 . Available at
                                                                                                           https://www.federalregister.gov/articles/2014/06/18/2014‐
                                                                                                           13726/carbon‐pollution‐emission‐guidelines‐for‐existing‐stationary‐
Ref‐019072   130     LTEMP EIS Reference _EPA_2014b_Carbon guidelines proposed rule.pdf                    sources‐electric‐utility‐generating Accessed June 23 2015
                                                                                                           EPA, 2014c, U.S. EPA Fact Sheet: Final Action – Best Available           FEIS Ch 6
                                                                                                           Retrofit Technology (BART) for Navajo Generating Station, Navajo
Ref‐019202    3      LTEMP EIS Reference _EPA_2014c_BART Rule.pdf                                          Nation , July 28.




                                                                                              Page 27 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 28 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         EPA, 2015a, National Ambient Air Quality Standards (NAAQS) , last            DEIS Ch 6
                                                                                                         updated Oct. 6, 2015. Available at                                           FEIS Ch 6
                                                                                                         http://www3.epa.gov/ttn/naaqs/criteria.html. Accessed Nov. 9, 2015.
Ref‐019205    4      LTEMP EIS Reference _EPA_2015a_NAAQS, last updated 100615.PDF
                                                                                                          EPA, 2015b, The Green Book Nonattainment Areas for Criteria                 DEIS Ch 6
                                                                                                          Pollutants, as of Oct. 1, 2015. Available at                                FEIS Ch 6
                                                                                                          http://www3.epa.gov/airquality/greenbook/. Accessed Nov. 9, 2015.
Ref‐019209    1      LTEMP EIS Reference _EPA_2015b_NAAs Green Book.pdf
                                                                                                          EPA, 2015c, “Carbon Pollution Emission Guidelines for Existing              DEIS Ch 6
                                                                                                          Stationary Sources: Electric Utility Generating Units.” Final Rule.         FEIS Ch 6
                                                                                                          Federal Register 80 (205)‐64662‐64964. Available at
                                                                                                          http://www.gpo.gov/fdsys/pkg/FR‐2015‐10‐23/pdf/2015‐22842.pdf.
Ref‐019210   304     LTEMP EIS Reference _EPA_2015c_Carbon guidelines final rule.pdf                      Accessed Dec. 4, 2015.
                                                                                                          EPA, 2016, Clean Power Plan for Existing Power Plants, Rule                 FEIS Ch 6
                                                                                                          Summary, last updated Feb. 11, 2016 . Available at:
                                                                                                          www.epa.gov/cleanpowerplan/clean‐power‐plan‐existing‐power‐
Ref‐019514    3      LTEMP EIS Reference _EPA_2016_Clean power plan.pdf                                   plants. Accessed on June 29.
                                                                                                          Epps, C.W., J.D. Wehausen, V.C. Bleich, S.G. Torres, and J.S. Brashares,    DEIS Ch 6
                                                                                                          2007, “Optimizing Dispersal and Corridor Models Using Landscape             FEIS Ch 6
Ref‐019517   16      LTEMP EIS Reference _Epps_etal_2007.pdf                                              Genetics,” Journal of Applied Ecology 44:714–724.
                                                                                                          EPRI (Electric Power Research Institute), 2013, Program on                    App K
                                                                                                          Technology Innovation: Integrated Generation Technology Options
                                                                                                          2012 (Technical Update), Feb. Available at
                                                                                                          http://www.epri.com/abstracts/Pages/ProductAbstract.aspx?productI
Ref‐019533   110     LTEMP EIS Reference _EPRI_2013_technology options.pdf                                d=000000000001026656. 46 Accessed Feb. 25, 2015.
                                                                                                          Erb, J., and H.R. Perry, 2003, “Muskrats (Ondatra zibethicus and            DEIS Ch 6
                                                                                                          Neofiber alleni ),” pp. 311–348 in Wild Mammals of North America ,          FEIS Ch 6
                                                                                                          2nd ed., G.A. Feldhamer, B.C. Thompson, and J.A. Chapman (eds.),
                                                                                                          Johns Hopkins University Press, Baltimore, Md.
Ref‐019643   44      LTEMP EIS Reference _Erb_Perry_2003_Muskrats.pdf
                                                                                                          Evans, T.D., and L.J. Paulson, 1983, “The Influence of Lake Powell on       DEIS Ch 6
                                                                                                          the Suspended Sediment‐Phosphorus Dynamics of the Colorado River            FEIS Ch 6
                                                                                                          Inflow to Lake Mead,” in Proceedings from 1981 Symposium on
                                                                                                          Aquatic Resource Management of the Colorado River Ecosystems ,
Ref‐019687   13      LTEMP EIS Reference _Evans_and_Paulson_1983.pdf                                      Las Vegas, Nev., Nov. 16–18, 1981.
                                                                                                          Fairley, H.C., 2003, Changing River: Time, Culture, and the                 DEIS Ch 6
                                                                                                          Transformation of Landscape in the Grand Canyon: A Regional                 FEIS Ch 6
                                                                                                          Research Design for the Study of Cultural Resources along the
                                                                                                          Colorado River in Lower Glen Canyon and Grand Canyon National
                                                                                                          Park, Arizona , GCMRC Library Call Number: 120.06 ENV‐3.00 G751
Ref‐019700   189     LTEMP EIS Reference _Fairley_2003_Changing River.pdf                                 24300




                                                                                             Page 28 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 29 of 112
                                                                       Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                        Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                           Fairley, H.C., P.W. Bungart, C.M. Coder, J. Huffman, T.L. Samples, and      DEIS Ch 6
                                                                                                           J.R. Balsom, 1994, The Grand Canyon River Corridor Survey Project:          FEIS Ch 6
                                                                                                           Archaeological Survey along the Colorado River between Glen
                                                                                                           Canyon Dam and Separation Canyon , prepared in cooperation with
                                                                                                           the Glen Canyon Environmental Studies Program, Grand Canyon
                                                                                                           National Park, submitted to the U.S. Department of the Interior,
Ref‐019889   286     LTEMP EIS Reference _Fairley_et al_1994_GC river corridor survey.pdf
                                                                                                           National Park Service Agreement No 9AA‐40‐07920
                                                                                                           FERC (Federal Energy Regulatory Commission), 1995, Promoting                FEIS Ch 6
                                                                                                           Wholesale Competition Through Open Access Non‐Discriminatory
                                                                                                           Transmission Services by Public Utilities, Recovery of Stranded Costs
                                                                                                           by Public Utilities and Transmitting Utilities , Docket Nos. RM95‐8‐000
Ref‐020175   879     LTEMP EIS Reference _FERC_1995_wholesale competition.pdf                              and RM94‐7‐001, Washington, D.C., March 29.
                                                                                                           FERC (Federal Energy Regulatory Commission), 2011, Order Issuing            DEIS Ch 6
                                                                                                           Preliminary Permit and Granting Priority to File License Application ,      FEIS Ch 6
                                                                                                           Project No. P12966‐002, Utah Board of Water Resources, May 20.
Ref‐021054    5      LTEMP EIS Reference _FERC_2011_Prelim Permit No‐P12966‐002.pdf
                                                                                                            Ferguson, T.J., and G. Lotenberg, 1998, Öngtupqa Niqw Pisisvayu            DEIS Ch 6
                                                                                                            (Salt Canyon and the Colorado River), The Hopi People and the Grand        FEIS Ch 6
                                                                                                            Canyon (Public Version) , produced by Hopi Cultural Preservation
                                                                                                            Office, on file at Grand Canyon Monitoring and Research Center,
Ref‐021059    1      LTEMP EIS Reference _Ferguson_Lotenberg_1998_Salt Canyon.pdf                           Flagstaff, Ariz.
                                                                                                            Ferrari, R.L., 2008, 2001 Lake Mead Sedimentation Survey , Bureau of       DEIS Ch 6
                                                                                                            Reclamation, Technical Service Center, Denver, Colo. Available at          FEIS Ch 6
                                                                                                            http://www.usbr.gov/pmts/sediment/projects/ReservoirSurveys/Rep
                                                                                                            orts/2001%20Lake%20Mead%20Sedimentation%20Survey.pdf.
                                                                                                            Accessed Feb. 26, 2015.
Ref‐021060   212     LTEMP EIS Reference _Ferrari_2008.pdf
                                                                                                            Field, B.C., 2008, Natural Resource Economics—An Introduction, 2nd        App K ‐ 249
Ref‐021272    6      LTEMP EIS Reference _Field_2008_Natural Resource Econ.pdf                              32 Edition, Waveland Press, Inc., Long Grove, Ill.
                                                                                                            Fisher, S.G., and A. LaVoy, 1972, “Differences in Littoral Fauna Due to    DEIS Ch 6
                                                                                                            Fluctuating Water Levels below a Hydroelectric Dam,” Journal               FEIS Ch 6
Ref‐021278    5      LTEMP EIS Reference _Fisher_LaVoy_1972_Littoral Fauna below dam.pdf                    Fisheries Research Board of Canada 29(1):1472–1476.
                                                                                                            FNA (Flora of North America), 2014, Flora of North America North of        DEIS Ch 6
                                                                                                            Mexico , 18+ vols., Flora of North America Editorial Committee (eds.),     FEIS Ch 6
                                                                                                            New York and Oxford, 1993+. Available at http://www.eFloras.org or
                                                                                                            http://www.floranorthamerica.org. Accessed Dec. 9, 2014.
Ref‐021283    2      LTEMP EIS Reference _Flora_NA home_2014.pdf
                                                                                                            Flow Science, 2011, ELCOM‐CAEDYM Modeling and Statistical                  DEIS Ch 6
                                                                                                            Analysis of Water Quality in Lake Mead , FSI V084015 Task 13,              FEIS Ch 6
                                                                                                            prepared for Clean Water Coalition and Southern Nevada Water
                                                                                                            Authority, March 3. Available at
                                                                                                            http://ndep.nv.gov/forum/docs/AlgaeReport/
                                                                                                            Flow_Science_Modeling_And_Statistical_Analysis_of_WQ_Lake_Mea
Ref‐021285   897     LTEMP EIS Reference _Flow Science_2011_ELCOM modeling.pdf
                                                                                                            d Task 13 Dec 2010 pdf
                                                                                               Page 29 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 30 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Flynn, M.E., R.J. Hart, G.R. Marzolf, and C.J. Bowser, 2001, Daily and      DEIS Ch 6
                                                                                                          Seasonal Variability of pH, Dissolved Oxygen, Temperature, and              FEIS Ch 6
                                                                                                          Specific Conductance in the Colorado River between the Forebay of
                                                                                                          Glen Canyon Dam and Lees Ferry, Northeastern Arizona, 1989–99 ,
                                                                                                          Water‐Resources Investigations Report 01‐4240, U.S. Geological
                                                                                                          Survey Open‐File Report 01‐222. Available at http://www.dtic.mil/cgi‐
                                                                                                          bin/GetTRDoc?AD=ADA442571. Accessed Feb. 26, 2015.
Ref‐022182   19      LTEMP EIS Reference _Flynn_etal_2001.pdf
                                                                                                           Fort Mojave Indian Tribe, 2012, “About Us, ” official website of the       DEIS Ch 6
                                                                                                           Fort Mojave Indian Tribe. Available at                                     FEIS Ch 6
Ref‐022201    2      LTEMP EIS Reference _Fort_Mojave_2012_website.pdf                                     http://mojaveindiantribe.com/about/. Accessed Nov. 22, 2013.
                                                                                                           Francis, C.D., et al., 2009, “Noise Pollution Changes Avian                DEIS Ch 6
                                                                                                           Communities and Species Interactions,” Current Biology                     FEIS Ch 6
Ref‐022203    5      LTEMP EIS Reference _Francis_et al_2009_Noise pollution avian.pdf                     19:1415–1419.
                                                                                                           Francis, T., D.S. Elverud, B.J. Schleicher, D.W. Ryden, and B. Gerig,      DEIS Ch 6
                                                                                                           2015, San Juan River Arm of Lake Powell Razorback Sucker                   FEIS Ch 6
                                                                                                           ( Xyrauchen texanus) Survey: 2012 , Draft interim progress report to
Ref‐022208   78      LTEMP EIS Reference _Francis_et al_2015_San Juan River.pdf                            the San Juan River Endangered Fish Recovery Program.
                                                                                                           FWS (U.S. Fish and Wildlife Service), 1967, “Endangered Species,”          DEIS Ch 6
Ref‐022286    1      LTEMP EIS Reference _FWS_1967_FR32‐48.pdf                                             Federal Register 32(48):4001.                                              FEIS Ch 6
                                                                                                           FWS (U.S. Fish and Wildlife Service), 1992, Final Biological Opinion on     App K
                                                                                                           the Operation of Flaming Gorge Dam, Mountain‐Prairie Region,
Ref‐022287   160     LTEMP EIS Reference _FWS_1992_Final BO Flaming Gorge.pdf                              Denver, Col., Nov. 25.
                                                                                                           FWS, 1992, “Endangered and Threatened Wildlife and Plants; Final           DEIS Ch 6
                                                                                                           Rule to List the Kanab Ambersnail as Endangered,” Federal Register         FEIS Ch 6
Ref‐022447    5      LTEMP EIS Reference _FWS_1992_FR57‐75.pdf                                             57(75):13657–13661.
                                                                                                           FWS, 1995a, Kanab Ambersnail Oxyloma haydeni kanabensis                    DEIS Ch 6
                                                                                                           Recovery Plan , prepared by J.L. England, U.S. Fish and Wildlife           FEIS Ch 6
                                                                                                           Service, Salt Lake City, Utah, for U.S. Fish and Wildlife Service,
Ref‐022452   27      LTEMP EIS Reference _FWS_1995a_Kanab Ambersnail.pdf                                   Albuquerque, N.Mex., and Denver, Colo.
                                                                                                           FWS, 1995b, “Endangered and Threatened Species: Final Rule                 DEIS Ch 6
                                                                                                           Determining Endangered Status for the Southwestern Willow                  FEIS Ch 6
Ref‐022479   23      LTEMP EIS Reference _FWS_1995b_FR60‐38.pdf                                            Flycatcher,” Federal Register 60(38):10694–10715.
                                                                                                           FWS, 1996, “Endangered and Threatened Wildlife and Plants:                 DEIS Ch 6
                                                                                                           Establishment of a Nonessential Experimental Population of California      FEIS Ch 6
                                                                                                           Condors in Northern Arizona; Final Rule,” Federal Register
Ref‐022502   18      LTEMP EIS Reference _FWS_1996_FR61‐201.pdf                                            61(201):54044–54060.
                                                                                                           FWS, 1999, “Endangered and Threatened Wildlife and Plants; Final           DEIS Ch 6
                                                                                                           Rule to Remove the American Peregrine Falcon from the Federal List         FEIS Ch 6
                                                                                                           of Endangered and Threatened Wildlife and to Remove the Similarity
                                                                                                           of Appearance Provision for Free‐Flying Peregrines in the
                                                                                                           Conterminous United States; Final Rule,” Federal Register
Ref‐022520   18      LTEMP EIS Reference _FWS_1999_FR64‐164.pdf                                            64(164):46542–46558


                                                                                              Page 30 of 112
                                          Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 31 of 112
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                             Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type     Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                       FWS, 2002a, Razorback Sucker ( Xyrauchen texanus) Recovery Goals:         DEIS Ch 6
                                                                                                       Amendment and Supplement to the Razorback Sucker Recovery Plan ,          FEIS Ch 6
Ref‐022538   113     LTEMP EIS Reference _FWS_2002a_RazorbackSucker_Recovery_Goals.pdf                 Mountain‐Prairie Region (6), Denver, Colo.
                                                                                                       FWS, 2002b, Southwestern Willow Flycatcher Recovery Plan , U.S.           DEIS Ch 6
                                                                                                       Department of the Interior, Fish and Wildlife Service, Albuquerque,       FEIS Ch 6
Ref‐022651   539     LTEMP EIS Reference _FWS_2002b_Flycatcher_Recovery_Plan.pdf                       N.Mex., Aug.
                                                                                                       FWS, 2005, “Endangered and Threatened Wildlife and Plants;                DEIS Ch 6
                                                                                                       Designation of Critical Habitat for the Southwestern Willow Flycatcher    FEIS Ch 6
                                                                                                       (Empidonax traillii extimus ),” Federal Register
Ref‐023190   124     LTEMP EIS Reference _FWS_2005_FR70‐201.pdf                                        70(201):60886–61009.
                                                                                                       FWS, 2007a, memorandum from Field Supervisor, FWS, to Area                DEIS Ch 6
                                                                                                       Manager, Reclamation, “Subject: Final Biological Opinion for the          FEIS Ch 6
                                                                                                       Proposed Adoption of Colorado River Interim Guidelines for Lower
                                                                                                       Basin Shortages and Coordinated Operations for Lake Powell and Lake
                                                                                                       Mead,” Dec. 12. Available
                                                                                                       at http://www.fws.gov/southwest/es/arizona/Documents/Biol_Opin/
Ref‐023314   84      LTEMP EIS Reference _FWS_2007a_memo field supervisor.pdf
                                                                                                       06224 final shortage pdf Accessed July 18 2014
                                                                                                       FWS, 2007b, “Endangered and Threatened Wildlife and Plants;               DEIS Ch 6
                                                                                                       Removing the Bald Eagle in the Lower 48 States from the List of           FEIS Ch 6
                                                                                                       Endangered and Threatened Wildlife,” Federal Register
Ref‐023398   27      LTEMP EIS Reference _FWS_2007b_FR72‐130.pdf                                       72(130):37346–37372.
                                                                                                       FWS, 2008, Final Biological Opinion for the Operation of Glen Canyon      DEIS Ch 6
                                                                                                       Dam , U.S. Department of the Interior, U.S. Fish and Wildlife Service,    FEIS Ch 6
Ref‐023425   88      LTEMP EIS Reference _FWS_2008_BO Operation GC dam.pdf                             Phoenix, Ariz.
                                                                                                       FWS, 2009, Supplement to the 2008 Final Biological Opinion for the        DEIS Ch 6
                                                                                                       Operation of Glen Canyon Dam , U.S. Department of the Interior, U.S.      FEIS Ch 6
Ref‐023513   148     LTEMP EIS Reference _FWS_2009 GC BO Supp FINAL.pdf                                Fish and Wildlife Service, Phoenix, Ariz.
                                                                                                       FWS, 2011a, Humpback Chub ( Gila cypha) 5‐Year Review: Summary            DEIS Ch 6
                                                                                                       and Evaluation , Upper Colorado River Endangered Fish Recovery            FEIS Ch 6
Ref‐023661   29      LTEMP EIS Reference _FWS_2011a_HBC.pdf                                            Program, Denver, Colo.
                                                                                                       FWS, 2011b, Kanab Ambersnail Oxyloma haydeni kanabensis 5‐Year            DEIS Ch 6
                                                                                                       Review: Summary and Evaluation , U.S. Fish and Wildlife Service, Utah     FEIS Ch 6
Ref‐023690   26      LTEMP EIS Reference _FWS_2011b_Kanab_Ambersnail.pdf                               Field Office, West Valley City, Utah, July.
                                                                                                       FWS, 2011c, Final Biological Opinion on the Operation of Glen             DEIS Ch 6
                                                                                                       Canyon Dam Including High Flow Experiments and Non‐Native Fish            FEIS Ch 6
                                                                                                       Control , U.S. Fish and Wildlife Service, Arizona Ecological Services
                                                                                                       Office, Phoenix, Ariz., Dec. Available at
                                                                                                       http://www.fws.gov/southwest/es/arizona/Documents/Biol_Opin/11
Ref‐023716   150     LTEMP EIS Reference _FWS_2011c_Final BO Operation GC Dam.pdf                      0112 HFE NNR pdf Accessed July 18 2014




                                                                                           Page 31 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 32 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         FWS, 2013a, memorandum from Field Supervisor, FWS, to                        DEIS Ch 6
                                                                                                         Superintendents, GCNP and GCNRA, NPS, “Subject: Final Biological             FEIS Ch 6
                                                                                                         Opinion on the Comprehensive Fisheries Management Plan, Coconino
                                                                                                         and Mohave Counties, Arizona,” Aug. 20. Available at
                                                                                                         http://www.fws.gov/Southwest/es/arizona/Documents/Biol_Opin/12
Ref‐023866   100     LTEMP EIS Reference _FWS_2013a_memo supervisor final BO.pdf                         0252 CFMP pdf Accessed July 18 2014
                                                                                                         FWS, 2013b, “Endangered and Threatened Wildlife and Plants;                  DEIS Ch 6
                                                                                                         Designation of Critical Habitat for Southwestern Willow Flycatcher;          FEIS Ch 6
Ref‐023966   192     LTEMP EIS Reference _FWS_2013b_FR78‐2.pdf                                           Final Rule,” Federal Register 78(2):344–534.
                                                                                                         FWS, 2014a, “Endangered and Threatened Wildlife and Plants;                  DEIS Ch 6
                                                                                                         Designation of Critical Habitat for the Western Distinct Population          FEIS Ch 6
                                                                                                         Segment of the Yellow‐Billed Cuckoo; Proposed Rule,” Federal
Ref‐024158   106     LTEMP EIS Reference _FWS_2014a_FR79‐158.pdf                                         Register 79(158):48548–48652.
                                                                                                         FWS, 2014b, “Endangered and Threatened Wildlife and Plants;                  DEIS Ch 6
                                                                                                         Determination of Threatened Status for the Western Distinct                  FEIS Ch 6
                                                                                                         Population Segment of the Yellow‐billed Cuckoo ( Coccyzus
Ref‐024264   48      LTEMP EIS Reference _FWS_2014b_FR79‐192.pdf                                         americanus ),” Federal Register 79(192):5992–60038.
                                                                                                         FWS, 2014c, Yuma Clapper Rail (Rallus longirostris yumanensis).              DEIS Ch 6
                                                                                                         Available at                                                                 FEIS Ch 6
                                                                                                         http://www.fws.gov/nevada/protected_species/birds/species/yucr.ht
Ref‐024312    3      LTEMP EIS Reference _FWS_2014c_Yuma Clapper Rail.pdf                                ml. Accessed Nov. 5, 2015.
                                                                                                         Garfin, G., G. Franco, H. Blanco, A. Comrie, P. Gonzalex, T. Piechota, R.    DEIS Ch 6
                                                                                                         Smyth, and R. Waskom, 2014, “Chapter 20: Southwest,” pp. 462–486             FEIS Ch 6
                                                                                                         in Climate Change Impacts in the United States: The Third National
                                                                                                         Climate Assessment , J.M. Melillo, T.C. Richmond, and G.W. Yohe
                                                                                                         (eds.), U.S. Global Change Research Program.
Ref‐024315   25      LTEMP EIS Reference _Garfin_et al_2014_Ch 20 Southwest.pdf                          DOI10 7930/JO8G8HMN
                                                                                                         Gaston, T., D. Harpman, and J. Platt, 2014, Recreation Economic              DEIS Ch 6
                                                                                                         Analysis for the Long‐Term Experimental and Management Plan                    App L
                                                                                                         Environmental Impact Statement , Draft, Economics Technical Report           FEIS Ch 6
                                                                                                         EC‐2014‐03, U.S. Department of the Interior, Bureau of Reclamation,
                                                                                                         Denver, Colo., July 11.

                                                                                                          App L Citation:
                                                                                                          Reclamation, 2014, Recreation Economic Analysis for the Long‐Term
                                                                                                          Experimental and Management Plan Environmental Impact
Ref‐024340   248     LTEMP EIS Reference _Gaston_et al_2015_Rec Analysis Final.pdf
                                                                                                          St t       t D ft E        i T h i lR        t EC 2014 03 J    24
                                                                                                          Gatlin, B.P., 2013, Birds of the Grand Canyon Region, An Annotated          DEIS Ch 6
Ref‐024588   21      LTEMP EIS Reference _Gatlin_2013_Birds Grand Canyon.pdf                              Checklist , 3rd ed., Grand Canyon Association, Grand Canyon, Ariz.          FEIS Ch 6
                                                                                                          GCMRC (Grand Canyon Monitoring and Research Center), 2011,                  DEIS Ch 6
                                                                                                          Recreation . Available at                                                   FEIS Ch 6
                                                                                                          http://www.gcmrc.gov/research_areas/recreation/recreation_Default
Ref‐024609    3      LTEMP EIS Reference _GCMRC_2011_Recreation.pdf                                       .aspx. Accessed Jan. 4, 2013.


                                                                                             Page 32 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 33 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                         GCMRC, 2014, Fiscal Year 2013 Annual Project Report , prepared for            DEIS Ch 6
                                                                                                         the Glen Canyon Dam Adaptive Management Program, Grand Canyon                 FEIS Ch 6
Ref‐024612   86      LTEMP EIS Reference _GCMRC_2014_Annual_Report 2013.pdf                              Monitoring and Research Program, Flagstaff, Ariz.
                                                                                                         GCMRC (Grand Canyon Monitoring and Research Center), 2015, Fiscal               App J
                                                                                                         Year 2014 Annual Project Report, prepared for the Glen Canyon Dam
                                                                                                         Adaptive Management Program, Grand Canyon Monitoring and
Ref‐024698   129     LTEMP EIS Reference _GCMRC_2015_Annual Report GCDAMP.pdf                            Research Program, Flagstaff, Ariz.
                                                                                                         GCMRC, 2015a, “Discharge, Sediment, and Water Quality Monitoring,”            DEIS Ch 6
                                                                                                         U.S. Geological Survey. Available at                                           App E
                                                                                                         http://www.gcmrc.gov/discharge_qw_sediment/. Accessed Nov.                    FEIS Ch 6
                                                                                                         5, 2015.

Ref‐024827    4      LTEMP EIS Reference _GCMRC_2015a_Discharge sediment WQ.pdf
                                                                                                          GCMRC, 2015b, “Maps and Data Portal.” Available at                           DEIS Ch 6
Ref‐024831    2      LTEMP EIS Reference _GCMRC_2015b_Maps data portal.pdf                                http://www.gcmrc.gov/dasa. Accessed March 26, 2015.                          FEIS Ch 6
                                                                                                          GCNHA (Grand Canyon Natural History Association), 1936, “Check‐List          DEIS Ch 6
                                                                                                          of Plants of Grand Canyon National Park,” Natural History Bulletin           FEIS Ch 6
Ref‐024833   44      LTEMP EIS Reference _GCNHA_1936_Plants GCNP.pdf                                      No. 6, Grand Canyon National Park.
                                                                                                          GCNP (Grand Canyon National Park), 2013, Comments and Concerns               DEIS Ch 6
                                                                                                          Regarding the Proposed Wate Mine and Potentials for Expanded                 FEIS Ch 6
                                                                                                          Arizona State Land Breccia Pipe Uranium Mining , prepared by Grand
                                                                                                          Canyon National Park, Division of Science and Resource Management,
                                                                                                          May 9.

                                                                                                          Also Cited as:
                                                                                                          NPS, 2013k, Comments and Concerns Regarding the Proposed Wate
                                                                                                          Mine and Potentials for Expanded Arizona State Land Breccia Pipe
Ref‐024877   32      LTEMP EIS Reference _GCNP_2013_Comments on U mining.pdf
                                                                                                          U i       Mi i U S D          t     t f th I t i M 9
                                                                                                          GCNRA (Grand Canyon National Recreation Area), 2014, “Glen Canyon            DEIS Ch 6
                                                                                                          NRA Campgrounds.” Available at                                               FEIS Ch 6
                                                                                                          http://www.nps.gov/glca/planyourvisit/campgrounds.htm. Accessed
Ref‐024909    4      LTEMP EIS Reference _GCNRA_2014_Campgrounds.pdf                                      Jan. 2015.
                                                                                                          GCWC (Grand Canyon Wildlands Council), 2011, Potential Riparian              DEIS Ch 6
                                                                                                          Restoration Projects in Grand Canyon National Park, Arizona ,                FEIS Ch 6
Ref‐024913   18      LTEMP EIS Reference _GCWC_2011_Riparian Restoration.pdf                              Flagstaff, Ariz., Aug.
                                                                                                          Gerig, B., M.J. Dodrill, and W.E. Pine, III, 2014, “Habitat Selection and    DEIS Ch 6
                                                                                                          Movement of Adult Humpback Chub in the Colorado River in Grand               FEIS Ch 6
                                                                                                          Canyon, Arizona, during an Experimental Steady Flow Release,” North
                                                                                                          American Journal of Fisheries Management 34(1):39–48.
Ref‐024931   12      LTEMP EIS Reference _Gerig_et al_2014_experimental flows.pdf
                                                                                                          Gibbins, C., D. Vericat, R.J. Batalla, and C.M. Gomez, 2007, “Shaking          App F
                                                                                                          and Moving: Low Rates of Sediment Transport Trigger Mass Drift of
                                                                                                          Stream Invertebrates,” Canadian Journal of Fisheries and Aquatic
Ref‐024943    5      LTEMP EIS Reference _Gibbins_et al_2007_Shaking moving.pdf                           Sciences 64:1–5.

                                                                                             Page 33 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 34 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                         Gillis, C.‐A., and M. Chalifour, 2010, “Changes in the Macrobenthic         DEIS Ch 6
                                                                                                         Community Structure Following the Introduction of the Invasive Algae        FEIS Ch 6
                                                                                                         Didymosphenia geminata in the Matapedia River (Québec, Canada),”
Ref‐024948    8      LTEMP EIS Reference _Gillis_Chalifour_2010_Changes macrobenthic.pdf                 Hydrobiologia 647:63–70.
                                                                                                         Gimbel J., 2015, memorandum from Gimbel (Department of Interior)            FEIS Ch 6
                                                                                                         to B. Rhees (Bureau of Reclamation), “Subject: Approval for
                                                                                                         Recommendation for No Experimental High‐Flow Release from Glen
                                                                                                         Canyon Dam, November 2015,” Oct. 19. Available at
                                                                                                         http://www.usbr.gov/uc/rm/amp/twg/mtgs/15oct20/pdfs/Attach_10
Ref‐024956   20      LTEMP EIS Reference _Gimbel_2015_memo to Rhees.pdf                                  a pdf Accessed Aug 10 2016
                                                                                                         Gislason, J.C., 1985, “Aquatic Insect Abundance in a Regulated Stream       DEIS Ch 6
                                                                                                         under Fluctuating and Stable Diel Flow Patterns,” North American             App F
Ref‐024976    8      LTEMP EIS Reference _Gislason_1985_Aquatic insect abundance.pdf                     Journal of Fisheries Management 5:39–46.                                    FEIS Ch 6
                                                                                                         Gloss, S.P., J.E. Lovich, and T.S. Melis (eds.), 2005, The State of the     DEIS Ch 6
                                                                                                         Colorado River Ecosystem in Grand Canyon, a report of the Grand             FEIS Ch 6
                                                                                                         Canyon Monitoring and Research Center 1991–2004, U.S. Geological             App F
                                                                                                         Survey Circular 1282.                                                         AppG

                                                                                                          Specific sections of the document are also cited :
                                                                                                          **Drost, C.A., 2005, Population Status and Viability of Leopard Frogs
                                                                                                          (Rana pipiens) in Grand Canyon and Glen Canyon, 2004 annual report,
                                                                                                          report to Bureau of Reclamation and Glen Canyon National Recreation
                                                                                                          Area and Grand Canyon National Park, National Park Service.
                                                                                                          **Gloss, S.P., and L.G. Coggins, 2005, “Fishes of Grand Canyon,”
                                                                                                          Chapter 2 in The State of the Colorado River Ecosystem in Grand
                                                                                                          Canyon, U.S. Geological Survey Circular 1282, S.P. Gloss et al. (eds.),
                                                                                                          U.S. Geological Survey, Reston, Va.
                                                                                                          **Holmes, J.A., J.R. Spence, and M.K. Sogge, 2005, “Birds of the
                                                                                                          Colorado River in Grand Canyon: A Synthesis of Status, Trends, and
                                                                                                          Dam Operation Effects,” Chapter 7 in The State of the Colorado River
                                                                                                          Ecosystem in Grand Canyon, S.P. Gloss, J.E. Lovich, and T.S. Melis
                                                                                                          (eds.), USGS Circular 1282, U.S. Geological Survey, Reston, Va.
                                                                                                          **Kennedy, T.A., and S.P. Gloss, 2005, “Aquatic Ecology: The Role of
                                                                                                          Organic Matter and Invertebrates,” Chapter 5 in The State of the
                                                                                                          Colorado River Ecosystem in Grand Canyon, U.S. Geological Survey
                                                                                                          Circular 1282, S.P. Gloss et al. (eds.), U.S. Geological Survey,
                                                                                                          Reston, Va.
Ref‐024984   232     LTEMP EIS Reference _Gloss_etal_eds_2005_State of the CRE USGS.pdf
                                                                                                          **Loomis J A J Douglas and D A Harpman 2005 “Recreation Use
                                                                                                          Gorman, O.T., 1994, Habitat Use by Humpback Chub, Gila cypha, in           DEIS Ch 6
                                                                                                          the Little Colorado River and Other Tributaries of the Colorado River ,    FEIS Ch 6
                                                                                                          prepared for U.S. Bureau of Reclamation, Glen Canyon Environmental
                                                                                                          Studies, by U.S. Fish and Wildlife Service, Arizona Fisheries Resources
Ref‐025216   304     LTEMP EIS Reference _Gorman_1994_Habitat use HBC.pdf                                 Office, Flagstaff, Ariz.

                                                                                             Page 34 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 35 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                        Gorman, O.T, and D.M. Stone, 1999, “Ecology of Spawning Humpback              DEIS Ch 6
                                                                                                        Chub, Gila cypha , in the Little Colorado River Near Grand Canyon,             App F
                                                                                                        Arizona,” Environmental Biology of Fishes 55:115–133.                         FEIS Ch 6
Ref‐025520   19      LTEMP EIS Reference _Gorman_Stone_1999_Ecology HBC.pdf
                                                                                                         Governor’s Office of Planning and Budget, 2013, “Demographic and             DEIS Ch 6
                                                                                                         Economic Projections.” Available at                                          FEIS Ch 6
                                                                                                         http://www.governor.utah.gov/dea/projections.html. Accessed
Ref‐025539    3      LTEMP EIS Reference _Governors office PB_2013_Demo projections.pdf                  Jan. 13, 2015.
                                                                                                         Graf, W.L., E. Wohl, T. Sinha, and J.L. Sabo, 2010, “Sedimentation and       DEIS Ch 6
                                                                                                         Sustainability of Western American Reservoirs,” Water Resources              FEIS Ch 6
Ref‐025542   13      LTEMP EIS Reference _Graf_ etal_2010.pdf                                            Research 46:W12535.
                                                                                                         Graf, W.L., 1978, “Fluvial Adjustments to the Spread of Tamarisk in          DEIS Ch 6
                                                                                                         the Colorado Plateau Region,” Geological Society of America Bulletin         FEIS Ch 6
Ref‐025555   12      LTEMP EIS Reference _Graf_1978_Spread_Tamarisk.pdf                                  89(10):1491–1501.
                                                                                                         Graf, J.B., 1995, “Measured and Predicted Velocity and Longitudinal          DEIS Ch 6
                                                                                                         Dispersion at Steady and Unsteady Flow, Colorado River, Glen Canyon          FEIS Ch 6
                                                                                                         Dam to Lake Mead,” Water Resources Bulletin 31(2):265–281.
Ref‐025567   18      LTEMP EIS Reference _Graf_1995_Measured predicted velocity.pdf
                                                                                                         Graham, H., 1980, “The Impacts of Modern Man,” pp. 288–309 in The            DEIS Ch 6
                                                                                                         Desert Bighorn: Its Life History, Ecology, and Management , G.               FEIS Ch 6
                                                                                                         Monson and L. Sumner (eds.),The University of Arizona Press, Tucson,
Ref‐025585   42      LTEMP EIS Reference _Graham_1980_impacts modern man.pdf                             Ariz.
                                                                                                         Grams, P.E., J.C. Schmidt, and M.E. Andersen, 2010, 2008 High‐Flow           DEIS Ch 6
                                                                                                         Experiment at Glen Canyon Dam—Morphologic Response of Eddy‐                    App J
                                                                                                         Deposited Sandbars and Associated Aquatic Backwater Habitats                 FEIS Ch 6
                                                                                                         along the Colorado River in Grand Canyon National Park , Open‐File
                                                                                                         Report 2010‐1032, U.S. Geological Survey, Grand Canyon Monitoring
Ref‐025627   82      LTEMP EIS Reference _Grams et al_2010_OFR1032.pdf                                   and Research Center
                                                                                                         Grams, P.E., 2016, personal communication from Grams (Grand                  FEIS Ch 6
                                                                                                         Canyon Monitoring and Research Center) to K. LaGory (Argonne
Ref‐025709    1      LTEMP EIS Reference _Grams_2016_Personal comm LaGory.pdf                            National Laboratory), Aug. 9.
                                                                                                         Grams, P.E., J.C. Schmidt, S.A. Wright, D.J. Topping, T.S. Melis, and        DEIS Ch 6
                                                                                                         D.M. Rubin, 2015, “Building Sandbars in the Grand Canyon,” EOS,              FEIS Ch 6
Ref‐025710   11      LTEMP EIS Reference _Grams_et al_2015_Building sandbars.pdf                         Transactions
                                                                                                         Grams,  P.E., T.ofAndrews,
                                                                                                                            the American Geophysical
                                                                                                                                    D. Buscombe,      Union, 96
                                                                                                                                                  T. Gushue,  D. (11):12–16.
                                                                                                                                                                 Hamill, J. Hazel,
                                                                                                                                                                                      FEIS Ch 6
                                                                                                         M. Kaplinski, K. Kohl, E. Mueller, R. Ross, R. Tusso, 2015, Sandbars and
                                                                                                         Sediment Storage in Marble and Grand Canyons: Response to Recent
                                                                                                         High‐flow Experiments and Long‐term Trends, Glen Canyon Dam
                                                                                                         Adaptive Management Program, High Flow Experiment Workshop,
                                                                                                         February 25‐26. Available at
                                                                                                         https://www.usbr.gov/uc/rm/amp/amwg/mtgs/15feb25. Accessed
Ref‐025721   29      LTEMP EIS Reference _Grams_et al_2015_Sandbar sediment.pdf                          June 30, 2016.



                                                                                            Page 35 of 112
                                             Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 36 of 112
                                                                       Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type        Filename                                               Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                   Grams, P.E., J.C. Schmidt, and D.J. Topping, 2007, “The Rate and           DEIS Ch 6
                                                                                                   Pattern of Bed Incision and Bank Adjustment on the Colorado River in        App H
                                                                                                   Glen Canyon Downstream from Glen Canyon Dam, 1956–2000,”                   FEIS Ch 6
Ref‐025750   21      LTEMP EIS Reference   _Grams_etal_2007_Rate pattern bed incision.pdf          Geological Society of America Bulletin 119(5‐6):556–575.
                                                                                                   Granath, W.O., and G.W. Esch, 1983, “Temperature and Other Factors         DEIS Ch 6
                                                                                                   that Regulate the Composition and Infrapopulation Densities of             FEIS Ch 6
                                                                                                   Bothriocephalusa cheilognathi (Cestoda) in Gambusia affinis ,”
Ref‐025771   11      LTEMP EIS Reference   _Granath_Esch_1983_Temp Cestoda.pdf                     Journal of Parasitology 69:1116–1124.
                                                                                                   Grantz, K.A., 2014, personal communication from Grantz (Bureau of          DEIS Ch 6
                                                                                                   Reclamation, Salt Lake City, Utah) to K.K. Wuthrich (Argonne National      FEIS Ch 6
Ref‐025782    3      LTEMP EIS Reference   _Grantz_2014_Personal communication.pdf                 Laboratory, Argonne, Ill.) Feb. 28.
                                                                                                   Graziano, D.J., L.A. Poch, T.D. Veselka, C.S. Palmer, S. Loftin, and B.      App K
                                                                                                   Osiek, 2015, Financial Analysis of Experimental Releases Conducted at
                                                                                                   Glen Canyon Dam during Water Year 2014, ANL‐15/10, Technical
Ref‐025785   42      LTEMP EIS Reference   _Graziano_et al_2015_Financial analysis.pdf             Memorandum, Argonne National Laboratory, Sept.
                                                                                                   Green, J. (ed.), 1979, Zuni: Selected Writings of Frank Hamilton           DEIS Ch 6
Ref‐025827    4      LTEMP EIS Reference   _Green_1979_Zuni Selected Writings.pdf                  Cushing , University of Nebraska Press, Lincoln, Nebr.                     FEIS Ch 6
                                                                                                   Gregory, R.S., and R.L. Keeney, 2002, “Making Smarter Environmental        DEIS Ch 6
                                           _Gregory_Keeny_2002_Smarter Environmental               Management Decisions,” Journal of the American Water Resources             FEIS Ch 6
Ref‐025831   12      LTEMP EIS Reference   Decisions.pdf                                           Association 38(6):1601–1612.
                                                                                                   Griffiths, P.G.G., R.H. Webb, and T.S. Melis, 1996, Initiation and         DEIS Ch 6
                                           _Griffiths_Etal_1996_Initiation Frequency Debris        Frequency of Debris Flows in Grand Canyon, Arizona , U.S. Geological       FEIS Ch 6
Ref‐025843   40      LTEMP EIS Reference   Flows.pdf                                               Survey Open‐File Report 96‐491.
                                                                                                   Griffiths, R.E., and Topping, D.J., 2015, “Inaccuracies in Sediment        DEIS Ch 6
                                                                                                   Budgets Arising from Estimations of Tributary Sediment Inputs: An          FEIS Ch 6
                                                                                                   Example from a Monitoring Network on the Southern Colorado
                                                                                                   Plateau,” pp. 583–594 in Proceedings of the 3rd Joint Federal
                                                                                                   Interagency Conference on Sedimentation and Hydrologic Modeling ,
                                                                                                   April 19–23, Reno, Nev. Available at
                                                                                                   http://acwi.gov/sos/pubs/3rdJFIC/Proceedings.pdf. Accessed Nov. 9,
Ref‐025883 2275 LTEMP EIS Reference        _Griffiths_Topping_2015_Sed Budgets in proceedings.pdf
                                                                                                   2015
                                                                                                   Grim, D., 2012, personal communication from Grim (Colorado River           DEIS Ch 6
                                                                                                   Discovery) to J. May (Argonne National Laboratory), Nov. 27.                 App J
Ref‐028158    1      LTEMP EIS Reference   _Grim_2012, personal communication_to_May.pdf                                                                                      FEIS Ch 6
                                                                                                   Gunn, W., 2012, personal communication from Gunn (Lees Ferry               DEIS Ch 6
                                                                                                   Anglers) to J. May (Argonne National Laboratory), Nov. 19.                   App J
Ref‐028159    1      LTEMP EIS Reference   _Gunn_2012, personal communication_to_May.pdf                                                                                      FEIS Ch 6
                                                                                                   Guse, N.G., Jr., 1974, “Colorado River Bighorn Sheep Survey,” Plateau      DEIS Ch 6
Ref‐028160    6      LTEMP EIS Reference   _Guse_1974_CO bighorn sheep survey.pdf                  46(4):135–138.                                                             FEIS Ch 6
                                                                                                   Haden, A., D.W. Blinn, J.P. Shannon, and K.P. Wilson, 1999,                DEIS Ch 6
                                                                                                   “Interference Competition between the Net‐Building Caddisfly               FEIS Ch 6
                                                                                                   Ceratopsyche oslari and the Amphipod Gammarus lacustris ,”
Ref‐028166    5      LTEMP EIS Reference   _Haden_et al_1999_Caddisfly and Amphipod.pdf            Journal of Freshwater Ecology 14(3):277–280.


                                                                                               Page 36 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 37 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                        Where Cited
                                                                                                          Haden, A., D.W. Blinn, and J.P. Shannon, 1999, Food Base Studies and            App 6
                                                                                                          Stable Isotope Analysis of the Diet of Humpback Chub (Gila cypha) in
                                                                                                          the Little Colorado River, Coconino County, AZ, Final Report, Dec.
Ref‐028171   29      LTEMP EIS Reference _Haden_et al_1999_Food Base studies.pdf
                                                                                                           Haden, G.A., J. P. Shannon, K.P. Wilson, and D.W. Blinn, 2003,                FEIS Ch 6
                                                                                                           “Benthic Community Structure of the Green and Colorado Rivers                  App F
                                                                                                           through Canyonlands National Park, Utah, USA,” The Southwestern
Ref‐028200   14      LTEMP EIS Reference _Haden_et al_2003_Benthic structure.pdf                           Naturalist 48(1):23‐35.
                                                                                                           Hall, T., and B. Shelby, 2000, 1998 Colorado River Boater Study, Grand        DEIS Ch 6
                                                                                                           Canyon National Park , prepared for Grand Canyon Association and                App J
Ref‐028214   217     LTEMP EIS Reference _Hall_and_Shelby 2000_1998 CO River Boater Study.pdf              Grand Canyon National Park, June 15.                                          FEIS Ch 6
                                                                                                           Hall, R.O., Jr., J.L. Tank, and M.F. Dybdahl, 2003, “Exotic Snails            DEIS Ch 6
                                                                                                           Dominate Nitrogen and Carbon Cycling in a Highly Productive                   FEIS Ch 6
Ref‐028431    5      LTEMP EIS Reference _Hall_et al_2003_Snails nitrogen carbon.pdf                       Stream,” Frontiers in Ecology and the Environment 1(8):407–411.
                                                                                                           Hall, R.O., Jr., M.F. Dybdahl, and M.C. Vander Loop, 2006, “Extremely         DEIS Ch 6
                                                                                                           High Secondary Production of Introduced Snails in Rivers,” Ecological         FEIS Ch 6
Ref‐028436   11      LTEMP EIS Reference _Hall_et al_2006_production snails.pdf                            Applications 16(3):1121–1131.
                                                                                                           Hall, R.O., Jr., T.A. Kennedy, E.J. Rosi‐Marshall, W.F. Cross, H.A.             App F
                                                                                                           Wellard, and C.F. Baxter, 2010, “Aquatic Production and Carbon Flow
                                                                                                           in the Colorado River,” pp. 113–122 in Proceedings of the Colorado
                                                                                                           River Basin Science and Resource Management Symposium, T.S. Melis
                                                                                                           et al. (eds.), Nov. 18–20, 2008, Scottsdale, Ariz., U.S. Geological Survey
                                                                                                           Scientific Investigations Report 2010‐5135.
Ref‐028447    8      LTEMP EIS Reference _Hall_et al_2010_Aquatic production.pdf
                                                                                                           Hall, R. O., T.A. Kennedy, and E.J. Rosi ‐Marshall, 2012, “Air–Water          FEIS Ch 6
                                                                                                           Oxygen Exchange in a Large Whitewater River,” Limnology and
Ref‐028455   12      LTEMP EIS Reference _Hall_et al_2012_Air‐water exchange.pdf                           Oceanography: Fluids and Environments, 2(1): 1‐11.
                                                                                                           Hall, R.O., Jr., C.B. Yackulic, T.A. Kennedy, M.D. Yard, E.J. Rosi‐           FEIS Ch 6
                                                                                                           Marshall, N. Voichick, and K.E. Behn, 2015, “Turbidity, Light,
                                                                                                           Temperature, and Hydropeaking Control Primary Productivity in the
                                                                                                           Colorado River, Grand Canyon,” Limnology and Oceanography 60:512‐
Ref‐028467   15      LTEMP EIS Reference _Hall_et al_2015_Turbidity Hydropeaking.pdf                       526.
                                                                                                           Hamill, J.F., 2009, Status and Trends of Resources Below Glen Canyon          DEIS Ch 6
                                                                                                           Dam Update—2009 , USGS Fact Sheet 2009–3033. Available at                      App F
                                                                                                           http://pubs.usgs.gov/fs/2009/3033/. Accessed Dec. 18, 2015.                   FEIS Ch 6
Ref‐028482    4      LTEMP EIS Reference _Hamill_2009_Status Trends Resources GC Dam.pdf
                                                                                                           Hamman, R.L., 1982, “Spawning and Culture of Humpback Chub,”                  DEIS Ch 6
Ref‐028486    4      LTEMP EIS Reference _Hamman_1982_Spawning culture HBC.pdf                             Progressive Fish Culturist 44:213–216.                                        FEIS Ch 6




                                                                                              Page 37 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 38 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                          Hand, J.L., S.A. Copeland, D.E. Day, A.M. Dillner, H. Indresand, W.C.      DEIS Ch 6
                                                                                                          Malm, C.E. McDade, C.T. Moore Jr., M.L. Pitchford, B.A. Schichtel, and     FEIS Ch 6
                                                                                                          J.G. Watson, 2011, Spatial and Seasonal Patterns and Temporal
                                                                                                          Variability of Haze and Its Constituents in the United States ,
                                                                                                          Interagency Monitoring of Protected Visual Environments (IMPROVE)
                                                                                                          Report V, June. Available at
                                                                                                          http://vista.cira.colostate.edu/improve/publications/Reports/2011/P
Ref‐028490   526     LTEMP EIS Reference _Hand et al_2011_Spatial & Seasonal Patterns.pdf
                                                                                                          DF/Cover TOC pdf Accessed Oct 28 2013
                                                                                                          Hanemann, M., J. Loomis, and B. Kanninen, 1991, “Statistical                 App L
                                                                                                          Efficiency of Double‐Bounded Dichotomous Choice Contingent
                                                                                                          Valuation,” American Journal of Agricultural Economics 73:1255–1263.
Ref‐029016   11      LTEMP EIS Reference _Hanemann_et al_1991_Statistical efficiency.pdf
                                                                                                           Hardwick, G.G., D.W. Blinn, and H.D. Usher, 1992, “Epiphytic Diatoms      DEIS Ch 6
                                                                                                           on Cladophora glomerata in the Colorado River, Arizona: Longitudinal       App F
                                                                                                           and Vertical Distribution in a Regulated River,” The Southwestern         FEIS Ch 6
Ref‐029027   10      LTEMP EIS Reference _Hardwick_et al_1992_Ephiphatic diatoms.pdf                       Naturalist 37(2):148–156.
                                                                                                           Harju, T.K., 2007, Modeling Regional Distribution and Local Food Web        App F
                                                                                                           Dynamics of the New Zealand Mud Snail (Potamopyrgus
                                                                                                           antipodarum), Master of Science Thesis, Utah State University, Logan,
Ref‐029037   88      LTEMP EIS Reference _Harju_2007_Modeling distribution mud snail.pdf                   Utah.
                                                                                                           Harpman, D., 2014a, personal communication from Harpman (U.S.              App K
                                                                                                           Bureau of Reclamation) to T. Veselka (Argonne National Laboratory),
Ref‐029125    3      LTEMP EIS Reference _Harpman_2014a_personal communication.pdf                         Aug. 26.
                                                                                                           Harpman, D., 2014b, personal communication from Harpman (U.S.              App K
                                                                                                           Bureau of Reclamation) to T. Veselka (Argonne National Laboratory),
Ref‐029128   31      LTEMP EIS Reference _Harpman_2014b_Personal communication.pdf                         Oct. 7.
                                                                                                           Harpman, D., M. Welsh, and R. Bishop, 1995, “Nonuse Economic              FEIS Ch 6
Ref‐029159   27      LTEMP EIS Reference _Harpman_et al_1995_Nonuse econ value.pdf                         Value: Emerging Policy Analysis Tool, Rivers 4(4): 280–291.
                                                                                                           Harpman, D.A., and A.S. Rosekrans, 1996, Modeling Hourly Operations        App K
                                                                                                           at Glen Canyon Dam, Colorado River Storage Project, Arizona, GCPS09
                                                                                                           version 1.0, EC‐96‐12, U.S. Department of the Interior, Bureau of
Ref‐029186   70      LTEMP EIS Reference _Harpman_Rosekrans_1996_modeling hourly.pdf                       Reclamation, Sept.
                                                                                                           Hart, E.R., 1980, “Boundaries of Zuni Land, 1846–1946,” expert            DEIS Ch 6
                                                                                                           testimony submitted to the United States Claims Court as evidence in      FEIS Ch 6
Ref‐029256    1      LTEMP EIS Reference _Hart_1980_Boundaries Zuni land.pdf                               the case Zuni Indian Tribe v. United States , Docket 327‐81L.
                                                                                                           Hart, E.R., 1995, Zuni and the Grand Canyon: A Glen Canyon                DEIS Ch 6
                                                                                                           Environmental Studies Report, Zuni GCES Ethnohistorical Report:           FEIS Ch 6
                                                                                                           Summary of Zuni Fieldwork and Interviews , confidential report on file
                                                                                                           at the Zuni Heritage and Historic Preservation Office, Zuni, N.Mex.
Ref‐029257    1      LTEMP EIS Reference _Hart_1995_Zuni Grand Canyon.pdf




                                                                                              Page 38 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 39 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                         Hart, R.J., and K.M. Sherman, 1996, Physical and Chemical                  DEIS Ch 6
                                                                                                         Characteristics of Lake Powell at the Forebay and Outflow of Glen          FEIS Ch 6
                                                                                                         Canyon Dam, Northeastern Arizona , 1990–91 , Water‐Resources
                                                                                                         Investigations Report 96‐4016, U.S. Department of the Interior,
Ref‐029258   84      LTEMP EIS Reference _Hart_Sherman_1996_Lake Powell.pdf                              U.S. Geological Survey.
                                                                                                         Haury, L.R., 1986, Zooplankton of the Colorado River: Glen Canyon          DEIS Ch 6
                                                                                                         Dam to Diamond Creek, Oct. Available at                                     App F
                                                                                                         http://www.riversimulator.org/Resources/GCMRC/FoodBase/Haury19             FEIS Ch 6
Ref‐029342   66      LTEMP EIS Reference _Haury_1986_Zooplankton CO riv.pdf                              91.pdf. Accessed Dec. 4, 2015.
                                                                                                         Havasupai Tribal Council, 2015, Comments of the Havasupai Tribe on         DEIS Ch 6
Ref‐029408    3      LTEMP EIS Reference _Havasupai Tribal_2015_Comments 9‐30‐15.pdf                     LTEMP Draft dated June 2015 , Sept. 30.                                    FEIS Ch 6
                                                                                                         Havasupai, 2012, official website of the Havasupai Tribe , Available at    DEIS Ch 6
                                                                                                         http://www.havasupai‐nsn.gov/. Accessed March 6, 2012.                     FEIS Ch 6
Ref‐029411    2      LTEMP EIS Reference _Havasupai_2012_official website.pdf
                                                                                                          Havatone, E., 2013, personal communication from Havatone                  DEIS Ch 6
                                         _Havatone, E._2013_personal communication to                     (Executive Director, Grand Canyon West) to J. May (Argonne National       FEIS Ch 6
Ref‐029413    1      LTEMP EIS Reference J.May.pdf                                                        Laboratory), Dec. 16.
                                                                                                          Haynes, A., B.J.R. Taylor, and M.E. Varley, 1985, “Influence of the       DEIS Ch 6
                                                                                                          Mobility of Potamopyrgus jenkinsi (Smith, E.A.) (Prosobranchia:           FEIS Ch 6
                                                                                                          Hydrobiidae) on Its Spread,” Archiv für Hydrobiologie
Ref‐029414    1      LTEMP EIS Reference _Haynes_et al_1985_Mobility Potamopyrgus.pdf                     103(4):497–508.
                                                                                                          Haynes, A., and B.J.R. Taylor, 1984, “Food Finding and Food               DEIS Ch 6
                                                                                                          Preference in Potamopyrgus jenkinsi (E.A. Smith) (Gastropoda:             FEIS Ch 6
Ref‐029415    1      LTEMP EIS Reference _Haynes_Taylor_1984_Food in Potamopyrgus.pdf                     Prosobranchia),” Archiv für Hydrobiologie 100(4):479–491.
                                                                                                          Hazel, J.E., Jr., D.J. Topping, J.C. Schmidt, and M. Kaplinski, 2006,     DEIS Ch 6
                                                                                                          “Influence of a Dam on Fine‐Sediment Storage in a Canyon River,”          FEIS Ch 6
Ref‐029416   16      LTEMP EIS Reference _Hazel_2006_dam influence fine sediment.pdf                      Journal of Geophysical Research 111:F01025.
                                                                                                          Hazel, J.E., Jr., P.E. Grams, J.C. Schmidt, and M. Kaplinski, 2010,       DEIS Ch 6
                                                                                                          Sandbar Response in Marble and Grand Canyons, Arizona, Following           App E
                                                                                                          the 2008 High‐Flow Experiment on the Colorado River , U.S. Geological       App J
Ref‐029432   62      LTEMP EIS Reference _Hazel_etal_2010_Sandbar response 2008 HFE.pdf                   Survey Scientific Investigations Report 2010‐5051.                        FEIS Ch 6
                                                                                                          HDCR (Hualapai Department of Cultural Resources), 2010, “About the        DEIS Ch 6
                                                                                                          Hualapai Nation.” Available at http://hualapai‐nsn.gov/wp‐                FEIS Ch 6
                                                                                                          content/uploads/2011/05/AboutHualapaiBooklet.pdf. Accessed
Ref‐029494   12      LTEMP EIS Reference _HDCR_2010_Hualapai Nation.pdf                                   March 8, 2012.
                                                                                                          Healy, B., E. Omana Smith, C. Nelson, and M. Trammell. 2014,              DEIS Ch 6
                                                                                                          Translocation of Humpback Chub to Grand Canyon Tributaries and            FEIS Ch 6
                                                                                                          Related Nonnative Fish Control Activities: 2011–2013 , report
                                                                                                          prepared for the Upper Colorado Region, Bureau of Reclamation,
Ref‐029506   49      LTEMP EIS Reference _Healy_et al_2014_Translocation HBC.pdf                          Interagency Agreement Number: 09‐AA‐40‐2890.
                                                                                                          Heino, J., R. Virkkala, and H. Toivonen, 2009, “Climate Change and        FEIS Ch 6
                                                                                                          Freshwater Biodiversity: Detected Patterns, Future Trends and
Ref‐029555   16      LTEMP EIS Reference _Heino_et al_2009_Climate change freshwater.pdf                  Adaptations in Northern Regions,” Biological Reviews 84:39‐54.


                                                                                             Page 39 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 40 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         Henery, R.E., 2005, Clear‐Water Tributaries of the Colorado River in          App F
                                                                                                         the Grand Canyon, Arizona: Stream Ecology and the Potential Impacts
Ref‐029571   18      LTEMP EIS Reference _Henery_2005_Clearwater tributaries.pdf                         of Managed Flow, March 10.
                                                                                                         Hirst, S., 1985, Havsuw 'Baaja: People of the Blue Green Water ,             DEIS Ch 6
Ref‐029589    4      LTEMP EIS Reference _Hirst_1985_People Blue Green Water.pdf                         Havasupai Tribal Council, Grand Canyon, Ariz.                                FEIS Ch 6
                                                                                                         Hjerpe, E.E., and Y. Kim, 2001, “Economic Impacts of the Low Summer            App J
                                                                                                         Steady Flows of the Colorado River to Private Whitewater Boaters and
                                                                                                         Anglers and River Concessionaires,” Technical Report for Grand
                                                                                                         Canyon Monitoring and Research Center, Flagstaff, Ariz. Available at
                                                                                                         http://www.gcmrc.gov/library/reports/cultural/Recreation/LSSF_Rep
                                                                                                         ort.pdf.
Ref‐029593   21      LTEMP EIS Reference _Hjerpe_Kim_2001_Econ impacts LSSF.pdf
                                                                                                          Hjerpe, E., and Y.‐S. Kim, 2007, “Regional Economic Impacts of Grand          App L
                                                                                                          Canyon River Runners,” Journal of Environmental Management
Ref‐029614   13      LTEMP EIS Reference _Hjerpe_Kim_2007_GC river runners.pdf                            85:137–149.
                                                                                                          Hockin, D., et al., 1992, “Examination of the Effects of Disturbance on     DEIS Ch 6
                                                                                                          Birds with Reference to Its Importance in Ecological Assessments,”          FEIS Ch 6
                                                                                                          Journal of Environmental Management 36:253‐286.
Ref‐029627   34      LTEMP EIS Reference _Hockin_et al_1992_Disturbance birds.pdf
                                                                                                          Hoffnagle, T.L., 1996, Changes in Water Quality Parameters and Fish         DEIS Ch 6
                                                                                                          Usage of Backwaters During Fluctuating vs. Short‐Term Steady Flows          FEIS Ch 6
                                                                                                          in the Colorado River, Grand Canyon , prepared for Glen Canyon
                                                                                                          Environmental Studies, U.S. Bureau of Reclamation, by Arizona Game
Ref‐029661   33      LTEMP EIS Reference _Hoffnagle_1996_Changes in WQ parameters.pdf                     and Fish Department.
                                                                                                          Hoffnagle, T.L., 2001, “Changes in Water Temperature of Backwaters            App F
                                                                                                          during Fluctuating vs. Short‐term Steady Flows in the Colorado River,
                                                                                                          Grand Canyon,” pp. 103–118 in Proceedings of the Fifth Biennial
                                                                                                          Conference of Research on the Colorado Plateau, C. van Riper, III et al.
                                                                                                          (eds.), U.S. Geological Survey/FRESC Report Series
Ref‐029694   16      LTEMP EIS Reference _Hoffnagle_2001_Parameters and fish usage.pdf                    USGSFRESC/COPL/2001/24
                                                                                                          Hoffnagle, T.L., A. Choudhury, and R.A. Cole, 2006, “Parasitism and         DEIS Ch 6
                                                                                                          Body Condition in Humpback Chub from the Colorado and Little                FEIS Ch 6
                                                                                                          Colorado Rivers, Grand Canyon, Arizona,” Journal of Aquatic Animal
Ref‐029710   10      LTEMP EIS Reference _Hoffnagle_et al_2006_Parasitism HBC.pdf                         Health 18:184–193.
                                                                                                          Holden, P.B., and C.B. Stalnaker, 1975, “Distribution and Abundance         DEIS Ch 6
                                                                                                          of Mainstream Fishes of the Middle and Upper Colorado River Basins,         FEIS Ch 6
                                                                                                          1967–1973,” Transactions of the American Fisheries Society
Ref‐029720   15      LTEMP EIS Reference _Holden_Stalnaker_1975_Mainstream fishes CO riv.pdf              104:217–231.
                                                                                                          Holdren, C., 2012, An Introduction to Lake Mead , Nevada Water              DEIS Ch 6
                                                                                                          Resources Association, presented at Lake Mead Symposium, March 5.           FEIS Ch 6
Ref‐029735   30      LTEMP EIS Reference _Holdren 2012_Intro Lake Mead.pdf




                                                                                             Page 40 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 41 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                         Holdren, G.C., T. Tietjen, K. Turner, and J.M. Miller, 2012, “Hydrology    DEIS Ch 6
                                                                                                         and Management of Lakes Mead and Mohave within the Colorado                FEIS Ch 6
                                                                                                         River Basin,” in A Synthesis of Aquatic Science for Management of
                                                                                                         Lakes Mead and Mohave , M.R. Rosen et al. (eds.), USGS
                                                                                                         Circular 1381. Available at
                                                                                                         http://pubs.usgs.gov/circ/1381/pdf/circ1381.pdf. Accessed Feb. 26,
Ref‐029765   172     LTEMP EIS Reference _Holdren_et al_2012_Aquatic Science Mgmt.pdf
                                                                                                         2015
                                                                                                         Holomuzuki, J.R., and B.J.F. Biggs, 1998, “Habitat‐Specific Variation        App F
                                                                                                         and Performance Trade‐ Offs in Shell Armature of New Zealand
Ref‐029937   10      LTEMP EIS Reference _Holomuzki_Biggs_2006_Habitat Specific.pdf                      Mudsnails,” Ecology 87(4):1038–1047.
                                                                                                         Holton, B., 2014, Ecology of Desert Bighorn Sheep in Grand Canyon          DEIS Ch 6
                                                                                                         National Park, Progress Report , U.S. Department of the Interior,          FEIS Ch 6
                                                                                                         National Park Service, Grand Canyon National Park, Grand Canyon,
Ref‐029947   31      LTEMP EIS Reference _Holton_2014_Bighorn Sheep.pdf                                  Ariz., March.
                                                                                                         Hopi CPO (Cultural Preservation Office), 2001, Öngtupqa (Grand             DEIS Ch 6
                                                                                                         Canyon), Palavayu (Little Colorado River), and Pizizvayu (Colorado         FEIS Ch 6
                                                                                                         River), A Hopi Traditional Cultural Property , Registration Form,
Ref‐029978    1      LTEMP EIS Reference _Hopi_CPO_2001_Registration Form.pdf                            National Register of Historic Places.
                                                                                                         Horn, M., and J.F. LaBounty, 1997, Summary of the Fate of Colorado         DEIS Ch 6
                                                                                                         River Water Entering Lake Mead , Bureau of Reclamation, Denver,            FEIS Ch 6
                                                                                                         Colo. Available at
                                                                                                         http://www.gcmrc.gov/library/reports/physical/hydrology/Horn1996.
Ref‐029979    5      LTEMP EIS Reference _Horn_and_LaBounty_1997.pdf                                     pdf. Accessed Feb. 26, 2015.
                                                                                                         Hough, W., 1906, “Sacred Springs in the Southwest,” Records of the         DEIS Ch 6
Ref‐029984    4      LTEMP EIS Reference _Hough_1906_Sacred Springs.pdf                                  Past 5(6):164–169.                                                         FEIS Ch 6
                                                                                                         Howard, A., and R. Dolan, 1981, “Geomorphology of the Colorado             DEIS Ch 6
                                                                                                         River in the Grand Canyon,” The Journal of Geology 89(3):269–298.          FEIS Ch 6
Ref‐029988   30      LTEMP EIS Reference _Howard_Dolan_1981_Geomorphology GC.pdf
                                                                                                          Hualapai Tribe, 2013, “Hualapai Seal.” Available at http://hualapai‐      DEIS Ch 6
Ref‐030018    2      LTEMP EIS Reference _Hualapai_Tribe_2014_Seal.pdf                                    nsn.gov/about‐2/hualapai‐seal/. Accessed Jan. 28, 2015.                   FEIS Ch 6
                                                                                                          Hueftle, S.J., and L.E. Stevens, 2001, “Experimental Flood Effects on     DEIS Ch 6
                                                                                                          the Limnology of Lake Powell,” in Ecological Applications 11(3).          FEIS Ch 6
                                                                                                          Available at http://www.jstor.org/stable/pdfplus/3061107.pdf.
Ref‐030020   13      LTEMP EIS Reference _Hueftle_Stevens_2001_Flood Effects Limnology.pdf                Accessed Feb. 26, 2015.
                                                                                                          Hughes, C., 2014a, personal communication from Hughes (Chief of           DEIS Ch 6
                                                                                                          Science and Resource Management, Glen Canyon National Recreation          FEIS Ch 6
                                                                                                          Area and National Bridge Monument, National Park Service) to J. May
Ref‐030033   20      LTEMP EIS Reference _Hughes_2014a_Email_Feb 3‐7‐2014.pdf                             (Argonne National Laboratory), Feb. 3–7.
                                                                                                          Hughes, C., 2014b, personal communication from Hughes (Chief of           DEIS Ch 6
                                                                                                          Science and Resource Management, Glen Canyon National Recreation          FEIS Ch 6
                                         _Hughes_2014b_personal                                           Area and National Bridge Monument, National Park Service) to
Ref‐030053    2      LTEMP EIS Reference communication_to_Abplanalp.pdf                                   J. Abplanalp (Argonne National Laboratory), Dec. 12.



                                                                                             Page 41 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 42 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                         Where Cited
                                                                                                          Hultine, K.R., J. Belnap, C. van Riper, III, J.R. Ehleringer, P.E. Dennison,    DEIS Ch 6
                                                                                                          M.E. Lee, P.L. Nagler, K.A. Snyder, S.M. Uselman, and J.B. West, 2010,          FEIS Ch 6
                                                                                                          “Tamarisk Biocontrol in the Western United States: Ecological and
                                                                                                          Societal Implications,” Frontiers in Ecology and the Environment
Ref‐030055    8      LTEMP EIS Reference _Hultine_et al_2010_Tamarisk Biocontrol.pdf                      8(9):467–474. DOI 10.1890/090031.
                                                                                                          IAEA (International Atomic Energy Agency), 1980, Wien Automatic                   App K
                                                                                                          Planning Package (WASP): A Computer Code for Power Generating
Ref‐030063    2      LTEMP EIS Reference _IAEA_1980_WASP Manual.pdf                                       System Expansion Planning, ver. 3, Vienna, Austria, Nov.
                                                                                                          ICC (Indian Claims Commission), 1965, “Findings of Fact,” Decisions of          DEIS Ch 6
                                                                                                          the Indian Claims Commission , Vol. 14, Oklahoma State University.              FEIS Ch 6
                                                                                                          Available at http://digital.library.okstate.edu/icc/. Accessed May 7,
Ref‐030065   29      LTEMP EIS Reference _ICC_1965_Findings of Fact.pdf                                   2013.
                                                                                                          IKAMT (The Interagency Kanab Ambersnail Monitoring Team), 1998,                 DEIS Ch 6
                                                                                                          The Endangered Kanab Ambersnail at Vaseys Paradise, Grand                       FEIS Ch 6
                                                                                                          Canyon, Arizona: 1997 Final Report , prepared by the Interagency
                                                                                                          Kanab Ambersnail Monitoring Team for the Grand Canyon Monitoring
Ref‐030094   42      LTEMP EIS Reference _IKAMT_1998.pdf                                                  and Research Center, Flagstaff, Ariz., April 29.
                                                                                                          IMPLAN Group, LLC, 2014, IMPLAN Data files, Huntersville, N.C.                  DEIS Ch 6
Ref‐030136    4      LTEMP EIS Reference _Implan_2014_Data Files web page.pdf                                                                                                             FEIS Ch 6
                                                                                                           IPCC (Intergovernmental Panel on Climate Change), 2007, Climate                DEIS Ch 6
                                                                                                           Change 2007: Synthesis Report , Fourth Assessment Report of the                FEIS Ch 6
                                                                                                           Intergovernmental Panel on Climate Change, R.K. Pachauri and A.
                                                                                                           Reisinger (eds.), Geneva, Switzerland. Available at
                                                                                                           http://www.ipcc.ch/pdf/assessment‐report/ar4/syr/ar4_syr.pdf.
Ref‐030140   52      LTEMP EIS Reference _IPCC_2007_Panel on Climate Change.pdf                            Accessed Feb 26 2015
                                                                                                           Jackson, L., D.J. Kennedy, and A.M. Phillips, III, 2001, Evaluating            DEIS Ch 6
                                                                                                           Hualapai Cultural Resources along the Colorado River, 2001, Final              FEIS Ch 6
                                                                                                           Report , prepared by Hualapai Department of Cultural Resources,
                                                                                                           Peach Springs, Ariz., for U.S. Department of the Interior, Bureau of
Ref‐030192    1      LTEMP EIS Reference _Jackson_et al_2001_Hualapai cultural res.pdf                     Reclamation, Salt Lake City, Utah.
                                                                                                           Jackson‐Kelly, L., 2008, “Hualapai Tribe’s Participation in the Adaptive       DEIS Ch 6
                                                                                                           Management Program: A Stakeholder’s Perspective, ” presented at                FEIS Ch 6
                                                                                                           the Glen Canyon Dam Adaptive Management Work Group Meeting,
                                                                                                           Sept. 9–10. Available at
                                                                                                           http://www.usbr.gov/uc/rm/amp/amwg/mtgs/08sep09/Attach_08.pd
Ref‐030193   19      LTEMP EIS Reference _Jackson‐Kelly_2008_AMWG Presentation.pdf                         f Accessed March 7 2012
                                                                                                           Jackson‐Kelly, L., D. Hubbs, C. Cannon, and A.M. Phillips, III, 2009,          DEIS Ch 6
                                                                                                           Evaluating Hualapai Cultural Resources along the Colorado River ,              FEIS Ch 6
                                                                                                           prepared by Hualapai Department of Cultural Resources, Peach
                                                                                                           Springs, Ariz., for Upper Colorado Regional Office, Bureau of
Ref‐030212    1      LTEMP EIS Reference _Jackson‐Kelly_2009_Hualapai cultural res.pdf                     Reclamation, Salt Lake City, Utah.




                                                                                              Page 42 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 43 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Jackson‐Kelly, L., D. Hubbs, C. Cannon, and A.M. Phillips, III, 2010,       DEIS Ch 6
                                                                                                          Evaluating Hualapai Cultural Resources along the Colorado River ,           FEIS Ch 6
                                                                                                          prepared by Hualapai Department of Cultural Resources, Peach
                                                                                                          Springs, Ariz., for Upper Colorado Regional Office, Bureau of
Ref‐030213    1      LTEMP EIS Reference _Jackson‐Kelly_2010_Hualapai cultural res.pdf                    Reclamation, Salt Lake City, Utah.
                                                                                                          Jackson‐Kelly, L., D. Hubbs, C. Cannon, and A.M. Phillips, III, 2013,       DEIS Ch 6
                                                                                                          Evaluating Hualapai Cultural Resources along the Colorado River              App H
                                                                                                          May and August, 2012 , prepared by Hualapai Department of Cultural          FEIS Ch 6
                                                                                                          Resources, Peach Springs, Ariz., for Bureau of Reclamation, Upper
                                                                                                          Colorado Regional Office, Salt Lake City, Utah.


Ref‐030214    1      LTEMP EIS Reference _Jackson‐Kelly_2013_Hualapai Cultural Resources.pdf
                                                                                                           Jackson‐Kelly, L., D. Hubbs, C. Cannon, A.M. Phillips, III, and W.G.       DEIS Ch 6
                                                                                                           Wright, 2011, Evaluating Hualapai Cultural Resources along the             FEIS Ch 6
                                                                                                           Colorado River: FY2011 Report, Hualapai Tribe Department of Cultural
                                                                                                           Resources, Peach Springs, Ariz., submitted to Bureau of Reclamation,
Ref‐030215    1      LTEMP EIS Reference _Jackson‐Kelly_et al_2011_Hualapai resources.pdf                  Upper Colorado Regional Office, Salt Lake City, Utah.
                                                                                                           Jacobs, J., 2011, “The Sustainability of Water Resources in the            DEIS Ch 6
                                                                                                           Colorado River Basin,” in The Bridge: Linking Engineering and Society ,    FEIS Ch 6
Ref‐030216   80      LTEMP EIS Reference _Jacobs_2011_Sustainability Water CO Riv.pdf                      National Academy of Engineering, Winter:6–12.
                                                                                                           Jalbert, L., 2014, personal communication from Jalbert (National Park      DEIS Ch 6
                                                                                                           Service) to J. May (Argonne National Laboratory), March 10, 2014.          FEIS Ch 6
Ref‐030296    3      LTEMP EIS Reference _Jalbert_2014_Personal communication.pdf
                                                                                                           James, L., 2014, personal communication from James (Colorado River           App K
                                                                                                           Energy Distributors Association) to M. Runge (United States
                                                                                                           Geological Survey), K. LaGory (Argonne National Laboratory), G.
                                                                                                           Knowles (Bureau of Reclamation), and R. Billerbeck (National Park
Ref‐030299   11      LTEMP EIS Reference _James_2014_Swing Worksheet.pdf                                   Service), Apr. 18.
                                                                                                           Jennings, J.D., 1966, Glen Canyon: A Summary , Anthropological             DEIS Ch 6
Ref‐030310    4      LTEMP EIS Reference _Jennings_1966_Glen Canyon Summary.pdf                            Papers No. 81, University of Utah, Salt Lake City, Utah.                   FEIS Ch 6
                                                                                                           Johnson, R.R., 1991, “Historic Changes in Vegetation along the             DEIS Ch 6
                                                                                                           Colorado River in the Grand Canyon,” in Colorado River Ecology and         FEIS Ch 6
                                                                                                           Dam Management, proceedings of a symposium, May 24–25, 1990,
                                                                                                           Santa Fe, N.Mex., prepared by the Committee to Review the Glen
                                                                                                           Canyon Environmental Studies, Water Science and Technology Board,
                                                                                                           Commission on Geosciences, Environment, and Resources, National
Ref‐030314   287     LTEMP EIS Reference _Johnson_1991_Veg changes symposium.pdf
                                                                                                           Research Council National Academy Press
                                                                                                           Johnson, R.R., and S.W. Carothers, 1987, “External Threats: The            DEIS Ch 6
                                                                                                           Dilemma of Resource Management on the Colorado River in Grand               App F
                                                                                                           Canyon National Park, USA,” Environmental Management                       FEIS Ch 6
Ref‐030601    9      LTEMP EIS Reference _Johnson_Carothers_1987_Resource mgmt CO riv.pdf                  11(1):99–107.



                                                                                              Page 43 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 44 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                         Johnson, M., B.E. Ralston, L. Jamison, L. Makarick, and J. Holmes,          DEIS Ch 6
                                                                                                         2012, 2011 Monitoring Tamarisk Foliage Removal by the Introduced            FEIS Ch 6
                                                                                                         Tamarisk Leaf Beetle ( Diorhabda carinulata), and Its Effects on Avian
                                                                                                         Habitat Parameters along the Colorado River in Grand Canyon
                                                                                                         National Park, Arizona , U.S. Department of the Interior, National Park
Ref‐030610   75      LTEMP EIS Reference _Johnson_et al_2012 Tamarisk Leaf Beetle.pdf                    Service
                                                                                                         Johnson, M.J., S.L. Scott, C.M. Calvo, L. Stewart, M.K. Sogge, G. Bland,    DEIS Ch 6
                                                                                                         and T. Arundel, 2008, Yellow‐Billed Cuckoo Distribution, Abundance,         FEIS Ch 6
                                                                                                         and Habitat Use along the Colorado River and Its Tributaries, 2007
                                                                                                         Annual Report , U.S. Geological Survey Open‐File Report 2008‐1177,
Ref‐030685   284     LTEMP EIS Reference _Johnson_etal_2008_USGS_OFR_2008‐1177.pdf                       U.S. Geological Survey, Reston, Va.
                                                                                                         Johnson, M.J., R.T. Magill, and C. van Riper, III, 2010, “Yellow‐Billed     DEIS Ch 6
                                                                                                         Cuckoo Distribution and Habitat Associations in Arizona, 1998–1999,”        FEIS Ch 6
                                                                                                         pp. 197–212 in The Colorado Plateau IV: Integrating Research and
                                                                                                         Resources Management for Effective Conservation , C. van Riper, III,
                                                                                                         B.F. Wakeling, and T.D. Sisk (eds.), The University of Arizona Press,
Ref‐030969   16      LTEMP EIS Reference _Johnson_etal_2010.pdf                                          Tucson Ariz
                                                                                                         Johnson, N.M., and D.H. Merritt, 1979, “Convective and Advective            DEIS Ch 6
                                                                                                         Circulation of Lake Powell, Utah‐Arizona, during 1972–1975,” Water          FEIS Ch 6
Ref‐030985   12      LTEMP EIS Reference _Johnson_Merritt_1979_Circulation Lake Powell.pdf               Resources Research 1.5(4):873–884.
                                                                                                         Johnstone, H.C., and M. Lauretta, 2007, Native Fish Monitoring              DEIS Ch 6
                                                                                                         Activities in the Colorado River within Grand Canyon during 2004 ,          FEIS Ch 6
                                                                                                         SWCA Environmental Consultants, Flagstaff, Ariz., final report to
                                                                                                         U.S. Geological Survey, Grand Canyon Monitoring and Research
Ref‐030997   168     LTEMP EIS Reference _Johnstone_Lauretta_2007_Native fish monitoring.pdf             Center, Flagstaff, Ariz.
                                                                                                         Jones, N.E., 2013a, “The Dual Nature of Hydropeaking Rivers: Is             DEIS Ch 6
                                                                                                         Ecopeaking Possible?” River Research and Applications 2013.
Ref‐031165    6      LTEMP EIS Reference _Jones_2013a_Hydropeaking Rivers.pdf                            Available at wileyonlinelibrary.com. DOI 10:1002/rra.2653.
                                                                                                         Jones, N.E., 2013b, “Spatial Patterns of Benthic Invertebrates in           DEIS Ch 6
                                                                                                         Regulated and Natural Rivers,” River Research and Applications               App F
Ref‐031171    9      LTEMP EIS Reference _Jones_2013b_Spatial patterns invertebrates.pdf                 29:343–351.
                                                                                                         Jones, B.A., R.P.Berrens, H.C.Jenkins‐Smith, C.L.Silva, D.E.Carlson,        FEIS Ch 6
                                                                                                         J.T.Ripberger, K.Gupta, and N. Carlson, 2016, “Valuation in the
                                                                                                         Anthropocene: Exploring Options for Alternative Operations of the
Ref‐031180   18      LTEMP EIS Reference _Jones_et al_2016_Exploring Options.pdf                         GlenCanyonDam.” Water Resources and Economics 14: 13‐30.
                                                                                                         Kaeding, L.R, and M.A. Zimmerman, 1983, “Life History and Ecology of        DEIS Ch 6
                                                                                                         the Humpback Chub in the Little Colorado and Colorado Rivers in
                                                                                                         Grand Canyon,” Transactions of the American Fisheries Society
Ref‐031198   18      LTEMP EIS Reference _Kaeding_Zimmerman_1983_History HBC.pdf                         112:577–594.
                                                                                                         Kaibab Paiute Indian Tribe, 2013, official website of the Kaibab Paiute     DEIS Ch 6
                                                                                                         Tribe. Available at http://www.kaibabpaiute‐nsn.gov/. Accessed
Ref‐031216    2      LTEMP EIS Reference _Kaibab_Paiute_Tribe_2013_Homepage.pdf                          May 8, 2013.
                                                                                                         Kaiser, J., 2010, Grand Canyon, the Complete Guide , 4th ed.,               DEIS Ch 6
Ref‐031218    2      LTEMP EIS Reference _Kaiser_2010_GRCA_Guidebook.pdf                                 Destination Press, Chicago, Ill.                                            FEIS Ch 6

                                                                                             Page 44 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 45 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         Kaplinski, M., J. Hazel, and R. Parnell, 2005, Campsite Area                 DEIS Ch 6
                                                                                                         Monitoring in the Colorado River Ecosystem: 1998 to 2003 ,                   FEIS Ch 6
                                                                                                         Department of Geology, Northern Arizona University, Flagstaff, Ariz.,
                                                                                                         prepared for Grand Canyon Monitoring and Research Center,
Ref‐031220   39      LTEMP EIS Reference _Kaplinski_2005_Campsite area 1998‐2003.pdf                     Flagstaff, Ariz., May 2.
                                                                                                         Kaplinski, M., J.E. Hazel, R. Parnell, D.R. Hadley, and P. Grams, 2014,        App J
                                                                                                         Colorado River Campsite Monitoring, Grand Canyon National Park,
                                                                                                         Arizona, 1998‐2012, U.S. Geological Survey, Report 2014‐1161,
                                                                                                         prepared in cooperation with Northern Arizona University, U.S.
Ref‐031259   32      LTEMP EIS Reference _Kaplinski_et al_2014_campsites.pdf                             Department of Interior.
                                                                                                         Kaplinski, M., J.E. Hazel, Jr., and R. Parnell, 2010, “Colorado River        DEIS Ch 6
                                                                                                         Campsite Monitoring, 1998–2006, Grand Canyon National Park,                  FEIS Ch 6
                                                                                                         Arizona,” pp. 275–284 in Proceedings of the Colorado River Basin
                                                                                                         Science and Resource Management Symposium , U.S. Department of
                                                                                                         the Interior, U.S. Geological Survey, Nov. 18–20, 2008, Scottsdale, Ariz.
Ref‐031291   11      LTEMP EIS Reference _Kaplinski_etal_2010.pdf
                                                                                                          Kearsley, L., and K. Warren, 1993, River Campsites in Grand Canyon          DEIS Ch 6
                                                                                                          National Park: Inventory and Effects of Discharge on Campsite Size            App J
                                                                                                          and Availability , Final Report , Grand Canyon National Park, Division      FEIS Ch 6
                                                                                                          of Resources Management, National Park Service, in cooperation with
                                                                                                          the Glen Canyon Environmental Studies, May.
Ref‐031302   72      LTEMP EIS Reference _Kearsley_and_Warren_1993.pdf
                                                                                                          Kearsley, M.J.C., and T. Ayers, 1996, The Effects of Interim Flows from     DEIS Ch 6
                                                                                                          Glen Canyon Dam on Riparian Vegetation in the Colorado River                FEIS Ch 6
                                                                                                          Corridor, Grand Canyon National Park, Arizona , Grand Canyon
Ref‐031374   724     LTEMP EIS Reference _Kearsley_Ayers_1996_interim flows.pdf                           Monitoring and Research Center, Flagstaff, Ariz.
                                                                                                          Kearsley, M.J.C., and T.J. Ayers, 1999, “Riparian Vegetation Responses:     DEIS Ch 6
                                                                                                          Snatching Defeat from the Jaws of Victory and Vice Versa,” pp.              FEIS Ch 6
                                                                                                          309–328 in The Controlled Flood in Grand Canyon , R.H. Webb, J.C.
                                                                                                          Schmidt, G.R. Marzolf, and R.A. Valdez (eds.), American Geophysical
Ref‐032098   12      LTEMP EIS Reference _Kearsley_Ayers_1999_Veg response 309‐328.pdf                    Union Monograph 110, Washington, D.C.
                                                                                                          Kearsley, L.H., J.C. Schmidt, and K.D. Warren, 1994, “Effects of Glen       DEIS Ch 6
                                                                                                          Canyon Dam on Colorado River Sand Deposits Used as Campsites in               App J
                                                                                                          Grand Canyon National Park, USA,” Regulated Rivers: Research &              FEIS Ch 6
Ref‐032110   13      LTEMP EIS Reference _Kearsley_et al_1994_Sand Campsites.pdf                          Management 9:137–149.




                                                                                             Page 45 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 46 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         Kearsley, M.J.C., K. Green, M. Tukman, M. Reid, M. Hall, T. J. Ayers,        DEIS Ch 6
                                                                                                         and K. Christie, 2015, Grand Canyon National Park‐Grand                       App G
                                                                                                         Canyon/Parashant National Monument Vegetation Classification                 FEIS Ch 6
                                                                                                         and Mapping Project , Natural Resource Report
                                                                                                         NPS/GRCA/NRR—2015/913, National Park Service, Fort Collins, Colo.

                                                                                                          App G:
                                                                                                          Kearsley, M.J.C., K. Green, M. Reid, M. Tukman, M. Hall, T.J. Ayers,
                                                                                                          and K. Christie, 2015, The Grand Canyon National Park/Grand
                                                                                                          Canyon—Parashant National Monument Vegetation Classification and
                                                                                                          Mapping Project, Final Report, U.S. Department of the Interior,
                                                                                                          National Park Service, Grand Canyon National Park, Grand Canyon,
Ref‐032123   634     LTEMP EIS Reference _Kearsley_et al_2015_GCNP Mapping.pdf                            Ariz.
                                                                                                          Kearsley, M.J.C., N.S. Cobb, H. Yard, D. Lightfoot, S. Brantley, G.         DEIS Ch 6
                                                                                                          Carpenter, and J. Frey, 2003, Inventory and Monitoring of Terrestrial       FEIS Ch 6
                                                                                                          Riparian Resources in the Colorado River Corridor of Grand Canyon: A
                                                                                                          Integrative Approach, 2003 Annual Report , submitted to the Grand
                                                                                                          Canyon Monitoring and Research Center, Flagstaff, Ariz., Aug.
Ref‐032757   198     LTEMP EIS Reference _Kearsley_etal_2003.pdf
                                                                                                          Kearsley, M.J.C., N.S. Cobb, H.K. Yard, D. Lightfoot, S.L. Brantley,        DEIS Ch 6
                                                                                                          G.C. Carpenter, and J.K. Frey, 2006, Inventory and Monitoring of             App G
                                                                                                          Terrestrial Riparian Resources in the Colorado River Corridor of Grand      FEIS Ch 6
                                                                                                          Canyon: An Integrative Approach , final report, Grand Canyon
                                                                                                          Monitoring and Research Center, Flagstaff, Ariz., Cooperative
Ref‐032955   262     LTEMP EIS Reference _Kearsley_etal_2006.pdf                                          Agreement 01‐WRAG 0034/0044
                                                                                                          Kegerries, R., and B. Albrecht, 2012, Razorback Sucker Studies at the       DEIS Ch 6
                                                                                                          Colorado River Inflow of Lake Mead, Nevada and Arizona – 2012 ,             FEIS Ch 6
                                                                                                          presentation to the Lake Mead Razorback Sucker Workgroup, Nev.
Ref‐033217   14      LTEMP EIS Reference _Kegerries_Albrecht_2012_Razorback Sucker studies.pdf
                                                                                                          Kegerries, R., B. Albrecht, R. Rogers, E. Gilbert, W. H. Brandenburg, A.    FEIS Ch 6
                                                                                                          L. Barkalow, S. P. Platania, M. McKinstry, B. Healy, J. Stolberg, Emily
                                                                                                          Omana Smith, Clay Nelson, and H. Mohn, 2015, Razorback Sucker
                                                                                                          Xyrauchen texanus Research and Monitoring in the Colorado River
                                                                                                          Inflow area of Lake Mead and the Lower Grand Canyon, Arizona and
                                                                                                          Nevada , Final report prepared by BIO‐WEST, Inc., for the U.S. Bureau
                                                                                                          of Reclamation, Upper Colorado Region, Salt Lake City, Utah.
Ref‐033231   153     LTEMP EIS Reference _Kegerries_et al_2015_Razorback sucker.pdf
                                                                                                          Kennedy, T.A., 2007, A Dreissena Risk Assessment for the Colorado           DEIS Ch 6
                                                                                                          River Ecosystem , U.S. Geological Survey Open‐File Report 2007‐1085.         App F
Ref‐033384   24      LTEMP EIS Reference _Kennedy_2007_Dreissena risk CO riv.pdf                                                                                                      FEIS Ch 6




                                                                                             Page 46 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 47 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Kennedy, T., 2013, “Seasonally Adjusted Steady Flow Alternative and         DEIS Ch 6
                                                                                                          Trout,” personal communication from Kennedy (U.S. Geological                 App F
                                                                                                          Survey, Southwest Biological Science Center, Grand Canyon                   FEIS Ch 6
                                                                                                          Monitoring and Research Center, Flagstaff, Ariz.) to K. LaGory
                                                                                                          (Environmental Science Division, Argonne National Laboratory,
Ref‐033408    6      LTEMP EIS Reference _Kennedy_2013_personal communication.pdf                         Argonne Ill ) Nov 5
                                                                                                          Kennedy, T., 2016, e‐mail from Kennedy (U.S. Geological Survey,             FEIS Ch 6
                                                                                                          Southwest Biological Center, Grand Canyon Monitoring and Research
                                                                                                          Center, Flagstaff, Ariz) to R. Billerbeck (National Park Service,
                                                                                                          Lakewood, Colo), Subject: “Request for Comment or Help,” July 8.
Ref‐033414    4      LTEMP EIS Reference _Kennedy_2016_e‐mail to Billerbeck.pdf
                                                                                                           Kennedy, T.A., W.F. Cross, R.O. Hall, Jr., C.V. Baxter, and E.J. Rosi‐       App F
                                                                                                           Marshall, 2013, Native and Nonnative Fish Populations of the
                                                                                                           Colorado River are Food Limited—Evidence from New Food Web
Ref‐033418    4      LTEMP EIS Reference _Kennedy_et al_2013 ‐‐ fs2013‐3039.pdf                            Analyses, Fact Sheet 2013‐3039, June.
                                                                                                           Kennedy, T.A., Cross, W.F., Hall, R.O., Jr., Baxter, C.V., and Rosi‐       DEIS Ch 6
                                                                                                           Marshall, E.J., 2013, Native and Nonnative Fish Populations of the         FEIS Ch 6
                                                                                                           Colorado River Are Food Limited—Evidence from New Food Web
                                                                                                           Analyses , USGS Fact Sheet 2013–3039. Available at
Ref‐033422    4      LTEMP EIS Reference _Kennedy_et al_2013_Fish pop food limited.pdf                     http://pubs.usgs.gov/fs/2013/3039/. Accessed Jan, 21, 2015.
                                                                                                           Kennedy, T., J. Muehlbauer, and C. Yackulic, 2014, Foodweb Update ,        DEIS Ch 6
                                                                                                           U.S. Department of the Interior, U.S. Geological Survey, presented at      FEIS Ch 6
                                                                                                           Annual Reporting Meeting, Phoenix, Ariz., Jan. 28. Available at
Ref‐033426   29      LTEMP EIS Reference _Kennedy_et al_2014_Foodweb Update.pdf                            http://www.usbr.gov/uc/rm/amp/twg/mtgs/14jan30/
                                                                                                           Kennedy, T.A., C.B. Yackulic, W.F. Cross, P.E. Grams, M.D. Yard, and       DEIS Ch 6
                                                                                                           A.J. Copp, 2014, “The Relation between Invertebrate Drift and Two           App F
                                                                                                           Primary Controls, Discharge and Benthic Densities, in a Large              FEIS Ch 6
Ref‐033455   16      LTEMP EIS Reference _Kennedy_et al_2014_Relation invertebrate drift.pdf               Regulated  River,”
                                                                                                           Kennedy, T.A.,   M. Freshwater   Biology 59:557–572.
                                                                                                                               Dodrill, J. Muehlbauer,  C. Yackulic, and R. Payn,
                                                                                                                                                                                      FEIS Ch 6
                                                                                                           2015, Big Flood, Small Flood, Spring Flood, Fall Flood: HFE Timing
                                                                                                           Affects Foodbase Response in Lees Ferry , Glen Canyon Dam Adaptive
                                                                                                           Management Program, High Flow Experiment Workshop, February 25‐
                                                                                                           26. Available at
                                                                                                           https://www.usbr.gov/uc/rm/amp/amwg/mtgs/15feb25. Accessed
Ref‐033471   22      LTEMP EIS Reference _Kennedy_et al_2015_Big flood ppt.pdf                             June 30, 2016.
                                                                                                           Kennedy, T.A., J.D. Muehlbauer, C.B. Yackulic, D.A. Lytle, S.W. Miller,    FEIS Ch 6
                                                                                                           K.L. Dibble, E.W. Kortenhoeven, A.N. Metcalfe, and C.V. Baxter, 2016,       App F
                                                                                                           “Flow Management for Hydropower Extirpates Aquatic Insects,
                                                                                                           Undermining River Food Webs,” BioScience biw059, Advanced Access,
Ref‐033493   15      LTEMP EIS Reference _Kennedy_et al_2016_Flow mngmt hydropower.pdf                     May 2.
                                                                                                           Kennedy, T.A., and B.E. Ralston, 2012, “Regulation Leads to Increases      DEIS Ch 6
                                                                                                           in Riparian Vegetation, but Not Direct Allochthonous Inputs, along the     FEIS Ch 6
                                                                                                           Colorado River in Grand Canyon, Arizona,” River Research and
Ref‐033508   11      LTEMP EIS Reference _Kennedy_Ralston_2012_Regulation and veg.pdf                      Applications 28:2–12.

                                                                                              Page 47 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 48 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                        Where Cited
                                                                                                         Kerans, B.L., M.F. Dybdahl, M.M. Gangloff, and J.E. Jannot, 2005,              DEIS Ch 6
                                                                                                         “Potamopyrgus antipodarum : Distribution, Density, and Effects on               App F
                                                                                                         Native Macroinvertebrate Assemblages in the Greater Yellowstone                FEIS Ch 6
                                         _Kerans_et al_2005_Potamopyrgus Yellowstone                     Ecosystem,” Journal of the North American Benthological Society
Ref‐033519   16      LTEMP EIS Reference ecosystem.pdf                                                   24(1):123–138.
                                                                                                         Kiffney, P.M., C.M. Greene, J.E. Hall, and J.R. Davies, 2006, “Tributary         App F
                                                                                                         Streams Create Spatial Discontinuities in Habitat, Biological
                                                                                                         Productivity, and Diversity in Mainstem Rivers,” Canadian Journal of
Ref‐033535   13      LTEMP EIS Reference _Kiffney_et al_2006_Tributary streams.pdf                       Fisheries and Aquatic Sciences 63:2518–2530.
                                                                                                         Kilroy, C., S.T. Larned, and B.J.F. Biggs, 2009, “The Non‐Indigenous           DEIS Ch 6
                                                                                                         Diatom Didymosphenia geminata Alters Benthic Communities in                    FEIS Ch 6
Ref‐033548   13      LTEMP EIS Reference _Kilroy_et al_2009_non‐indigenous diatom.pdf                    New Zealand Rivers,” Freshwater Biology 54:1990–2002.
                                                                                                         King, M.A., 2005, New Habitats for Old: Tamarisk‐Dominated                     DEIS Ch 6
                                                                                                         Riparian Communities and Marshes in the Grand Canyon , report from             FEIS Ch 6
                                                                                                         Ecogeomorphology: Grand Canyon, Winter Quarter 2005, Center for
                                                                                                         Watershed Sciences, University of California, Davis, Calif., March 15.
                                                                                                         Available at
                                                                                                         https://watershed.ucdavis.edu/education/classes/ecogeomorphology‐
Ref‐033561   12      LTEMP EIS Reference _King_2005.pdf
                                                                                                         grand‐canyon Accessed Oct 27 2014
                                                                                                         Kirkwood, A.E., T. Shea, L.J. Jackson, and E. McCauley, 2007,                  DEIS Ch 6
                                                                                                         “Didymosphenia geminata in Two Alberta Headwater Rivers: An                    FEIS Ch 6
                                                                                                         Emerging Invasive Species that Challenges Conventional Views on
                                                                                                         Algal Bloom Development,” Canadian Journal of Fisheries and
Ref‐033573    7      LTEMP EIS Reference _Kirkwood_et al_2007_Alberta headwaters.pdf                     Aquatic Sciences 64:1703–1709.
                                                                                                         Korman, J., B. Persons, and M. Yard, 2011, “Salmonid Population                DEIS Ch 6
                                                                                                         Status and Trends,” Knowledge Assessment II: 2nd Synthesis                     FEIS Ch 6
                                                                                                         Workshop with the Grand Canyon Technical Workgroup – Aquatic
                                                                                                         Resources, Oct. 18–19, 2011. Available at
                                                                                                         http://www.gcmrc.gov/about/ka/KA%202%20‐%2010‐18‐
                                                                                                         11/PM%20Talks/Korman_salmonid%20status%20and%20trends.pdf.
Ref‐033580   28      LTEMP EIS Reference _Korman_2011_salmonid status trends.pdf
                                                                                                         Accessed April 11 2014
                                                                                                         Korman, J., and S.E. Campana, 2009, “Effects of Hydropeaking on                DEIS Ch 6
                                                                                                         Nearshore Habitat Use and Growth of Age‐0 Rainbow Trout in a Large             FEIS Ch 6
                                                                                                         Regulated River,” Transactions of the American Fisheries Society
Ref‐033608   12      LTEMP EIS Reference _Korman_Campana_2009_Effects hydropeaking.pdf                   138:76–87.
                                                                                                         Korman, J., M. Kaplinski, J.E. Hazel, III, and T.S. Melis, 2005, Effects of    DEIS Ch 6
                                                                                                         the Experimental Fluctuating Flows from Glen Canyon Dam in 2003                 App F
                                                                                                         and 2004 on the Early Life Stages of Rainbow Trout in the Colorado             FEIS Ch 6
                                                                                                         River , final report, U.S. Geological Survey, Grand Canyon Monitoring
Ref‐033620   183     LTEMP EIS Reference _Korman_et al_2005_Effects experimental flows.pdf               and Research Center, Flagstaff, Ariz.




                                                                                             Page 48 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 49 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                         Korman, J., M. Kaplinski, and J. Buszwoski, 2006, Effects of Air and          DEIS Ch 6
                                                                                                         Mainstem Water Temperatures, Hydraulic Isolation, and Fluctuating             FEIS Ch 6
                                                                                                         Flows from Glen Canyon Dam on Water Temperatures in Shoreline
                                                                                                         Environments of the Colorado River in Grand Canyon , final report to
                                                                                                         U.S. Geological Survey, Grand Canyon Monitoring and Research
Ref‐033803   57      LTEMP EIS Reference _Korman_et al_2006_air mainstem water temp.pdf                  Center Flagstaff Ariz
                                                                                                         Korman, J., M. Kaplinski, and T.S. Melis, 2010, Effects of High‐Flow          DEIS Ch 6
                                                                                                         Experiments from Glen Canyon Dam on Abundance, Growth, and                    FEIS Ch 6
                                                                                                         Survival Rates of Early Life Stages of Rainbow Trout in the Lees Ferry
                                                                                                         Reach of the Colorado River , U.S. Geological Survey Open‐ File
Ref‐033860   38      LTEMP EIS Reference _Korman_et al_2010_HFEs GC Dam on RBT.pdf                       Report 2010–1034.
                                                                                                         Korman, J., C.J. Walters, S.J.D. Martell, W.E. Pine, III, and D. Dutterer,      App F
                                                                                                         2011a, “Effects of Flow Fluctuations on Habitat Use and Survival of
                                                                                                         Age‐0 Rainbow Trout in a Large Regulated River,” Canadian Journal of
Ref‐033898   13      LTEMP EIS Reference _Korman_et al_2011a_Fluctuating flows.pdf                       Fisheries and Aquatic Sciences 68:1097–1109.
                                                                                                         Korman, J., S.J.D. Martell, and C.J. Walters, 2011b, “Describing                App F
                                                                                                         Population Dynamics for Early Life Stages of Rainbow Trout Using a
                                                                                                         Stock Synthesis Model,” Canadian Journal of Fisheries and Aquatic
Ref‐033911   14      LTEMP EIS Reference _Korman_et al_2011b_Pop dynamics RBT.pdf                        Sciences 68:1110–1123.
                                                                                                         Korman, J., S.J.D. Martell, C.J. Walters, A.S. Makinster, L.G. Coggins,       DEIS Ch 6
                                                                                                         M.D. Yard, and W.R. Persons, 2012, “Estimating Recruitment                     App C
                                                                                                         Dynamics and Movement of Rainbow Trout in the Colorado River in                App F
                                                                                                         Grand Canyon Using an Integrated Assessment Model,” Canadian                  FEIS Ch 6
                                                                                                         Journal of Fisheries and Aquatic Sciences 69:1827–1849.
Ref‐033925   24      LTEMP EIS Reference _Korman_et al_2012_ Estimating recruitment RBT.pdf
                                                                                                          Korman, J., M. Yard, and C.B. Yackulic, 2015, “Factors Controlling the        App F
                                                                                                          Abundance of Non‐native Rainbow Trout in the Colorado River in the           FEIS Ch 6
                                                                                                          Grand Canyon in a Reach Used by an Endangered Native Fish,”
Ref‐033949   20      LTEMP EIS Reference _Korman_et al_2015_Factors RBT.pdf                               Canadian Journal of Fisheries and Aquatic Sciences 73:1‐20
                                                                                                          Korman, J., M. Kaplinski, and T.S. Melis, 2011, “Effects of Fluctuating      DEIS Ch 6
                                                                                                          Flows and a Controlled Flood on Incubation Success and Early Survival         App C
                                                                                                          Rates and Growth of Age‐0 Rainbow Trout in a Large Regulated                  App F
                                                                                                          River,” Transactions of the American Fisheries Society 140:487–505.          FEIS Ch 6
Ref‐033969   20      LTEMP EIS Reference _Korman_etal_2011_EffectsTransaction_AFS.pdf
                                                                                                          Korman, J., and T.S. Melis, 2011, “The Effects of Glen Canyon Dam            DEIS Ch 6
                                                                                                          Operations on Early Life Stages of the Rainbow Trout in the Colorado         FEIS Ch 6
                                                                                                          River,” USGS Fact Sheet 2011‐3002. Available at
Ref‐033989    4      LTEMP EIS Reference _Korman_Melis_2011_Effects dam RBT.pdf                           http://pubs.usgs.gov/fs/2011/3002/. Accessed Dec. 18, 2015.
                                                                                                          Ladd, E.J., 1963, Zuni Ethno‐ornithology , University of New Mexico,         DEIS Ch 6
Ref‐033993    1      LTEMP EIS Reference _Ladd_1963_citation_Zuni Ethno‐ornithology.pdf                   Albuquerque, N.Mex.                                                          FEIS Ch 6
                                                                                                          Ladenburger, C.G., A.L. Hild, D.J. Kazmer, and L.C. Munn, 2006, “Soil        DEIS Ch 6
                                                                                                          Salinity Patterns in Tamarix Invasions in the Bighorn Basin, Wyoming,        FEIS Ch 6
Ref‐033994   18      LTEMP EIS Reference _Ladenberger_et al_2006_tamarix invasion.pdf                     USA,” Journal of Arid Environments 65:111–128.


                                                                                             Page 49 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 50 of 112
                                                                       Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                        Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                           Lawson, A.M., 2007, Relationships between Nuisance Blooms of               App F
                                                                                                           Didymosphenia geminata and Measures of Aquatic Community
Ref‐034012   35      LTEMP EIS Reference _Larson_2007_Nuisance blooms.pdf                                  Composition in Rapid Creek, South Dakota, Sept.
                                                                                                           Larson, A., and J. Carreiro, 2008, “Relationship between Nuisance         DEIS Ch 6
                                                                                                           Blooms of Didymosphenia geminata and Measures of Aquatic                  FEIS Ch 6
                                                                                                           Community Composition in Rapid Creek, South Dakota,” Canadian
Ref‐034047   96      LTEMP EIS Reference _Larson_Carreiro_2008_Nuisance Blooms.pdf                         Technical Report on Fisheries and Aquatic Sciences 2795:45–49.
                                                                                                           LaRue, C.T., L.L. Dickson, N.L. Brown, J.R. Spence, and L.E. Stevens,     DEIS Ch 6
                                                                                                           2001, “Recent Bird Records from the Grand Canyon Region,                  FEIS Ch 6
Ref‐034143   18      LTEMP EIS Reference _LaRue_etal_2001_Bird records.pdf                                 1974–2000,” Western Birds 32:101–118.
                                                                                                           Lauretta, M.V., and K.M. Serrato, 2006, Native Fish Monitoring            DEIS Ch 6
                                                                                                           Activities in the Colorado River within Grand Canyon during 2005 ,        FEIS Ch 6
                                                                                                           prepared by SWCA Environmental Consultants, Flagstaff, Ariz., for U.S.
                                                                                                           Geological Survey, Grand Canyon Monitoring and Research Center,
Ref‐034161   47      LTEMP EIS Reference _Lauretta_Serrato_2006_Native Fish Monitoring.pdf                 Flagstaff, Ariz.
                                                                                                           LCRMSCP (Lower Colorado River Multi‐Species Conservation Program),        DEIS Ch 6
                                                                                                           2004, Lower Colorado River Multi‐Species Conservation Program, Vol.       FEIS Ch 6
Ref‐034208   535     LTEMP EIS Reference _LCRMSCP_2004_CO Riv Multi‐Species PEIS.pdf                       II: Habitat Conservation Plan , Dec. 17.
                                                                                                           Lechleitner, R.A., 1992, Literature Review of the Thermal                   App F
                                                                                                           Requirements and Tolerances of Organisms below Glen Canyon Dam,
                                                                                                           Glen Canyon Environmental Studies, Bureau of Reclamation, Flagstaff,
Ref‐034743   35      LTEMP EIS Reference _Lechleitner_1992_Lit review_Thermal reqs.pdf                     Ariz.
                                                                                                           Leibfried, W.C., and D.W. Blinn, 1987, The Effects of Steady Versus       DEIS Ch 6
                                                                                                           Fluctuating Flows on Aquatic Macroinvertebrates in the Colorado            App F
                                                                                                           River below Glen Canyon Dam, Arizona , final report, June 1.              FEIS Ch 6

                                                                                                             App F:
                                                                                                             Leibfried, W.C., and D.W. Blinn, 1987, The Effects of Steady Versus
                                                                                                             Fluctuating Flows on Aquatic Macroinvertebrates in the Colorado
                                                                                                             River below Glen Canyon Dam, Arizona, Final Report, prepared by
                                                                                                             Arizona Game and Fish Department, Phoenix, Ariz., for Glen Canyon
Ref‐034778   68      LTEMP EIS Reference _Leibfried_Blinn 1987_Effects Steady vs Fluctuating.pdf             Environmental Studies, Bureau of Reclamation, Salt Lake City, Utah,
                                                                                                            JLeopold,
                                                                                                                  1 L.B., 1969, The Rapids and the Pools–Grand Canyon ,              DEIS Ch 6
Ref‐034846   17      LTEMP EIS Reference _Leopold_1969_Rapids Pools.pdf                                     U.S. Geological Survey Professional Paper 669‐D.                         FEIS Ch 6
                                                                                                            Lima, I.B.T., F.M. Ramos, L.A.W. Bambace, and R.R. Rosa, 2008,           DEIS Ch 6
                                                                                                            “Methane Emissions from Large Dams as Renewable Energy                   FEIS Ch 6
                                                                                                            Resources: A Developing Nation Perspective,” Mitigation and
Ref‐034863   14      LTEMP EIS Reference _Lima et al._2008_Methane emissions.pdf                            Adaptation Strategies for Global Change 13:193–206.
                                                                                                            Linford, L.D., 2000, Navajo Places, History, Legend, Landscape: A        DEIS Ch 6
                                                                                                            Narrative of Important Places on and near the Navajo Reservation,        FEIS Ch 6
                                                                                                            with Notes on Their Significance to Navajo Culture and History,
Ref‐034877    5      LTEMP EIS Reference _Linford_2000_Navajo Places.pdf                                    University of Utah Press, Salt Lake City, Utah.


                                                                                               Page 50 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 51 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                          Littlefield, J., 2007, Endangered or Not? Taxonomy of the Kanab              DEIS Ch 6
                                                                                                          Ambersnail , Arizona Agricultural Experiment Station Research Report         FEIS Ch 6
Ref‐034882    2      LTEMP EIS Reference _Littlefield_2007_Kanab Ambersnail.pdf                           for 2007.
                                                                                                          Loftin, S.D., J. McCoy, R. E. Moulton, T. L. Myers, and B. Sands, 1998,        App K
                                                                                                          Replacement Resource Process, Final Methods Report and Executive
                                                                                                          Summary, prepared for Western Area Power Administration, March.
Ref‐034884    3      LTEMP EIS Reference _Loftin_1998_Replacement Resources.pdf
                                                                                                           Lomaomvaya, M., T.J. Ferguson, and M. Yeatts, 2001, Öngtuvqava              DEIS Ch 6
                                                                                                           Sakwtala, Hopi Ethnobotany in the Grand Canyon , prepared by Hopi           FEIS Ch 6
                                                                                                           Cultural Preservation Office, March, on file at Grand Canyon
Ref‐034887    1      LTEMP EIS Reference _Lomaomvaya_et al_2001_Hopi Ethnobotany.pdf                       Monitoring and Research Center, Flagstaff, Ariz.
                                                                                                           Longshore, K.M., C. Lowrey, and D.B. Thompson, 2009, “Compensating          DEIS Ch 6
                                                                                                           for Diminishing Natural Water: Predicting the Impacts of Water              FEIS Ch 6
                                                                                                           Development on Summer Habitat of Desert Bighorn Sheep,” Journal
Ref‐034888    7      LTEMP EIS Reference _Longshore_etal_2009.pdf                                          of Arid Environments 73:280–286.
                                                                                                           Loomis, J.B., 1989, “Test‐Retest Reliability of the Contingent Valuation      App L
                                                                                                           Method: A Comparison of General Population and Visitor Responses,”
Ref‐034895   11      LTEMP EIS Reference _Loomis_1989_Test‐retest reliability.pdf                          American Journal of Agricultural Economics 71:76–84.
                                                                                                           Loomis, J.B., 2014, Market and Non‐Market Values of Water                   FEIS App L
                                                                                                           Resources and Non‐Market Values of Hydropower Associated With
                                                                                                           Glen Canyon Dam: A Theoretical Framework and Literature Review,
                                                                                                           Department of Agricultural and Resource Economics, Colorado State
Ref‐034906   95      LTEMP EIS Reference _Loomis_2014_Market values water.pdf                              University, Fort Collins, CO, May.
                                                                                                           Iorns, W.V., C.H. Hombree, and G.L. Oakland, 1965, Water Resources          DEIS Ch 6
                                                                                                           of the Upper Colorado River Basin , Technical Report, Professional          FEIS Ch 6
Ref‐035001   405     LTEMP EIS Reference _lorns_et al 1965_Water resources Upper CO river.pdf              Paper 441, U.S. Geological Survey.
                                                                                                           Lovett, M., 2013, personal communication from Lovett (Marble                DEIS Ch 6
Ref‐035406    2      LTEMP EIS Reference _Lovett_2013_personal_comm_to_May.pdf                             Canyon Outfitters) to J. May (Argonne National Laboratory), July.           FEIS Ch 6
                                                                                                           Lovich, J., and T.S. Melis, 2007, “The State of the Colorado River          DEIS Ch 6
                                                                                                           Ecosystem in Grand Canyon: Lessons from 10 Years of Adaptive                FEIS Ch 6
                                                                                                           Ecosystem Management,” Intl. J. River Basin Management
Ref‐035408   16      LTEMP EIS Reference _Lovich_Melis 2007_Lessons 10 yrs adaptive mgnt.pdf               5(3):207–221.
                                                                                                           Maddux, H.R., D.M. Kubly, J.C. DeVos, Jr., W.R. Pearsons, R. Staedicke,     DEIS Ch 6
                                                                                                           and R.L. Wright, 1987, Effects of Varied Flow Regimes on Aquatic            FEIS Ch 6
                                                                                                           Resources of Glen and Grand Canyons , Glen Canyon Environmental
                                                                                                           Studies Technical Report, Arizona Game and Fish Department,
Ref‐035424   318     LTEMP EIS Reference _Maddux_et al_1987_Effects varied flow regimes.pdf                Phoenix, Ariz.
                                                                                                           Maddux, H.R., and W.G. Kepner, 1988, “Spawning of Bluehead Sucker           DEIS Ch 6
                                                                                                           in Kanab Creek, Arizona (Pisces: Catostomidae),” Southwest                  FEIS Ch 6
Ref‐035742    1      LTEMP EIS Reference _Maddux_Kepner_1988_Spawning Bluehead Kanab.pdf                   Naturalist 33(3):364–365.
                                                                                                           Magirl, C.S., R.H. Webb, and P.G. Griffiths, 2005, “Changes in the          DEIS Ch 6
                                                                                                           Water Surface Profile of the Colorado River in Grand Canyon, Arizona,       FEIS Ch 6
                                                                                                           between 1923 and 2000,” Water Resources Research 41:W05021.
Ref‐035743   10      LTEMP EIS Reference _Magirl_et al_2005_Changes Water Profile.pdf

                                                                                              Page 51 of 112
                                             Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 52 of 112
                                                                       Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type        Filename                                                Citation from Chapter 6 or Appendices of the LTEMP DEIS                Where Cited
                                                                                                    Magirl, C.S., M.J. Breedlove, R.H. Webb, and P.G. Griffiths, 2008,     DEIS Ch 6
                                                                                                    Modeling Water‐Surface Elevations and Virtual Shorelines for the       FEIS Ch 6
                                                                                                    Colorado River in Grand Canyon, Arizona , U.S. Geological Survey
Ref‐035753   40      LTEMP EIS Reference   _Magirl_etal_2008_Modeling water surface.pdf             Scientific Investigation Report 2008‐5075.
                                                                                                    Makarick, L., 2015, personal communication from Makarick (Grand        DEIS Ch 6
                                                                                                    Canyon National Park) to R. Van Lonkhuyzen (Argonne National           FEIS Ch 6
Ref‐035793    1      LTEMP EIS Reference   _Makarick_2015_personal communication.pdf                Laboratory) June 16.
                                                                                                    Makinster, A.S., W.R. Persons, and L.A. Avery, 2011, Status and        DEIS Ch 6
                                                                                                    Trends of the Rainbow Trout Population in the Lees Ferry Reach of       App F
                                                                                                    the Colorado River Downstream from Glen Canyon Dam, Arizona,           FEIS Ch 6
                                                                                                    1991–2009 , Scientific Investigations Report 2011–5015, U.S.
Ref‐035794   26      LTEMP EIS Reference   _Makinster et al, 2011.pdf                               Geological Survey, Reston, Va.
                                                                                                    Makinster, A.S., 2007, “Recent Trends in the Lee’s Ferry Tailwater     DEIS Ch 6
                                                                                                    Fishery, with Additional Input on Findings of Whirling Disease,        FEIS Ch 6
                                                                                                    Crayfish and Exotic Species,” presentation to the Glen Canyon Dam
                                                                                                    Adaptive Management Program Adaptive Management Workgroup.
                                                                                                    Available at
                                                                                                    http://www.usbr.gov/uc/rm/amp/amwg/mtgs/07aug29/Attach_03e.p
Ref‐035820   11      LTEMP EIS Reference   _Makinster_2007_Trends tailwater fishery.pdf
                                                                                                    df Accessed April 9 2014
                                                                                                    Makinster, A.S., R.S. Rogers, and W.R. Persons, 2007, Status of the    DEIS Ch 6
                                                                                                    Lee’s Ferry Trout Fishery: 2003–2005 Annual Report , Arizona Game      FEIS Ch 6
Ref‐035831   39      LTEMP EIS Reference   _Makinster_et al_2007_Status Lees Ferry trout.pdf        and Fish Department, Phoenix, Ariz.
                                                                                                    Makinster, A.S., R.S. Rogers, M. Hangsleben, L.A. Avery, and W.R.      DEIS Ch 6
                                                                                                    Persons, 2009, Grand Canyon Long‐Term Non‐Native Fish Monitoring,      FEIS Ch 6
                                                                                                    2008 Annual Report , U.S. Geological Survey, Grand Canyon
Ref‐035870   69      LTEMP EIS Reference   _Makinster_et al_2009_GC non native fish monitoring.pdf Monitoring and Research Center, Flagstaff, Ariz.
                                                                                                    Makinster, A.S., W.R. Persons, L.A. Avery, and A.J. Bunch, 2010,       DEIS Ch 6
                                                                                                    Colorado Fish Monitoring in the Grand Canyon, Arizona – 2000 to        FEIS Ch 6
                                                                                                    2009 Summary , U.S. Geological Survey Open‐File Report 2010‐1246.
Ref‐035939   34      LTEMP EIS Reference   _Makinster_et al_2010_CO River fish monitoring.pdf
                                                                                                    Maldanado, R.P., 2011, Navajo Traditional Cultural Properties along    DEIS Ch 6
                                                                                                    the Colorado and Little Colorado Rivers in Coconino and Mohave         FEIS Ch 6
                                                                                                    Counties, Arizona, Registration Form, National Register of Historic
Ref‐035973    1      LTEMP EIS Reference   _Maldanado_2011_Navajo registration form.pdf             Places .
                                                                                                    Marcogliese, D.J., and G.W. Esch, 1989, “Experimental and Natural      DEIS Ch 6
                                                                                                    Infection of Planktonic and Benthic Copepods by the Asian Tapeworm,    FEIS Ch 6
                                                                                                    Bothriocephalus acheilognathi ,” Proceedings of the
Ref‐035974    5      LTEMP EIS Reference   _Marcogliese_Esch_1989_Asian Tapeworm.pdf                Helminthological Society of Washington 56(2):151–155.
                                                                                                    Marsh, P.C., 1987, “Digestive Tract Contents of Adult Razorback        DEIS Ch 6
                                                                                                    Suckers in Lake Mohave, Arizona‐Nevada,” Transactions of the           FEIS Ch 6
Ref‐035979    4      LTEMP EIS Reference   _Marsh_1987_Digestive Tract Contents.pdf                 American Fisheries Society 116:117–119.




                                                                                               Page 52 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 53 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Marsh, P.C., and M.E. Douglas, 1997, “Predation by Introduced Fishes        DEIS Ch 6
                                                                                                          on Endangered Humpback Chub and Other Native Species in the Little          FEIS Ch 6
                                                                                                          Colorado River, Arizona,” Transactions of the American Fisheries
Ref‐035983    4      LTEMP EIS Reference _Marsh_Douglas_1997_Predation on HBC.pdf                         Society 126:343–346.
                                                                                                          Marsh, P.C., C.A. Pacey, and B.R. Kesner, 2003, “Decline of the             DEIS Ch 6
                                                                                                          Razorback Sucker in Lake Mohave, Colorado River, Arizona and                FEIS Ch 6
                                                                                                          Nevada,” Transactions of the American Fisheries Society
Ref‐035987    7      LTEMP EIS Reference _Marsh_et al_2003_Decline Razorback Sucker.pdf                   132:1251–1256.
                                                                                                          Martin, T., 2010, Day Hikes from the River , 4th ed., Vishnu Temple         DEIS Ch 6
Ref‐035994    2      LTEMP EIS Reference _Martin_2010_Day_Hikes.pdf                                       Press, Flagstaff, Ariz.                                                     FEIS Ch 6
                                                                                                          Martin, T., and D. Whitis, 2008, Guide to the Colorado River in the         DEIS Ch 6
                                                                                                          Grand Canyon, Lee’s Ferry to South Cove , 4th ed., Vishnu Temple            FEIS Ch 6
Ref‐035996    2      LTEMP EIS Reference _Martin_and_Whitis_2008_GRCA_Rivermaps.pdf                       Press, Flagstaff, Ariz.
                                                                                                          Martinez, P., K. Wilson, P. Cavalli, H. Crockett, D. Speas, M. Trammell,    DEIS Ch 6
                                                                                                          B. Albrecht, and D. Ryden, 2014, Upper Colorado River Basin                 FEIS Ch 6
                                                                                                          Nonnative and Invasive Aquatic Species Prevention and Control
                                                                                                          Strategy , Upper Colorado River Endangered Fish Recovery Program,
Ref‐035998   160     LTEMP EIS Reference _Martinez_et al_2014_invasive sp control.pdf                     Lakewood, Colo., Feb.
                                                                                                          Maxell, B.A., 2000, Management of Montana’s Amphibians: A Review            DEIS Ch 6
                                                                                                          of Factors That May Present a Risk to Population Viability and              FEIS Ch 6
                                                                                                          Accounts on the Identification, Distribution, Taxonomy, Habitat Use,
                                                                                                          Natural History, and the Status and Conservation of Individual
                                                                                                          Species , a report (Order Number 43‐0343‐0‐0224) to Northern
                                                                                                          Regional Office (Region 1), USDA Forest Service, Missoula, Mont.,
                                                                                                          Sept. 20. Available at
                                                                                                          http://www.isu.edu/~petechar/iparc/Maxell_Mgmnt.pdf. Accessed
Ref‐036158   161     LTEMP EIS Reference _Maxell_2000_Mgmnt Montana amphibians.pdf
                                                                                                          Aug 10 2009
                                                                                                          McDonald, D.B., and P.A. Dotson, 1960, “Fishery Investigations of the       DEIS Ch 6
                                                                                                          Glen Canyon and Flaming Gorge Impoundment Areas,” Utah State                FEIS Ch 6
                                                                                                          Department of Fish and Game Information Bulletin 60‐3:1–70.
Ref‐036319   75      LTEMP EIS Reference _McDonald_Dotson_1960_Fishery GC Flaming Gorge.pdf
                                                                                                           McKinney, T., W.R. Persons, and R.S. Rogers, 1999, “Ecology of             DEIS Ch 6
                                                                                                           Flannelmouth Sucker in the Lees Ferry Tailwater, Colorado River,           FEIS Ch 6
Ref‐036394    7      LTEMP EIS Reference _McKinney et al_1999_Flannelmouth Sucker Lees.pdf                 Arizona,” Great Basin Naturalist 59(3):259–265.
                                                                                                           McKinney, T., A.T. Robinson, D.W. Speas, and R.S. Rogers, 2001,            DEIS Ch 6
                                                                                                           “Health Assessment, Associated Metrics, and Nematode Parasitism of         FEIS Ch 6
                                                                                                           Rainbow Trout in the Colorado River below Glen Canyon Dam,
                                                                                                           Arizona,” North American Journal of Fisheries Management
Ref‐036401    8      LTEMP EIS Reference _McKinney_ et al_2001_nematode trout CO riv.pdf                   21:62–69.
                                                                                                           McKinney, T., R.S. Rogers, and W.R. Persons, 1997, Lee’s Ferry Reach:        App F
                                                                                                           Lower Trophic Levels and Rainbow Trout 1997 Annual Report,
                                                                                                           prepared by Arizona Game and Fish Department, Research Branch,
                                                                                                           Phoenix, Ariz., for Bureau of Reclamation, Grand Canyon Monitoring
Ref‐036409   67      LTEMP EIS Reference _McKinney_et al_1997_Lees Ferry Reach.pdf                         and research Center, Flagstaff, Ariz., Dec. 15.

                                                                                              Page 53 of 112
                                             Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 54 of 112
                                                                       Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                        Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                           McKinney, T., A.D. Ayers, and R.S. Rogers, 1999, “Macroinvertebrate         App F
                                                                                                           Drift in the Tailwater of a Regulated River below Glen Canyon Dam,
                                                                                                           Arizona,” The Southwestern Naturalist 44(2): 205–210.
Ref‐036476    6      LTEMP EIS Reference _McKinney_et al_1999_Macro drift tailwater.pdf
                                                                                                            McKinney, T., D.W. Speas, R.S. Rodgers, and W.R. Persons, 2001,           DEIS Ch 6
                                                                                                            “Rainbow Trout in a Regulated River Below Glen Canyon Dam,                FEIS Ch 6
                                                                                                            Arizona, Following Increased Minimum Flows and Reduced Discharge
                                                                                                            Variability,” North American Journal of Fisheries Management
Ref‐036482    7      LTEMP EIS Reference _McKinney_et al_2001_RBT Regulated river.pdf                       21(1):216–222.
                                                                                                            McKinney, T., and W.R. Persons, 1999, Rainbow Trout and Lower             DEIS Ch 6
                                                                                                            Trophic Levels in the Lees Ferry Tailwater below Glen Canyon Dam,          App F
Ref‐036489   56      LTEMP EIS Reference _McKinney_Persons_1999_Trout Lees Ferry.pdf                        Arizona – A Review , March.                                               FEIS Ch 6
                                                                                                            McManes, C., 2014, “Modern Technology Helps American Icon                  App K
                                                                                                            Generate More Power,” IEEE‐ USA InSight, July 1. Available at
                                                                                                            http://insight.ieeeusa.org/insight/content/ieeeusa/68196. Accessed
Ref‐036545    6      LTEMP EIS Reference _McManes_2014_Modern Tech Am Icon.pdf                              Dec. 3, 2015.
                                                                                                            Melis, T.S., J. Korman, and T.A. Kennedy, 2012, “Abiotic and Biotic       DEIS Ch 6
                                                                                                            Responses of the Colorado River to Controlled Floods at Glen Canyon       FEIS Ch 6
                                                                                                            Dam, Arizona, USA,” River Research and Applications 28:764–776.
Ref‐036551   13      LTEMP EIS Reference _Melis et al, 2012.pdf
                                                                                                            Melis, T.S. (ed.), 2011, Effects of Three High‐Flow Experiments on the    DEIS Ch 6
                                                                                                            Colorado River Ecosystem Downstream from Glen Canyon Dam,                  App F
                                                                                                            Arizona , U.S. Geological Survey Circular 1366. Available at              FEIS Ch 6
Ref‐036564   156     LTEMP EIS Reference _Melis, T.S., ed., 2011.pdf                                        http://pubs.usgs.gov/circ/1366/c1366.pdf. Accessed Feb. 19, 2015.
                                                                                                            Schmit, L.M., and J.C. Schmidt, 2011, “Introduction and Overview,” pp.    DEIS Ch 6
                                                                                                            1–17 in Effects of Three High‐flow Experiments on the Colorado River      FEIS Ch 6
                                                                                                            Ecosystem Downstream from Glen Canyon Dam, Arizona,
                                                                                                            U.S. Geological Survey Circular 1366.

                                                                                                            Kennedy, T.A., and B.E. Ralston, 2011, “Biological Responses to High‐
                                                                                                            Flow Experiments at Glen Canyon Dam,” pp. 93–125 in Effects of
                                                                                                            Three High Flow Experiments on the Colorado River Ecosystem
                                                                                                            Downstream from Glen Canyon Dam, Arizona , T.S. Melis (ed.),
Ref‐036720   156     LTEMP EIS Reference _Melis_editor_Effects Three HFE.pdf                                U.S. Geological Survey Circular 1366, U.S. Geological Survey, Reston,
                                                                                                            V




                                                                                               Page 54 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 55 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         Melis, T.S., S.A. Wright, B.E. Ralston, H.C. Fairley, T.A. Kennedy, M.E.     DEIS Ch 6
                                                                                                         Andersen, and L.G. Coggins, Jr., 2006, 2005 Knowledge Assessment of           App F
                                                                                                         the Effects of Glen Canyon Dam on the Colorado River Ecosystem: An            App G
                                                                                                         Experimental Planning Support Document, U.S. Geological Survey,              FEIS Ch 6
                                                                                                         Grand Canyon Monitoring and Research Center, in cooperation with
                                                                                                         Josh Korman, Ecometric Research, Inc.

                                                                                                          Cited in Appendix F and Appendix G as:
                                                                                                          Melis, T.S., S.A. Wright, B.E. Ralston, H.C. Fairley, T.A. Kennedy, M.E.
                                                                                                          Andersen, and L.G. Coggins, Jr., 2006, 2005 Knowledge Assessment of
                                                                                                          the Effects of Glen Canyon Dam on the Colorado River Ecosystem: An
                                                                                                          Experimental Planning Support Document, Final Draft, A Report of the
Ref‐036876   90      LTEMP EIS Reference _Melis_et al_2006 2005 KA Dam effects ecosystem.pdf              USGS Grand Canyon Monitoring and Research Center, Aug. 30.
                                                                                                          Melis, T.S., P.E. Grams, T.A. Kennedy, B.E. Ralston, C.T. Robinson,         DEIS Ch 6
                                                                                                          J.C. Schmidt, L.M. Schmit, R.A. Valdez, and S.A. Wright, 2011, “Three       FEIS Ch 6
                                                                                                          Experimental High‐Flow Releases from Glen Canyon Dam,
                                                                                                          Arizona—Effects on the Downstream Colorado River Ecosystem,” Fact
                                                                                                          Sheet 2011–3012, U.S. Geological Survey, Southwest Biological
                                                                                                          Science Center, Grand Canyon Monitoring and Research Center, Feb.
                                                                                                          Available at http://pubs.usgs.gov/fs/2011/3012/fs2011‐3012.pdf.
                                                                                                          Accessed Feb. 19, 2015.
Ref‐036966    4      LTEMP EIS Reference _Melis_et al_2011_Three HFE Effects Downstream.pdf
                                                                                                          Melis, T.S., T. Gushue, T.A. Kennedy, J.D. Muehlbauer, M.D. Yard, P.E.        App F
                                                                                                          Grams, J.B. Sankey, K. Kohl, T. Andrews, J.E. Hazel, Jr., and J. Korman,
                                                                                                          2014, “Low Flows in Glen Canyon: Preliminary Geomorphic Analysis of
                                                                                                          the Potential Effects on Fish and Food Base,” presented at the
Ref‐036970   17      LTEMP EIS Reference _Melis_et al_2014_low flow food base.pdf                         GCDAMP Annual Reporting Meeting, Phoenix, Ariz., Jan. 29.
                                                                                                          Melis, T.S., R.H. Webb, P.G. Griffiths, and T.W. Wise, 1995,                DEIS Ch 6
                                                                                                          Magnitude and Frequency Data for Historic Debris Flows in Grand             FEIS Ch 6
                                                                                                          Canyon National Park and Vicinity, Arizona , U.S. Geological Survey
Ref‐036987   299     LTEMP EIS Reference _Melis_etal_1995_Magnitude_frequency data.pdf                    Water‐Resources Investigations Report 94–4214.
                                                                                                          Melis, T.S., D.J. Topping, P.E. Grams, D.M. Rubin, S.A. Wright, A.E.        DEIS Ch 6
                                                                                                          Draut, J.E. Hazel, Jr., B.E. Ralston, T.A. Kennedy, E. Rosi‐Marshall, J.    FEIS Ch 6
                                                                                                          Korman, K.D. Hilwig, and L.M. Schmitt, 2010, “2008 High‐Flow
                                                                                                          Experiment at Glen Canyon Dam Benefits Colorado River Resources in
                                                                                                          Grand Canyon National Park,” USGS Fact Sheet 2010–3009. Available
                                                                                                          at http://pubs.usgs.gov/fs/2010/3009/. Accessed Dec. 18, 2015.
Ref‐037286    4      LTEMP EIS Reference _Melis_etal_2010_HFE 2008 Benefits.pdf
                                                                                                          Melis, T.S., and R.H. Webb, 1993, “Debris Flows in Grand Canyon             DEIS Ch 6
                                                                                                          National Park, Arizona: Magnitude, Frequency, and Effect on the             FEIS Ch 6
                                                                                                          Colorado River,” pp. 1290–1295 in American Society of Civil
                                                                                                          Engineers, Proceedings of the Conference Hydraulic Engineering ’93 ,
Ref‐037290    4      LTEMP EIS Reference _Melis_Webb_1993_Debris flow in GCNP.pdf                         H.W. Shen et al. (eds.), Vol. 2.

                                                                                             Page 55 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 56 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                         Meretsky, V., and D. Wegner, 2000, Kanab Ambersnail at Vasey’s             DEIS Ch 6
                                                                                                         Paradise, Grand Canyon National Park 1998–99 Monitoring and                FEIS Ch 6
                                                                                                         Research, Final Report , prepared by SWCA Environmental
                                                                                                         Consultants, Flagstaff, Ariz., for the U.S. Geological Survey, Grand
Ref‐037294   52      LTEMP EIS Reference _Meretsky_and_Wegner_2000.pdf                                   Canyon Monitoring and Research Center, Flagstaff, Ariz., Sept.
                                                                                                         Merritt, D.M., M.L. Scott, N.L. Poff, G.T. Auble, and D.A. Lytle, 2010,    DEIS Ch 6
                                                                                                         “Theory, Methods and Tools for Determining Environmental Flows for         FEIS Ch 6
                                                                                                         Riparian Vegetation—Riparian Vegetation Flow Response Guilds,”
Ref‐037346   20      LTEMP EIS Reference _Merritt_et al_2010_Flow response veg.pdf                       Freshwater Biology 55:206–225.
                                                                                                         Maybeck, M., 1982, “Carbon, Nitrogen, and Phosphorus Transport by          DEIS Ch 6
Ref‐037366   50      LTEMP EIS Reference _Meybeck_1982_Carbon nitrogen phosphorus.pdf                    World Rivers,” American Journal of Science 282:401–450.                    FEIS Ch 6
                                                                                                         Miller, S.W., and S. Judson, 2014, “Responses of Macroinvertebrate           App F
                                                                                                         Drift, Benthic Assemblages, and Trout Foraging to Hydropeaking,”
Ref‐037416   13      LTEMP EIS Reference _Miller_Judson_ 2014_Responses hydropeaking.pdf                 Canadian Journal of Fisheries and Aquatic Sciences 71:1–13.
                                                                                                         Minckley, W.L., 1991, “Native Fishes of the Grand Canyon Region: An       DEIS Ch 6
                                                                                                         Obituary?” pp. 105–154 124‐177 in Colorado River Ecology and Dam          DEIS App F
                                                                                                         Management , prepublication copy, proceedings of a symposium,              FEIS Ch 6
                                                                                                         May 24–25, 1990, Santa Fe, New Mexico, National Academy Press,
Ref‐037429   287     LTEMP EIS Reference _Minckley_1991_Native fishes obit.pdf                           Washington, D.C.
                                                                                                         Minckley, W.L., P.C. Marsh, J.E. Brooks, J.E. Johnson, and B.L. Jensen,    DEIS Ch 6
                                                                                                         1991, “Management toward Recovery of the Razorback Sucker,”                FEIS Ch 6
                                                                                                         Chapter 17 in Battle Against Extinction: Native Fish Management in
                                                                                                         the American West , University of Arizona Press, Tucson, Ariz.
Ref‐037716   30      LTEMP EIS Reference _Minckley_et al_1991_Recovery Razorback Sucker.pdf
                                                                                                          Moffitt, C.M., and C.A. James, 2012, “Dynamics of Potamopyrgus            DEIS Ch 6
                                                                                                          antipodarum Infestations and Seasonal Water Temperatures in a             FEIS Ch 6
                                                                                                          Heavily Used Recreational Watershed in Intermountain
Ref‐037746   10      LTEMP EIS Reference _Moffitt_James_2012_Potamopyrgus water temp rec.pdf              North America,” Aquatic Invasions 7(2):193–202.
                                                                                                          Mohseni, O., H.G. Stefan, and J.G. Eaton, 2003, “Global Warming and       DEIS Ch 6
                                                                                                          Potential Changes in Fish Habitat in U.S. Streams,” Climatic Change       FEIS Ch 6
Ref‐037756   22      LTEMP EIS Reference _Mohseni_etal_2003_Globalwarm FishHab.pdf                        59:389–409.
                                                                                                          Mormon, S.A., 2010, “Arsenic: A Detective Story in Dusts,” Earth          DEIS Ch 6
Ref‐037778    9      LTEMP EIS Reference _Mormon_2010_As dust.pdf                                         55(6):40–47, June.                                                        FEIS Ch 6
                                                                                                          Mortenson, S.G., P.J. Weisberg, and L.E. Stevens, 2012, “The Influence    DEIS Ch 6
                                                                                                          of Floods and Precipitation on Tamarix Establishment in Grand             FEIS Ch 6
                                                                                                          Canyon, Arizona: Consequences for Flow Regime Restoration,”
Ref‐037787   16      LTEMP EIS Reference _Mortenson_et al_2012_Floods and Tamarix.pdf                     Biological Invasions 14:1061–1076.
                                                                                                          Mortenson, S.G., P.J. Weisberg, and B.E. Ralston, 2008, “Do Beaver        DEIS Ch 6
                                                                                                          Promote the Invasion of Non‐native Tamarix in the Grand Canyon            FEIS Ch 6
Ref‐037803   10      LTEMP EIS Reference _Mortenson_etal_2008.pdf                                         Riparian Zone?” Wetlands 28:666–675.
                                                                                                          Mueller, G.A., 2005, “Predatory Fish Removal and Native Fish              DEIS Ch 6
                                                                                                          Recovery in the Colorado River Mainstem: What Have We Learned?”           FEIS Ch 6
Ref‐037813   22      LTEMP EIS Reference _Mueller_2005_Fish removal and recovery.pdf                      Fisheries 30(9):10–19.


                                                                                             Page 56 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 57 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                         Mueller, G.A., and J.L. Brooks, 2004, “Collection of an Adult Gizzard       DEIS Ch 6
                                                                                                         Shad (Dorosoma cepedianum ) from the San Juan River, Utah,”                 FEIS Ch 6
Ref‐037835    2      LTEMP EIS Reference _Mueller_Brooks_2004_Adult Gizzard Shad.pdf                     Western North American Naturalist 64:135–136.
                                                                                                         Mueller, G., P.C. Marsh, G. Knowles, and T. Wolters, 2000,                  DEIS Ch 6
                                                                                                         “Distribution, Movements, and Habitat Use of Razorback Suckers              FEIS Ch 6
                                                                                                         (Xyrauchen texanus ) in a Lower Colorado Reservoir, Arizona‐Nevada,”
Ref‐037837    8      LTEMP EIS Reference _Mueller_et al_2000_Razorback LCR.pdf                           Western North American Naturalist 60:180–187.
                                                                                                         Mueller, D.K., and D.R. Helsel, 1996, Nutrients in the Nation's Waters      DEIS Ch 6
                                                                                                         – Too Much of a Good Thing? U.S. Geological Survey Circular 1136.           FEIS Ch 6
                                                                                                         Available at http://pubs.usgs.gov/circ/1996/1136/report.pdf.
                                                                                                         Accessed Nov. 5, 2015.
Ref‐037845   31      LTEMP EIS Reference _Mueller_Helsel_1996_Nutrients nations waters.pdf
                                                                                                          Nagler, P.L., T. Brown, K.R. Hultine, C. Van Riper III, D.W. Bean, P.E.    DEIS Ch 6
                                                                                                          Dennison, R. Scott Murray, and E.P. Glenn, 2012, “Regional Scale           FEIS Ch 6
                                                                                                          Impacts of Tamarix Leaf Beetles ( Diorhabda carinulata ) on the Water
                                                                                                          Availability of Western U.S. Rivers as Determined by Multi‐scale
                                                                                                          Remote Sensing Methods,” Remote Sensing of Environment
Ref‐037876   14      LTEMP EIS Reference _Nagler_et al_2012_Regional_Beetle_Tamarix.pdf                   118:227–240
                                                                                                          Nagler, P., and E. Glenn, 2013, “Tamarix and Diorhabda Leaf Beetle         DEIS Ch 6
                                                                                                          Interactions: Implications for Tamarix Water Use and Riparian              FEIS Ch 6
                                                                                                          Habitat,” Journal of the American Water Resources Association
Ref‐037890   15      LTEMP EIS Reference _Nagler_Glenn_2013_Tamarisk_Leaf_Beetle.pdf                      49(3):534–548.
                                                                                                          Nalepa, T.F., 2010, “An Overview of the Spread, Distribution, and          DEIS Ch 6
                                                                                                          Ecological Impacts of the Quagga Mussel, Dreissena rostriformis            FEIS Ch 6
                                                                                                          bugensis , with Possible Implications to the Colorado River System,”
                                                                                                          pp. 113–121 in Proceedings of the Colorado River Basin Science and
                                                                                                          Resource Management Symposium – Coming Together, Coordination
                                                                                                          of Science and Restoration Activities for the Colorado River
                                                                                                          Ecosystem , T.S. Melis, J.F. Hamill, G.E. Bennett, L.G. Coggins, Jr.,
                                                                                                          P.E. Grams, T.A. Kennedy, D.M. Kubly, and B.E. Ralston (eds.),
                                                                                                          November 18–20, 2008, Scottsdale, Ariz., U.S. Geological Survey
Ref‐037905   10      LTEMP EIS Reference _Nalepa_2010_Spread Quagga Mussel.pdf
                                                                                                          S i tifi I       ti ti   R      t 2010 5135
                                                                                                          NAS (National Academies of Science), 2007, Colorado River Basin            DEIS Ch 6
                                                                                                          Water Management: Evaluating and Adjusting to Hydro Climatic               FEIS Ch 6
Ref‐037915    4      LTEMP EIS Reference _NAS_ 2007_Colorado River Basin.pdf                              Variability , Feb.
                                                                                                          NatureServe, 2014, “NatureServe Explorer: An Online Encyclopedia of        DEIS Ch 6
                                                                                                          Life” (web application), Version 7.1. NatureServe, Arlington, Va.          FEIS Ch 6
                                                                                                          Available at http://explorer.natureserve.org. Accessed Dec. 17, 2014.
Ref‐037919    1      LTEMP EIS Reference _NatureServe_2014_Homepage.pdf
                                                                                                          Navajo Nation, 1962, Proposed Findings of Fact on Behalf of the            DEIS Ch 6
                                                                                                          Navajo Tribe of Indians in Area of Havasupai Overlap , Docket No. 91       FEIS Ch 6
                                                                                                          before the Indian Claims Commission, Little and Grahm, Attorneys for
Ref‐037920    3      LTEMP EIS Reference _NavajoNation_1962_Navajo Havasupai Overlap.pdf                  the Navajo Tribe of Indians, Washington, D.C.


                                                                                             Page 57 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 58 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Navajo Nation, undated, Forms for Archaeological Sites in the Area of       DEIS Ch 6
                                                                                                          the Navajo Land Claim by the Indian Claims Commission, doc. 229,            FEIS Ch 6
                                                                                                          mss. on file, Navajo Nation Reservation Library, Window Rock, Ariz.
Ref‐037923    1      LTEMP EIS Reference _NavajoNation_undated_Archaeological Sites.pdf
                                                                                                           NDEP (Nevada Division of Environmental Protection), 2008, Nevada           DEIS Ch 6
                                                                                                           Statewide Greenhouse Gas Emissions Inventory and Projections,              FEIS Ch 6
                                                                                                           1990–2020 , Dec. Available at
                                                                                                           http://ndep.nv.gov/baqp/technical/docs/NV_Statewide_GHG_Invent
Ref‐037924   83      LTEMP EIS Reference _NDEP_2008_Nevada Statewide GHG.pdf                               ory2008.pdf. Accessed Oct. 29, 2013.
                                                                                                           Neal, L., and D. Gilpin, 2000, Cultural Resources Data Synthesis within    DEIS Ch 6
                                                                                                           the Colorado River Corridor, Grand Canyon National Park and Glen           FEIS Ch 6
                                                                                                           Canyon National Recreation Area, Arizona , prepared for the U.S.
                                                                                                           Geological Survey, Grand Canyon Monitoring and Research Center,
Ref‐038007    1      LTEMP EIS Reference _Neal_Gilpin_2000_cultural synthesis.pdf                          Flagstaff, Ariz.
                                                                                                           Nebeker, A.V., 1971, “Effect of High Winter Water Temperatures on          DEIS Ch 6
                                                                                                           Adult Emergence of Aquatic Insects,” Water Research 5:777–783.              App F
Ref‐038008    9      LTEMP EIS Reference _Nebeker_1971_Water Temp Aquatic Insects.pdf                                                                                                 FEIS Ch 6
                                                                                                           Nebraska Department of Economic Development, 2013, “Population.”           DEIS Ch 6
                                                                                                           Available at http://www.neded.org/business/data‐a‐                         FEIS Ch 6
Ref‐038017    5      LTEMP EIS Reference _Nebraska DED_2013_Population.pdf                                 research/population. Accessed Jan. 13, 2015.
                                                                                                           Neher, C., J. Duffield, and D. Patterson, 2013, “Modeling the Influence      App L
                                                                                                           of Water Levels on Recreational Use at Lakes Mead and Powell,” Lake
                                                                                                           and Reservoir Management 29(4):233–246.

Ref‐038022   16      LTEMP EIS Reference _Neher_et al_2013_Modeling recreational use.pdf
                                                                                                           Neher, C., J. Duffield, and D. Patterson, 2013, A Natural Experiment in    DEIS Ch 6
                                                                                                           Reservoir Levels and Recreational Use: Modeling Visitation on Lake         FEIS Ch 6
                                                                                                           Mead and Lake Powell , Draft. Available at
                                                                                                           http://cas.umt.edu/math/research/technical‐
                                                                                                           reports/documents/2013/2013_12_Powell_Mead_Reservoir_Model.p
Ref‐038038   29      LTEMP EIS Reference _Neher_et al_2013_Reservoir and rec use.pdf                       df
                                                                                                           Neher, C., J. Duffield, and D. Patterson, 2016, Glen Canyon Total Value    FEIS App L
                                                                                                           Survey: Report on Estimated Total Value Associated with Glen Canyon
                                                                                                           LTEMP EIS Alternative Characteristics. University of Montana,
Ref‐038067   21      LTEMP EIS Reference _Neher_et al_2016_GC Total Value Report.pdf                       Missoula, July.
                                                                                                           Nelson, C., E. Omana Smith, and B. Healy, 2012, Bright Angel Creek         DEIS Ch 6
                                                                                                           Trout Control Project: September 29–December 9, 2012 , trip report,        FEIS Ch 6
                                                                                                           report prepared for the Upper Colorado Region, Bureau of
Ref‐038088    5      LTEMP EIS Reference _Nelson_et al_2012_Bright Angel Cr Trout.pdf                      Reclamation, Interagency Agreement Number: R12PG40034.
                                                                                                           Nelson, C., B. Healy, S. Blackburn, and E. Omana Smith, 2015, Bright       DEIS Ch 6
                                                                                                           Angel Creek Comprehensive Brown Trout Control Project, October             FEIS Ch 6
                                                                                                           1st–December 1st, 2014 , trip report, report prepared for the Upper
                                                                                                           Colorado Region, Bureau of Reclamation, Interagency Agreement
Ref‐038093    8      LTEMP EIS Reference _Nelson_et al_2015_Bright Angel Cr Brown Trout.pdf                Number: 09‐AA‐40‐2890.

                                                                                              Page 58 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 59 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                Where Cited
                                                                                                        Nevada State Demographer’s Office, 2013, Nevada County Population      DEIS Ch 6
                                                                                                        Projections 2013 to 2032 Based on the Last Estimate Year of 2012 .     FEIS Ch 6
                                                                                                        Available at http://nvdemography.org/wp‐
                                                                                                        content/uploads/2013/10/Nevada‐County‐Population‐Projections‐
Ref‐038101   48      LTEMP EIS Reference _Nevada State_2013_County pop projections.pdf                  2013‐to‐2032.pdf. Accessed Jan. 13, 2015.
                                                                                                        NGSTWG (Navajo Generating Station Technical Working Group), 2013,      FEIS Ch 6
                                                                                                        Technical Work Group Agreement Related to Navajo Generating
Ref‐038149   68      LTEMP EIS Reference _NGSTWG_2013_TWG Agreement.pdf                                 Station (NGS), July 25.
                                                                                                        NNHPD (Navajo Nation Historic Preservation Department), 2012,          DEIS Ch 6
                                                                                                        2012 Navajo Nation River Monitoring Trip Report , prepared by          FEIS Ch 6
                                                                                                        Traditional Culture Program, Window Rock, Ariz., submitted to Grand
Ref‐038217    1      LTEMP EIS Reference _NNHPD_2012_River Trip Report.pdf                              Canyon National Park, Flagstaff, Ariz.
                                                                                                        NNHPD 2015. Navajo Nation River Monitoring Trip Report 2011‐2015.      FEIS Ch 6
                                                                                                        Report on file at the Navajo Historic Preservation & Heritage
Ref‐038218    1      LTEMP EIS Reference _NNHPD_2015_Navajo river trip.pdf                              Department, Navajo Nation, Window Rock, AZ.
                                                                                                        NPS (National Park Service), 1979, Glen Canyon National Recreation     DEIS Ch 6
                                                                                                        Area/Arizona‐Utah: Proposed General Management Plan, Wilderness        FEIS Ch 6
                                                                                                        Recommendation, Road Study Alternatives, Final Environmental
                                                                                                        Statement . Available at
                                                                                                        http://www.nps.gov/glca/parkmgmt/upload/General‐Management‐
Ref‐038219   365     LTEMP EIS Reference _NPS_1979_GC_ProposedGMP_ES.pdf                                Plan pdf Accessed May 2013
                                                                                                        NPS, 1986, Final Environmental Impact Statement, General               DEIS Ch 6
                                                                                                        Management Plan and Alternatives. Lake Mead National Recreation        FEIS Ch 6
                                                                                                        Area/Arizona‐Nevada , FES‐86‐27. Available at
                                                                                                        http://www.nps.gov/lake/parkmgmt/upload/GMP_vol1.pdf. Accessed
Ref‐038584   237     LTEMP EIS Reference _NPS_1986_FEIS_GMP Lake Mead.pdf                               Aug. 2013.
                                                                                                        NPS, 1988, Backcountry Management Plan , Grand Canyon National         DEIS Ch 6
                                                                                                        Park, AZ , Sept. Available at                                          FEIS Ch 6
                                                                                                        http://www.nps.gov/grca/parkmgmt/upload/1988_BCMP.pdf.
Ref‐038821   46      LTEMP EIS Reference _NPS_1988_Backcountry plan.pdf                                 Accessed May 2013.
                                                                                                        NPS, 1995, General Management Plan: Grand Canyon, Arizona , Aug.       DEIS Ch 6
                                                                                                        Available at                                                           FEIS Ch 6
                                                                                                        http://www.nps.gov/grca/parkmgmt/upload/GRCA_General_Manage
Ref‐038867   90      LTEMP EIS Reference _NPS_1995_GRCA_GMP.pdf                                         ment Plan.pdf. Accessed Jan. 12, 2015.
                                                                                                        NPS, 1996, Fish Management Plan , Glen Canyon National Recreation      DEIS Ch 6
Ref‐038957   48      LTEMP EIS Reference _NPS_1996_Fish Management Plan.pdf                             Area, State of Utah and State of Arizona, April.                       FEIS Ch 6
                                                                                                        NPS, 1997, Grand Canyon National Park Resource Management Plan ,       DEIS Ch 6
                                                                                                        Jan. Available at                                                      FEIS Ch 6
                                                                                                        http://www.nps.gov/grca/parkmgmt/upload/1997_Resource_Mgmt_
Ref‐039005   225     LTEMP EIS Reference _NPS_1997_GCNP Resource Mgmt Plan.pdf                          Plan.pdf. Accessed May 2013.
                                                                                                        NPS, 1998, Cultural Resource Management Guideline, NPS‐28, June.       DEIS Ch 6
                                                                                                        Available at                                                           FEIS Ch 6
                                                                                                        http://www.cr.nps.gov/history/online_books/nps28/28contents.htm.
Ref‐039230   297     LTEMP EIS Reference _NPS_1998_CRM Guidelines.pdf                                   Accessed Jan. 28, 2015.

                                                                                            Page 59 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 60 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                 Where Cited
                                                                                                         NPS, 2002a, Environmental Assessment/Assessment of Effect –             DEIS Ch 6
                                                                                                         Tamarisk Management and Tributary Restoration, Grand Canyon             FEIS Ch 6
Ref‐039527   106     LTEMP EIS Reference _NPS_2002a_EA Tamarisk.pdf                                      National Park, Arizona , U.S. Department of the Interior, Feb.
                                                                                                         NPS, 2002b, Finding of No Significant Impact – Tamarisk                 DEIS Ch 6
                                                                                                         Management and Tributary Restoration, Grand Canyon National             FEIS Ch 6
Ref‐039633   18      LTEMP EIS Reference _NPS_2002b_FONSI Tamarisk.pdf                                   Park , July.
                                                                                                         NPS, 2002c, Final Environmental Impact Statement for the Lake Mead      DEIS Ch 6
                                                                                                         National Recreation Area, Lake Management Plan , Dec. Available at      FEIS Ch 6
                                                                                                         http://www.nps.gov/lake/parkmgmt/park‐management‐plans.htm.
Ref‐039651   737     LTEMP EIS Reference _NPS_2002c_LAKE_FEIS.pdf                                        Accessed Aug. 2013.
                                                                                                         NPS, 2003, Final Environmental Impact Statement: Personal               DEIS Ch 6
                                                                                                         Watercraft Rulemaking, Glen Canyon National Recreation Area,            FEIS Ch 6
Ref‐040388   408     LTEMP EIS Reference _NPS_2003_Water craft FEIS Vol‐1.pdf                            Arizona and Utah , U.S. Department of the Interior.
                                                                                                         NPS, 2005a, Final Environmental Impact Statement Colorado River         DEIS Ch 6
                                                                                                         Management Plan , U.S. Department of the Interior, National Park         App F
                                                                                                         Service, Grand Canyon National Park, Coconino County, Arizona, Nov.     FEIS Ch 6
                                                                                                         Available at
                                                                                                         http://www.riversimulator.org/Resources/NPS/GCNPcrmp/2005FEISV
                                                                                                         olumeOne.pdf. Accessed Feb. 26, 2015.

                                                                                                          App F:
                                                                                                          NPS (National Park Service), 2005, Final Environmental Impact
                                                                                                          Statement Colorado River Management Plan Grand Canyon National
Ref‐040796   977     LTEMP EIS Reference _NPS_2005a, CRMP FEIS Vols. 1‐2 and ROD.pdf                      Park, U.S. Department of the Interior, National Park Service, Grand
                                                                                                          C       N i Finding
                                                                                                          NPS, 2005b,     l P kof ANoi Significant Impact: General Management    DEIS Ch 6
                                                                                                          Plan Amendment for Low Water Conditions , Environmental                  App J
                                                                                                          Assessment, Lake Mead National Recreation Area, Nevada/Arizona,        FEIS Ch 6
Ref‐041773   133     LTEMP EIS Reference _NPS_2005b_GMP_LowWater_Amend_and FONSI.pdf                      Oct.
                                                                                                          NPS, 2006a, Record of Decision, Colorado River Management Plan         DEIS Ch 6
                                                                                                          Final Environmental Impact Statement, Grand Canyon National Park,      FEIS Ch 6
                                                                                                          Feb. Available at
                                                                                                          http://www.nps.gov/grca/parkmgmt/upload/Appendix%20A.pdf.
Ref‐041906   38      LTEMP EIS Reference _NPS_2006a_CO Riv Mgmt Plan ROD only.pdf                         Accessed May 2013.




                                                                                             Page 60 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 61 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                  Where Cited
                                                                                                        NPS, 2006b, Colorado River Management Plan, Grand Canyon                 DEIS Ch 6
                                                                                                        National Park, Department of the Interior, National Park Service,          App J
                                                                                                        Grand Canyon National Park, Office of Planning and Compliance. Nov.      FEIS Ch 6
                                                                                                        Available at
                                                                                                        http://www.nps.gov/grca/parkmgmt/upload/CRMPIF_s.pdf. Accessed
                                                                                                        May 2013.

                                                                                                         App J:
                                         _NPS_2006b_Colorado River Management Plan and                   NPS, 2006, Grand Canyon Colorado River Management Plan,
Ref‐041944   42      LTEMP EIS Reference ROD.pdf                                                         Department of the Interior, National Park Service, Grand Canyon
                                                                                                         N ti 2006c,
                                                                                                         NPS,   l P Strategic
                                                                                                                     k Offi Plan
                                                                                                                              f Pl fori Glen Canyon
                                                                                                                                             dC     liNRA and Rainbow Bridge     DEIS Ch 6
                                                                                                         National Monument FY2007‐FY2011 , Dec. Available at                     FEIS Ch 6
                                                                                                         http://www.nps.gov/glca/parkmgmt/upload/GLCA.RABR.SP.FY07.FY1
Ref‐041986   34      LTEMP EIS Reference _NPS_2006c_Strategic Plan GC NRA.pdf                            1.pdf. Accessed April 30, 2014.
                                                                                                         NPS, 2006d, Management Policies 2006 , U.S. Department of Interior,     DEIS Ch 6
                                                                                                         Washington, D.C. Available at                                           FEIS Ch 6
Ref‐042020   180     LTEMP EIS Reference _NPS_2006d_Management Policies.pdf                              http://www.nps.gov/policy/mp2006.pdf. Accessed April 30, 2014.
                                                                                                         NPS, 2007, Horseshoe Bend Hiking Guide, Glen Canyon. Available at       DEIS Ch 6
                                                                                                         http://www.nps.gov/glca/planyourvisit/upload/Horseshoe%20Bend2.         FEIS Ch 6
                                                                                                         pdf. Accessed Dec. 4, 2015.
Ref‐042200    2      LTEMP EIS Reference _NPS_2007_HorseshoeBend.pdf
                                                                                                         NPS, 2008, Management & Control of Tamarisk and Other Invasive          DEIS Ch 6
                                                                                                         Vegetation at Backcountry Seeps, Springs and Tributaries in Grand       FEIS Ch 6
                                                                                                         Canyon National Park , Oct. Available at
                                                                                                         http://www.nps.gov/grca/naturescience/upload/GRCA‐AWPF‐Phase‐
                                                                                                         IIB‐FINAL2008‐TAMARISK‐REPORTweb.pdf. Accessed May 2013.
Ref‐042202   114     LTEMP EIS Reference _NPS_2008_Control Tamarisk and invasive.pdf
                                                                                                         NPS, 2009a, Environmental Assessment and Assessment of Effect,          DEIS Ch 6
                                                                                                         Exotic Plant Management Plan Grand Canyon National Park, Arizona ,      FEIS Ch 6
                                                                                                         Feb. Available at
                                                                                                         http://parkplanning.nps.gov/documentsList.cfm?parkID=65&projectID
Ref‐042316   187     LTEMP EIS Reference _NPS_2009a_EA Exotic Plant Mgmt.pdf                             =18978. Accessed May 2013.
                                                                                                         NPS, 2009b, Page‐LeChee Water Supply Project Environmental              DEIS Ch 6
                                                                                                         Assessment , Glen Canyon National Recreation Area, Page, Ariz., Dec.      App I
Ref‐042503   96      LTEMP EIS Reference _NPS_2009b_Page‐LeChee Water Supply EA.pdf                                                                                              FEIS Ch 6
                                                                                                         NPS, 2010a, Grand Canyon National Park Foundation Statement ,           DEIS Ch 6
                                                                                                         April. Available at http://www.nps.gov/grca/parkmgmt/upload/grca‐       FEIS Ch 6
                                                                                                         foundation20100414.pdf. Accessed July 17, 2014
Ref‐042599   47      LTEMP EIS Reference _NPS_2010a_GRCA_foundation.pdf
                                                                                                         NPS, 2010b, Environmental Assessment: Proposal to Close                 DEIS Ch 6
                                                                                                         Abandoned Mine Lands within Coronado National Memorial, Grand           FEIS Ch 6
                                                                                                         Canyon National Park, Organ Pipe Cactus National Monument, and
Ref‐042646   236     LTEMP EIS Reference _NPS_2010b_AML Closure Plan.pdf                                 Saguaro National Park , Feb.

                                                                                            Page 61 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 62 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS               Where Cited
                                                                                                        NPS, 2011, “Native American Perspectives, River Trip Orientation      DEIS Ch 6
                                                                                                        Video—Chapter 11.” Available at                                       FEIS Ch 6
                                                                                                        http://www.nps.gov/grca/photosmultimedia/riv‐or11.htm. Accessed
Ref‐042882    3      LTEMP EIS Reference _NPS_2011_Native American Perspectives video.pdf               January 29, 2015.
                                                                                                        NPS, 2012a, “Water Quality, Grand Canyon National Park, Arizona,”     DEIS Ch 6
                                                                                                        U.S. Department of the Interior. Available at                         FEIS Ch 6
                                                                                                        http://www.nps.gov/grca/naturescience/waterquality.htm. Accessed
Ref‐042885    2      LTEMP EIS Reference _NPS_2012a_WQ GCNP.pdf                                         Feb. 26, 2015.
                                                                                                        NPS, 2012b, Humpback Chub Tributary Translocations , bulletin.        DEIS Ch 6
                                                                                                        Available at http://www.nps.gov/grca/naturescience/upload/S‐          FEIS Ch 6
Ref‐042887    2      LTEMP EIS Reference _NPS_2012b_HBC Translocations.pdf                              Bulletin‐HBCtransloc2012.pdf. Accessed Jan. 21, 2015.
                                                                                                        NPS, 2012c, “Mussel Monitoring Update.” Available at                  DEIS Ch 6
                                                                                                        http://www.nps.gov/glca/parknews/musselupdate.htm. Accessed Jan.      FEIS Ch 6
Ref‐042889    7      LTEMP EIS Reference _NPS_2012c_Mussel Monitoring update.pdf                        10, 2013.
                                                                                                        NPS, 2012d, Grand Canyon National Park Fire Management Plan,          DEIS Ch 6
                                                                                                        March. Available at                                                   FEIS Ch 6
                                                                                                        http://www.nps.gov/grca/learn/management/upload/GRCA_FMP.pdf
Ref‐042896   328     LTEMP EIS Reference _NPS_2012d_Fire Managemt Plan GCNP.pdf                         . Accessed Dec. 4, 2015.
                                                                                                        NPS, 2012e, November 2012 High‐Flow Experiment , Grand Canyon         DEIS Ch 6
                                                                                                        National Park, U.S. Department of the Interior. Available at          FEIS Ch 6
                                                                                                        http://www.nps.gov/grca/naturescience/upload/2012hfe‐fact‐
Ref‐043224    2      LTEMP EIS Reference _NPS_2012e_High flow experiment.pdf                            sheet.pdf.
                                                                                                        NPS, 2013a, “People, Glen Canyon National Recreation Area.”           DEIS Ch 6
                                                                                                        Available at http://www.nps.gov/glca/historyculture/people.htm.       FEIS Ch 6
Ref‐043226    4      LTEMP EIS Reference _NPS_2013a_People Glen Canyon.pdf                              Accessed May 2013.
                                                                                                        NPS, 2013b, “Nature & Science, Glen Canyon National Recreation        DEIS Ch 6
                                                                                                        Area.” Available at                                                   FEIS Ch 6
                                                                                                        http://www.nps.gov/glca/naturescience/index.htm. Accessed May
Ref‐043230    3      LTEMP EIS Reference _NPS_2013b_Nature and Science.pdf                              2013.
                                                                                                        NPS, 2013c, “Glen Canyon National Recreation Area.” Available at      DEIS Ch 6
Ref‐043233    8      LTEMP EIS Reference _NPS_2013c_Glen Canyon NRA.pdf                                 http://www.nps.gov/glca/index.htm. Accessed May 2013.                 FEIS Ch 6
                                                                                                        NPS, 2013d, “San Juan Paiute, Navajo National Monument.” Available    DEIS Ch 6
                                                                                                        at http://www.wnpa.org/freepubs/NAVA/San%20Juan_Paiute.pdf.           FEIS Ch 6
                                                                                                        Accessed Dec. 5, 2013.
Ref‐043241    2      LTEMP EIS Reference _NPS_2013d_San Juan Paiute.pdf
                                                                                                         NPS, 2013e, Comprehensive Fisheries Management Plan,                 DEIS Ch 6
                                                                                                         Environmental Assessment, Grand Canyon National Park and Glen        FEIS Ch 6
                                                                                                         Canyon National Recreation Area, Coconino County, Arizona ,
Ref‐043243   160     LTEMP EIS Reference _NPS_2013e_Comp_FishPlanEA.pdf                                  U.S. Department of the Interior, May.
                                                                                                         NPS, 2013f, Life in the Canyon . Available at                        DEIS Ch 6
                                                                                                         http://www.nature.nps.gov/views/Sites/GRCA/HTML/ET_01_Life.htm       FEIS Ch 6
Ref‐043403    7      LTEMP EIS Reference _NPS_2013f_Life in Grand Canyon.pdf                             . Accessed May 2013.



                                                                                            Page 62 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 63 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                         NPS, 2013g, Translocated Humpback Chub Spawn in Havasu Creek .            DEIS Ch 6
                                                                                                         Available at http://www.nps.gov/grca/parknews/translocated‐               FEIS Ch 6
                                                                                                         humpback‐chub‐spawn‐in‐havasu‐creek.htm. Accessed Jan. 21, 2015.
Ref‐043410    4      LTEMP EIS Reference _NPS_2013g_Translocated HBC.pdf
                                                                                                          NPS, 2013h, Finding of No Significant Impact: Comprehensive              DEIS Ch 6
                                                                                                          Fisheries Management Plan , National Park Service, U.S. Department       FEIS Ch 6
Ref‐043414   46      LTEMP EIS Reference _NPS_2013h_FONSI_Fisheries.pdf                                   of the Interior, Dec. 13.
                                                                                                          NPS, 2013i, Hydrologic Activity , Glen Canyon Nation Recreation Area.    DEIS Ch 6
                                                                                                          Available at                                                             FEIS Ch 6
                                                                                                          http://nps.gov/glca/naturescience/hydrologicactivity.htm. Accessed
Ref‐043460    3      LTEMP EIS Reference _NPS_2013i_Hydrologic activity.pdf                               Jan. 4, 2013.
                                                                                                          NPS, 2013j, November 2013 High‐Flow Experiment , Grand Canyon            DEIS Ch 6
                                                                                                          National Park, U.S. Department of the Interior. Available at             FEIS Ch 6
                                                                                                          http://www.nps.gov/grca/naturescience/upload/2013_hfe_fact‐
Ref‐043463    2      LTEMP EIS Reference _NPS_2013j_hfe_fact‐sheet.pdf                                    sheet.pdf.
                                                                                                          NPS, 2013l, Grand Canyon Park Profile 2012, Grand Canyon National        DEIS Ch 6
                                                                                                          Park. Available at                                                       FEIS Ch 6
                                                                                                          http://www.nps.gov/grca/learn/management/upload/2013‐park‐
Ref‐043465    6      LTEMP EIS Reference _NPS_2013l_Grand Canyon park‐profile.pdf                         profile.pdf. Accessed Dec. 4, 2015.
                                                                                                          NPS, 2014a, A Study of Seeps and Springs , U.S. Department of the        DEIS Ch 6
Ref‐043471    4      LTEMP EIS Reference _NPS_2014a_seeps spring study.pdf                                Interior, Grand Canyon National Park.                                    FEIS Ch 6
                                                                                                          NPS, 2014b, data provided to Argonne National Laboratory by the          DEIS Ch 6
Ref‐043475    1      LTEMP EIS Reference _NPS_2014b_Comments Billerbeck Spence.pdf                        National Park Service, Dec. 12, 2014.                                    FEIS Ch 6
                                                                                                          NPS, 2014c, “Grand Canyon – Animals,” National Park Service, Grand       DEIS Ch 6
                                                                                                          Canyon National Park, Grand Canyon, Ariz. Available at                   FEIS Ch 6
                                                                                                          http://www.nps.gov/grca/naturescience/animals.htm. Accessed
Ref‐043476    4      LTEMP EIS Reference _NPS_2014c_Grand Canyon Animals.pdf                              Dec. 11, 2014.
                                                                                                          NPS, 2014d, “NPS Stats, National Park Service Visitor Use Statistics,    DEIS Ch 6
                                                                                                          Glen Canyon NRA.” Available at https://irma.nps.gov/Stats/. Accessed     FEIS Ch 6
Ref‐043480    1      LTEMP EIS Reference _NPS_2014d_Visitor Use Statistics.pdf                            March 18, 2014.
                                         _NPS_2014e_ FAQ_Glen Canyon National Recreation                  NPS, 2014e, “Frequently Asked Questions.” Available at                   DEIS Ch 6
Ref‐043481    7      LTEMP EIS Reference Area.pdf                                                         http://www.nps.gov/gcla/faqs.htm. Accessed March 18, 2014.               FEIS Ch 6
                                                                                                          NPS, 2014f, “Tourism to Glen Canyon National Recreation Area and         DEIS Ch 6
                                                                                                          Rainbow Bridge National Monument Creates Economic Benefits,”             FEIS Ch 6
                                                                                                          March. Available at http://www.nps.gov/glca/parknews/tourism‐to‐
                                                                                                          glen‐canyon‐national‐recreation‐area‐and‐rainbow‐bridge‐national‐
                                                                                                          monument‐creates‐economic‐benefits.htm. Accessed July 17, 2014.
Ref‐043488    3      LTEMP EIS Reference _NPS_2014f_Tourism Econ Benefits.pdf
                                                                                                          NPS, 2014g, Tamarisk Management and Tributary Restoration , U.S.         DEIS Ch 6
                                                                                                          Department of the Interior. Available at                                 FEIS Ch 6
                                                                                                          http://www.nps.gov/grca/naturescience/upload/TAMRAMbulletin201
Ref‐043491    2      LTEMP EIS Reference _NPS_2014g_Tamarisk mgmt.pdf                                     10304.pdf. Accessed June 25, 2014



                                                                                             Page 63 of 112
                                          Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 64 of 112
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                             Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type     Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                Where Cited
                                                                                                       NPS, 2014h, Glen Canyon National Recreation Area, Off‐road Vehicle     DEIS Ch 6
                                                                                                       Management Plan, Draft Environmental Impact Statement . Available      FEIS Ch 6
                                                                                                       at
                                                                                                       http://parkplanning.nps.gov/document.cfm?parkID=62&projectID=19
Ref‐043493   730     LTEMP EIS Reference _NPS_2014h_Off Road DEIS.pdf                                  520&documentID=56859.
                                                                                                       NPS, 2014i, Foundation Document Overview, Glen Canyon National         DEIS Ch 6
                                                                                                       Recreation Area and Rainbow Bridge National Monument, Arizona          FEIS Ch 6
                                                                                                       and Utah . Available at http://www.nps.gov/glca/learn/upload/GLCA‐
                                                                                                       RABR_OV_SP.pdf. Accessed Nov. 2, 2015.
Ref‐044223    7      LTEMP EIS Reference _NPS_2014i_Foundation Overview GCNRA.pdf
                                                                                                        NPS, 2015a, Eagles – Glen Canyon National Recreation Area, Glen       DEIS Ch 6
                                                                                                        Canyon National Recreation Area , Page, Ariz. Available at            FEIS Ch 6
                                                                                                        http://www.nps.gov/glca/learn/nature/eagles.html. Accessed
Ref‐044230    3      LTEMP EIS Reference _NPS_2015a_eagles GCNRA.pdf                                    Nov. 4, 2015.
                                                                                                        NPS, 2015b, Grand Canyon National Park Backcountry Management         DEIS Ch 6
                                                                                                        Plan . Available at                                                   FEIS Ch 6
                                                                                                        http://parkplanning.nps.gov/document.cfm?parkID=65&projectID=22
Ref‐044233   650     LTEMP EIS Reference _NPS_2015b_Backcountry Mgmt Plan.pdf                           633&documentID=69426. Accessed Dec. 4, 2015.
                                                                                                        NPS, 2015c, Lake Mead National Recreation Area Park Map. Available    DEIS Ch 6
                                                                                                        at http://www.nps.gov/lake/planyourvisit/upload/Lake‐Mead‐            FEIS Ch 6
Ref‐044883    1      LTEMP EIS Reference _NPS_2015c_Lake Mead Map.pdf                                   Detailed‐Large.pdf. Accessed Dec. 4, 2015.
                                                                                                        NPS, 2015d Grand Canyon National Park Map . Available at              DEIS Ch 6
                                                                                                        http://www.nps.gov/grca/planyourvisit/upload/GRCAmap2.pdf.            FEIS Ch 6
Ref‐044884    1      LTEMP EIS Reference _NPS_2015d_GRCAmap2.pdf                                        Accessed Dec. 4, 2015.
                                                                                                        NPS and GCNP (National Park Service and Grand Canyon National         DEIS Ch 6
                                                                                                        Park), 2013, Comprehensive Fisheries Management Plan ,                DEIS only
                                                                                                        Environmental Assessment, U.S. Department of the Interior,
Ref‐044885   160     LTEMP EIS Reference _NPS_GCNP_2013_Comp_Fish PLan EA.pdf                           Glen Canyon National Recreation Area, Grand Canyon, Ariz.
                                                                                                        NRC (National Research Council), 1991, “Colorado River Ecology and    DEIS Ch 6
                                                                                                        Dam Management,” Proceedings of a Symposium May 24–25, 1990,          FEIS Ch 6
Ref‐045045   287     LTEMP EIS Reference _NRC_1991_Symposium Proceedings.pdf                            Santa Fe, N.Mex., National Academy Press, Washington, D.C.
                                                                                                        National Research Council, 1999, Downstream: Adaptive Management        App L
                                                                                                        of Glen Canyon Dam and the Colorado River Ecosystem, National
Ref‐045332   243     LTEMP EIS Reference _NRC_1999_Downstream Adaptive mgmnt.pdf                        Academy Press, Washington, D.C.
                                                                                                        NRC, 2004, Adaptive Management for Water Resources Project            DEIS Ch 6
                                                                                                        Planning , Panel on Adaptive Management for Resource Stewardship,     FEIS Ch 6
                                                                                                        Committee to Assess the U.S. Army Corps of Engineers Methods of
                                                                                                        Analysis and Peer Review for Water Resources Project Planning,
                                                                                                        National Research Council of the National Academies, The National
                                                                                                        Academies Press, Washington, D.C. Available at
                                                                                                        http://www.nap.edu/catalog.php?record_id=10972#toc. Accessed
                                                                                                        May 2013.
Ref‐045575   138     LTEMP EIS Reference _NRC_2004_Adaptive Mgmnt.pdf


                                                                                           Page 64 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 65 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                         National Research Council, 2005, Valuing Ecosystem Services: Toward            App L
                                                                                                         Better Environmental Decision‐making, National Academy Press,
Ref‐045713   291     LTEMP EIS Reference _NRC_2005_Valuing ecosystem services.pdf                        Washington, D.C.
                                                                                                         NREL (National Renewable Energy Laboratory), 2015, Jobs and                   DEIS Ch 6
                                                                                                         Economic Development Impact Models . Available at                               App L
                                                                                                         http://www.nrel.gov/analysis/jedi.                                            FEIS Ch 6

                                                                                                          App L
                                                                                                          NREL (National Renewable Energy Laboratory), 2015, Jobs and
                                                                                                          Economic Development Impact (JEDI) Model Homepage. Available at
Ref‐046004    1      LTEMP EIS Reference _NREL_2015_Jobs models homepage.pdf
                                                                                                          http://www nrel gov/analysis/jedi
                                                                                                          NRHP (National Register of Historic Places ), 1997, Lees Ferry and           DEIS Ch 6
Ref‐046005   58      LTEMP EIS Reference _NRHP_1997_Lees Ferry Lonely Dell.pdf                            Lonely Dell Ranch, #97001234.                                                FEIS Ch 6
                                                                                                          Navajo Tribal Utility Authority, 2012, Integrated Resource Plan , Oct.       DEIS Ch 6
                                                                                                          Available at                                                                  App K
                                                                                                          https://www.wapa.gov/EnergyServices/Documents/NTUA2012.pdf.                  FEIS Ch 6
                                                                                                          Accessed Nov. 2015.

                                                                                                          App K
                                                                                                          NTUA (Navajo Tribal Utility Authority), 2012, Integrated Resource
Ref‐046063   60      LTEMP EIS Reference _NTUA_2012_Integrated Resource Plan.pdf
                                                                                                          Plan: Third Five Year Update Oct
                                                                                                          NVCR (Native Voices on the Colorado River), undated, “Affiliated             DEIS Ch 6
                                                                                                          Tribes.” Available at                                                        FEIS Ch 6
                                                                                                          https://nativevoicesonthecolorado.wordpress.com/affiliated‐tribes/.
Ref‐046123    1      LTEMP EIS Reference _NVCR_2012_Affiliated Tribes.pdf                                 Accessed Jan. 29, 2015.
                                                                                                          NZMMCPWG (New Zealand Mudsnail Management and Control Plan                     App F
                                                                                                          Working Group), 2007, National Management and Control Plan for the
                                                                                                          New Zealand Mudsnail (Potamopyrgus antipodarum), prepared by the
                                                                                                          New Zealand Mudsnail Management and Control Plan Working Group
Ref‐046124   100     LTEMP EIS Reference _NZMMCPWG_2007_NZ Mudsnail plan.pdf                              for the Aquatic Nuisance Task Force, May.
                                                                                                          Oberlin, G.E., J.P. Shannon, and D.W. Blinn, 1999, “Watershed                DEIS Ch 6
                                                                                                          Influence on the Macroinvertebrate Fauna of Ten Major Tributaries of          App F
                                                                                                          the Colorado River through Grand Canyon, Arizona,” The                       FEIS Ch 6
Ref‐046224   15      LTEMP EIS Reference _Oberlin_et al_1999_Watershed macroinvert.pdf                    Southwestern Naturalist 44(1):17–30.
                                                                                                          O’Connor, J.E., L.L. Ely, E.E. Wohl, L.E. Stevens, T.S. Melis, V.S. Kale,    DEIS Ch 6
                                                                                                          and V.R. Baker, 1994, “A 4500‐year Record of Large Floods on the             FEIS Ch 6
                                                                                                          Colorado River in the Grand Canyon, Arizona,” J. Geol. 102:1–9.
Ref‐046239   10      LTEMP EIS Reference _OConnor_Etal_1994_Large Floods.pdf




                                                                                             Page 65 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 66 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                         ODEQ, ODOE, and ODOT (Oregon Department of Environmental                   DEIS Ch 6
                                                                                                         Quality, Oregon Department of Energy, and Oregon Department of             FEIS Ch 6
                                                                                                         Transportation), 2013, Oregon’s Greenhouse Gas Emissions Through
                                                                                                         2010: In‐Boundary, Consumption‐Based and Expanded
                                                                                                         Transportation Sector Inventories , July 18. Available at
                                                                                                         http://www.oregon.gov/deq/AQ/Documents/OregonGHGinventory07
Ref‐046249   73      LTEMP EIS Reference _ODEQ_2013_Oregon's GHG Emissions.pdf
                                                                                                           17 13FINAL pdf
                                                                                                         Olden, J.D., and R.J. Naiman, 2010, “Incorporating Thermal Regimes         DEIS Ch 6
                                                                                                         into Environmental Flows Assessments: Modifying Dam Operations to          FEIS Ch 6
                                                                                                         Restore Freshwater Ecosystem Integrity,” Freshwater Biology
                                                                                                         55:86–107. DOI:10.1111/j.1365‐2427.2009.02179.x.
Ref‐046322   22      LTEMP EIS Reference _Olden_Naiman_2010_Incorporating thermal regimes.pdf
                                                                                                          Olden, J.D., and N.L. Poff, 2005, “Long‐term Trends of Native and Non‐    DEIS Ch 6
                                                                                                          native Fish Faunas in the American Southwest,” Animal Biodiversity        FEIS Ch 6
Ref‐046344   15      LTEMP EIS Reference _Olden_Poff_2005_Trends native nonnative fish.pdf                and Conservation 28(1):75–89.
                                                                                                          Osiek, B., 2014, “Salt Lake City Area Integrated Projects, Post‐2004       App K
                                                                                                          Allocations ‐ Effective October 1, 2008 through September 30, 2024,”
                                                                                                          personal communication from Osiek (Western Area Power
                                                                                                          Administration) to Les Poch (Argonne National Laboratory), May 23.
Ref‐046359    4      LTEMP EIS Reference _Osiek_2014_personal communication.pdf
                                                                                                          Osiek, B., 2015, personal communication from Osiek (Western Area          DEIS Ch 6
                                                                                                          Power Administration) to D. Graziano (Argonne National Laboratory),       FEIS Ch 6
Ref‐046363    3      LTEMP EIS Reference _Osiek_2015_personal communication Graziano.pdf                  Feb. 23.
                                                                                                          OSMRE (Office of Surface Mining Reclamation and Enforcement),             DEIS Ch 6
                                                                                                          2015a, Four Corners Power Plant and Navajo Mine Energy Project .          FEIS Ch 6
                                                                                                          Available at
                                                                                                          http://www.wrcc.osmre.gov/initiatives/fourCorners.shtm. Accessed
Ref‐046366    2      LTEMP EIS Reference _OSMRE_2015a_Four Corners Power Plant.pdf                        June 23, 2015.
                                                                                                          OSMRE, 2015b, Final Environmental Impact Statement for the Four           DEIS Ch 6
                                                                                                          Corners Power Plant and Navajo Mine Energy Project, Navajo Nation,        FEIS Ch 6
                                                                                                          New Mexico , May 1. Available at
                                                                                                          http://www.wrcc.osmre.gov/initiatives/fourCorners/documentLibrary
Ref‐046368 3497 LTEMP EIS Reference _OSMRE_2015b_FEIS Four Corners.pdf                                    .shtm. Accessed June 23, 2015.
                                                                                                          OSMRE, 2015c, Pinabete Permit Application Package . Available at          DEIS Ch 6
                                                                                                          http://www.wrcc.osmre.gov/initiatives/navajoMine/pinabetePermit.s         FEIS Ch 6
Ref‐049865    2      LTEMP EIS Reference _OSMRE_2015c_Pinabete Permit Pkg.pdf                             htm. Accessed June 23, 2015.
                                                                                                          Otero, L., 2012, LTEMP Consultation Meeting with Fort Mojave Tribe        DEIS Ch 6
Ref‐049867    1      LTEMP EIS Reference _Otero_2012_Fort Mojave notes.pdf                                Meeting Notes , May 4.                                                    FEIS Ch 6
                                                                                                          Otton, J.K., and B.S. Van Gosen, 2010, “Uranium Resource Availability     DEIS Ch 6
                                                                                                          in Breccia Pipes in Northern Arizona,” Chapter A in Hydrological,         FEIS Ch 6
                                                                                                          Geological, and Biological Characterization of Breccia Pipe Uranium
                                                                                                          Deposits in Northern Arizona , A.E. Alpine (ed.), Scientific
                                                                                                          Investigations Report 2010‐5025, U.S. Geological Survey.
Ref‐049868   24      LTEMP EIS Reference _Otton_Van Gosen_2010_U availability Breccia.pdf

                                                                                             Page 66 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 67 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                        Where Cited
                                                                                                          Ouarda, T., D. Labadie, and D. Fontare, 1997, “Indexed Sequential              DEIS Ch 6
                                                                                                          Hydrologic Modeling for Hydropower Capacity Estimates,” Journal of              App C
                                                                                                          the American Water Resources Association 33(6), Dec.                            App D
                                                                                                                                                                                          App E
Ref‐049892   13      LTEMP EIS Reference _Ouarda_et al_1997_Hydrologic Modeling.pdf                                                                                                      FEIS Ch 6
                                                                                                           Pacca, S., and A. Horvath, 2002, “Greenhouse Gas Emissions from               DEIS Ch 6
                                                                                                           Building and Operating Electric Power Plants in the Upper Colorado            FEIS Ch 6
Ref‐049905    7      LTEMP EIS Reference _Pacca & Horvath_2002_GHG emissions.pdf                           River Basin,” Environmental Science & Technology 36:3194–3200.
                                                                                                           Paetzold, A., J.F. Bernet, and K. Tockner, 2006, “Consumer‐Specific           DEIS Ch 6
                                                                                                           Responses to Riverine Subsidy Pulses in a Riparian Arthropod                  FEIS Ch 6
Ref‐049912   13      LTEMP EIS Reference _Paetzold_et al_2006_Riverine Subsidy Pulses.pdf                  Assemblage,” Freshwater Biology 51:1103–1115.
                                                                                                           Page, L.M., and B.M. Burr, 1991, A Field Guide to Freshwater Fishes,          DEIS Ch 6
                                                                                                           North America North of Mexico , Houghton Mifflin Company, Boston,             FEIS Ch 6
Ref‐049925    5      LTEMP EIS Reference _Page_Burr_1991_Field Guide Freshwater Fish.pdf                   Mass.
                                                                                                           Painter, T.H., A.P. Barrett, C.C. Landry, J.C. Neff, M.P. Cassidy, C.R.       DEIS Ch 6
                                                                                                           Lawrence, K.E. McBride, and G.L. Farmer, 2007, “Impact of Disturbed           FEIS Ch 6
                                                                                                           Desert Soils on Duration of Mountain Snow Cover,” Geophysical
                                                                                                           Research Letters 34:L12502. DOI:10.1029/2007GL030284.
Ref‐049930    6      LTEMP EIS Reference _Painter_2007_soil on mtn snow.pdf
                                                                                                           Pandey, T.N., 1995, “The Zuni View of Nature,” in Man in Nature ,             DEIS Ch 6
                                                                                                           B. Saraswati (ed.), Indira Gandhi National Centre for the Arts, New           FEIS Ch 6
Ref‐049936   11      LTEMP EIS Reference _Pandey_1995_Zuni view nature.pdf                                 Delhi, Sept. 21.
                                                                                                           Panteah, V., 2016, Pueblo of Zuni Comments on the Public Draft of             FEIS Ch 6
                                                                                                           the Glen Canyon Dam Long‐Term Experimental and Management Plan
Ref‐049947    3      LTEMP EIS Reference _Panteah_2016_Zuni comments on draft.pdf                          Environmental Impact Statement, May 4.
                                                                                                           Parker, P.L., and T.F. King, 1990, Guidelines for Evaluating and              DEIS Ch 6
                                                                                                           Documenting Traditional Cultural Properties , National Park Service           FEIS Ch 6
                                                                                                           National Register Bulletin 38, U.S. Government Printing Office,
Ref‐049950   32      LTEMP EIS Reference _Parker_King_1990_Guidelines cultural.pdf                         Washington, D.C.
                                                                                                           Patten, D.T., 1998, Integration and Evaluation of Glen Canyon                   App F
                                                                                                           Environmental Studies Research Findings: The Grand Canyon Riverine
                                                                                                           Ecosystem – Functions, Processes and Relationships among Biotic and
                                                                                                           Abiotic Driving and Response Variables, Final Report, submitted to
                                                                                                           Bureau of Reclamation, Upper Colorado River Office, Salt Lake City,
                                                                                                           Utah, and Grand Canyon Research and Monitoring Center, Flagstaff,
Ref‐049982   190     LTEMP EIS Reference _Patte_ 1998_Integration GCES Research.pdf
                                                                                                           Ariz Feb
                                                                                                           Patterson, R.J., and K.E. Smokorowski, 2011, “Assessing the Benefit of          App F
                                         _Patterson_Smokorowski_2011_Benefit flow                          Flow Constraints on the Drifting Invertebrate Community of a
Ref‐050172   14      LTEMP EIS Reference constraints.pdf                                                   Regulated River,” River Research and Applications 27:99–112.
                                                                                                           Paukert, C.P., L.G. Coggins Jr., and C.E. Flaccus, 2006, “Distribution and    DEIS Ch 6
                                                                                                           Movement of Humpback Chub in the Colorado River, Grand Canyon,                FEIS Ch 6
                                                                                                           Based on Recaptures,” Transactions of the American Fisheries Society
Ref‐050186    6      LTEMP EIS Reference _Paukert_et al_2006_Distribution HBC.pdf                          135:539–544.


                                                                                              Page 67 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 68 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Paukert, C., and R.S. Rogers, 2004, “Factors Affecting Condition of         DEIS Ch 6
                                                                                                          Flannelmouth Suckers in the Colorado River, Grand Canyon, Arizona,”         FEIS Ch 6
                                                                                                          North American Journal of Fisheries Management 24:648–653.
Ref‐050192    6      LTEMP EIS Reference _Paukert_Rodgers_2004_Flannelmouth suckers CR.pdf
                                                                                                           Paxton, E.H., T.C. Theimer, and M.K. Sogge, 2011, “Winter Distribution     DEIS Ch 6
                                                                                                           of Willow Flycatcher Subspecies,” The Condor 113(3):608–618.               FEIS Ch 6
Ref‐050198   11      LTEMP EIS Reference _Paxton_et al_2011_Willow Flycatcher.pdf
                                                                                                           Payne, K., J. White, and R.V. Ward, 2010, Potential Impacts of             DEIS Ch 6
                                                                                                           Uranium Mining on the Wildlife Resource of Grand Canyon National           FEIS Ch 6
                                                                                                           Park , U.S. Department of the Interior, National Park Service, Natural
                                                                                                           Resource Program Center, Natural Sounds Program, Jan.
Ref‐050209   62      LTEMP EIS Reference _Payne_et al_2010_Impacts Uranium Mining.pdf
                                                                                                           Pearson, W.D., R.H. Kramer, and D.R. Franklin,1968,                          App F
                                                                                                           “Macroinvertebrates in the Green River below Flaming Gorge Dam,
                                                                                                           1964‐65 and 1967,” Proceedings of Utah Academy of Sciences, Arts &
Ref‐050271   20      LTEMP EIS Reference _Pearson_et al_1968_Macroinvertebrates Green River.pdf            Letters 45(1):148–167.
                                                                                                           Pederson, J., G. O’Brien, T. Neff, and K. Spurr, 2011, Grand Canyon        DEIS Ch 6
                                                                                                           Geoarchaeology Project: Report on Data Recovery at Nine Cultural           FEIS Ch 6
                                                                                                           Sites in Grand Canyon and Lower Glen Canyon, 2008‐2010 , technical
Ref‐050291   560     LTEMP EIS Reference _Pederson_et al_2011_Geoarchaeology Nine sites.pdf                report, U.S. Bureau of Reclamation.
                                                                                                           Perry, S.A., and W.B. Perry, 1986, “Effects of Experimental Flow             App F
                                                                                                           Regulation on Invertebrate Drift and Stranding in the Flathead and
Ref‐050851   12      LTEMP EIS Reference _Perry_Perry_1986_Effects flow regulation.pdf                     Kootenai Rivers, Montana, USA,” Hydrobiologia 134:171–182.
                                                                                                           Pershern, S., J. Keller, and D. Conlin, 2014, Glen Canyon National         DEIS Ch 6
                                                                                                           Recreation Area, Charles H. Spencer Documentation and                      FEIS Ch 6
                                                                                                           Recommendations Report , Submerged Resources Center Technical
Ref‐050863   68      LTEMP EIS Reference _Pershern_Conlin_2014_GCNRA Recs Steamer.pdf                      Report No. 35, Submerged Resources Center, Lakewood, Colo.
                                                                                                           Persons, W., 2014, personal communication from William Persons             DEIS Ch 6
                                                                                                           (Grand Canyon Monitoring and Research Center) to John Hayse                FEIS Ch 6
                                                                                                           (Environmental Science Division, Argonne National Laboratory), March
Ref‐050931    7      LTEMP EIS Reference _Persons_2014_personal communication.pdf                          3.
                                                                                                           Pinney, C.A., 1991, The Response of Cladophora glomerata and               DEIS Ch 6
                                                                                                           Associated Epiphytic Diatoms to Regulated Flow, and the Diet of             App F
                                                                                                           Gammarus lacustris in the Tailwaters of Glen Canyon Dam. M.S.              FEIS Ch 6
Ref‐050938   91      LTEMP EIS Reference _Pinney_1991_Response diatoms and diet.pdf                        Thesis, Northern Arizona University, Flagstaff, Ariz., Dec.
                                                                                                           PITU (Paiute Indian Tribe of Utah), 2013, “Paiute Indian Tribe of Utah:    DEIS Ch 6
                                                                                                           Reservation Information, official website of the Paiute Indian Tribe of    FEIS Ch 6
                                                                                                           Utah, Cedar City, Utah. Available at
                                                                                                           http://www.utahpaiutes.org/about/reservationinformation/.
Ref‐051029    7      LTEMP EIS Reference _PITU_2013_Paiute Indian Website.pdf                              Accessed Dec. 5, 2013.
                                                                                                           Platte River Power Authority, 2015, Annual Report 2014 . Available at      DEIS Ch 6
                                         _Platte River Power Authority_2015_Annual Report                  http://www.prpa.org/financial‐information/. Accessed Nov. 2015.            FEIS Ch 6
Ref‐051036   86      LTEMP EIS Reference 2014.pdf


                                                                                              Page 68 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 69 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                          Platte River Power Authority, 2015, Platte River Power                        App K
                                                                                                          Authority—Home. Available at http://www.prpa.org. Accessed July
Ref‐051122    1      LTEMP EIS Reference _Platte River Power Authority_2015_Homepage.pdf                  17, 2015.
                                                                                                          Poch, L., T. Veselka, C. Palmer, S. Loftin, and B. Osiek, 2011, Financial    DEIS Ch 6
                                                                                                          Analysis of Experimental Releases Conducted at Glen Canyon Dam               FEIS Ch 6
                                                                                                          during Water Years 2006 through 2010, Technical Memorandum
                                                                                                          ANL/DIS‐11‐4, Argonne National Laboratory, Argonne, Ill.
Ref‐051123   46      LTEMP EIS Reference _Poch_et al_2011_Financial analysis 2006‐10.pdf
                                                                                                           Poff, N.L., J.D. Allan, M.B. Bain, J.R. Karr, K.L. Prestegaard, B.D.        DEIS Ch 6
                                                                                                           Richter, R.E. Sparks, and J.C. Stromberg, 1997, “The Natural Flow           FEIS Ch 6
                                                                                                           Regime: a Paradigm for River Conservation and Restoration,”
Ref‐051169   16      LTEMP EIS Reference _Poff_et al_1997_natural flow regime.pdf                          Bioscience 47:769–784.
                                                                                                           Porter, M.E., 2002, Riparian Vegetation Responses to Contrasting            DEIS Ch 6
                                                                                                           Managed Flows of the Colorado River in Grand Canyon, Arizona ,              FEIS Ch 6
Ref‐051185   40      LTEMP EIS Reference _Porter_2002_Veg response flow.pdf                                Master’s thesis, Northern Arizona University, Flagstaff, Ariz.
                                                                                                           Powell, J.W., 1875, Explorations of the Colorado River of the West          DEIS Ch 6
                                                                                                           and Its Tributaries, Explored in 1869, 1870, 1871 and 1872 under the        FEIS Ch 6
                                                                                                           Direction of the Secretary of the Smithsonian Institution ,
Ref‐051225    4      LTEMP EIS Reference _Powell_1875_Explorations CO River.pdf                            U.S. Government Printing Office, Washington D.C.
                                                                                                           Power, M.E., R.J. Stout, C.E. Cushing, P.P. Harper, F.R. Hauer, W.J.        DEIS Ch 6
                                                                                                           Matthews, P.B. Moyle, B. Statzner, and I. R. Wais de Badgen, 1988,          FEIS Ch 6
                                                                                                           “Biotic and Abiotic Controls in River and Stream Communities,”
                                                                                                           Journal of the North American Benthological Society 7(4): 456–479.
Ref‐051229   25      LTEMP EIS Reference _Power_et al_1988_Biotic abiotic controls.pdf
                                                                                                           Protiva, F.R., B.E. Ralston, D.M. Stone, K.A. Kohl, M.D. Yard, and G.A.     DEIS Ch 6
                                                                                                           Haden, 2010, Effects of Glen Canyon Dam Discharges on Water                 FEIS Ch 6
                                                                                                           Velocity and Temperatures at the Confluence of the Colorado and
                                                                                                           Little Colorado Rivers and Implications for Habitat for Young‐of‐Year
                                                                                                           Humpback Chub (Gila cypha) , Open‐File Report 2010–1137, U.S.
                                                                                                           Geological Survey. Available at
                                                                                                           http://pubs.usgs.gov/of/2010/1137/of2010‐1137.pdf. Accessed
Ref‐051254   34      LTEMP EIS Reference _Protiva_et al_2010_Effects Discharges Velocity.pdf
                                                                                                           Feb 26 2015
                                                                                                           Ptacek, J.A., D.E. Rees, and W.J. Miller, 2005, Bluehead Sucker             DEIS Ch 6
                                                                                                           (Catostomus discobolus): A Technical Conservation Assessment ,              FEIS Ch 6
                                                                                                           prepared for U.S. Department of Agriculture, Forest Service, Rocky
                                                                                                           Mountain Region, Species Conservation Project, by Miller Ecological
Ref‐051339   27      LTEMP EIS Reference _Ptacek_et al_2005_Bluehead Sucker.pdf                            Consultants, Inc., Fort Collins, Colo.
                                                                                                           Puckett, S.L., and C. van Riper, III, 2014, Influences of the Tamarisk      DEIS Ch 6
                                                                                                           Leaf Beetle ( Diorhabda carinulata) on the Diet of Insectivorous Birds      FEIS Ch 6
                                                                                                           along the Dolores River in Southwestern Colorado , U.S. Geological
                                                                                                           Survey Open File Report 2014‐1100. Available at
Ref‐051366   49      LTEMP EIS Reference _Puckeet_and_van Riper_2014.pdf                                   http://pubs.usgs.gov/of/2014/1100. Accessed Nov. 25, 2014.



                                                                                              Page 69 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 70 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         Pueblo of Zuni, 2013, “About Us,” official website of the Zuni Tribe.        DEIS Ch 6
                                                                                                         Available at http://www.ashiwi.org/AboutUs.aspx. Accessed May 7,             FEIS Ch 6
Ref‐051415    2      LTEMP EIS Reference _Pueblo_of_Zuni_2013_official_website.pdf                       2013.
                                                                                                         Purdy, S.E., 2005, The Effect of Controlled Floods on the Lower              DEIS Ch 6
                                                                                                         Aquatic Communities in the Grand Canyon , Sept. 8.                              App F
                                                                                                                                                                                    Not in FEIS Ch 6
Ref‐051417   20      LTEMP EIS Reference _Purdy_2005_Floods aquatic GC.pdf                                                                                                             or App F
                                                                                                          R Core Team, 2013, R: A Language and Environment for Statistical               App F
                                                                                                          Computing, R Foundation for Statistical Computing, Vienna, Austria.
                                                                                                          Available at http://www.R‐project.org. Accessed June 29, 2015.
Ref‐051437    2      LTEMP EIS Reference _R Core Team_2013_R Language.pdf
                                                                                                          Rader, R.B., N.J. Voelz, and J.V. Ward, 2008, “Post‐flood Recovery of a        App F
                                                                                                          Macroinvertebrate Community in a Regulated River: Resilience of an
                                                                                                          Anthropogenically Altered Ecosystem,” Restoration Ecology
Ref‐051439   10      LTEMP EIS Reference _Rader_etal_2008.pdf                                             16(1):24–33.
                                                                                                          Rahel, F.J., and J.D. Olden, 2008, “Assessing the Effects of Climate         DEIS Ch 6
                                                                                                          Change on Aquatic Invasive Species,” Conservation Biology                    FEIS Ch 6
Ref‐051449   13      LTEMP EIS Reference _Rahel_and_Olden_2008.pdf                                        22(3):521–533. DOI: 10.1111/j.1523‐1739.2008.00950.x.
                                                                                                          Rahel, F.J., B. Bierwagen, and Y. Taniguchi, 2008, “Managing Aquatic         DEIS Ch 6
                                                                                                          Species of Conservation Concern in the Face of Climate Change and            FEIS Ch 6
                                                                                                          Invasive Species,” Conservation Biology 22(3):551–561. DOI:
Ref‐051462   11      LTEMP EIS Reference _Rahel_etal_2008.pdf                                             10.1111/j.1523‐1739.2008.00953.x.
                                                                                                          Ralston, B.E., 2012, Knowledge Assessment of the Riparian                    DEIS Ch 6
                                                                                                          Vegetation Response to Glen Canyon Dam Operations in Grand                   FEIS Ch 6
                                                                                                          Canyon, Arizona , U.S. Geological Survey, Grand Canyon Monitoring
Ref‐051473   28      LTEMP EIS Reference _Ralston_ 2012_KA Riparian Vegetation.pdf                        and Research Center, Flagstaff, Ariz.
                                                                                                          Ralston, B.E., 2010, Riparian Vegetation Response to the March 2008          DEIS Ch 6
                                                                                                          Short‐Duration, High Flow Experiment—Implications of Timing and              FEIS Ch 6
                                                                                                          Frequency of Flood Disturbance on Nonnative Plant Establishment
                                                                                                          along the Colorado River below Glen Canyon Dam , U.S. Geological
                                                                                                          Survey Open‐File Report 2010–1022. Available at
Ref‐051501   38      LTEMP EIS Reference _Ralston_2010_HFE vegetation response.pdf                        http://pubs usgs gov/of/2010/1022 Accessed Jan 15 2015
                                                                                                          Ralston, B.E., 2011, Summary Report of Responses of Key Resources            DEIS Ch 6
                                                                                                          to the 2000 Low Steady Summer Flow Experiment, along the Colorado              App J
                                                                                                          River Downstream from Glen Canyon Dam, Arizona , Open‐File Report            FEIS Ch 6
                                                                                                          2011–1220, U.S. Geological Survey. Available at
                                                                                                          http://pubs.usgs.gov/of/2011/1220/of2011‐1220.pdf. Accessed
Ref‐051539   136     LTEMP EIS Reference _Ralston_2011_OFR1220.pdf                                        Feb 26 2015
                                                                                                          Ralston, B.E., P.A. Davis, R.M. Weber, and J.M. Rundall, 2008, A             DEIS Ch 6
                                                                                                          Vegetation Database for the Colorado River Ecosystem from Glen               FEIS Ch 6
                                                                                                          Canyon Dam to the Western Boundary of Grand Canyon National
Ref‐051675   44      LTEMP EIS Reference _Ralston_etal_2008_Vegetation Database.pdf                       Park, Arizona , U.S. Geological Survey Open‐File Report 2008‐1216.



                                                                                             Page 70 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 71 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                        Ralston, B.E., A.M. Starfield, R.S. Black, and R.A. Van Lonkhuyzen,         DEIS Ch 6
                                                                                                        2014, State‐and‐Transition Prototype Model of Riparian Vegetation            App B
                                                                                                        Downstream of Glen Canyon Dam, Arizona , Open‐File Report 2014‐              App C
                                                                                                        1095, U.S. Department of the Interior, U.S. Geological Survey.               App G
                                                                                                                                                                                      App I
                                                                                                         App I:                                                                     FEIS Ch 6
                                                                                                         Ralston, B.E., A.M. Starfield, R.S. Black, and R.A. Van Lonkhuyzen,
                                                                                                         2014, State and Transition Prototype Model of Marsh and Riparian
                                                                                                         Vegetation Downstream of Glen Canyon Dam, Arizona, Open‐File
Ref‐051719   30      LTEMP EIS Reference _Ralston_etal_2014_ofr 2014‐1095.pdf                            Report 2014‐1095, U.S. Geological Survey, in cooperation with AMS
                                                                                                         C      lt B.E.,
                                                                                                         Ralston,   t M.V. Lauretta, and T.A. Kennedy, 2007, Comparison of            App E
                                                                                                         Water Quality and Biological Variables from Colorado River Shoreline
                                                                                                         Habitats in Grand Canyon, Arizona, under Steady and Fluctuating
                                                                                                         Discharges from Glen Canyon Dam, Open File Report 2007‐1195, U.S.
Ref‐051749   30      LTEMP EIS Reference _Ralston_etal_USGS_2007‐1195.pdf                                Geological Survey.
                                                                                                         Randle, T.J., J.K. Lyons, R.J. Christensen, and R.D. Stephen, 2006,        DEIS Ch 6
                                                                                                         Colorado River Ecosystem Sediment Augmentation Appraisal                   FEIS Ch 6
Ref‐051779   78      LTEMP EIS Reference _Randle_etal_2006_sediment_augmentation.pdf                     Engineering Report , Bureau of Reclamation.
                                                                                                         Reclamation, 2016, Lower Colorado Region, Phoenix Area Office –            FEIS Ch 6
                                                                                                         Facilities, Central Arizona Project. Available at:
                                                                                                         www.usbr.gov/lc/phoenix/projects/capproj.html. Accessed on June
Ref‐051857    3      LTEMP EIS Reference _Reclamation 2016_AZ CAP.pdf                                    30.
                                                                                                         Reclamation (Bureau of Reclamation), 1994, Programmatic                    DEIS Ch 6
                                                                                                         Agreement among the Bureau of Reclamation, The Advisory Council            FEIS Ch 6
                                                                                                         on Historic Preservation, The National Park Service, The Arizona State
                                                                                                         Historic Preservation Officer, Havasupai Tribe, Hopi Tribe, Hualapai
                                                                                                         Tribe, Kaibab Paiute Tribe, Navajo Nation, San Juan Southern Paiute
                                                                                                         Tribe, Shivwits Paiute Tribe, and Zuni Pueblo Regarding Operations of
Ref‐051860    5      LTEMP EIS Reference _Reclamation_1994_PA.pdf
                                                                                                         the Glen Canyon Dam
                                                                                                         Reclamation, 1995, Operation of Glen Canyon Dam: Colorado River            DEIS Ch 6
                                                                                                         Storage Project, Arizona, Final Environmental Impact Statement ,            App C
                                                                                                         U.S. Department of the Interior, Bureau of Reclamation, Salt lake City,     App F
                                                                                                         Utah, March. Available at                                                   App N
                                                                                                         http://www.usbr.gov/uc/library/envdocs/eis/gc/gcdOpsFEIS.html.             FEIS Ch 6
                                                                                                         Accessed Feb. 19, 2015.

                                                                                                         App F:
                                                                                                         Reclamation (Bureau of Reclamation), 1995, Final Environmental
                                                                                                         Impact Statement Operation of Glen Canyon Dam Colorado River
Ref‐051865   456     LTEMP EIS Reference _Reclamation_1995_Glen_Canyon_EIS.pdf                           Storage Project, Arizona, U.S. Department of the Interior, Bureau of
                                                                                                         R l      i   S l L k Ci U h M h


                                                                                            Page 71 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 72 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                        Reclamation, 1996, Record of Decision, Operation of Glen Canyon            DEIS Ch 6
                                                                                                        Dam Colorado River Storage Project, Final Environmental Impact              App C
                                                                                                        Statement , U.S. Department of the Interior, Bureau of Reclamation,         App F
                                                                                                        Salt lake City, Utah, Oct. Available at
                                                                                                        http://www.usbr.gov/uc/rm/amp/pdfs/sp_appndxG_ROD.pdf.
Ref‐052321   15      LTEMP EIS Reference _Reclamation_1996_Glen_Canyon_ROD.pdf                          Accessed May 2013
                                                                                                        Reclamation, 1998, Indian Policy of the Bureau of Reclamation.              DEIS Ch 6
                                                                                                        Feb. 25. Available at                                                       FEIS Ch 6
                                                                                                        www.usbr.gov/native/naao/policies/indianpol.pdf. Accessed Nov. 10,
Ref‐052336    3      LTEMP EIS Reference _Reclamation_1998.pdf                                          2015.
                                                                                                        Reclamation, 1999a, “43 CFR Part 414, Offstream Storage of Colorado         DEIS Ch 6
                                                                                                        River Water; Development and Release of Intentionally Created               FEIS Ch 6
                                                                                                        Unused Apportionment in the Lower Division States; Final Rule,”
                                                                                                        Federal Register 64:59006, Nov. 1. Available at
                                                                                                        http://www.usbr.gov/lc/region/g4000/contracts/FinalRule43cfr414.p
Ref‐052339   25      LTEMP EIS Reference _Reclamation_1999a_Final Rule.pdf                              df Accessed May 2013
                                                                                                        Reclamation, 1999b, Plan and Draft Environmental Assessment,                DEIS Ch 6
                                                                                                        Modifications to Control Downstream Temperatures at Glen Canyon             FEIS Ch 6
Ref‐052364   68      LTEMP EIS Reference _Reclamation_1999b_Draft EA Control Temps.pdf                  Dam , U.S. Department of the Interior, Jan.
                                                                                                        Reclamation, 2000, Colorado River Interim Surplus Criteria, Final           DEIS Ch 6
                                                                                                        Environmental Impact Statement , U.S. Department of the Interior,           FEIS Ch 6
Ref‐052432   27      LTEMP EIS Reference _Reclamation_2000_Interim FEIS.pdf                             Dec.
                                                                                                        Reclamation, 2002, Grand Canyon National Park Water Supply                  DEIS Ch 6
                                                                                                        Appraisal Study: Coconino, Mohave, and Yavapai Counties, Arizona ,          FEIS Ch 6
                                                                                                        U.S. Department of the Interior, Phoenix Area Office, Phoenix, Arizona
                                                                                                        and Technical Service Center, Denver, Colo., Jan. Available at
                                                                                                        http://www.usbr.gov/lc/phoenix/reports/ncawss/allfiles/10_grandcan
                                                                                                        yon.pdf. Accessed Feb. 26, 2015.
Ref‐052459   217     LTEMP EIS Reference _Reclamation_2002_GCNP Water Supply Study.pdf
                                                                                                         Reclamation, 2005a, Quality of Water Colorado River Basin, Progress        DEIS Ch 6
                                                                                                         Report No. 22 , U.S. Department of the Interior. Available at              FEIS Ch 6
                                                                                                         http://www.usbr.gov/uc/progact/salinity/pdfs/PR22.pdf. Accessed
Ref‐052676   75      LTEMP EIS Reference _Reclamation_2005a_Quality Water CO River.pdf                   Feb. 26, 2015
                                                                                                         DEIS:                                                                     DEIS App K;
                                                                                                         Reclamation, 2005, Operation of Flaming Gorge Dam Final                 FEIS: still in App
                                                                                                         Environmental Impact Statement, U.S. Department of the Interior,             K, too?
                                                                                                         Upper Colorado Region, Salt Lake City, Utah, Sep.
                                                                                                         FEIS:
                                                                                                         Reclamation, 2005b, Operation of Flaming Gorge Dam Final
Ref‐052751 1530 LTEMP EIS Reference _Reclamation_2005b_Operation Flaming Gorge FEIS.pdf
                                                                                                         Environmental Impact Statement FES‐05‐27 Sept




                                                                                            Page 72 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 73 of 112
                                                                   Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                             Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                     Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                       Reclamation, 2006a, Record of Decision, Operation of Flaming Gorge        DEIS Ch 6
                                                                                                       Dam, Final Environmental Impact Statement , Feb. 16.                       App D
                                                                                                       Appendix D is Reclamation, 2006b;                                          App K
                                                                                                                                                                                 FEIS Ch 6
                                                                                                        App K is 2006
                                                                                                        Reclamation, 2006, Record of Decision: Operation of Flaming Gorge
                                                                                                        Dam Final Environmental Impact Statement, U.S. Department of the
                                                                                                        Interior, Feb. Available at
                                                                                                        http://www.usbr.gov/uc/envdocs/rod/fgFEIS/final‐ROD‐15feb06.pdf.
Ref‐054281   10      LTEMP EIS Reference _Reclamation_2006a_ROD Flaming Gorge.pdf
                                                                                                        A        d A il 1 2015
                                                                                                        Reclamation (Bureau of Reclamation), 2006a, Record of Decision for        App D
                                                                                                        the Navajo Reservoir Operations, Navajo Unit–San Juan River New
                                                                                                        Mexico, Colorado, Utah, Final Environmental Impact Statement.
Ref‐054291   13      LTEMP EIS Reference _Reclamation_2006a_ROD Navajo Reservoir.pdf
                                                                                                        Reclamation, 2006b, North Central Arizona Water Supply Study –           DEIS Ch 6
                                                                                                        Report of Findings, Oct. Available at                                    FEIS Ch 6
                                                                                                        http://www.usbr.gov/lc/phoenix/reports/ncawss/NCAWSSP1NOAPP.
Ref‐054304   183     LTEMP EIS Reference _Reclamation_2006b_Water Supply Study.pdf                      pdf. Accessed Dec. 4, 2015.
                                                                                                        Reclamation, 2007a, Environmental Impact Statement—Colorado              DEIS Ch 6
                                                                                                        River Interim Guidelines for Lower Basin Shortages and Coordinated       FEIS Ch 6
                                                                                                        Operations for Lake Powell and Lake Mead, Bureau of Reclamation,          App B
                                                                                                        Upper and Lower Colorado Region, Oct. Available at                        App C
                                                                                                        http://www.usbr.gov/lc/region/programs/strategies.html. Accessed          App D
                                                                                                        May 2013.                                                                 App E
                                                                                                                                                                                   App J
                                                                                                        Also referenced as:                                                       App K
                                                                                                        Bureau of Reclamation, 2007, Final Environmental Impact
                                                                                                        Statement—Colorado River interim guidelines for lower basin
                                                                                                        shortages and the coordinated operations for Lake Powell and Lake
                                                                                                        Mead: Boulder City, Nev., Bureau of Reclamation, )

                                                                                                        Portions of the document are also referenced :
                                                                                                        Palmer, S.C., S. Loftin, and T. Veselka, 2007, “Analysis of Power and
                                                                                                        Energy Impacts to Glen Canyon Dam, Shortage Criteria EIS, July 30,
                                                                                                        2007, Update for FEIS,” Appendix O in Environmental Impact
                                                                                                        Statement—Colorado River Interim Guidelines for Lower Basin
                                    _Reclamation_2007a_EIS CO Riv Interim Guidelines                    Shortages and Coordinated Operations for Lake Powell and Lake
Ref‐054487 1988 LTEMP EIS Reference complete.pdf                                                        Mead, Bureau of Reclamation, Upper and Lower Colorado Region,




                                                                                           Page 73 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 74 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                         Reclamation, 2007b, Record of Decision, Colorado River Interim            DEIS Ch 6
                                                                                                         Guidelines for Lower Basin Shortages and the Coordinated                   App D
                                                                                                         Operations for Lake Powell and Lake Mead , Bureau of Reclamation,          App H
                                                                                                         Upper and Lower Colorado Region, Dec. Available at                        FEIS Ch 6
                                                                                                         http://www.usbr.gov/lc/region/programs/strategies.html. Accessed
                                                                                                         May 2013.

                                                                                                           Referenced in Appendix D as:
                                                                                                           DOI (U.S. Department of the Interior), 2007, Record of Decision for
Ref‐056475   61      LTEMP EIS Reference _Reclamation_2007b_ROD CO river interim guidelines.pdf            Colorado River Lower Basin Shortages and Coordinated Operations for
                                                                                                          LReclamation,
                                                                                                             k P      ll 2007c,
                                                                                                                          d L k “Appendix
                                                                                                                                 M d      U: Climate Technical Work Group          DEIS Ch 6
                                                                                                          Report,” in Colorado River Interim Guidelines for Lower Basin            FEIS Ch 6
                                                                                                          Shortages and Coordinated Operations for Lakes Powell and Mead,
Ref‐056536   118     LTEMP EIS Reference _Reclamation_2007c_interim guidelines‐AppU.pdf                   Final EIS , U.S. Department of the Interior.
                                                                                                          Reclamation, 2007d, Biological Assessment on the Operation of Glen       DEIS Ch 6
                                                                                                          Canyon Dam and Proposed Experimental Flows for the Colorado River        FEIS Ch 6
                                                                                                          Below Glen Canyon Dam during the Years 2008–2012 ,
                                                                                                          U.S. Department of the Interior, Bureau of Reclamation, Upper
Ref‐056654   149     LTEMP EIS Reference _Reclamation_2007d_BA_GC_Dam.pdf                                 Colorado Region, Salt Lake City, Utah, Dec. 1.
                                                                                                          Reclamation, 2008a, “Colorado River Storage Project.” Available at       DEIS Ch 6
Ref‐056803   14      LTEMP EIS Reference _Reclamation_2008a_Colorado River Storage.pdf                    http://www.usbr.gov/uc/rm/crsp/gc/. Accessed May 2013.                   FEIS Ch 6
                                                                                                          Reclamation, 2008b, “Hoover Dam Frequently Asked Questions and           DEIS Ch 6
                                                                                                          Answers: The Colorado River.” Available at                               FEIS Ch 6
                                                                                                          http://www.usbr.gov/lc/hooverdam/faqs/riverfaq.html. Accessed
Ref‐056817    2      LTEMP EIS Reference _Reclamation_2008b_Hoover Dam Q&A.pdf                            May 2013.
                                                                                                          Reclamation, 2008c, Environmental Assessment Experimental                DEIS Ch 6
                                                                                                          Releases from Glen Canyon Dam, Arizona, 2008 through 2012 , U.S.         FEIS Ch 6
                                                                                                          Department of the Interior, Bureau of Reclamation, Salt Lake City,
Ref‐056819   63      LTEMP EIS Reference _Reclamation_2008c_EA Experimental Releases.pdf                  Utah, Feb. 8.
                                                                                                          Reclamation, 2008d, Species Accounts for the Lower Colorado River        DEIS Ch 6
                                                                                                          Multi‐Species Conservation Program , U.S. Department of the Interior,    FEIS Ch 6
                                                                                                          Bureau of Reclamation, Lower Colorado River Multi‐Species
                                                                                                          Conservation Program, Lower Colorado Region, Boulder City, Nev.,
Ref‐056882   359     LTEMP EIS Reference _Reclamation_2008d_Species Accounts LCR.pdf                      Sept.
                                                                                                          Reclamation, 2011, Final Environmental Assessment and Finding of No        App E
                                                                                                          Significant Impact, Development and Implementation of a Protocol for
                                                                                                          High‐Flow Experimental Releases from Glen Canyon Dam, Arizona,
                                                                                                          2011 through 2020, Colorado River Storage Project, Coconino County,
                                                                                                          AZ, for Upper Colorado Regional Office, Bureau of Reclamation, Salt
Ref‐057241   589     LTEMP EIS Reference _Reclamation_2011_EA FONSI HFE Release.pdf                       Lake City UT Dec




                                                                                             Page 74 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 75 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                         Reclamation, 2011a, Environmental Assessment for Non‐Native Fish          DEIS Ch 6
                                                                                                         Control Downstream from Glen Canyon Dam, Upper Colorado Region,            App C
                                                                                                         Salt Lake City, Utah. Available at                                         App F
                                                                                                         http://www.usbr.gov/uc/envdocs/ea/gc/nnfc/index.html. Accessed              App I
                                                                                                         May 2013.                                                                   App L
                                                                                                                                                                                   FEIS Ch 6
                                                                                                          App F and I:
                                                                                                          Reclamation, 2011b, Environmental Assessment—Non‐Native Fish
                                                                                                          Control Downstream from Glen Canyon Dam, Upper Colorado Region,
                                                                                                          Dec. 30.

                                                                                                          App L:
                                                                                                          Reclamation (Bureau of Reclamation), 2011, Environmental
                                                                                                          Assessment: Non‐Native Fish Control Downstream from Glen Canyon,
Ref‐057830   460     LTEMP EIS Reference _Reclamation_2011a_non native fish control.pdf                   Dec. Available at
                                                                                                          Reclamation, 2011b, Environmental Assessment ‐ Development and           DEIS Ch 6
                                                                                                          Implementation of a Protocol for High‐flow Experimental Releases          App C
                                                                                                          from Glen Canyon Dam, Arizona, 2011–2020 , Upper Colorado Region,         App F
                                                                                                          Salt Lake City, Utah, Dec. Available at                                  FEIS Ch 6
                                                                                                          http://www.usbr.gov/uc/envdocs/ea/gc/HFEProtocol/index.html.
Ref‐058290   546     LTEMP EIS Reference _Reclamation_2011b_EA_High_Flow.pdf                              Accessed May 2013
                                                                                                          Reclamation, 2011c, Quality of Water Colorado River Basin, Progress      DEIS Ch 6
                                                                                                          Report No. 23 , U.S. Department of the Interior. Available at            FEIS Ch 6
                                                                                                          http://www.usbr.gov/uc/progact/salinity/pdfs/PR23final.pdf.
Ref‐058836   82      LTEMP EIS Reference _Reclamation_2011c_Quality Water CO riv.pdf                      Accessed Feb. 26, 2015.
                                                                                                          Reclamation, 2011d, Colorado River Basin Water Supply and Demand         DEIS Ch 6
                                                                                                          Study: Technical Report B – Water Supply Assessment , Interim Report      App D
Ref‐058918   91      LTEMP EIS Reference _Reclamation_2011d_Tech Report B.pdf                             No. 1, U.S. Department of the Interior, June.                            FEIS Ch 6
                                                                                                          Reclamation, 2011e, SECURE Water Act Section 9503(c) –                   DEIS Ch 6
                                                                                                          Reclamation Climate Change and Water 2011 , U.S. Department of           FEIS Ch 6
Ref‐059009   226     LTEMP EIS Reference _Reclamation_2011e_SECURE Water Act.pdf                          the Interior, Policy and Administration, April.
                                                                                                          Reclamation, 2011f, West‐Wide Climate Risk Assessments: Bias‐            DEIS Ch 6
                                                                                                          Corrected and Spatially Downscaled Surface Water Projections ,           FEIS Ch 6
                                                                                                          Technical Memorandum 86‐68210‐2011‐01, prepared by U.S.
                                                                                                          Department of the Interior, Bureau of Reclamation, Technical Services
Ref‐059235   138     LTEMP EIS Reference _Reclamation_2011f_West wide Climate Risk.pdf                    Center, Denver, Colo.




                                                                                             Page 75 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 76 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                        Reclamation (Bureau of Reclamation), 2012, Colorado River Basin              App D
                                                                                                        Water Supply and Demand Study, Study Report, U.S. Department of              App G
                                                                                                        the Interior, Dec.                                                          DEIS Ch 6
                                                                                                                                                                                     App C
                                                                                                         Also Referenced as:                                                        FEIS Ch 6
                                                                                                         Reclamation, 2012a, Colorado River Basin Water Supply and Demand
                                                                                                         Study, Technical Report B—Water Supply Assessment.

                                                                                                         Reclamation, 2012b, Colorado River Basin Water Supply and Demand
                                                                                                         Study, Technical Report C—Water Demand Assessment.

                                                                                                         Reclamation, 2012e, Colorado River Basin Water Supply and Demand
                                                                                                         Study: Technical Report D—System Reliability Metrics, U.S.
                                                                                                         Department of the Interior, Dec. Available at
                                                                                                         http://www.usbr.gov/lc/region/programs/crbstudy/finalreport/studyr
                                                                                                         pt.html.

                                                                                                         Reclamation, 2012h, Colorado River Basin Water Supply and Demand
                                                                                                         Study: Study Report, U.S. Department of the Interior, Dec. Available at
                                                                                                         http://www.usbr.gov/lc/region/programs/crbstudy/finalreport/studyr
Ref‐059373 1520 LTEMP EIS Reference _Reclamation_2012 abeh_CO Water Supply Demand.pdf                    pt.html. Accessed July 13, 2016.
                                                                                                         Reclamation, 2012a, Finding of No Significant Impact for the               DEIS Ch 6
                                                                                                         Environmental Assessment for Development and Implementation of a           FEIS Ch 6
                                                                                                         Protocol for High‐Flow Experimental Releases from Glen Canyon
                                                                                                         Dam, Arizona through 2020 , Upper Colorado Region, Salt Lake City,
                                                                                                         Utah, May. Available at
                                                                                                         http://www.usbr.gov/uc/envdocs/ea/gc/HFEProtocol/FINAL‐
Ref‐060893   43      LTEMP EIS Reference _Reclamation_2012a_FONSI ‐ HFE Protocol.pdf
                                                                                                         FONSI pdf Accessed May 2013
                                                                                                         Reclamation, 2012b, Finding of No Significant Impact for the               DEIS Ch 6
                                                                                                         Environmental Assessment for Non‐Native Fish Control Downstream            FEIS Ch 6
                                                                                                         from Glen Canyon Dam , Bureau of Reclamation, Upper Colorado
                                                                                                         Region, May 22. Available at
                                                                                                         http://www.usbr.gov/uc/envdocs/ea/gc/nnfc/FINAL‐FONSI.pdf.
Ref‐060936   41      LTEMP EIS Reference _Reclamation_2012b_NNFC_EA.pdf                                  Accessed May 2013
                                                                                                         Reclamation, 2012c, “Hoover Dam Frequently Asked Questions and             DEIS Ch 6
                                                                                                         Answers: Lake Mead, Lower Colorado Region,” June. Available at
                                                                                                         http://www.usbr.gov/lc/hooverdam/faqs/lakefaqs.html. Accessed
Ref‐060977    2      LTEMP EIS Reference _Reclamation_2012c_Hoover Dam FAQs.pdf                          Feb. 26, 2015.




                                                                                            Page 76 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 77 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                         DEIS Reference:                                                            DEIS Ch 6
                                                                                                         Reclamation, 2012d, Aspinall Unit Operations. Aspinall Unit –              FEIS Ch 6
                                                                                                         Colorado River Storage Project. Gunnison River, Colorado. Final             App D
                                                                                                         Environmental Impact Statement , FES‐12‐01. Available at
                                                                                                         http://www.usbr.gov/uc/envdocs/eis/AspinallEIS/Final%20Volume%2
                                                                                                         0I.pdf. Accessed Feb. 26, 2015.

                                                                                                          FEIS Reference:
                                                                                                          Reclamation, 2012d, Record of Decision for the Aspinall Unit
                                                                                                          Operations. Aspinall Unit – Colorado River Storage Project. Gunnison
                                                                                                          River, Colorado. Final Environmental Impact Statement, FES‐12‐
                                                                                                          01April 2012. Available at
                                                                                                          https://www.usbr.gov/uc/envdocs/eis/AspinallEIS/ROD.pdfhttp://ww
                                                                                                          w.usbr.gov/uc/envdocs/eis/AspinallEIS/Final%20Volume%20I.pdf.
                                                                                                          Accessed Feb. 26, 2015.

                                                                                                          Reclamation, 2012f, Record of Decision for the Aspinall Unit
                                                                                                          Operations Final Environmental Impact Statement, Upper Colorado
Ref‐060979   12      LTEMP EIS Reference _Reclamation_2012f_ROD Aspinall FEIS.pdf                         Region, Salt Lake City, Utah, April.
                                                                                                          Reclamation, 2012g, Protocol Guidelines: Consulting with Indian Tribal    DEIS Ch 6
                                                                                                          Governments. Available at                                                 FEIS Ch 6
                                                                                                          http://www.usbr.gov/native/policy/protocol_guidelines.pdf. Accessed
Ref‐060991   53      LTEMP EIS Reference _Reclamation_2012g_Protocol Guidelines.pdf                       Dec. 4, 2015.
                                                                                                          Reclamation, 2013a, Lower Colorado River Operations: Overview ,           DEIS Ch 6
                                                                                                          Lake Mead Water Quality Forum, Oct. 22. Available at                      FEIS Ch 6
                                                                                                          http://ndep.nv.gov/forum/EcoMtg/CoRivOpsOverview_102213.pdf.
Ref‐061044   22      LTEMP EIS Reference _Reclamation_2013a_Low CO Riv Operations.pdf                     Accessed Feb. 26, 2015.
                                                                                                          Reclamation, 2013b, Literature Synthesis on Climate Change                DEIS Ch 6
                                                                                                          Implications for Water and Environmental Resources, Third Edition ,       FEIS Ch 6
                                                                                                          Technical Memorandum 86‐68210‐2013‐06, U.S. Department of the
                                                                                                          Interior, Technical Service Center Water Resources Planning and
                                                                                                          Operations Support Group, Water and Environmental Resources
Ref‐061066   352     LTEMP EIS Reference _Reclamation_2013b_Literature Synthesis.pdf                      Division Sept
                                                                                                          Reclamation, 2013c, Quality of Water Colorado River Basin, Progress       DEIS Ch 6
                                                                                                          Report No. 24 , U.S. Department of the Interior. Available at             FEIS Ch 6
                                                                                                          https://www.usbr.gov/uc/progact/salinity/pdfs/PR24final.pdf.
Ref‐061418   130     LTEMP EIS Reference _Reclamation_2013c_Quality Water CO River.pdf                    Accessed Feb. 26, 2015.
                                                                                                          Reclamation, 2014a, Accumulations for March 2014 . Available at           DEIS Ch 6
                                                                                                          http://www.usbr.gov/lc/region/g4000/hourly/levels.html. Accessed          FEIS Ch 6
Ref‐061548    4      LTEMP EIS Reference _Reclamation_2014a_Accumulations.pdf                             March 17, 2014.
                                                                                                          Reclamation, 2014a, “Change in Discount Rate for Water Resources           App K
                                                                                                          Planning,” Federal Register Vol. 79 No. 248, Dec. 29, p. 78108.          App K ‐ 249
Ref‐061552    1      LTEMP EIS Reference _Reclamation_2014a_FR_79‐248_78108.pdf

                                                                                             Page 77 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 78 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                  Where Cited
                                                                                                         Reclamation, 2014b, “Subject: Interest Rates for Fiscal Year 2015,”       App K
                                                                                                         Control No. 84‐55000, memorandum from R. Gonzales, Director of          App K ‐ 249
Ref‐061553    2      LTEMP EIS Reference _Reclamation_2014b_FY2015 Interest rates.pdf                    Policy and Administration, Nov. 25.
                                                                                                         Reclamation, 2014b, Gross Power Generation . Available at                DEIS Ch 6
                                                                                                         http://www.usbr.gov/uc/power/progact/power‐generation‐table.pdf.         FEIS Ch 6
Ref‐061555    1      LTEMP EIS Reference _Reclamation_2014b_power‐generation‐table.pdf                   Accessed Feb. 26, 2015.
                                                                                                         Reclamation, 2014c, “Colorado River Basin Salinity Control Program,”     DEIS Ch 6
                                                                                                         Available at http://www.usbr.gov/uc/progact/salinity/. Accessed          FEIS Ch 6
Ref‐061556    2      LTEMP EIS Reference _Reclamation_2014c_CO River Basin Salinity.pdf                  May 2013.
                                                                                                         Reclamation, 2014d, Glen Canyon Adaptive Management Working              DEIS Ch 6
                                                                                                         Group, Glen Canyon Adaptive Management Program. Available at             FEIS Ch 6
                                                                                                         https://www.usbr.gov/uc/rm/amp/amwg/amwg_index.html.
Ref‐061558    1      LTEMP EIS Reference _Reclamation_2014d_AMWG homepage.pdf                            Accessed Feb. 25, 2014.
                                                                                                         Reclamation, 2014e, Consumptive Uses and Losses: Provisional             DEIS Ch 6
                                                                                                         Estimate, Arizona Portion of the Upper Colorado River Basin Calendar     FEIS Ch 6
Ref‐061559   24      LTEMP EIS Reference _Reclamation_2014e_AZ report 2013.pdf                           Year 2013 , Denver, Colo., Oct. 1.
                                                                                                         Reclamation, 2015, Glen Canyon Powerplant. Available at                  FEIS Ch 6
                                                                                                         http://www.usbr.gov/projects/Powerplant.jsp?fac_Name=Glen%20Ca
Ref‐061583    2      LTEMP EIS Reference _Reclamation_2015_Powerplant details.pdf                        nyon%20Powerplant. Accessed June 26, 2016.
                                                                                                         Reclamation and NPS (Bureau of Reclamation and the National Park         DEIS Ch 6
                                                                                                         Service), 2012, Summary of Public Scoping Comments on the Glen           FEIS Ch 6
                                                                                                         Canyon Dam Long‐Term Experimental and Management Plan
                                                                                                         Environmental Impact Statement , prepared by Argonne National
                                                                                                         Laboratory for Bureau of Reclamation Upper Colorado Region, Salt
                                                                                                         Lake City, Utah, and National Park Service, Intermountain Region,
                                                                                                         Denver, Colorado, March. Available at
                                                                                                         http://ltempeis.anl.gov/documents/docs/sr/LTEMP_EIS_Scoping_Rep
Ref‐061585   52      LTEMP EIS Reference _Reclamation_and_NPS_LTEMP_ScopingSummary.pdf
                                                                                                         ort Part1 pdf Accessed May 2013
                                                                                                         Reclamation et al. (Bureau of Reclamation, National Park Service, and    DEIS Ch 6
                                                                                                         U.S. Geological Survey), 2002, Environmental Assessment Proposed          App F
                                                                                                         Experimental Releases from Glen Canyon Dam and Removal of Non‐           FEIS Ch 6
                                                                                                         Native Fish , Bureau of Reclamation, Upper Colorado Region; National
                                                                                                         Park Service, Glen Canyon National Recreation Area and Grand
                                                                                                         Canyon National Park; and U.S. Geological Survey, Grand Canyon
                                                                                                         Monitoring and Research Center, Flagstaff, Ariz., Oct. 30.
Ref‐061637   157     LTEMP EIS Reference _Reclamation_etal_2002_NNF removal.pdf
                                                                                                          Reclamation (Bureau of Reclamation), undated, Bureau of                   App K
                                                                                                          Reclamation Construction Cost Trends, U.S. Department of the
                                                                                                          Interior. Available at
                                                                                                          http://www.usbr.gov/tsc/techreferences/mands/cct‐pdfs/cct12‐
Ref‐061794    1      LTEMP EIS Reference _Reclamation_undated_Cost Trends.pdf                             15.pdf. Accessed May 28, 2015.




                                                                                             Page 78 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 79 of 112
                                                                       Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                        Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                           Rees, D.E., J.A. Ptacek, R.J. Carr, and W.J. Miller, 2005, Flannelmouth    DEIS Ch 6
                                                                                                           Sucker ( Catostomus latipinnis): A Technical Conservation Assessment ,     FEIS Ch 6
                                                                                                           prepared for the U.S. Department of Agriculture, Forest Service, Rocky
                                                                                                           Mountain Region, Species Conservation Project, by Miller Ecological
                                                                                                           Consultants, Inc., Fort Collins, Colo.
Ref‐061795   28      LTEMP EIS Reference _Rees_etal_2005_Flannelmouth sucker.pdf
                                                                                                            Renöfält, B.M., R. Jansson, and C. Nilsson, 2010, “Effects of             DEIS Ch 6
                                                                                                            Hydropower Generation and Opportunities for Environmental Flow            FEIS Ch 6
                                                                                                            Management in Swedish Riverine Ecosystems,” Freshwater Biology
Ref‐061823   19      LTEMP EIS Reference _Renofalt_et al_2010_Effects hydropower generation.pdf             55:49–67.
                                                                                                            Repanshek, K., 2014, “Quagga Mussel Infestation Greater than Feared       DEIS Ch 6
                                                                                                            at Lake Powell in Glen Canyon NRA,” National Parks Traveler , Feb. 25.    FEIS Ch 6
                                                                                                            Available at http://www.nationalparkstraveler.com/2014/02/quagga‐
                                                                                                            mussel‐infestation‐greater‐feared‐lake‐powell‐glen‐canyon‐nra24709.
                                                                                                            Accessed Feb. 25, 2014.
Ref‐061842    8      LTEMP EIS Reference _Repanshek_2014_Quagga Mussel Infestation.pdf
                                                                                                            Reynolds, L.V., and D.J. Cooper, 2011, “Ecosystem Response to             DEIS Ch 6
                                                                                                            Removal of Exotic Riparian Shrubs and a Transition to Upland              FEIS Ch 6
Ref‐061850   19      LTEMP EIS Reference _Reynolds_Cooper_2011_Exotics removal.pdf                          Vegetation,” Plant Ecology 212:1243–1261.
                                                                                                            Rice, S.E., 2013, Springs and Seeps: The Life Source of Grand Canyon ,    DEIS Ch 6
                                                                                                            CanyonVIEWS, XX(3):3–4. Available at                                      FEIS Ch 6
                                                                                                            https://www.grandcanyon.org/sites/default/files/public/CViews%203
Ref‐061869   12      LTEMP EIS Reference _Rice_2013_Springs and seeps.pdf                                   %20Summer%202013.pdf. Accessed Feb. 26, 2015.
                                                                                                            Riedle, J.D., 2006, “Spiny Softshell Turtle,” Arizona Wildlife Views      FEIS Ch 6
Ref‐061881    1      LTEMP EIS Reference _Riedle_2006_Spiny softshell turtle.pdf                            January‐February:17.
                                                                                                            Riley, L.A., M.F. Dybdahl, and R.O. Hall, Jr., 2008, “Invasive Species    DEIS Ch 6
                                                                                                            Impact: Asymmetric Interactions between Invasive and Endemic              FEIS Ch 6
                                                                                                            Freshwater Snails,” Journal of the North American Benthological
Ref‐061882   12      LTEMP EIS Reference _Riley_et al_2008_Invasive impact snails.pdf                       Society 27(3):509–520.
                                                                                                            Rinne, J.N., and H.A. Magana, 2002, “Catostomus discobolus, BISON         DEIS Ch 6
                                                                                                            No. 010495,” U.S. Forest Service, Air, Water and Aquatic Environments     FEIS Ch 6
                                                                                                            Science Program, Rocky Mountain Research Station, Boise, Idaho.
Ref‐061894    6      LTEMP EIS Reference _Rinne_Magana_2002_Bluehead Sucker.pdf
                                                                                                            Rinne, J.N., and W.L. Minckley, 1991, Native Fishes of Arid Lands: A      DEIS Ch 6
                                                                                                            Dwindling Resource of the Desert Southwest , General Technical            FEIS Ch 6
                                                                                                            Report RM‐206, U.S. Department of Agriculture, Forest Service, Rocky
                                                                                                            Mountain Forest and Range Experiment Station, Ft. Collins, Colo.
Ref‐061900   52      LTEMP EIS Reference _Rinne_Minckley_1991_Native fishes arid land.pdf
                                                                                                            Roberts, C.A., and J.A. Bieri, 2001, Impacts of Low Flow Rates on         DEIS Ch 6
                                                                                                            Recreational Rafting Traffic on the Colorado River in Grand Canyon          App J
                                                                                                            National Park , prepared for Bureau of Reclamation, U.S. Geological       FEIS Ch 6
                                                                                                            Survey, Grand Canyon Monitoring and Research Center, Flagstaff,
Ref‐061952   80      LTEMP EIS Reference _Roberts and Bieri_2001.pdf                                        Ariz., May 15.


                                                                                               Page 79 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 80 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                          Roberts, A., R.M. Begay, K.B. Kelley, A.W. Yazzie, and J.R. Thomas,        DEIS Ch 6
                                                                                                          1995, Bits’íís Ninéézi (The River of Neverending Life), Navajo History     FEIS Ch 6
                                                                                                          and Cultural Resources of the Grand Canyon and the Colorado River ,
                                                                                                          prepared by the Navajo Nation Historic Preservation Department,
                                                                                                          submitted to Bureau of Reclamation, Upper Colorado Region, Salt
Ref‐062032    1      LTEMP EIS Reference _Roberts_etal_1995_Navajo_History.pdf                            Lake City Utah Aug
                                                                                                          Robinson, C.T., 2012, “Long‐term Changes in Community Assembly,              App F
                                                                                                          Resistance, and Resilience following Experimental Floods,” Ecological
Ref‐062033   13      LTEMP EIS Reference _Robinson_2012.pdf                                               Applications 22(7):1949–1961.
                                                                                                          Robinson, C.T., and U. Uehlinger, 2008, “Experimental Floods Cause           App F
                                                                                                          Ecosystem Regime Shift in a Regulated River,” Ecological Applications
Ref‐062046   16      LTEMP EIS Reference _Robinson_and_Uehlinger_2008.pdf                                 18(2):511–526.
                                                                                                          Robinson, A.T., and M.R. Childs, 2001, “Juvenile Growth of Native          DEIS Ch 6
                                                                                                          Fishes in the Little Colorado River and in a Thermally Modified Portion     App F
                                                                                                          of the Colorado River,” North American Journal of Fisheries                FEIS Ch 6
Ref‐062062    7      LTEMP EIS Reference _Robinson_Childs_2001_Juvenile growth.pdf                        Management 21:809–815.
                                                                                                          Robinson, A.T., D.M. Kubly, and R.W. Clarkson, 1995, Limnology and         DEIS Ch 6
                                                                                                          the Distributions of Native Fishes in the Little Colorado River, Grand     FEIS Ch 6
                                                                                                          Canyon, Arizona , final report, prepared for Bureau of Reclamation,
                                                                                                          Upper Colorado Region, Glen Canyon Environmental Studies,
Ref‐062069   33      LTEMP EIS Reference _Robinson_etal_1995_Limnology and Native fish.pdf                Flagstaff, Ariz.
                                                                                                          Robinson, A.T., R.W. Clarkson, and R.E. Forrest, 1998, “Dispersal of       DEIS Ch 6
                                                                                                          Larval Fishes in a Regulated River Tributary,” Transactions of the         FEIS Ch 6
Ref‐062102   15      LTEMP EIS Reference _Robinson_etal_1998_disperal larval fishes.pdf                   American Fisheries Society 127(5):772–786.
                                                                                                          Robinson, C.T., U. Uehlinger, and M.T. Monaghan, 2003, “Effects of a         App F
                                                                                                          Multi‐Year Experimental Flood Regime on Macroinvertebrates
Ref‐062117   13      LTEMP EIS Reference _Robinson_etal_2003.pdf                                          Downstream of a Reservoir,” Aquatic Sciences 65:210–222.
                                                                                                          Roe, S., R. Strait, A. Bailie, H. Lindquist, and A. Jamison, 2007, Utah    DEIS Ch 6
                                                                                                          Greenhouse Gas Inventory and Reference Case Projections,                   FEIS Ch 6
                                                                                                          1990–2020 , prepared for the Utah Department of Environmental
                                                                                                          Quality, by the Center for Climate Strategies, Spring. Available at
                                                                                                          http://www.climatestrategies.us/library/library/download/409.
Ref‐062130   102     LTEMP EIS Reference _Roe_etal_2007_Utah GHG Inventory.pdf                            Accessed Oct 29 2013
                                                                                                          Rogers, S., 2015, Fisheries Management Plan, Colorado River‐Lees           FEIS Ch 6
                                                                                                          Ferry 2015‐2025 , Arizona Game and Fish Department, Region II Fish
Ref‐062232   16      LTEMP EIS Reference _Rogers_2015_Fisheries mgmnt plan.pdf                            Program, Sept. 30.
                                                                                                          Rogers, R.S., W.R. Persons, and T. McKinney, 2003 Effects of a 31,000‐     DEIS Ch 6
                                                                                                          cfs Spike Flow and Low Steady Flows on Benthic Biomass and Drift           FEIS Ch 6
                                                                                                          Composition in the Lee’s Ferry Tailwater , final report, Arizona Game
Ref‐062248   26      LTEMP EIS Reference _Rogers_etal_2003_AZGFD.pdf                                      and Fish Department, Phoenix, Ariz., Oct.
                                                                                                          Rogers, R.S., and A.S. Makinster, 2006, Grand Canyon Long‐Term Non‐        DEIS Ch 6
                                                                                                          Native Fish Monitoring, 2003 Annual Report , U.S. Geological Survey,       FEIS Ch 6
                                         _Rogers_Makinster_2006_GC nonnative fish                         Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.,
Ref‐062274   39      LTEMP EIS Reference monitoring.pdf                                                   revised January 2006.

                                                                                              Page 80 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 81 of 112
                                                                       Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                 Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                         Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                           Rogowski, D.L., L.K. Winters, P.N. Wolters, and K.M. Manuell, 2015,          DEIS Ch 6
                                                                                                           Status of the Lees Ferry Trout Fishery 2014. Annual Report, prepared         FEIS Ch 6
                                                                                                           by the Arizona Game and Fish Department, Research Division, for the
                                                                                                           U.S. Geological Survey, Grand Canyon Monitoring and Research
                                                                                                           Center, Flagstaff, Arizona. Arizona Game and Fish Department,
Ref‐062313   41      LTEMP EIS Reference _Rogowski_et al_2015 Lees Ferry Trout.pdf                         Phoenix Ariz
                                                                                                           Rogowski, D.L., P.N. Wolters, and L.K. Winters 2015, Colorado River          DEIS Ch 6
                                                                                                           Fish Monitoring in Grand Canyon, Arizona — 2014 Annual Report,               FEIS Ch 6
                                                                                                           prepared by the Arizona Game and Fish Department, for the U.S.
                                                                                                           Geological Survey, Grand Canyon Monitoring and Research Center,
Ref‐062354   43      LTEMP EIS Reference _Rogowski_et al_2015_CO Fish monitoring.pdf                       Flagstaff, Ariz.
                                                                                                           Rogowski, D.L., and P.N. Wolters, 2014, Colorado River Fish                  DEIS Ch 6
                                                                                                           Monitoring in Grand Canyon, Arizona — 2013 Annual Report,                    FEIS Ch 6
                                                                                                           prepared by the Arizona Game and Fish Department, Research
                                                                                                           Division, for the U.S. Geological Survey, Grand Canyon Monitoring and
Ref‐062397   57      LTEMP EIS Reference _Rogowski_Wolters_2014_CO River Fish monitoring.pdf               Research Center, Flagstaff, Ariz.
                                                                                                           Rosi‐Marshall, E.J., T.A. Kennedy, D.W. Kincaid, W.F. Cross, H.A.W.          DEIS Ch 6
                                                                                                           Kelly, K.A. Behn, T. White, R.O. Hall, Jr., and C.V. Baxter, 2010, Short‐     App F
                                                                                                           term Effects of the 2008 High‐Flow Experiment on                             FEIS Ch 6
                                                                                                           Macroinvertebrates in the Colorado River below Glen Canyon Dam,
                                                                                                           Arizona , U.S. Geological Survey Open‐File Report 2010–1031,
Ref‐062454   36      LTEMP EIS Reference _Rosi‐Marshall_et al_2010_HFE Macroinvert.pdf                     U S Geological Survey Reston Va
                                                                                                           RTI International, 2012, Klamath River Basin Restoration Non Use               App L
                                                                                                           Value Survey – Final Report, prepared for U.S. Bureau of Reclamation,
                                                                                                           Jan. Available at
                                                                                                           http://klamathrestoration.gov/sites/klamathrestoration.gov/files/DD
                                                                                                           DDD.Printable.Klamath%20Nonuse%20Survey%20Final%20Report%20
Ref‐062490   237     LTEMP EIS Reference _RTI_2012_Klamath River.pdf                                       2012%5B1%5D pdf
                                                                                                           Rubin, D.M., J. M. Nelson, and D.J. Topping, 1998, “Relation of              DEIS Ch 6
                                                                                                           Inversely Graded Deposits to Suspended‐Sediment Grain‐Size                   FEIS Ch 6
                                                                                                           Evolution during the 1996 Flood Experiment in Grand Canyon,”
Ref‐062727    5      LTEMP EIS Reference _Rubin_etal_1998_Sediment Size '96 HFE.pdf                        Geology 26(2):99–102.
                                                                                                           Rubin, D.M., D.J. Topping, J.C. Schmidt, J. Hazel, M. Kaplinski, and T.S.    DEIS Ch 6
                                                                                                           Melis, 2002, “Recent Sediment Studies Refute Glen Canyon Dam                   Ap E
                                                                                                           Hypothesis,” EOS, Transactions of the American Geophysical                   FEIS Ch 6
Ref‐062732    3      LTEMP EIS Reference _Rubin_etal_2002_Sediment_studies.pdf                             Union 83(25):273, 277–278.
                                                                                                           Russell, K., and V. Huang, 2010, Sediment Analysis for Glen Canyon           DEIS Ch 6
                                                                                                           Dam Environmental Assessment, Upper Colorado Region, AZ ,                     App C
                                                                                                           prepared for Bureau of Reclamation, Salt Lake City, Utah.                     App F
                                                                                                                                                                                          App J
Ref‐062735   32      LTEMP EIS Reference _Russell_Huang_Sediment Analysis protocol EA.pdf                                                                                               FEIS Ch 6
                                                                                                            Ryan, P.A., 1982, “Energy Contents of Some New Zealand Freshwater            App F
                                                                                                            Animals,” New Zealand Journal of Marine and Freshwater Research
Ref‐062767    6      LTEMP EIS Reference _Ryan_1982.pdf                                                     16:283–287.

                                                                                               Page 81 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 82 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                          Sabo, J.L., and M.E. Power, 2002, “River‐Watershed Exchange: Effects       DEIS Ch 6
                                                                                                          of Riverine Subsidies on Riparian Lizards and Their Terrestrial Prey,”     FEIS Ch 6
Ref‐062773   10      LTEMP EIS Reference _Sabo_Power_2002_Riverine subsidies lizards.pdf                  Ecology 93(7):1860–1869.
                                                                                                          Salt River Project, 2015, Five‐Year Operational and Statistical Review.    DEIS Ch 6
                                                                                                          Available at                                                               FEIS Ch 6
                                                                                                          http://www.srpnet.com/about/financial/2015AnnualReport/pdfx/Five
Ref‐062783    1      LTEMP EIS Reference _Salt River Project_2015_Five Year Review.pdf                    YearOperationalStudy.pdf. Accessed Nov. 2015.
                                                                                                          Sanders, L., R. Walsh, and J. Loomis, 1990, “Toward Empirical                App L
                                                                                                          Estimation of the Total Value of Protecting Rivers,” Water Resources
Ref‐062784   13      LTEMP EIS Reference _Sanders_et al_1990 Water Resources Research.pdf                 Research, 26(7):1345–1357.
                                                                                                          Sankey, J., and A. Draut, 2014, “Gully Annealing by Aeolian Sediment:      DEIS Ch 6
                                                                                                          Field and Remote‐Sensing Investigation of Aeolian‐Hillslope‐Fluvial         App H
                                                                                                          Interactions, Colorado River Corridor, Arizona, USA,” Geomorphology        FEIS Ch 6
Ref‐062797   13      LTEMP EIS Reference _Sankey_and_Draut_2014.pdf                                       220:68–80.
                                                                                                          Sankey, J.B., B.E. Ralston, P.E. Grams, J.C. Schmidt, and L.E. Cagney,     DEIS Ch 6
                                                                                                          2015, “Riparian Vegetation, Colorado River, and Climate: Five Decades      FEIS Ch 6
                                                                                                          of Spatiotemporal Dynamics in the Grand Canyon with River                 FEIS App H
                                                                                                          Regulation,” Journal of Geophysical Research: Biogeosciences ,
Ref‐062810   16      LTEMP EIS Reference _Sankey_et_al_2015_Riparian Veg.pdf                              120: 1532–1547. DOI: 10.1002/2015JG002991.
                                                                                                          Saunders S., C. Montgomery, T. Easley, and T. Spencer, 2008, Hotter        DEIS Ch 6
                                                                                                          and Drier: The West’s Changed Climate , The Rocky Mountain Climate         FEIS Ch 6
                                                                                                          Organization and Natural Resources Defense Council, March. Available
                                                                                                          at
                                                                                                          http://www.rockymountainclimate.org/website%20pictures/Hotter%
Ref‐062826   64      LTEMP EIS Reference _Saunders et al._2008_Hotter & Drier.pdf                         20and%20Drier pdf Accessed Feb 26 2015
                                                                                                          Scheid, N., 2015, personal communication from Scheid (Western Area           App K
                                                                                                          Power Administration), to T. Veselka (Argonne National Laboratory),
Ref‐062890    1      LTEMP EIS Reference _Scheid_2015_personal communication.pdf                          Mar. 3.
                                                                                                          Schell, R.A., 2005, “Effects of Glen Canyon Dam on the Avifauna of the     DEIS Ch 6
                                                                                                          Grand Canyon, Arizona,” in Ecogeomorphology of the Grand Canyon            FEIS Ch 6
                                                                                                          and Its Tributary Streams , J. Mount, P. Moyle, and C. Hammersmark
                                                                                                          (eds.), Center for Watershed Sciences, University of California, Davis,
                                                                                                          Calif., March 15. Available at
                                                                                                          https://watershed.ucdavis.edu/education/classes/ecogeomorphology‐
Ref‐062891   39      LTEMP EIS Reference _Schell_2005.pdf
                                                                                                          grand‐canyon Accessed Oct 27 2014
                                                                                                          Scheurer, T., and P. Molinari, 2003, “Experimental Floods in the River       App F
                                                                                                          Spöl, Swiss National Park: Framework, Objectives and Design,” Aquatic
Ref‐062930    8      LTEMP EIS Reference _Scheurer_and_Molinari_2003.pdf                                  Sciences 65:183–190.
                                                                                                          Schindler, D.W., 2001, “The Cumulative Effects of Climate Warming          DEIS Ch 6
                                                                                                          and Other Human Stresses on Canadian Freshwaters in the New                FEIS Ch 6
                                                                                                          Millennium,” Canadian Journal of Fisheries and Aquatic Sciences
Ref‐062938   12      LTEMP EIS Reference _Schindler_2001.pdf                                              58:18–29.



                                                                                              Page 82 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 83 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                                                                                                     FEIS Ch 6
                                                                                                          Schmidt, J., 2015, High Flow Experiments in the Colorado River
                                                                                                          Ecosystem downstream from Glen Canyon Dam – insights from
                                                                                                          sediment transport data, Glen Canyon Dam Adaptive Management
                                                                                                          Program, High Flow Experiment Workshop, February 25‐26. Available
                                                                                                          at https://www.usbr.gov/uc/rm/amp/amwg/mtgs/15feb25. Accessed
Ref‐062950   38      LTEMP EIS Reference _Schmidt_2015_HFE sediment.pdf                                   June 30, 2016.
                                                                                                          Schmidt, J.C., D.J. Topping, D.M. Rubin, J.E. Hazel, Jr., M. Kaplinski,    DEIS Ch 6
                                                                                                          S.M. Wiele, and S.A. Goeking, 2007, Streamflow and Sediment Data           FEIS Ch 6
                                                                                                          Collected to Determine the Effects of Low Summer Steady Flows and
                                                                                                          Habitat Maintenance Flows in 2000 on the Colorado River between
                                                                                                          Lees Ferry and Bright Angel Creek, Arizona , U.S. Geological Survey
Ref‐062988   86      LTEMP EIS Reference _Schmidt_et al_2007_Flow Sediment Data.pdf                       Open‐File Report 2007–1268
                                                                                                          Schmidt, J.C., D.J. Topping, P.E. Grams, and J.E. Hazel, 2004, System‐     DEIS Ch 6
                                                                                                          Wide Changes in the Distribution of Fine Sediment in the Colorado          FEIS Ch 6
                                                                                                          River Corridor between Glen Canyon Dam and Bright Angel Creek,
                                                                                                          Arizona, Final Report , prepared by Utah State University, Department
                                                                                                          of Aquatic, Watershed, and Earth Resources, Fluvial Geomorphology
                                                                                                          Laboratory, submitted to U.S. Geological Survey, Grand Canyon
                                                                                                          Monitoring and Research Center, Flagstaff, Ariz., Oct
Ref‐063074   117     LTEMP EIS Reference _Schmidt_etal_2004_System_wide_changes.pdf
                                                                                                          Schmidt, J.C., and J.B. Graf, 1990, Aggradation and Degradation of         DEIS Ch 6
                                                                                                          Alluvial Sand Deposits, 1965 to 1986, Colorado River, Grand Canyon         FEIS Ch 6
                                         _Schmidt_Graf_1990_Aggradation degradation 1965‐                 National Park, Arizona , U.S. Geological Survey Professional
Ref‐063191   78      LTEMP EIS Reference 1986.pdf                                                         Paper 1493.
                                                                                                          Schmidt, J.C., and P.E. Grams, 2011a, “The High Flows‐Physical Science     DEIS Ch 6
                                                                                                          Results,” pp. 53–91 in Effects of Three High‐Flow Experiments on the       FEIS Ch 6
                                                                                                          Colorado River Ecosystem Downstream from Glen Canyon Dam,
Ref‐063269   156     LTEMP EIS Reference _Schmidt_Grams_2011a_Effects of Three HFEs.pdf                   Arizona , U.S. Geological Survey Circular 1366.
                                                                                                          Schmidt, J.C., and P.E. Grams, 2011b, “Understanding Physical              DEIS Ch 6
                                                                                                          Processes of the Colorado River,” pp. 17‐51 in Effects of Three High‐      FEIS Ch 6
                                                                                                          Flow Experiments on the Colorado River Ecosystem Downstream from
                                                                                                          Glen Canyon Dam, Arizona , U.S. Geological Survey Circular 1366.
Ref‐063425   156     LTEMP EIS Reference _Schmidt_Grams_2011b_Physical processes.pdf
                                                                                                          Schmidt, J.C., and D.M. Rubin, 1995, “Regulated Streamflow, Fine‐          DEIS Ch 6
                                                                                                          Grained Deposits, and Effective Discharge in Canyons with Abundant         FEIS Ch 6
                                                                                                          Debris Fans,” pp. 177–195 in Natural and Anthropogenic Influences in
                                                                                                          Fluvial Geomorphology , J.E. Costa et al. (eds.), Geophysical
Ref‐063581   20      LTEMP EIS Reference _Schmidt_Rubin_1995_Fan Eddy.pdf                                 Monograph, American Geophysical Union.
                                                                                                          Schwartz, D.W., M.P. Marshall, and J. Kepp, 1979, Archaeology of the       DEIS Ch 6
                                                                                                          Grand Canyon‐Bright Angel Site , Grand Canyon Archaeology Series,          FEIS Ch 6
Ref‐063601    4      LTEMP EIS Reference _Schwartz_et al_1979_Archaeology GC Bright Angel.pdf             School of American Research Press, Santa Fe, N.Mex.



                                                                                             Page 83 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 84 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                          Seager, R., M. Ting, I. Held, Y. Kushnir, J. Lu, G. Vecchi, H‐P Huang, N.     DEIS Ch 6
                                                                                                          Harnik, A. Leetmaa, N‐C Lau, C. Li, J. Velez, and N. Naik, 2007, “Model       FEIS Ch 6
                                                                                                          Projections of an Imminent Transition to a More Arid Climate in
Ref‐063605    8      LTEMP EIS Reference _Seager_et al_2007_Projections arid climate.pdf                  Southwestern North America,” Science 316:1181–1184.
                                                                                                          Seay, J., 2013, personal communication from Seay (National Park               DEIS Ch 6
                                                                                                          Service, Glen Canyon National Recreation Area) to J. May (Argonne             FEIS Ch 6
Ref‐063613    1      LTEMP EIS Reference _Seay_2013_Nov_19_Email.pdf                                      National Laboratory), Nov. 19.
                                                                                                          Seegert, S.E.Z., 2010, Diet Overlap and Competition among Native              DEIS Ch 6
                                                                                                          and Non‐Native Small‐Bodied Fishes in the Colorado River, Grand               FEIS Ch 6
                                                                                                          Canyon, Arizona , Master’s thesis, Loyola University of Chicago,
                                                                                                          eCommons Paper 563. Available at
Ref‐063614   106     LTEMP EIS Reference _Seegert_2010_Diet overlap fishes.pdf                            http://ecommons.luc.edu/luc theses/563/. Accessed April 7, 2014.
                                                                                                          Seegert, S.E.Z., E.J. Rosi‐Marshall, C.V. Baxter, T.A. Kennedy, R.O. Hall     FEIS Ch 6
                                                                                                          Jr, and W.F. Cross, 2014, “High Diet Overlap Between Native Small‐
                                                                                                          Bodied Fishes and Nonnative Fathead Minnow in the Colorado River,
                                                                                                          Grand Canyon, Arizona. Transactions of the American Fisheries
Ref‐063720   13      LTEMP EIS Reference _Seegert_et al_2014_diet overlap fish minnow.pdf                 Society , 143(4), 1072‐1083.
                                                                                                          Seegmiller, R.F., and R.D. Ohmart, 1981, “Ecological Relationships of         DEIS Ch 6
                                                                                                          Feral Burros and Desert Bighorn Sheep,” Wildlife Monographs No.               FEIS Ch 6
Ref‐063733    5      LTEMP EIS Reference _Seegmiller_Ohmart_1981_Burros Bighorn Sheep.pdf                 78:1–58.
                                                                                                          Shafroth, P.B., J.R. Cleverly, T.L. Dudley, J.P. Taylor, C. Van Riper III,    DEIS Ch 6
                                                                                                          E.P. Weeks, and J.N. Stuart, 2005, “Control of Tamarix in the Western         FEIS Ch 6
                                                                                                          United States: Implications for Water Salvage, Wildlife Use, and
                                                                                                          Riparian Restoration,” Environmental Management 35(3):231–246.
Ref‐063738   16      LTEMP EIS Reference _Shafroth_et al_2005_Control Tamarix.pdf
                                                                                                           Shafroth, P.B., D.M. Merritt, V.B. Beauchamp, and K. Lair, 2010,             DEIS Ch 6
                                                                                                           “Restoration and Revegetation Associated with Control of Saltcedar           FEIS Ch 6
                                                                                                           and Russian Olive,” in Saltcedar and Russian Olive Control
                                                                                                           Demonstration Act Science Assessment, P.B. Shafroth, C.A. Brown,
                                                                                                           and D.M. Merritt (eds.), U.S. Geological Survey Scientific
Ref‐063754   164     LTEMP EIS Reference _Shafroth_et al_2010_ Saltcedar control.pdf                       Investigations Report 2009‐5247
                                                                                                           Shannon, J.P., D.W. Blinn, and L.E. Stevens, 1994, “Trophic                  DEIS Ch 6
                                                                                                           Interactions and Benthic Animal Community Structure in the Colorado           App F
Ref‐063918    9      LTEMP EIS Reference _Shannon_et al_1994_Trophic benthic CO riv.pdf                    River, Arizona, U.S.A.,” Freshwater Biology 31:213–220.                      FEIS Ch 6
                                                                                                           Shannon, J.P., D.W. Blinn, P.L. Benenati, and K.P. Wilson, 1996,             DEIS Ch 6
                                                                                                           “Organic Drift in a Regulated Desert River,” Canadian Journal of              App F
Ref‐063927   10      LTEMP EIS Reference _Shannon_et al_1996_Organic drift desert riv.pdf                  Fisheries and Aquatic Sciences 53:1360–1369.                                 FEIS Ch 6
                                                                                                           Shannon, J.P., D.W. Blinn, T. McKinney, E.P. Benenati, K.P. Wilson, and      DEIS Ch 6
                                                                                                           C. O’Brien, 2001, “Aquatic Food Base Response to the 1996 Test Flood          App F
                                                                                                           Below Glen Canyon Dam, Colorado River, Arizona,” Ecological                  FEIS Ch 6
Ref‐063937   14      LTEMP EIS Reference _Shannon_et al_2001_aquatic food test flood.pdf                   Applications 11(3):672–685.
                                                                                                           Shannon, J.P., E.P. Benenati, H. Kloeppel, and D. Richards, 2003,            DEIS Ch 6
                                                                                                           Monitoring the Aquatic Food Base in the Colorado River, Arizona               App F
Ref‐063951   50      LTEMP EIS Reference _Shannon_et al_2003a_Monitoring food base.pdf                     during June and October 2002 , Feb. 20.                                      FEIS Ch 6

                                                                                              Page 84 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 85 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                          Where Cited
                                                                                                          Shannon, J., H. Kloeppel, M. Young, and K. Coleman, 2003, 2003                   DEIS Ch 6
                                                                                                          Annual Report: Aquatic Food Base Response to the 2003 Ecological                  App F
                                                                                                          Restoration Flows , Northern Arizona University, Department of                   FEIS Ch 6
                                                                                                          Biological Sciences, Aquatic Food Base Project, Flagstaff, Ariz., Dec. 24.
Ref‐064001   44      LTEMP EIS Reference _Shannon_et al_2003b_Aquatic food base eco restore.pdf
                                                                                                           Shannon, J., H. Kloeppel, M. Young, and K. Coleman, 2004, 2004 Final            DEIS Ch 6
                                                                                                           Report: Aquatic Food Base Response to the 2003 Ecological                       FEIS Ch 6
                                                                                                           Restoration Flows , Northern Arizona University, Department of
                                                                                                           Biological Sciences, NAU Aquatic Food Base Project, Flagstaff, Ariz.,
Ref‐064045   43      LTEMP EIS Reference _Shannon_et al_2004_Aquatic food base eco restore.pdf             April. 30.
                                                                                                           Shattuck, Z., B. Albrecht, and R.J. Rogers, 2011, Razorback Sucker              DEIS Ch 6
                                                                                                           Studies on Lake Mead, Nevada and Arizona, 2010–2011 Final Annual                FEIS Ch 6
                                                                                                           Report , prepared for the Lower Colorado River Multi‐Species
                                                                                                           Conservation Program, Bureau of Reclamation, Lower Colorado
Ref‐064088   86      LTEMP EIS Reference _Shattuck_et al_2011_Razorback Sucker Studies.pdf                 Region, Boulder City, Nev.
                                                                                                           Shaver, M.L., J.S. Shannon, K.P. Wilson, P.L. Benenati, and D.W. Blinn,         DEIS Ch 6
                                                                                                           1997, “Effects of Suspended Sediment and Desiccation on the Benthic              App F
                                                                                                           Tailwater Community in the Colorado River, USA,” Hydrobiologia                  FEIS Ch 6
Ref‐064174   10      LTEMP EIS Reference _Shaver_et al_1997_Sediment Benthic community.pdf                 357:63–72.
                                                                                                           Shelby, B., T.C. Brown, and R. Baumgartner, 1992, “Effects of                   DEIS Ch 6
                                                                                                           Streamflows on River Trips in Grand Canyon, Arizona,” Rivers                      App J
Ref‐064184   11      LTEMP EIS Reference _Shelby_etal_ 1992.pdf                                            3(3):191–201.                                                                   FEIS Ch 6
                                                                                                           Sher, A.A., D.L. Marshall, and S.A. Gilbert, 2000, “Competition                 DEIS Ch 6
                                                                                                           between Native Populus deltoides and Invasive Tamarix ramosissima               FEIS Ch 6
                                                                                                           and the Implications for Reestablishing Flooding Disturbance,” Society
Ref‐064195   11      LTEMP EIS Reference _Sher_et al_2000_Populus del and Tamarix.pdf                      of Conservation Biology 14(6):1,744–1,754.
                                                                                                           Sigler, W.F., and J.W. Sigler, 1987, Fishes of the Great Basin. A               DEIS Ch 6
Ref‐064206    7      LTEMP EIS Reference _Sigler_Sigler_1987_Fishes Great Basin.pdf                        Natural History , University of Nevada Press, Reno, Nev.                        FEIS Ch 6
                                                                                                           Smith, T.S., and J.T. Flinders, 1991, The Bighorn Sheep of Bear                 DEIS Ch 6
                                                                                                           Mountain: Ecological Investigations and Management                              FEIS Ch 6
                                                                                                           Recommendations , Utah Division of Wildlife Resources, Research
Ref‐064213    9      LTEMP EIS Reference _Smith_Flinders_1991_Bighorn Sheep.pdf                            Final Report.
                                                                                                           Smokorowski, K., 2010, “Effects of Experimental Ramping Rate on the               App F
                                                                                                           Invertebrate Community of a Regulated River,” pp. 149–156 in
                                                                                                           Proceedings of the Colorado River Basin Science and Resource
Ref‐064222    8      LTEMP EIS Reference _Smokorowski_2010_Effects Ramping Rate.pdf                        Management Symposium.
                                                                                                           Snow, T., A. Phillps, III, K. Bulletts, D. Austin, A. Storey, and V. Ibanez,    DEIS Ch 6
                                                                                                           2007, 2007 Southern Paiute Consortium Colorado River Corridor                   FEIS Ch 6
                                                                                                           Resources Evaluation Program Annual Report of Activities, prepared
                                                                                                           by the Southern Paiute Consortium, Pipe Spring, Ariz., and the Bureau
                                                                                                           of Applied Research in Anthropology, University of Arizona, Tucson,
                                                                                                           Ariz., for the Bureau of Reclamation, Flagstaff, Ariz., Dec.
Ref‐064230    1      LTEMP EIS Reference _Snow_et al_2007_Pauite Annual Report.pdf


                                                                                              Page 85 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 86 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                         Snyder, K.A., S.M. Uselman, T.J. Jones, and S. Duke, 2010,                DEIS Ch 6
                                                                                                         “Ecophysiological Responses of Salt Cedar ( Tamarix spp . L.) to the      FEIS Ch 6
                                                                                                         Northern Tamarisk Beetle (Diorhabda carinulata Desbrochers) in a
Ref‐064231   14      LTEMP EIS Reference _Snyder_et al_2010_salt cedar beetle.pdf                        Controlled Environment,” Biological Invasions 12:3795–3808.
                                                                                                         Sogge, M.K., and T.J. Tibbitts, 1994, Wintering Bald Eagles in the        DEIS Ch 6
                                                                                                         Grand Canyon: 1993–1994, Summary Report , National Biological             FEIS Ch 6
                                                                                                         Survey Colorado Plateau Research Station/Northern Arizona
Ref‐064245   37      LTEMP EIS Reference _Sogge_and_Tibbitts_1994.pdf                                    University and U.S. Fish and Wildlife Service, Phoenix, Ariz., Dec.
                                                                                                         Sogge, M.K., C. van Riper III, T.J. Tibbitts, and T. May, 1995,           DEIS Ch 6
                                                                                                         Monitoring Winter Bald Eagle Concentrations in the Grand Canyon:          FEIS Ch 6
                                                                                                         1993–1995 , National Biological Service Colorado Plateau Research
Ref‐064282   37      LTEMP EIS Reference _Sogge_et al_1995_Wintering bald eagles.pdf                     Station/Northern Arizona University, Flagstaff, Ariz.
                                                                                                         Sogge, M., R.M. Marshall, S.J. Sferra, and T.J. Tibbitts, 1997, A         DEIS Ch 6
                                                                                                         Southwestern Willow Flycatcher Natural History Summary and Survey         FEIS Ch 6
                                                                                                         Protocol , Technical Report NPS/NAUCPRS/NRTR‐97/12, U.S.
                                                                                                         Department of the Interior, National Park Service, Colorado Plateau
Ref‐064319   34      LTEMP EIS Reference _Sogge_etal_1997.pdf                                            Research Station at Northern Arizona University, May.
                                                                                                         Sogge, M.K., D. Felley, and M. Wotawa, 1998, Riparian Bird                DEIS Ch 6
                                                                                                         Community Ecology in the Grand Canyon, Final Report , U.S.                FEIS Ch 6
Ref‐064353   331     LTEMP EIS Reference _Sogge_etal_1998.pdf                                            Geological Survey, Colorado Plateau Field Station.
                                                                                                         Sogge, M.K., D. Ahlers, and S.J. Sferra, 2010, A Natural History          DEIS Ch 6
                                                                                                         Summary and Survey Protocol for the Southwestern Willow                   FEIS Ch 6
                                                                                                         Flycatcher , Techniques and Methods 2A‐10, U.S. Department of the
Ref‐064684   46      LTEMP EIS Reference _Sogge_etal_2010.pdf                                            Interior, U.S. Geological Survey, Reston, Va.
                                                                                                         Solomon, S.D., Q.M. Manning, Z. Chen, M. Marquis, K.B. Averyt, M.         FEIS Ch 6
                                                                                                         Tignor, and H.L. Miller, 2007, Contribution of Working Group I to the
                                                                                                         Fourth Assessment Report of the Intergovernmental Panel on Climate
                                                                                                         Change, 2007 , Intergovernmental Panel on Climate Change (IPCC).
                                                                                                         Available at
                                                                                                         https://www.ipcc.ch/publications_and_data/ar4/wg1/en/contents.ht
Ref‐064730 1007 LTEMP EIS Reference _Solomon_et al_2007_Climate Change.pdf
                                                                                                         ml
                                                                                                         Sommerfeld, M.R., W.M. Crayton, and N.L. Crane, 1976, Survey of           DEIS Ch 6
                                                                                                         Bacteria, Phytoplankton and Trace Chemistry of the Lower Colorado         FEIS Ch 6
                                                                                                         River and Tributaries in the Grand Canyon National Park , Technical
Ref‐065737   144     LTEMP EIS Reference _Sommerfeld_et al_1976_Bacteria phyto lower CO.pdf              Report No. 12, July 15.
                                                                                                         Sorensen, J.A., 2009, Kanab Ambersnail Habitat Mitigation for the         DEIS Ch 6
                                                                                                         2008 High Flow Experiment , Technical Report 257, Arizona Game and        FEIS Ch 6
Ref‐065881   11      LTEMP EIS Reference _Sorensen_2009_Ambersnail HFE.pdf                               Fish Department, Phoenix, Ariz., Aug.
                                                                                                         Sorensen, J.A., 2010, New Zealand Mudsnail Risk Analysis for Arizona .    DEIS Ch 6
                                                                                                         Available at                                                               App F
                                                                                                         http://azgfdportal.az.gov/PortalImages/files/fishing/InvasiveSpecies/     FEIS Ch 6
Ref‐065892    5      LTEMP EIS Reference _Sorensen_2010_NZ Mudsnail risk.pdf                             RA/MudsnailRisk Analysis.pdf. Accessed Aug. 3, 2014.



                                                                                             Page 86 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 87 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                         Sorensen, J.A., 2012, Kanab Ambersnail 2011 Status Report , Technical       DEIS Ch 6
                                                                                                         Report 268, Arizona Game and Fish Department, Phoenix, Ariz., Jan.          FEIS Ch 6
Ref‐065897   16      LTEMP EIS Reference _Sorensen_2012_Ambersnail Status.pdf
                                                                                                          Sorensen, J.A., and C.B. Nelson, 2000, Translocation of Kanab              DEIS Ch 6
                                                                                                          Ambersnails to Establish a New Population in Grand Canyon, Arizona ,       FEIS Ch 6
                                                                                                          Nongame and Endangered Wildlife Program Technical Report 153,
Ref‐065913   28      LTEMP EIS Reference _Sorensen_Nelson_2000_Translocation Ambersnails.pdf              Arizona Fish and Game Department, Phoenix, Ariz.
                                                                                                          Sorensen, J.A., and C.B. Nelson, 2002, Interim Conservation Plan for       DEIS Ch 6
                                                                                                          Oxyloma ( haydeni) kanabensis Complex and Related Ambersnails in           FEIS Ch 6
                                                                                                          Arizona and Utah , Nongame and Endangered Wildlife Program
                                                                                                          Technical Report 192, Arizona Game and Fish Department, Phoenix,
Ref‐065941   50      LTEMP EIS Reference _Sorensen_Nelson_2002_Kanab ambersnail plan.pdf                  Ariz., April.
                                                                                                          Spamer, E.E., and A.E. Bogan, 1993, “Mollusca of the Grand Canyon          DEIS Ch 6
                                                                                                          and Vicinity, Arizona: New and Revised Data on Diversity and               FEIS Ch 6
                                                                                                          Distribution with Notes on Pleistocene‐Holocene Mollusks of the
                                                                                                          Grand Canyon,” Proceedings of the Academy of Natural Sciences of
Ref‐065991   48      LTEMP EIS Reference _Spamer_Bogan_1993_Mullusca Grand Canyon.pdf                     Philadelphia 144:21–68.
                                                                                                          Spaulding, S., and L. Elwell, 2007, “Increase in Nuisance Blooms and       DEIS Ch 6
                                                                                                          Geographic Expansion of the Freshwater Diatom Didymosphenia                FEIS Ch 6
                                                                                                          geminata: Recommendations for Response,” White Paper, Jan.
Ref‐066039   33      LTEMP EIS Reference _Spaulding_Elwell_2007_Nuisance Blooms.pdf
                                                                                                          Speas, D.W., 2000, “Zooplankton Density and Community Composition          DEIS Ch 6
                                                                                                          Following an Experimental Flood in the Colorado River, Grand Canyon,       FEIS Ch 6
                                                                                                          Arizona,” Regulated Rivers: Research and Management 16:73–81.
Ref‐066072    9      LTEMP EIS Reference _Speas_2000_Zooplankton Density.pdf
                                                                                                          Spence, J.R., 1996, The Controlled Flood of 1996: Effects on               DEIS Ch 6
                                                                                                          Vegetation and Leopard Frogs ( Rana pipiens) at RM‐8.8L Marsh,             FEIS Ch 6
                                                                                                          Colorado River, Glen Canyon , unpublished report to Glen Canyon
                                                                                                          Environmental Studies, Resource Management Division, Glen Canyon
Ref‐066081   28      LTEMP EIS Reference _Spence_1996_ Flood effects veg.pdf                              National Recreation Area.
                                                                                                          Spence, J.R., 2006, The Riparian and Aquatic Bird Communities along        DEIS Ch 6
                                                                                                          the Colorado River from Glen Canyon Dam to Lake Mead, 1996–2000 ,          FEIS Ch 6
                                                                                                          final report to the U.S. Geological Survey, Grand Canyon Monitoring
                                                                                                          and Research Center, Flagstaff, Ariz., Resource Management Division,
Ref‐066109   283     LTEMP EIS Reference _Spence_2006_riparian_aquatic bird CO Riv.pdf                    Glen Canyon National Recreation Area.
                                                                                                          Spence, J., 2014a, e‐mail from Spence (National Park Service, Glen         DEIS Ch 6
                                                                                                          Canyon National Recreation Area, Page, Ariz.) to W. Vinikour (Argonne      FEIS Ch 6
                                                                                                          National Laboratory, Argonne, Ill.), Subject: “Osprey Nesting near Glen
Ref‐066392    2      LTEMP EIS Reference _Spence_2014a_Email.pdf                                          Canyon Dam,” Nov. 12.
                                                                                                          Spence, J., 2014b, e‐mail from Spence (National Park Service, Glen         DEIS Ch 6
                                                                                                          Canyon National Recreation Area, Page, Ariz.) to W. Vinikour (Argonne      FEIS Ch 6
                                                                                                          National Laboratory, Argonne, Ill.), Subject: “Response to Comments
Ref‐066394    2      LTEMP EIS Reference _Spence_2014b_Email.pdf                                          on LTEMP EIS,” Dec. 12.


                                                                                             Page 87 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 88 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                          Spence, J.H., C.T. LaRue, and J.D. Grahame, 2011, “Birds of Glen             DEIS Ch 6
                                                                                                          Canyon National Recreation Area, Utah and Arizona,” Monographs of            FEIS Ch 6
Ref‐066396   51      LTEMP EIS Reference _Spence_etal_2011.pdf                                            the North American Naturalist 5:20–70.
                                                                                                          Spencer, J.E. and K. Wenrich, 2011, Brecicia‐Pipe Uranium Mining in          DEIS Ch 6
                                                                                                          the Grand Canyon Region and Implications for Uranium Levels in               FEIS Ch 6
                                                                                                          Colorado River Water , OFR‐11‐04, V1.0, Arizona Geological Survey,
Ref‐066447   14      LTEMP EIS Reference _Spencer_Wenrich_2011_Uranium Mining GC.pdf                      April.
                                                                                                          Spurgeon, J.J., C.P. Paukert, B.D. Healy, M.T. Trammell, D.W. Speas,         FEIS Ch 6
                                                                                                          and E. Omana‐Smith, 2015, “Translocation of Humpback Chub into
                                                                                                          Tributary Streams of the Colorado River: Implications for Conservation
                                                                                                          of Large‐River Fishes,” Transactions of the American Fisheries Society
Ref‐066461   14      LTEMP EIS Reference _Spurgeon_et al_2015_Translocation HBC.pdf                       144(3):502–514.
                                                                                                          Spurr, K., and J.H. Collette, 2007, Condition Assessment and                  App H
                                                                                                          Significance Evaluation for Cultural Resources between Glen Canyon
                                                                                                          Dam and Paria Riffle, Glen Canyon National Recreation Area, Arizona,
                                                                                                          prepared by the Navajo Nation Archaeology Department Northern
                                                                                                          Arizona University Branch Office for the Bureau of Reclamation, Upper
                                                                                                          Colorado Region, Salt Lake City, Utah.
Ref‐066475    1      LTEMP EIS Reference _Spurr_Collette_2007_GC dam Paria.pdf
                                                                                                           SRP (Salt River Project), 2012, Integrated Resource Plan FY 2013, Town        App K
                                                                                                           of Gilbert, Fort McDowell Yavapai Nation, and Salt River Pima‐
Ref‐066476   46      LTEMP EIS Reference _SRP_2012_Integrated Resource Plan.pdf                            Maricopa Indian Community, Dec. 19.
                                                                                                           SRP, 2016, Navajo Generating Station . Available at:                        FEIS Ch 6
                                                                                                           www.srpnet.com/about/stations/navajo.aspx. Accessed on June 30.
Ref‐066522    2      LTEMP EIS Reference _SRP_2016_NGS.pdf
                                                                                                           Stanford, J.A., J.V. Ward, W.J. Liss, C.A. Frissell, R.N. Williams, J.A.      App F
                                                                                                           Lichatowich, and C.C. Coutant, 1996, “A General Protocol for
                                                                                                           Restoration of regulated Rivers,” Regulated Rivers: Research &
Ref‐066524   23      LTEMP EIS Reference _Stanford_etal_1996.pdf                                           Management 12:391–413.
                                                                                                           Stanford, J.A., and J.V. Ward, 1986, “9B. Fishes of the Colorado            DEIS Ch 6
                                                                                                           System,” pp. 385–402 in The Ecology of River Systems , B.R. Davies           App F
                                                                                                           and K.F. Walker (eds.), Dr. W. Junk Publishers, Dordrecht, The              FEIS Ch 6
Ref‐066547   20      LTEMP EIS Reference _Stanford_Ward_1986_Fishes CO system.pdf                          Netherlands.
                                                                                                           Stanford, J.A., and J.V. Ward, 1991, “Limnology of Lake Powell and the      DEIS Ch 6
                                                                                                           Chemistry of the Colorado River,” pp. 75–101 in Colorado River              FEIS Ch 6
                                                                                                           Ecology and Dam Management, Proceedings of a Symposium , May
                                                                                                           24–25,1990, Santa Fe, New Mexico, National Academy Press,
Ref‐066567   287     LTEMP EIS Reference _Stanford_Ward_1991_Limnology Lake Powell.pdf                     Washington, D.C.
                                                                                                           Steinbach Elwell, L.C., K.E. Stromberg, E.K.N. Ryce, and J.L.               DEIS Ch 6
                                                                                                           Bartholomew, 2009, Whirling Disease in the United States , A                 App F
Ref‐066854   66      LTEMP EIS Reference _Steinbach Elwell_et al_2009_Whirling Disease.pdf                 Summary of Progress in Research and Management 2009.                        FEIS Ch 6




                                                                                              Page 88 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 89 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                         Where Cited
                                                                                                          Stevens, L.E., 2007, A Compilation and Evaluation of Historic Water             DEIS Ch 6
                                                                                                          Temperature and Related Water Quality Data from the Colorado                    FEIS Ch 6
                                                                                                          River, Grand Canyon, with Particular Emphasis on River Miles 55 to
                                                                                                          65: Final Report , U.S. Geological Survey, Grand Canyon Monitoring
                                                                                                          and Research Center. Available at
                                                                                                          www.gcmrc.gov/library/reports/HistWattempdataStevens.doc.
Ref‐066920   35      LTEMP EIS Reference _Stevens_2007_Historic Water Temp.pdf
                                                                                                          Accessed Feb 26 2015
                                                                                                          Stevens, L.E., 2012, “The Biogeographic Significance of a Large, Deep           DEIS Ch 6
                                                                                                          Canyon: Grand Canyon of the Colorado River, Southwestern USA,” pp.              FEIS Ch 6
                                                                                                          169–208 in Global Advances in Biogeography , L.E. Stevens (ed.),
                                                                                                          InTech Publications, Rijeka. ISBN: 978‐953‐51‐0454‐4.
Ref‐066955   41      LTEMP EIS Reference _Stevens_2012_Biogeographic Large Canyon.pdf
                                                                                                           Stevens, L.R., and G.L. Waring, 1986b, “The Effects of Prolonged               DEIS Ch 6
                                                                                                           Flooding on the Riparian Plant Community in Grand Canyon,” pp.                 FEIS Ch 6
                                                                                                           81–86 in Riparian Ecosystems and Their Management: Reconciling
                                                                                                           Conflicting Uses , R.R. Johnson, C.D. Ziebell, D.R. Patton, P.F. Folliott,
                                                                                                           and R.H. Hamre (tech. coords.), First North American Riparian
                                                                                                           Conference, April 16–18, 1985, Tucson, Ariz., General Technical Report
                                                                                                           RM‐GTR‐120, U.S. Department of Agriculture, Forest Service, Rocky
                                                                                                           Mountain Forest and Range Experiment Station.
Ref‐066996    6      LTEMP EIS Reference _Stevens_and_Waring_1986b.pdf
                                                                                                           Stevens, L.E., J.C. Schmidt, T.J. Ayers, and B.T. Brown, 1995, “Flow           DEIS Ch 6
                                                                                                           Regulation, Geomorphology, and Colorado River Marsh Development                FEIS Ch 6
                                                                                                           in the Grand Canyon, Arizona,” Ecological Applications
Ref‐067002   15      LTEMP EIS Reference _Stevens_et al_1995_Flow reg marsh.pdf                            5(4):1025–1039.
                                                                                                           Stevens, L.E., J.P. Shannon, and D.W. Blinn, 1997, “Colorado River             DEIS Ch 6
                                                                                                           Benthic Ecology in Grand Canyon, Arizona, USA: Dam, Tributary and               App F
                                                                                                           Geomorphological Influences,” Regulated Rivers: Research &                     FEIS Ch 6
Ref‐067017   21      LTEMP EIS Reference _Stevens_et al_1997_CO riv benthic eco.pdf                        Management 13:129–149.
                                                                                                           Stevens, L.E., J.E. Sublette, and J.P. Shannon, 1998, “Chironomidae            DEIS Ch 6
                                                                                                           (Diptera) of the Colorado River, Grand Canyon, Arizona, USA, II:                App F
                                                                                                           Factors Influencing Distribution,” Great Basin Naturalist                      FEIS Ch 6
Ref‐067038    9      LTEMP EIS Reference _Stevens_et al_1998_Diptera of CO riv.pdf                         58(2):147–155.
                                                                                                           Stevens, L.E., T.J. Ayers, J.B. Bennett, K. Christensen, M.J.C. Kearsley,      DEIS Ch 6
                                                                                                           V.J. Meretsky, A.M. Phillips III, R.A. Parnell, J. Spence, M.K. Sogge, A E.    FEIS Ch 6
                                                                                                           Springer, and D.L. Wegner, 2001, “Planned Flooding and Colorado
                                                                                                           River Riparian Trade‐offs Downstream from Glen Canyon Dam,
                                                                                                           Arizona,” Ecological Applications 11(3):701–710.
Ref‐067047   10      LTEMP EIS Reference _Stevens_et al_2001_Planned flooding.pdf
                                                                                                           Stevens, L.E., B.T. Brown, and K. Rowell, 2009, “Foraging Ecology of           DEIS Ch 6
                                                                                                           Peregrine Falcons (Falco peregrinus ) along the Colorado River, Grand          FEIS Ch 6
                                                                                                           Canyon, Arizona,” The Southwestern Naturalist 54(3):284–299.
Ref‐067057    8      LTEMP EIS Reference _Stevens_et al_2009_abstract Peregrine falcons.pdf


                                                                                              Page 89 of 112
                                             Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 90 of 112
                                                                        Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type        Filename                                               Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                   Stevens, L.E., F.R. Protiva, D.M. Kubly, V.J. Meretsky, and J. Petterson,    DEIS Ch 6
                                                                                                   1997, The Ecology of Kanab Ambersnail (Succineidae: Oxyloma                  FEIS Ch 6
                                                                                                   haydeni kanabensis Pilsbry, 1948) at Vaseys Paradise, Grand Canyon,
                                                                                                   Arizona: 1995 Final Report , prepared for the U.S. Geological Survey,
                                                                                                   Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.,
Ref‐067065   41      LTEMP EIS Reference   _Stevens_etal_1997_kanab_ambersnail.pdf                 July 15
                                                                                                   Stevens, L.E., K.A. Buck, B.T. Brown, and N.C. Kline, 1997, “Dam and         DEIS Ch 6
                                                                                                   Geomorphological Influences on Colorado River Waterbird                      FEIS Ch 6
                                                                                                   Distribution, Grand Canyon, Arizona, USA,” Regulated Rivers Research
Ref‐067106   19      LTEMP EIS Reference   _Stevens_etal_1997_Waterbird.pdf                        & Management 13:151–169.
                                                                                                   Stevens, L.E., and G. Siemion, 2012, “Tamarisk Reproductive                  DEIS Ch 6
                                                                                                   Phenology and Colorado River Hydrography, Southwestern USA,”                 FEIS Ch 6
Ref‐067125   14      LTEMP EIS Reference   _Stevens_Siemion_2012_Tamarisk reproduction.pdf         Journal of the Arizona‐Nevada Academy of Science 44:(1):46–58.
                                                                                                   Stevens, L.E., and G.L. Waring, 1986a, Effects of Post‐Dam Flooding          DEIS Ch 6
                                                                                                   on Riparian Substrates, Vegetation, and Invertebrate Populations in          FEIS Ch 6
                                                                                                   the Colorado River Corridor in Grand Canyon , Arizona , Bureau of
                                                                                                   Reclamation, Glen Canyon Environmental Studies, Flagstaff, Ariz.,
                                                                                                   contract no. IA4‐AA‐40‐01930, GCES 19/87, 175 p. NTIS Report PB88‐
Ref‐067139   175     LTEMP EIS Reference   _Stevens_Waring_1986a_Effects of post‐dam flooding.pdf 183488 April 15
                                                                                                   Stevenson, M.C., 1914, “Ethnobotany of the Zuni Indians,” in Thirtieth       DEIS Ch 6
                                                                                                   Annual Report of the Bureau of American Ethnology, 1908–1909 ,               FEIS Ch 6
Ref‐067314   74      LTEMP EIS Reference   _Stevenson_1914_Ethnobotany of Zuni.pdf                 Smithsonian Institution, Washington, D.C.
                                                                                                   Stevenson, M.C., 1993, The Zuni Indians and Their Uses of Plants ,           DEIS Ch 6
Ref‐067388    4      LTEMP EIS Reference   _Stevenson_1993_Zuni and plants.pdf                     Dover Publications, New York, N.Y.                                           FEIS Ch 6
                                                                                                   Steward, J.H., 1941, Archaeological Reconnaissance of Southern               DEIS Ch 6
                                                                                                   Utah , Bulletin No. 18, Bureau of American Ethnology, Smithsonian            FEIS Ch 6
Ref‐067392   462     LTEMP EIS Reference   _Steward_1941_Archaeological Reconnaissance.pdf         Institution, Washington, D.C.
                                                                                                   Stewart, K.M., 1983, “Mohave,” pp. 55‐70 in Handbook of North                DEIS Ch 6
                                                                                                   American Indians, Vol. 10 Southwest, A. Ortiz (ed.), Smithsonian             FEIS Ch 6
Ref‐067854   22      LTEMP EIS Reference   _Stewart_1983_Handbook NA Indians.pdf                   Institution, Washington, D.C.
                                                                                                   Stewart, B., 2016, “Brown Trout Update Lees Ferry,” presentation at          FEIS Ch 6
                                                                                                   Glen Canyon Dam Adaptive Management Technical Work Group
Ref‐067876   12      LTEMP EIS Reference   _Stewart_2016_Brown Trout update.pdf                    Annual Reporting Meeting, January 26–27.




                                                                                                Page 90 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 91 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                            Where Cited
                                                                                                          Stewart, W., K. Larkin, B. Orland, D. Anderson, R. Manning, D. Cole, J.            DEIS Ch 6
                                                                                                          Taylor, and N. Tomar, 2000, Preferences of Recreation User Groups of                 App J
                                                                                                          the Colorado River in Grand Canyon , submitted to the U.S. Geological              FEIS Ch 6
                                                                                                          Survey, Grand Canyon Monitoring and Research Center, Flagstaff,
                                                                                                          Ariz., April.

                                                                                                           App J:
                                                                                                           Stewart, W., K. Larkin, B. Orland, D. Anderson, R. Manning, D. Cole, J.
                                                                                                           Taylor, and N. Tomar, 2000, Preferences of Recreation User Groups of
                                                                                                           the Colorado River in Grand Canyon, submitted to Grand Canyon
                                         _Stewart_etal_2000_Preferences of recreation user                 Monitoring and Research Center, April. Available at
Ref‐067888   246     LTEMP EIS Reference groups.pdf                                                        http://www.gcmrc.gov/library/reports/cultural/Recreation/Stewart20
                                                                                                           Stoffle, R.W., D.B. Halmo, M.J. Evans, D.E. Austin, H.F. Dobyns, H.C.             DEIS Ch 6
                                                                                                           Fairley, A.M. Phillips, III, D.L. Shaul, G. Harper, A.S. Bulletts, and V.C.       FEIS Ch 6
                                                                                                           Jake, 1994, Piapaxa ‘Uipi (Big River Canyon): Southern Paiute
                                                                                                           Ethnographic Resource Inventory and Assessment for Colorado River
                                                                                                           Corridor, Glen Canyon, National Recreation Area, Utah and Arizona,
                                                                                                           and Grand Canyon National Park, Arizona , prepared for National Park
                                                                                                           Service, Rocky Mountain Regional Office, Denver, Colorado, and Glen
                                                                                                           Canyon Environmental Studies, Bureau of Reclamation, Flagstaff, Ariz.
Ref‐068134   344     LTEMP EIS Reference _Stoffle_et al_1994_Big River Canyon.pdf
                                                                                                           Stoffle, R.W., D.E. Austin, B.K. Fulfrost, A.M. Phillips, III, T.F. Drye, A.S.    DEIS Ch 6
                                                                                                           Bulletts, C. Groessl, and D.L. Shaul, 1995, ITɄs, AɄV, TE’EK (Past,               FEIS Ch 6
                                                                                                           Present, Future). Managing Southern Paiute Resources in the
                                                                                                           Colorado River Corridor , prepared for Glen Canyon Environmental
Ref‐068478   219     LTEMP EIS Reference _Stoffle_et al_1995_Past present future.pdf                       Studies, Bureau of Reclamation, Flagstaff, Ariz.
                                                                                                           Stoffle, R., D.B. Halmo, and D.E. Austin, 1997, “Cultural Landscapes              DEIS Ch 6
                                                                                                           and Traditional Cultural Properties: A Southern Paiute View of the                FEIS Ch 6
                                                                                                           Grand Canyon and Colorado River,” pp. 229–249 in American Indian
                                                                                                           Quarterly , Vol. 21, No. 2, Spring. Available at
Ref‐068697   22      LTEMP EIS Reference _Stoffle_et al_1997_S Pauite view.pdf                             http://www.jstor.org/stable/1185646. Accessed March 9, 2012.
                                                                                                           Stone, D.M., D.R. van Haverbeke, D.L. Ward, and T.A. Hunt, 2007,                  DEIS Ch 6
                                                                                                           “Dispersal of Nonnative Fishes and Parasites in the Intermittent Little           FEIS Ch 6
                                                                                                           Colorado River, Arizona,” Southwestern Naturalist 52(1):130–137.
Ref‐068719    8      LTEMP EIS Reference _Stone_et al_2007_Dispersal non native fish.pdf
                                                                                                           Stone, D.M., and O.T. Gorman, 2006, “Ontogenesis of Endangered                    DEIS Ch 6
                                                                                                           Humpback Chub (Gila cypha ) in the Little Colorado River, Arizona,”               FEIS Ch 6
Ref‐068727   13      LTEMP EIS Reference _Stone_Gorman_2006_Ontogenesis HBC.pdf                            The American Midland Naturalist 155:123–135.




                                                                                              Page 91 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 92 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                          Strait, R., S. Roe, A. Bailie, H. Lindquist, A. Jamison, E. Hausman, and    DEIS Ch 6
                                                                                                          A. Napoleon, 2007, Final Colorado Greenhouse Gas Inventory and              FEIS Ch 6
                                                                                                          Reference Case Projections 1990–2020 , prepared for the Colorado
                                                                                                          Department of Public Health and Environment, by the Center for
                                                                                                          Climate Strategies, Oct. Available at
                                                                                                          http://www.coloradoclimate.org/ewebeditpro/items/O14F13894.pdf.
Ref‐068740   103     LTEMP EIS Reference _Strait et al._2007_Colorado GHG Inventory.pdf
                                                                                                          Accessed Oct 29 2013
                                                                                                          Strait, R., S. Roe, A. Bailie, H. Lindquist, and A. Jamison, 2008, Idaho    DEIS Ch 6
                                                                                                          Greenhouse Gas Inventory and Reference Case Projections                     FEIS Ch 6
                                                                                                          1990–2020 , Center for Climate Strategies, Spring. Available at
                                                                                                          https://www.deq.idaho.gov/media/345475‐
Ref‐068843   97      LTEMP EIS Reference _Strait et al._2008_Idaho GHG Inventory.pdf                      ghg inventory idaho sp08.pdf.
                                                                                                          Strand, R.I., and E.L. Pemberton, 1982, Reservoir Sedimentation             DEIS Ch 6
                                                                                                          Technical Guidelines for Bureau of Reclamation , Bureau of                  FEIS Ch 6
Ref‐068940   55      LTEMP EIS Reference _Strand_Pemberton_1982_Reservoir Sedimentation.pdf               Reclamation, Denver, Colo.
                                                                                                          Stroud‐Settles, J., 2012, e‐mail from Stroud‐Settles (National Park         DEIS Ch 6
                                                                                                          Service, Grand Canyon, Ariz.) to L. Walston (Argonne National               FEIS Ch 6
                                                                                                          Laboratory, Argonne, Ill.), Subject: “Response to Information Request
Ref‐068995    2      LTEMP EIS Reference _Stroud Settles_2012_Personal communication.pdf                  for Glen Canyon LTEMP EIS,” Aug. 8.
                                                                                                          Stroud‐Settles, J., G. Holm, and R. Palarino, 2013, Surveying for           DEIS Ch 6
                                                                                                          Southwestern Willow Flycatchers in Grand Canyon National Park,              FEIS Ch 6
                                                                                                          2010–2012 , final project report, U.S. Department of the Interior,
                                                                                                          National Park Service, Grand Canyon National Park, Grand Canyon,
Ref‐068997   69      LTEMP EIS Reference _Stroud‐Settles_etal_2013.pdf                                    Ariz., Aug.
                                                                                                          Sublette, J.E., M.D. Hatch, and M. Sublette, 1990, The Fishes of New        DEIS Ch 6
                                                                                                          Mexico , University of New Mexico Press, Albuquerque, N.Mex.                FEIS Ch 6
Ref‐069066    4      LTEMP EIS Reference _Sublette_et al_1990_Fishes of NM.pdf
                                                                                                           Sublette, J.E., L.E. Stevens, and J.P. Shannon, 1998, “Chironomidae        DEIS Ch 6
                                                                                                           (Diptera) of the Colorado River, Grand Canyon, Arizona, USA, I:             App F
Ref‐069070   50      LTEMP EIS Reference _Sublette_et al_1998_Diptera CO riv.pdf                           Systematics and Ecology,” Great Basin Naturalist 58(2):97–146.             FEIS Ch 6
                                                                                                           Sutherland, R., and R. Walsh, 1985, “Effect of Distance on the               App L
                                                                                                           Preservation Value of Water Quality,” Land Economics 61:281–291.
Ref‐069120   13      LTEMP EIS Reference _Sutherland_Walsh_1985_Distance value water.pdf
                                                                                                           Suttkus, R.D., G.H. Clemmer, and C. Jones, 1978, “Mammals of the           DEIS Ch 6
                                                                                                           Riparian Region of the Colorado River in the Grand Canyon Area of          FEIS Ch 6
                                                                                                           Arizona,” Occasional Papers of the Tulane Museum of Natural History
Ref‐069133   23      LTEMP EIS Reference _Suttkus_et_1978.pdf                                              2:1–23.
                                                                                                           Taylor, H.E., D.B. Peart, R.C. Antweiler, T.I. Brinton, W.L. Campbell,     DEIS Ch 6
                                                                                                           J.R. Garbarino, D.A. Roth, R.J. Hart, and R.C. Averett, 1996, Data from    FEIS Ch 6
                                                                                                           Synoptic Water‐Quality Studies on the Colorado River in the Grand
                                                                                                           Canyon Arizona, November 1990 and June 1991 , Open‐File Report 96‐
                                                                                                           614, U.S. Geological Survey. Available at
                                                                                                           http://wwwbrr.cr.usgs.gov/projects/SW_inorganic/download/Synopti
Ref‐069156   180     LTEMP EIS Reference _Taylor et al_1996_Data Synoptic Water.pdf
                                                                                                           c pdf Accessed Feb 26 2015
                                                                                              Page 92 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 93 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                        Taylor, W.W., 1958, Two Archaeological Studies in Northern Arizona:         DEIS Ch 6
                                                                                                        The Pueblo Ecology Study: Hail and Farewell and a Brief Survey              FEIS Ch 6
                                                                                                        through the Grand Canyon of the Colorado River , Bulletin No. 30,
Ref‐069336    4      LTEMP EIS Reference _Taylor_1958_Two Studies N Arizona.pdf                         Museum of Northern Arizona, Flagstaff, Ariz.
                                                                                                        Taylor, H.E., R.C. Antweiler, G.G. Fisk, G.M. Anderson, D.A. Roth, M.E.     DEIS Ch 6
                                                                                                        Flynn, D.B. Peart, M. Truini, L.B. Barber, and R.J. Hart, 2004, Physical    FEIS Ch 6
                                                                                                        and Chemical Characteristics of Knowles, Forgotten, and Moqui
                                                                                                        Canyons, and Effects of Recreational Use on Water Quality, Lake
                                                                                                        Powell, Arizona and Utah , Scientific Investigations Report 2004‐5120,
                                         _Taylor_et al_2004_Knowles, Forgotten, Moqui
                                                                                                        U.S. Geological Survey. Available at
Ref‐069340   116     LTEMP EIS Reference Canyons.pdf
                                                                                                        http://pubs water usgs gov/sir20045120 Accessed Feb 26 2015
                                                                                                        Thieme, M.L., C.C. McIvor, M.J. Brouder, and T.L. Hoffnagle, 2001,          DEIS Ch 6
                                                                                                        “Effects of Pool Formation and Flash Flooding on Relative Abundance         FEIS Ch 6
                                                                                                        of Young‐of‐Year Flannelmouth Suckers in the Paria River, Arizona,”
                                                                                                        Regulated Rivers: Research and Management 17:145–156.
Ref‐069456   12      LTEMP EIS Reference _Thieme_et al_2001_Pool Flooding Flannelmouth.pdf
                                                                                                         Thomas, J.R., 1993, Navajo Nation Position Paper, Glen Canyon Dam          DEIS Ch 6
                                                                                                         Environmental Impact Statement , June. Available at                        FEIS Ch 6
                                                                                                         http://www.gcmrc.gov/library/reports/cultural/Navajo/Thomas1993.
Ref‐069468   28      LTEMP EIS Reference _Thomas_1993_Navajo_Nation_position_paper.pdf                   pdf. Accessed Dec. 4, 2015.
                                                                                                         Thomas, C., C. Huber, and L. Koontz, 2014, 2012 National Park Visitor        App L
                                                                                                         Spending Effects: Economic Contributions to Local Communities,
                                                                                                         States and the Nation, Natural Resource Report NPS/NRSS/EQD/NRR‐
                                                                                                         2014/765, U.S. Department of the Interior, Feb. Available at
                                                                                                         http://www.nature.nps.gov/socialscience/docs/NPSVSE2012_final_nr
                                                                                                         ss.pdf.
Ref‐069496   50      LTEMP EIS Reference _Thomas_et al_2014_NPS visitor spending.pdf
                                                                                                         Thompson, K.S., and A.R. Potochnik, 2000, Development of a                  App H
                                                                                                         Geomorphic Model to Predict Erosion of Pre‐dam Colorado River
                                                                                                         Terraces Containing Archaeological Resources, Cultural Resources
                                                                                                         Report No. 99‐257, prepared by SWCA Environmental Consultants,
                                                                                                         Inc., submitted to U.S. Geological Survey, Grand Canyon Monitoring
Ref‐069546   245     LTEMP EIS Reference _Thompson_Potochnik_2000_Geomorphic model.pdf                   and Research Center
                                                                                                         Tietenberg, T., and L. Lewis, 2009, Environmental and Natural             App K ‐ 249
                                                                                                         Resource Economics, 8th Edition, Pearson, Addison‐Wesley Inc.,
Ref‐069791    5      LTEMP EIS Reference _Tietenberg_Lewis_2009_Env Nat Resource Econ.pdf                Boston, Mass.
                                                                                                         Tietjen, T., 2013, The Impact of the Grand Canyon High Flow                DEIS Ch 6
                                                                                                         Experiment on Lake Mead , Ecosystem Monitoring Workgroup                   FEIS Ch 6
                                                                                                         Meeting, Southern Nevada Water Authority, May 23. Available at
                                                                                                         http://ndep.nv.gov/forum/EcoMtg/Tietjen_LaMEM_20130523.pdf.
Ref‐069796   16      LTEMP EIS Reference _Tietjen_2013_Impact of HFE on Lake Mead.pdf                    Accessed Feb. 26, 2015.
                                                                                                         Tietjen, T., 2014, Lake Mead Water Quality: Upstream Influences ,          DEIS Ch 6
                                                                                                         Regional Water Quality, Southern Nevada Water Authority, Nov. 17.          FEIS Ch 6
Ref‐069812   48      LTEMP EIS Reference _Tietjen_2014_Lake Mead Presentation.PDF

                                                                                            Page 93 of 112
                                             Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 94 of 112
                                                                        Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                  Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type        Filename                                               Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                   Tietjen, T., 2015, Lake Mead Water Quality: Upstream Influences ,             DEIS Ch 6
Ref‐069860   44      LTEMP EIS Reference   _Tietjen_2015_ Report Lake Mead WQ.pdf                  Regional Water Quality, Southern Nevada Water Authority, March.               FEIS Ch 6
                                                                                                   Tietjen T., G.C. Holdren, M.R. Rosen, R.J. Veley, M.J. Moran, B.              DEIS Ch 6
                                                                                                   Vanderford, W.H. Wong, and D.D. Drury, 2012, “Lake Water Quality,”            FEIS Ch 6
                                                                                                   in A Synthesis of Aquatic Science for Management of Lakes Mead and
                                                                                                   Mohave , M.R. Rosen et al. (eds.), U.S. Geological Survey
                                                                                                   Circular 1381. Available at
                                                                                                   http://pubs.usgs.gov/circ/1381/pdf/circ1381.pdf. Accessed Feb. 26,
Ref‐069904   172     LTEMP EIS Reference   _Tietjen_et al_2012_USGS 1381.pdf
                                                                                                   2015
                                                                                                   Tinkler, D., 1992, Water Quality on the Colorado River from Glen              DEIS Ch 6
                                                                                                   Canyon Dam to Lees Ferry . Available at                                       FEIS Ch 6
                                                                                                   http://www.gcmrc.gov/library/reports/other/physical/Hydrology/Tink
Ref‐070076   17      LTEMP EIS Reference   _Tinkler 1992_water quality Colorado River.pdf          ler1992b.pdf. Accessed Feb. 26, 2015.
                                                                                                   Topping, D.J., D.M. Rubin, and L.E. Vierra, Jr., 2000a, “Colorado River       DEIS Ch 6
                                                                                                   Sediment Transport: Part 1: Natural Sediment Supply Limitations and           FEIS Ch 6
                                                                                                   the Influence of the Glen Canyon Dam,” Water Resources Research
Ref‐070093   28      LTEMP EIS Reference   _Topping et al 2000a_Part 1 CO Riv sediment.pdf         36:515–542.
                                                                                                   Topping, D.J., D.M. Rubin, J.M. Nelson, P.J. Kinzel, III, and I.C. Corson,    DEIS Ch 6
                                                                                                   2000, “Colorado River Sediment Transport: 2. Systematic Bed‐                  FEIS Ch 6
                                                                                                   Elevation and Grain‐Size Effects of Sand Supply Limitation,” Water
Ref‐070121   28      LTEMP EIS Reference   _Topping et al 2000b_Part 2 CO Riv sediment.pdf         Resources Res earch 36:543–570.
                                                                                                   Topping, D.J., 1997, Physics of Flow, Sediment Transport, Hydraulic           DEIS Ch 6
                                                                                                   Geometry, and Channel Geomorphic Adjustment during Flash Foods
                                                                                                   in an Ephemeral River, the Paria River, Utah and Arizona . Ph.D.
Ref‐070149   251     LTEMP EIS Reference   _Topping_1997_Physics of flow sed transport.pdf         thesis, University of Washington, Seattle, Wash.
                                                                                                   Topping, D.J., 2014, personal communication from Topping (Grand               DEIS Ch 6
                                                                                                   Canyon Monitoring and Research Center) to D. Varyu (Bureau of                  App E
Ref‐070400    2      LTEMP EIS Reference   _Topping_2014_Personal communication.pdf                Reclamation), Aug. 1.                                                         FEIS Ch 6
                                                                                                   Topping, D.J., J.C. Schmidt, and L.E. Vierra, Jr., 2003, Computation and      DEIS Ch 6
                                                                                                   Analysis of the Instantaneous‐Discharge Record for the Colorado               FEIS Ch 6
                                                                                                   River at Lees Ferry, Arizona—May 8, 1921, through September 30,
                                                                                                   2000 , Professional Paper 1677, U.S. Department of the Interior,
Ref‐070402   125     LTEMP EIS Reference   _Topping_et al_2003_Computation discharge CO river.pdf U.S. Geological Survey, Reston, Va.
                                                                                                   Topping, D.J., D.M. Rubin, P.E. Grams, R.E. Griffiths, T.A. Sabol,            DEIS Ch 6
                                                                                                   N. Voichick, R.B. Tusso, K.M. Vanaman, and R.R. McDonald, 2010,               FEIS Ch 6
                                                                                                   Sediment Transport during Three Controlled‐Flood Experiments on
                                                                                                   the Colorado River Downstream from Glen Canyon Dam, with
                                                                                                   Implications for Eddy‐Sandbar Deposition in Grand Canyon National
Ref‐070527   123     LTEMP EIS Reference   _Topping_et al_2010_Sediment transport experiments.pdf Park U S Geological Survey Open‐File Report 2010‐1128
                                                                                                   Torgersen, C.E., D.M. Price, H.W. Li, and B.A. McIntosh, 1999,                DEIS Ch 6
                                                                                                   “Multiscale Thermal Refugia and Stream Habitat Associations of                FEIS Ch 6
                                                                                                   Chinook Salmon in Northeastern Oregon,” Ecological Applications
Ref‐070650   19      LTEMP EIS Reference   _Torgersen_et al_1999_Thermal refugia.pdf               9(1):301–319.


                                                                                                Page 94 of 112
                                            Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 95 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                          Trammell, M., R. Valdez, S. Carothers, and R. Ryel, 2002, Effects of         DEIS Ch 6
                                                                                                          Low Steady Summer Flow Experiment on Native Fishes of the                    FEIS Ch 6
                                                                                                          Colorado River in Grand Canyon, Arizona , final report, prepared by
                                                                                                          SWCA Environmental Consultants, Flagstaff, Ariz., for U.S. Geological
                                                                                                          Survey, Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.
Ref‐070669   91      LTEMP EIS Reference _Trammell_et al_2002_Effects LSSF fish.pdf
                                                                                                           Trammell, M., and R. Valdez, 2003, Native Fish Monitoring in the            DEIS Ch 6
                                                                                                           Colorado River within Grand Canyon during 2001 , prepared by SWCA           FEIS Ch 6
                                                                                                           Environmental Consultants, Flagstaff, Ariz., for U.S. Geological Survey,
                                                                                                           Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.
Ref‐070760   28      LTEMP EIS Reference _Trammell_Valdez_2003_Native fish monitoring.pdf
                                                                                                           Tremblay, A., L. Varfalvy, C. Roehm, and M. Garneau, 2004, “The Issue       FEIS Ch 6
                                                                                                           of Greenhouse Gases from Hydroelectric Reservoirs: From Boreal to
                                                                                                           Tropical Regions,” United Nations Symposium on Hydropower and
                                                                                                           Sustainable Development , Beijing, China, Oct. 27–29, 2004. Available
                                                                                                           at
                                                                                                           http://www.un.org/esa/sustdev/sdissues/energy/op/hydro_tremblay
Ref‐070788   11      LTEMP EIS Reference _Tremblay_et al_2004_GHGs hydroelectric.pdf
                                                                                                           paper pdf Accessed June 18 2015
                                                                                                           Tri‐State G&T, 2015, 2013 Annual Report . Available at                      DEIS Ch 6
                                                                                                           http://tristate.coop/Financials/documents/Tri‐State‐2013‐annual‐            FEIS Ch 6
Ref‐070799   48      LTEMP EIS Reference _Tri‐State G and T_2015_annual report 2013.pdf                    report.pdf. Accessed Nov. 2015.
                                                                                                           Tri‐State (Tri‐State Generation and Transmission Association, Inc.),          App K
Ref‐070847   483     LTEMP EIS Reference _Tri‐State_2010_Integrated resource plan.pdf                      2010, Integrated Resource Plan/Electric Resource Plan, Nov.
                                                                                                           Tri‐State, 2015, Member Systems. Available at                                App K
                                                                                                           http://www.tristategt.org/OurMembers/members‐ directory.cfm.
Ref‐071330    4      LTEMP EIS Reference _Tri‐State_2015_Member Systems.pdf                                Accessed July 17, 2015.
                                                                                                           Tropicos, 2014, “Plant Nomenclature Database, Missouri Botanical            DEIS Ch 6
                                                                                                           Garden.” Available at http://www.tropicos.org. Accessed Dec. 9, 2014.       FEIS Ch 6
Ref‐071334    1      LTEMP EIS Reference _Tropicos_2014_Plant database.pdf
                                                                                                           Tunnicliff, B., and S.K. Brickler, 1984, “Recreational Water Quality        DEIS Ch 6
                                                                                                           Analyses of the Colorado River Corridor of Grand Canyon,” Applied           FEIS Ch 6
                                                                                                           and Environmental Microbiology 48(5):909–917. Available at
                                                                                                           http://www.ncbi.nlm.nih.gov/pmc/articles/PMC241650/pdf/aem0015
Ref‐071335    9      LTEMP EIS Reference _Tunnicliff_Brickler 1984_Rec Water Quality.pdf                   6‐0009.pdf. Accessed Feb. 26, 2015.
                                                                                                           Turner, K., J.M. Miller, and C.J. Palmer, 2011, Long‐Term Limnological      DEIS Ch 6
                                                                                                           and Aquatic Resource Monitoring and Research Plan for Lakes Mead            FEIS Ch 6
                                                                                                           and Mohave, Approved Working Document Version 1.0, April.
                                                                                                           Available at
                                                                                                           http://www.nps.gov/lake/naturescience/loader.cfm?csModule=securi
Ref‐071344   101     LTEMP EIS Reference _Turner_et al_2011_Monitoring and Research Plan.pdf               ty/getfile&amp%3bpageid=431205 Accessed Feb 26 2015




                                                                                              Page 95 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 96 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                         Turner, K., M.R. Rosen, G.C. Holdren, S.L. Goodbred, and D.C. Twichell,     DEIS Ch 6
                                                                                                         2012,‟ Environmental Setting of Lake Mead National Recreation               FEIS Ch 6
                                                                                                         Area,” in A Synthesis of Aquatic Science for Management of Lakes
                                                                                                         Mead and Mohave, M.R. Rosen et al. (eds.), USGS Circular 1381.
                                                                                                         Available at http://pubs.usgs.gov/circ/1381/pdf/circ1381.pdf.
                                                                                                         Accessed Feb. 26, 2015.
Ref‐071445   172     LTEMP EIS Reference _Turner_et al_2012_Environmental Setting.pdf
                                                                                                          Turner, J.C., C.L. Douglas, C.R. Hallum, P.R. Krausman, and R.R. Ramey,    DEIS Ch 6
                                                                                                          2004, “Determination of Critical Habitat for the Endangered Nelson’s       FEIS Ch 6
                                                                                                          Bighorn Sheep in Southern California,” Wildlife Society Bulletin
Ref‐071617   19      LTEMP EIS Reference _Turner_etal_2004.pdf                                            32(2):427–448.
                                                                                                          Turner, R.M., and M.M. Karpiscak, 1980, Recent Vegetation Changes          DEIS Ch 6
                                                                                                          along the Colorado River between Glen Canyon Dam and Lake Mead,            FEIS Ch 6
                                                                                                          Arizona , Professional Paper 1132, U.S. Geological Survey, Flagstaff,
Ref‐071636   131     LTEMP EIS Reference _Turner_Karpiscak_1980_Veg changes.pdf                           Ariz.
                                                                                                          TWG, 2013, Technical Work Group Agreement Related to Navajo                FEIS Ch 6
Ref‐071767   68      LTEMP EIS Reference _TWG_2013_Navajo Gen Station.pdf                                 Generating Station (NGS) , July 25.
                                                                                                          Two Bears, D., 2012, “Navajo Traditional History,” Native Voices on        DEIS Ch 6
                                                                                                          the Colorado River Tribal Series . Available at                            FEIS Ch 6
                                                                                                          https://nativevoicesonthecolorado.files.wordpress.com/2011/11/nav
Ref‐071835    2      LTEMP EIS Reference _Two Bears_2012_Navajo history.pdf                               ajo‐traditional‐history.pdf. Accessed Jan. 29, 2015.
                                                                                                          Tyler, H.A., 1964, Pueblo Gods and Myths , Volume 71 in The                DEIS Ch 6
                                                                                                          Civilization of the American Indian Series, University of Oklahoma         FEIS Ch 6
Ref‐071837    4      LTEMP EIS Reference _Tyler_1964_Pueblo Gods and Myths.pdf                            Press, Norman, Okla.
                                                                                                          Tyus, H.M., and G.B. Haines, 1991, “Distribution, Habitat Use, and         DEIS Ch 6
                                                                                                          Growth of Age‐0 Colorado Squawfish in the Green River Basin,               FEIS Ch 6
                                                                                                          Colorado and Utah,” Transactions of the American Fisheries Society
Ref‐071841   11      LTEMP EIS Reference _Tyus_Haines_1991_Squawfish Green River.pdf                      120:78–89.
                                                                                                          Tyus, H.M., and C.A. Karp, 1990, “Spawning and Movements of                DEIS Ch 6
                                                                                                          Razorback Sucker, Xyrauchen texanus , in the Green River Basin of          FEIS Ch 6
Ref‐071852    7      LTEMP EIS Reference _Tyus_Karp_1990_Spawning Razorback CO UT.pdf                     Colorado and Utah,” Southwestern Naturalist 35:427–433.
                                                                                                          UAMPS (Utah Associated Municipal Power Systems), 2013, 2012                  App K
Ref‐071859   206     LTEMP EIS Reference _UAMPS_2013_Integrated resource plan 2012.pdf                    Integrated Resource Plan.
                                                                                                          Utah Associated Municipal Power Systems, 2015, 2013 Annual                 DEIS Ch 6
                                                                                                          Report . Available at                                                      FEIS Ch 6
                                                                                                          http://uamps.com/images/annualreports/UAMPS%202013%20Annual
Ref‐072065   13      LTEMP EIS Reference _UAMPS_2015_Annual Report 2013.pdf                               %20Report%202.pdf. Accessed Nov. 2015.
                                                                                                          UBWR (Utah Board of Water Resources), 2011a, Lake Powell Pipeline          DEIS Ch 6
                                                                                                          – Draft Study Report 2: Aquatic Resources , Mar. Available at              FEIS Ch 6
                                                                                                          http://www.wcwcd.org/downloads/projects/proposed‐
                                                                                                          projects/lake%20powell%20pipeline/technical%20reports/02%20Draft
                                                                                                          %20Aquatic%20Resources%20Study%20Report%20031011.pdf.
Ref‐072078   65      LTEMP EIS Reference _UBWR_2011a_Report 2 aquatic res.pdf                             Accessed July 2 2014


                                                                                             Page 96 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 97 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                  Where Cited
                                                                                                        UBWR, 2011b, Lake Powell Pipeline – Draft Study Report 18: Surface       DEIS Ch 6
                                                                                                        Water Resources , March. Available at                                    FEIS Ch 6
                                                                                                        http://www.wcwcd.org/projects/current‐projects/lpp‐lake‐powell‐
Ref‐072143   187     LTEMP EIS Reference _UBWR_2011b_Report 18 Surface water.pdf                        pipeline. Accessed July 2, 2014.
                                                                                                        UBWR, 2011c, Lake Powell Pipeline, Draft Study Report 16, Visual         DEIS Ch 6
                                                                                                        Resources , Jan. Available at                                            FEIS Ch 6
                                                                                                        http://www.wcwcd.org/downloads/projects/proposed‐
                                                                                                        projects/lake%20powell%20pipeline/technical%20reports/16%20Draft
Ref‐072330   412     LTEMP EIS Reference _UBWR_2011c_Report 16 Visual.pdf                               %20Visual%20Resources%20Study%20Report%20031011.pdf.
                                                                                                        UBWR, 2015, Lake Powell Pipeline – General Information . Available at    DEIS Ch 6
                                                                                                        http://www.water.utah.                                                   FEIS Ch 6
                                                                                                        gov/lakepowellpipeline/generalinformation/default.asp. Accessed
Ref‐072742    1      LTEMP EIS Reference _UBWR_2015_Lake Powell Pipeline Background.pdf                 Feb. 16, 2015.
                                                                                                        UMPA (Utah Municipal Power Agency), 2013, Integrated Resource              App K
Ref‐072743   127     LTEMP EIS Reference _UMPA_2013_Integrated Resource Plan.pdf                        Plan: Five‐Year Plan (FY2013 to FY2017), Apr. 24.
                                                                                                        Utah Municipal Power Agency, 2015, 34th Annual Report. UMPA              DEIS Ch 6
                                                                                                        2014 . Available at                                                      FEIS Ch 6
                                                                                                        http://www.umpa.cc/downloads/UMPA_ANNUAL_2014_ELECTRONIC
Ref‐072870    7      LTEMP EIS Reference _UMPA_2015_34th Annual Report.pdf                                VERSION.pdf. Accessed Nov. 2015.
                                                                                                        UMPA, 2015, Utah Municipal Power Agency—Home. Available at                 App K
Ref‐072877    1      LTEMP EIS Reference _UMPA_2015_Utah Power Homepage.pdf                             http://www.umpa.cc. Accessed July 17, 2015.
                                                                                                        UNESCO (United Nations Educational, Scientific and Cultural              DEIS Ch 6
                                                                                                        Organization), 2012, Grand Canyon National Park. Available at            FEIS Ch 6
Ref‐072878    4      LTEMP EIS Reference _UNESCO_2012_GRCA.pdf                                          http://whc.unesco.org/en/list/75. Accessed Jan. 7, 2013.
                                                                                                        University of New Mexico, 2013, “Projected Population New Mexico         DEIS Ch 6
                                                                                                        Counties, July 1, 2010 to July 1, 2040,” Bureau of Business and          FEIS Ch 6
                                                                                                        Economic Research. Available at
                                                                                                        http://bber.unm.edu/demo/PopProjTable1.htm. Accessed Jan. 13,
Ref‐072882    5      LTEMP EIS Reference _University NM_2013_Population NM counties.pdf                 2015.
                                                                                                        U.S. Census Bureau, 2013a, “State & County QuickFacts.” Available at     DEIS Ch 6
                                                                                                        http://quickfacts.census.gov/qfd/index.html. Accessed Jan. 13, 2015.     FEIS Ch 6
Ref‐072887    6      LTEMP EIS Reference _US Census Bureau_2013a_Quick Facts.pdf
                                                                                                         U.S. Census Bureau, 2013, American Fact Finder. Available at              App L
Ref‐072893    2      LTEMP EIS Reference _US Census Bureau_2013b_American FactFinder.pdf                 http://factfinder2.census.gov/faces/nav/jsf/pages/index.xhtml.
                                                                                                         U.S. Census Bureau, 2013c, “County Business Patterns, 2009.”            DEIS Ch 6
                                                                                                         Available at                                                            FEIS Ch 6
                                                                                                         http://www.census.gov/ftp/pub/epcd/cbp/view/cbpview.html.
Ref‐072895   38      LTEMP EIS Reference _US Census_2013c_2009 County Business Patterns.pdf              Accessed Jan. 13, 2015.
                                                                                                         U.S. Department of Commerce, 2013, “Regional Data: GDP & Personal       DEIS Ch 6
                                                                                                         Income,” Bureau of Economic Analysis. Available at                      FEIS Ch 6
                                                                                                         http://www.bea.gov/iTable/iTable.cfm?reqid=70&step=1&isuri=1&ac
Ref‐072933    1      LTEMP EIS Reference _US Dept Commerce_2013_Regional Data Homepage.pdf               rdn=3#reqid=70&step=1&isuri=1. Accessed Jan. 14, 2015.



                                                                                            Page 97 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 98 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                Where Cited
                                                                                                        U.S. Department of the Interior, 2012, Economics and Tribal Summary     App L
                                                                                                        Technical Report for the Secretarial Determination on Whether to
                                                                                                        Remove Four Dams on the Klamath River in California and Oregon,
                                                                                                        Denver CO. Available at
                                                                                                        http://klamathrestoration.gov/sites/klamathrestoration.gov/
                                                                                                        files/2013%20Updates/Econ%20Studies%20/h.Economics_Tribal_FULL
Ref‐072934   226     LTEMP EIS Reference _US Dept Interior_2012_Econ Tribal Summary Report.pdf
                                                                                                          7‐24‐2012(accessible) pdf
                                                                                                        U.S. Department of Labor, 2013, “Local Area Unemployment               DEIS Ch 6
                                                                                                        Statistics,” Bureau of Labor Statistics. Available at                  FEIS Ch 6
Ref‐073160    7      LTEMP EIS Reference _US Dept Labor_2013_Unemployment.pdf                           http://data.bls.gov/cgi‐bin/dsrv?la. Accessed Jan. 13, 2015.
                                                                                                        U.S. Water Resources Council, 1983, Economic and Environmental        App K ‐ 249
                                                                                                        Principles and Guidelines for Water and Related Land Resources
                                                                                                        Implementation Studies, U.S. Government Printing Office,
Ref‐073167   147     LTEMP EIS Reference _US Water Resources_1983_Econ Environ Principles.pdf           Washington, D.C.
                                                                                                        U.S. President, 1970, “Protection and Enhancement of Environmental     DEIS Ch 6
                                                                                                        Quality,” Executive Order 11514, as amended by Executive Order         FEIS Ch 6
                                                                                                        11991. Available at
                                                                                                        http://energy.gov/sites/prod/files/nepapub/nepa_documents/RedDo
Ref‐073314    2      LTEMP EIS Reference _US_President_1970_EO_11514.pdf                                nt/Req‐EO11514envtlquality.pdf. Accessed July 18, 2014.
                                                                                                        U.S. President, 1971, “Protection and Enhancement of the Cultural      DEIS Ch 6
                                                                                                        Environment,” Executive Order 11593, Federal Register 36:8921,         FEIS Ch 6
                                                                                                        May 13. Available at
                                                                                                        http://www.fsa.usda.gov/Internet/FSA_File/eo11593.pdf. Accessed
Ref‐073316    2      LTEMP EIS Reference _US_President_1971_EO_11593.pdf                                June 2013.
                                                                                                        U.S. President, 1977a, “Floodplain Management,” Executive Order        DEIS Ch 6
                                                                                                        11988, Federal Register 42:26951. Available at                         FEIS Ch 6
                                                                                                        http://water.epa.gov/lawsregs/guidance/wetlands/eo11988.cfm.
Ref‐073318    3      LTEMP EIS Reference _US_President_1977a_EO_11988.pdf                               Accessed July 18, 2014.
                                                                                                        U.S. President, 1977b, “Protection of Wetlands,” Executive Order       DEIS Ch 6
                                                                                                        11990, Federal Register 42:26961. Available at                         FEIS Ch 6
                                                                                                        http://water.epa.gov/lawsregs/guidance/wetlands/eo11988.cfm.
Ref‐073321    2      LTEMP EIS Reference _US_President_1977b_EO_11990.pdf                               Accessed July 18, 2014.
                                                                                                        U.S. President, 1994a, “Memorandum on Government‐to‐Government         DEIS Ch 6
                                                                                                        Relations with Native American Tribal Governments,” Federal            FEIS Ch 6
                                                                                                        Register 59:936, April 29. Available at
                                                                                                        http://www.dot.gov/sites/dot.dev/files/docs/Govt%20to%20Govt%20
                                                                                                        Relations%20w%20Native%20Am%20Tribal%20Govts.pdf. Accessed
Ref‐073323    2      LTEMP EIS Reference _US_President_1994a_FR59‐936.pdf                               May 2013
                                                                                                        U.S. President, 1994b, “Federal Actions to Address Environmental       DEIS Ch 6
                                                                                                        Justice in Minority Populations and Low‐Income Populations,”           FEIS Ch 6
Ref‐073325    5      LTEMP EIS Reference _US_President_1994b_EO_Minority Low Income.pdf                 Executive Order 12898, Federal Register 59:7629, Feb. 11.




                                                                                            Page 98 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 99 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                   Where Cited
                                                                                                         U.S. President, 1996, “Indian Sacred Sites,” Executive Order 13007,       DEIS Ch 6
                                                                                                         Federal Register 61:26771, May 24. Available at                           FEIS Ch 6
                                                                                                         http://www.gpo.gov/fdsys/pkg/FR‐1996‐05‐29/pdf/96‐13597.pdf.
Ref‐073330    3      LTEMP EIS Reference _US_President_1996_EO_13007.pdf                                 Accessed June 2013.
                                                                                                         U.S. President, 1999, “Invasive Species,” Executive Order 13112,          DEIS Ch 6
                                                                                                         Federal Register 64:6183. Available at                                    FEIS Ch 6
                                                                                                         http://www.gpo.gov/fdsys/pkg/FR‐1999‐02‐08/pdf/99‐3184.pdf.
Ref‐073333    4      LTEMP EIS Reference _US_President_1999_EO_13112.pdf                                 Accessed July 18, 2014.
                                                                                                         U.S. President, 2000, “Consultation and Coordination with Indian          DEIS Ch 6
                                                                                                         Tribal Governments,” Executive Order 13175, Federal Register              FEIS Ch 6
                                                                                                         65:67249, Nov. 9. Available at http://www.gpo.gov/fdsys/pkg/FR‐
Ref‐073337    4      LTEMP EIS Reference _US_President_2000_EO_13175.pdf                                 2000‐11‐09/pdf/00‐29003.pdf. Accessed May 2013.
                                                                                                         U.S. President, 2001, “Responsibilities of Federal Agencies to Protect    DEIS Ch 6
                                                                                                         Migratory Birds,” Executive Order 13186, Federal Register 66:3853.        FEIS Ch 6
                                                                                                         Available at http://energy.gov/
                                                                                                         sites/prod/files/nepapub/nepa_documents/RedDont/Req‐
                                                                                                         EO13186migratorybirds.pdf. Accessed July 18, 2014.
Ref‐073341    4      LTEMP EIS Reference _US_President_2001_EO_13186.pdf
                                                                                                          U.S. President, 2009, “Tribal Consultation,” Presidential                DEIS Ch 6
                                                                                                          Memorandum. Available at http://www.whitehouse.gov/the‐press‐            FEIS Ch 6
                                                                                                          office/memorandum‐tribal‐consultation‐signed‐president. Accessed
Ref‐073345    3      LTEMP EIS Reference _US_President_2009_Tribal Consultation.pdf                       July 18, 2014.
                                                                                                          USDA (U.S. Department of Agriculture), 2013, “2007 Census of             DEIS Ch 6
                                                                                                          Agriculture: State and County Data,” Vol. 1, National Agricultural       FEIS Ch 6
                                                                                                          Statistics Service, Washington, D.C. Available at
                                                                                                          http://www.agcensus.usda.gov/Publications/2007/Full_Report/Volum
Ref‐073348    1      LTEMP EIS Reference _USDA_2013_Census Agriculture.pdf                                e 1, Chapter 2 County Level. Accessed Jan. 13, 2015.
                                                                                                          Uselman, S.M., K.A. Snyder, and R.R. Blank, 2011, “Insect Biological     DEIS Ch 6
                                                                                                          Control Accelerates Leaf Litter Decomposition and Alters Short‐term      FEIS Ch 6
                                                                                                          Nutrient Dynamics in a Tamarix‐invaded Riparian Ecosystem,” Oikos
Ref‐073349   10      LTEMP EIS Reference _Uselman et al. 2011.pdf                                         120:409–417.
                                                                                                          USGCRP (U.S. Global Change Research Program), 2014, Climate              DEIS Ch 6
                                                                                                          Change Impacts in the United States: The Third National Climate          FEIS Ch 6
                                                                                                          Assessment, Melillo, J.M., T.C. Richmond, and G.W. Yohe (eds.),
                                                                                                          U.S. Government Printing Office, Washington, D.C. Available at
                                                                                                          http://nca2014.globalchange.gov/downloads. Accessed Feb. 26, 2015.
Ref‐073359   841     LTEMP EIS Reference _USGCRP_2014_Climate Change US.pdf
                                                                                                          USGS (U.S. Geological Survey), 2002, Observations of Environmental       DEIS Ch 6
                                                                                                          Change in Grand Canyon, Arizona , Water‐Resources Investigations         FEIS Ch 6
                                                                                                          Report 02–4080, Tucson, Ariz. Available at
                                                                                                          http://pubs.usgs.gov/wri/wri024080/pdf/WRIR4080.pdf. Accessed
Ref‐074200   41      LTEMP EIS Reference _USGS_2002_Environmental change GC.pdf                           Nov. 13, 2015.



                                                                                             Page 99 of 112
                                          Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 100 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                  Where Cited
                                                                                                        USGS (U.S. Geological Survey), 2002, Nonindigenous Species                App F
                                                                                                        Information Bulletin: New Zealand Mudsnail, Potamopyrgus
                                                                                                        antipodarum (J. E. Gray, 1853) (Mollusca: Hydrobiidae), No. 2001‐003,
                                                                                                        U.S. Department of the Interior, U.S. Geological Survey, Florida
Ref‐074241    2      LTEMP EIS Reference _USGS_2002_Nonindigenous species.pdf                           Caribbean Science Center, Gainesville, Fla., May 17.
                                                                                                        USGS, 2004, Endangered Fish Threatened by Asian Fish Tapeworm , FS       DEIS Ch 6
                                                                                                        2005‐3057, Aug. Available at                                             FEIS Ch 6
                                                                                                        http://www.nwhc.usgs.gov/publications/fact_sheets/pdfs/FishTapew
Ref‐074243    1      LTEMP EIS Reference _USGS_2004_Fish Asian Tapeworm.pdf                             orm.pdf. Accessed Feb. 28, 2014.
                                                                                                        USGS, 2006, Assessment of the Estimated Effects of Four                  DEIS Ch 6
                                                                                                        Experimental Options on Resources below Glen Canyon Dam , Draft          FEIS Ch 6
                                                                                                        Report, U.S. Geological Survey, Southwest Biological Science Center,
                                         _USGS_2006_Assessment Effects 4 Experimental                   Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.
Ref‐074244   220     LTEMP EIS Reference Options.pdf
                                                                                                         USGS, 2007, Research Furthers Conservation of Grand Canyon              DEIS Ch 6
Ref‐074464    4      LTEMP EIS Reference _USGS_2007_Sandbars_FS_2007‐3020.pdf                            Sandbars, Fact Sheet 2007‐3020, March.                                  FEIS Ch 6
                                                                                                         USGS, 2008, USGS Workshop on Scientific Aspects of a Long‐Term          DEIS Ch 6
                                                                                                         Experimental Plan for Glen Canyon Dam, April 10–11, 2007, Flagstaff,    FEIS Ch 6
                                                                                                         Arizona , U.S. Geological Survey, Open‐File Report 2008–1153.
Ref‐074468   88      LTEMP EIS Reference _USGS_2008_Workshop Long Term Experimental Plan.pdf
                                                                                                         USGS, 2013a, “80154 Suspended Sediment Concentration, Milligrams        DEIS Ch 6
                                                                                                         per Liter, Table of Monthly Mean,” in USGS 09380000 Colorado River      FEIS Ch 6
                                                                                                         at Lees Ferry, AZ, USGS Surface‐Water Monthly Statistics for the
                                                                                                         Nation , U.S. Department of the Interior. Available at
                                                                                                         http://waterdata.usgs.gov/nwis/monthly?referred_module=sw&site_
                                                                                                         no=09380000&por_09380000_11=19133,80154,11,1928‐10,1965‐
                                                                                                         08&format=html_table&date_format=YYYY‐MM‐
                                                                                                         DD&rdb_compression=file&submitted_form=parameter_selection_lis
                                                                                                         t. Accessed Feb. 26, 2015.
Ref‐074556    2      LTEMP EIS Reference _USGS_2013a_Monthly sediment data Lees Ferry.pdf
                                                                                                         USGS, 2013b, “Suspended Sediment Concentration, mg/L (80154),” in       DEIS Ch 6
                                                                                                         Water Quality Samples for Arizona, USGS Water Data for the Nation,      FEIS Ch 6
                                                                                                         U.S. Department of the Interior. Available at
                                                                                                         http://nwis.waterdata.usgs.gov/az/nwis/qwdata/?site_no=09380000
                                                                                                         &agency_cd=USGS&inventory_output=0&rdb_inventory_output=file&
                                                                                                         TZoutput=0&pm_cd_compare=Greaterthan&radio_parm_cds=parm_c
                                                                                                         d_list&radio_multiple_parm_cds=80154&format=html_table&qw_attr
                                                                                                         ibutes=0&qw_sample_wide=wide&rdb_qw_attributes=0&date_forma
                                                                                                         t=YYYY‐MM‐DD&rdb_compression=file&submitted_form=brief_list.
Ref‐074558   33      LTEMP EIS Reference _USGS_2013b_Suspended sediment concentration.pdf                Accessed Feb. 26, 2015




                                                                                           Page 100 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 101 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                          USGS, 2014a, “Geologic History of Lake Mead National Recreation              DEIS Ch 6
                                                                                                          Area,” March. Available at                                                   FEIS Ch 6
                                                                                                          http://3dparks.wr.usgs.gov/lame/html/lame_history.htm. Accessed
Ref‐074591    6      LTEMP EIS Reference _USGS_2014a_Geological history Lake Mead.pdf                     July 2014.
                                                                                                          USGS, 2014b, National Water Information System: Web Interface ,              DEIS Ch 6
                                                                                                          U.S. Geological Survey Water Data Report. Available at                       FEIS Ch 6
Ref‐074597    2      LTEMP EIS Reference _USGS_2014b_Water Data.pdf                                       http://waterdata.usgs.gov/nwis. Accessed Jan. 21, 2015.
                                                                                                          Valdez, R.A., 1994, Effects of Interim Flows from Glen Canyon Dam on           App F
                                                                                                          the Aquatic Resources of the Lower Colorado River from Diamond
                                                                                                          Creek to Lake Mead, Annual Report—1993 Preliminary Draft, Report
                                                                                                          No. TR‐354001, produced by BIO/West, Inc., Logan, Utah, for Hualapai
                                                                                                          Wildlife Management Department, Peach Springs, Ariz., and Glen
                                                                                                          Canyon Environmental Studies, Flagstaff, Ariz., March.
Ref‐074599   94      LTEMP EIS Reference _Valdez_1994_Effects Interim Flows.pdf
                                                                                                           Valdez, R.A., and S.W. Carothers, 1998, The Aquatic Ecosystem of the        DEIS Ch 6
                                                                                                           Colorado River in Grand Canyon. Report to Bureau of Reclamation ,           FEIS Ch 6
                                                                                                           Salt Lake City, Utah, SWCA Environmental Consultants, Flagstaff, Ariz.
Ref‐074693   260     LTEMP EIS Reference _Valdez_et al_1998_Aquatic ecosystem CO riv.pdf
                                                                                                           Valdez, R.A., 1999, “Biological Implications of the 1996 Controlled           App F
                                                                                                           Flood,” The Controlled Flood in Grand Canyon Geophysical
Ref‐074953    8      LTEMP EIS Reference _Valdez_et al_1999_Controlled flood 1996.pdf                      Monograph 110:343–35
                                                                                                           Valdez, R.A., S.W. Valdez, D.A. Carothers, M.E. House, M. Douglas, R.J.     DEIS Ch 6
                                                                                                           Ryel, K.R. Bestgen, and D.L. Wegner, 2000, A Program of                      App F
                                                                                                           Experimental Flows for Endangered and Native Fishes of the                  FEIS Ch 6
                                                                                                           Colorado River in Grand Canyon , prepared for U.S. Geological Survey,
                                                                                                           Grand Canyon Monitoring and Research Center, U.S. Department of
Ref‐074961   68      LTEMP EIS Reference _Valdez_et al_2000_Program flows fishes.pdf                       the Interior Flagstaff Ariz Dec 31
                                                                                                           Valdez, R.A., D.A. House, M.A. McLeod, and S.W. Carothers, 2012,            DEIS Ch 6
                                                                                                           Review and Summary of Razorback Sucker Habitat in the Colorado              FEIS Ch 6
                                                                                                           River System , Report Number 1, Final Report, prepared by SWCA
                                                                                                           Environmental Consultants, Flagstaff, Ariz., for U.S. Bureau of
Ref‐075029   136     LTEMP EIS Reference _Valdez_et al_2012_Razorback Sucker habitat.pdf                   Reclamation, Upper Colorado Region, Salt Lake City, Utah.
                                                                                                           Valdez, R.A., and T.L. Hoffnagle, 1999, “Movement, Habitat Use, and           App F
                                                                                                           Diet of Adult Humpback Chub,” The Controlled Flood in Grand Canyon
Ref‐075165   11      LTEMP EIS Reference _Valdez_Hoffnagle_1999_Movement HBC.pdf                           Geophysical Monograph 110:297–307.
                                                                                                           Valdez, R.A., and W.C. Liebfried, 1999, “Captures of Striped Bass in the    DEIS Ch 6
                                                                                                           Colorado River in Grand Canyon, Arizona,” Southwestern Naturalist           FEIS Ch 6
Ref‐075176    5      LTEMP EIS Reference _Valdez_Leibfried_1999_Striped Bass CO river.pdf                  44:388–392.
                                                                                                           Valdez, R.A., and W.J. Masslich, 1999, Evidence of reproduction by          FEIS Ch 6
                                                                                                           humpback chub in a warm spring of the Colorado River in Grand
                                                                                                           Canyon, Arizona. The Southwestern Naturalist, v. 44, no. 3, p.
Ref‐075181    5      LTEMP EIS Reference _Valdez_Masslich_1999_Evidence reproduction HBC.pdf               384–387.



                                                                                             Page 101 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 102 of 112
                                                                      Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                                Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type       Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                          Valdez, R.A., and R.J. Ryel, 1995, Life History and Ecology of the         DEIS Ch 6
                                                                                                          Humpback Chub (Gila cypha) in the Colorado River, Grand Canyon,             App F
                                                                                                          Arizona , Report No. TR‐250‐08, final report to Bureau of Reclamation,     FEIS Ch 6
Ref‐075186   336     LTEMP EIS Reference _Valdez_Ryel_1995_History Ecology HBC.pdf                        Salt Lake City, Utah.
                                                                                                          Valdez, R.A., and R.J. Ryel, 1997, “Life History and Ecology of the        DEIS Ch 6
                                                                                                          Humpback Chub in the Colorado River in Grand Canyon, Arizona,” pp.         FEIS Ch 6
                                                                                                          3–31 in Proceedings of the Third Biennial Conference of Research on
                                                                                                          the Colorado Plateau , C. VanRiper, III, and E.T. Deshler (eds.),
                                         _Valdez_Ryel_1997_History                                        National Park Service Transactions Proceedings Series NPS/NRNAU/
Ref‐075522   15      LTEMP EIS Reference ecology_HBC_Proceedings.pdf                                      NRTP 97/12
                                                                                                          Valdez, R.A., and D.W. Speas, 2007, A Risk Assessment Model to             DEIS Ch 6
                                                                                                          Evaluate Risks and Benefits to Aquatic Resources from a Selective           App B
                                                                                                          Withdrawal Structure on Glen Canyon Dam , Bureau of Reclamation,            App C
                                                                                                          Salt Lake City, Utah.                                                       App F
Ref‐075537   55      LTEMP EIS Reference _Valdez_Speas_2007_RA model aquatic resources.pdf                                                                                           FEIS Ch 6
                                                                                                           Van Haverbeke, D.R., D.M. Stone, L.G. Coggins, and M.J. Pillow, 2013,       App F
                                                                                                           “Long Term Monitoring of an Endangered Desert Fish and Factors
                                                                                                           Influencing Population Dynamics,” Journal of Fish and Wildlife
Ref‐075592   15      LTEMP EIS Reference _Van Haverbeke_et al_2013_LT monitoring fish.pdf                  Management 4:163–177.
                                                                                                           Van Haverbeke, D.R., K.L Young, and B. Healy, 2016, Translocation and     FEIS Ch 6
                                                                                                           Refuge Framework for Humpback Chub (Gila cypha) in Grand Canyon,
                                                                                                           USFWS‐AZFWCO‐FL‐16‐03, U.S. Fish and Wildlife Service, Flagstaff,
Ref‐075607   50      LTEMP EIS Reference _Van Haverbeke_et al_2016_HBC Translocation.pdf                   Ariz.
                                                                                                           van Riper, C., III., J.R. Hatten, J.T. Giermakowski, D. Mattson, J.A.     DEIS Ch 6
                                                                                                           Holmes, M.J. Johnson, E.M. Nowak, K. Ironside, M. Peters, P. Heinrich,    FEIS Ch 6
                                                                                                           K.L. Cole, C. Truettner, and C.R. Schwalbe, 2014, Projecting Climate
                                                                                                           Effects on Birds and Reptiles of the Southwestern United States ,
                                                                                                           U.S. Geological Survey Open‐File Report 2014‒1050. Available at
                                                                                                           http://dx.doi.org/10.3133/ofr20141050.
Ref‐075657   112     LTEMP EIS Reference _Van Riper_et al_2014_climate effects birds.pdf
                                                                                                           VanderKooi, S., 2011, Humpback Chub: Population Status and Trends ,       DEIS Ch 6
                                                                                                           U.S. Geological Survey, Southwest Biological Science Center, Grand        FEIS Ch 6
                                                                                                           Canyon Monitoring and Research Center, Flagstaff, Ariz., unpublished
Ref‐075769   35      LTEMP EIS Reference _VanderKooi_2011_HBC Status and Trends.pdf                        data
                                                                                                           VanderKooi, S., 2012, personal communication from VanderKooi              DEIS Ch 6
                                                                                                           (Acting Deputy Chief, Grand Canyon Monitoring and Research Center)        FEIS Ch 6
                                                                                                           to G. Knowles (High Flow Experiment Technical Team Lead, Bureau of
Ref‐075804    7      LTEMP EIS Reference _VanderKooi_2012_Personal communication.pdf                       Reclamation), Oct. 22.
                                                                                                           VanderKooi, S., 2015, Native and Nonnative Fishes in Glen, Marble,        FEIS Ch 6
                                                                                                           and Grand Canyons , Glen Canyon Dam Adaptive Management
                                                                                                           Program, High Flow Experiment Workshop, February 25‐26. Available
                                                                                                           at
                                                                                                           https://www.usbr.gov/uc/rm/amp/amwg/mtgs/15feb25/Attach_HFE0
Ref‐075811   17      LTEMP EIS Reference _Vanderkooi_2015_Native fish.pdf                                  8 pdf Accessed July 1 2016

                                                                                             Page 102 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 103 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                       Where Cited
                                                                                                         Vannote, R.L., and B.W. Sweeney, 1980, “Geographic Analysis of                DEIS Ch 6
                                                                                                         Thermal Equilibria: A Conceptual Model for Evaluating the Effect of            App F
                                                                                                         Natural and Modified Thermal Regimes on Aquatic Insect                        FEIS Ch 6
Ref‐075828   29      LTEMP EIS Reference _Vannote_Sweeney_1980_Geographic analysis.pdf                   Communities,” The American Naturalist 115(5):667–695.
                                                                                                         Vano, J.A., B. Udall, D.R. Cayan, J.T. Overpeck, L.D. Brekke, T. Das, H.C.    DEIS Ch 6
                                                                                                         Hartmann, H.G. Hidalgo, M. Hoerling, G.J. McCabe, K. Morino, R.S.             FEIS Ch 6
                                                                                                         Webb, K. Werner, and D.P. Lettenmaier, 2013, Understanding
                                                                                                         Uncertainties in Future Colorado River Streamflow , Bulletin of the
                                                                                                         American Meteorological Society. DOI:10.1175/BAMS‐D‐12‐00228.1
Ref‐075857   51      LTEMP EIS Reference _Vano_2013_Understanding Uncertainties.pdf
                                                                                                          van Riper, C., III, K.L. Paxton, C. O’Brien, P.B. Shafroth, and L.J.         DEIS Ch 6
                                                                                                          McGrath, 2008, “Rethinking Avian Response to Tamarix on the Lower            FEIS Ch 6
                                                                                                          Colorado River: A Threshold Hypothesis,” Restoration Ecology
Ref‐075908   13      LTEMP EIS Reference _vanRiper_etal_2008.pdf                                          16(1):155–167.
                                                                                                          Vatland, S., and P. Budy, 2007, “Predicting the Invasion Success of an       DEIS Ch 6
                                                                                                          Introduced Omnivore in a Large, Heterogeneous Reservoir,” Canadian           FEIS Ch 6
Ref‐075921   17      LTEMP EIS Reference _Vatland_Budy_2007_Predicting Invasion success.pdf               Journal of Fisheries and Aquatic Sciences 64:1329–1345.
                                                                                                          Vermeyen, T.B., 2008, The Glen Canyon Dam Temperature Control                DEIS Ch 6
                                                                                                          Device: Restoring Downstream Habitat for Endangered Fish Recovery ,          FEIS Ch 6
                                                                                                          presented at the 2008 EWRI Environmental and Water Resources
Ref‐075938    9      LTEMP EIS Reference _Vermeyen_2008_TCD_report.pdf                                    Congress, Honolulu, Hawaii.
                                                                                                          Vernieu, W.S., 2009, Physical and Chemical Data for Water in Lake            DEIS Ch 6
                                                                                                          Powell and from Glen Canyon Dam Releases, Utah‐Arizona, 1964‐                FEIS Ch 6
                                                                                                          2008 , U.S. Geological Survey Data Series 471. Available at
Ref‐075947   32      LTEMP EIS Reference _Vernieu_2009_Phys Chem Data for Powell.pdf                      http://pubs.usgs.gov/ds/471. Accessed Feb. 26, 2015.
                                                                                                          Vernieu, W.S., 2010, Effects of the 2008 High‐Flow Experiment on             DEIS Ch 6
                                                                                                          Water Quality in Lake Powell and Glen Canyon Dam Releases, Utah‐             FEIS Ch 6
                                                                                                          Arizona , U.S. Geological Survey Open‐File Report 2010‐1159.
                                                                                                          Available at http://pubs.usgs.gov/of/2010/1159. Accessed Feb. 26,
Ref‐075979   35      LTEMP EIS Reference _Vernieu_2010_Effects of the 2008 HFE.pdf                        2015.
                                                                                                          Vernieu, W.S., and C.R. Anderson, 2013, Water Temperatures in                DEIS Ch 6
                                                                                                          Select Nearshore Environments of the Colorado River in Grand                  App F
                                                                                                          Canyon, Arizona, during the Low Steady Summer Flow Experiment of             FEIS Ch 6
                                                                                                          2000 , U.S. Geological Survey Open‐File Report 2013–1066. Available
                                                                                                          at http://pubs.usgs.gov/of/2013/1066/. Accessed June 1, 2015.
Ref‐076014   52      LTEMP EIS Reference _Vernieu_and_Anderson_2013_USGS_2013‐1066.pdf
                                                                                                          Vernieu, W.S., and S.J. Hueftle, 1998, Assessment of Impacts of Glen         DEIS Ch 6
                                                                                                          Canyon Dam Operations on Water Quality Resources in Lake Powell              FEIS Ch 6
                                                                                                          and the Colorado River in Grand Canyon: Draft , U.S. Geological
                                                                                                          Survey, Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.
Ref‐076066   77      LTEMP EIS Reference _Vernieu_Hueftle_1998_Assess_impacts_GC Dam.pdf




                                                                                            Page 103 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 104 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                     Where Cited
                                                                                                         Veselka, T.D., L.A. Poch, C.S. Palmer, S. Loftin, and B. Osiek, 2010, Ex    DEIS Ch 6
                                                                                                         Post Power Economic Analysis of Record of Decision Operational               App K
                                                                                                         Restrictions at Glen Canyon Dam , Technical Memorandum ANL/DIS‐             FEIS Ch 6
                                                                                                         10‐6, Argonne National Laboratory, Argonne, Ill., July.
Ref‐076143   111     LTEMP EIS Reference _Veselka_et al_2010_Ex Post Power Econ Analysis.pdf
                                                                                                          Veselka, T.D., L.A. Poch, C.S. Palmer, S. Loftin, and B. Osiek, 2011,       App K
                                                                                                          Revised Financial Analysis of Experimental Releases Conducted at
                                                                                                          Glen Canyon Dam during Water Years 1997 through 2005, Technical
                                                                                                          Memorandum ANL/DIS‐11‐1, Argonne National Laboratory, January.
Ref‐076254   83      LTEMP EIS Reference _Veselka_etal_2011_ANL‐DIS_11‐1.pdf
                                                                                                          Vinson, M.R., 2001, “Long‐Term Dynamics of an Invertebrate                 DEIS Ch 6
                                                                                                          Assemblage Downstream from a Large Dam,” Ecological Applications            App F
Ref‐076337   20      LTEMP EIS Reference _Vinson_2001_Invertebrate downstream dam.pdf                     11(3):711–730.                                                             FEIS Ch 6
                                                                                                          Vinson, M.R., and M.A. Baker, 2008, “Poor Growth of Rainbow Trout          DEIS Ch 6
                                                                                                          Fed New Zealand Mud Snails Potamopyrgus antipodarum ,” North                App F
Ref‐076357    9      LTEMP EIS Reference _Vinson_Baker_2008_Trout fed NZ snails.pdf                       American Journal of Fisheries Management 28:701–709.                       FEIS Ch 6
                                                                                                          Vinson, M., T. Harju, and E. Dinger, 2007, Status of New Zealand Mud        App F
                                                                                                          Snails (Potamopyrgus antipodarum) in the Green River Downstream
                                                                                                          from Flaming Gorge Dam: Current Distribution; Habitat Preference
                                                                                                          and Invertebrate Changes; Food Web and Fish Effects; and Predicted
                                                                                                          Distributions, final report, prepared by U.S. Department of the
                                                                                                          Interior, Bureau of Land Management, and Utah State University,
                                                                                                          National Aquatic Monitoring Center, Department of Aquatic,
                                                                                                          Watershed, and Earth Resources, Utah State University, Logan, Utah,
Ref‐076366   93      LTEMP EIS Reference _Vinson_etal_2007_MudSnails.pdf
                                                                                                          April 25
                                                                                                          Voichick, N., 2008, Specific Conductance in the Colorado River             DEIS Ch 6
                                                                                                          between Glen Canyon Dam and Diamond Creek, Northern Arizona,               FEIS Ch 6
Ref‐076459   24      LTEMP EIS Reference _Voichick_2008_Specific Conductance CO Riv.pdf                   1988–2007 , Date Series 364, U.S. Geological Survey, Reston, Va.
                                                                                                          Voichick, N., and D.J. Topping, 2010, Comparison of Turbidity to Multi‐    DEIS Ch 6
                                                                                                          Frequency Sideways‐Looking Acoustic‐Doppler Data and Suspended‐            FEIS Ch 6
                                                                                                          Sediment Data in the Colorado River in Grand Canyon , 2nd Joint
                                                                                                          Federal Interagency Conference, Las Vegas, Nev., June 27–July 1.
Ref‐076483   10      LTEMP EIS Reference _Voichick_Topping_2010_Comparison Turbidity.pdf
                                                                                                          Voichick, N., and S.A. Wright, 2007, Water‐Temperature Data for the        DEIS Ch 6
                                                                                                          Colorado River and Tributaries between Glen Canyon Dam and                 FEIS Ch 6
                                                                                                          Spencer Canyon, Northern Arizona, 1988–2005 , U.S. Geological
                                                                                                          Survey Data Survey Series 251. Available at
Ref‐076493   28      LTEMP EIS Reference _Voichick_Wright_2007_Water‐temp data.pdf                        http://pubs.usgs.gov/ds/2007/251. Accessed Feb. 26, 2015.
                                                                                                          Vossler, C., and M. Evans, 2009, “Bridging the Gap between the Field         App L
                                                                                                          and the Lab: Environmental Goods, Policy Maker Input, and
                                                                                                          Consequentiality,” Journal of Environmental Economics and
Ref‐076521    8      LTEMP EIS Reference _Vossler_and_Evans_2009.pdf                                      Management 58:338–345



                                                                                            Page 104 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 105 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                         Vossler C., M. Doyon, and D. Rondeau, 2012, “Truth in                       App L
                                                                                                         Consequentiality: Theory and Field Evidence on Discrete Choice
                                                                                                         Experiments,” American Economic Journal: Microeconomics
Ref‐076529   27      LTEMP EIS Reference _Vossler_et al_2012_Theory and Field Evidence.pdf               4:145–171.
                                                                                                         Walkoviak, L., 2012, personal communication from Walkoviak                 FEIS Ch 6
                                                                                                         (Regional Director, Bureau of Reclamation) to W. Honga (Gran Canyon
Ref‐076556    3      LTEMP EIS Reference _Walkoviak_2012_communication to Honga.pdf                      Resort Corporation), Nov. 1.
                                                                                                         Walters, J., 1979, “Bighorn Sheep Population Estimate for the South        DEIS Ch 6
                                                                                                         Tonto Plateau – Grand Canyon,” Desert Bighorn Council Transactions         FEIS Ch 6
Ref‐076559   117     LTEMP EIS Reference _Walters_1979_Bighorn sheep.pdf                                 24:96–106.
                                                                                                         Walters, C., J. Korman, L.E. Stevens, and B. Gold, 2000, “Ecosystem        DEIS Ch 6
                                                                                                         Modeling for Evaluation of Adaptive Management Policies in the             FEIS Ch 6
                                                                                                         Grand Canyon,” Conservation Ecology 4(2):1. Available at
Ref‐076676   37      LTEMP EIS Reference _Walters_et al_2000_Eco Modeling Adaptive.pdf                   http://www.consecol.org/vol4/iss2/art1
                                                                                                         Walters, C.J., B.T. van Poorten, and L.G. Coggins, 2012, “Bioenergetics    DEIS Ch 6
                                                                                                         and Population Dynamics of Flannelmouth Sucker and Bluehead                FEIS Ch 6
                                                                                                         Sucker in Grand Canyon as Evidenced by Tag Recapture
                                                                                                         Observations,” Transactions of the American Fisheries Society
Ref‐076713   17      LTEMP EIS Reference _Walters_et al_2012_Bioenergetics Flannelmouth.pdf              141:158–173.
                                                                                                         WAPA (Western Area Power Administration), 2015, Power                        App K
                                                                                                         Marketing—Power Allocations. Available at
                                                                                                         https://www.wapa.gov/regions/CRSP/PowerMarketing/Pages/power‐
Ref‐076730    2      LTEMP EIS Reference _WAPA_2015_Power Allocations.pdf                                marketing.aspx. Accessed Nov. 13, 2015.
                                                                                                         Ward, D., and S.A. Bonar, 2003, “Effects of Cold Water on                  DEIS Ch 6
                                                                                                         Susceptibility of Age‐0 Flannelmouth Sucker to Predation by Rainbow        FEIS Ch 6
Ref‐076732    5      LTEMP EIS Reference _Ward_2003_Effects cold water flannelmouth.pdf                  Trout,” The Southwestern Naturalist 48(1):43–46.
                                                                                                         Ward, D.L., 2011, “How Does Temperature Affect Fish?” Knowledge            DEIS Ch 6
                                                                                                         Assessment II: 2nd Synthesis Workshop with the Grand Canyon                FEIS Ch 6
                                                                                                         Technical Workgroup – Aquatic Resources, October 18–19, U.S.
                                                                                                         Geological Survey, Grand Canyon Monitoring and Research Center,
                                                                                                         Flagstaff, Ariz. Available at
                                                                                                         http://www.gcmrc.gov/about/ka/KA%202%20‐%2010‐19‐
                                                                                                         11/PM%20Talks/Ward%20‐
                                                                                                         %20Effects%20of%20temperature%20on%20native%20fish.pdf.
Ref‐076737   16      LTEMP EIS Reference _Ward_2011_Temp affect fish.pdf
                                                                                                         Accessed April 11 2014
                                                                                                         Ward, D.L., and R. Morton‐Starner, 2015, “Effects of Water                 DEIS Ch 6
                                                                                                         Temperature and Fish Size on Predation Vulnerability of Juvenile           FEIS Ch 6
                                                                                                         Humpback Chub to Rainbow Trout and Brown Trout,” Transactions of
Ref‐076753    9      LTEMP EIS Reference _Ward_2015_Effects water temp fish size.pdf                     the American Fisheries Society 144:1184‐1191.
                                                                                                         Ward, J.V., H.J. Zimmerman, and L.D. Cline, 1986, “9C. Lotic                 App F
                                                                                                         Zoobenthos of the Colorado System,” pp. 403–423 in The Ecology of
                                                                                                         River Systems, B.R. Davies and K.F. Walker (eds.), Dr. W. Junk
Ref‐076762   22      LTEMP EIS Reference _Ward_et al_1986_Lotic Zoobenthos.pdf                           Publishers, Dordrecht, The Netherlands.


                                                                                            Page 105 of 112
                                          Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 106 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                        Ward, D., and W. Persons, 2006, Little Colorado River Fish                 DEIS Ch 6
                                                                                                        Monitoring, 2005 Annual Report, Revised Version , Arizona Game and         FEIS Ch 6
                                                                                                        Fish Department, Research Branch, submitted to U.S. Geological
                                                                                                        Survey, Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.
Ref‐076784   34      LTEMP EIS Reference _Ward_Persons_2006_LCR Fish monitoring.pdf
                                                                                                         Ward, D.L., and R.S. Rogers, 2006, Grand Canyon Long‐Term Non‐            DEIS Ch 6
                                                                                                         Native Fish Monitoring, 2005 Annual Report , Arizona Game and Fish        FEIS Ch 6
                                                                                                         Department, Research Branch, submitted to U.S. Geological Survey,
                                                                                                         Grand Canyon Monitoring and Research Center, Flagstaff, Ariz.
Ref‐076818   38      LTEMP EIS Reference _Ward_Rogers_2006_GC long term fish monitoring.pdf
                                                                                                         Waring, G.L., 1995, Current and Historical Riparian Vegetation Trends     DEIS Ch 6
                                                                                                         in Grand Canyon, Using Multitemporal Remote Sensing Analyses of           FEIS Ch 6
                                                                                                         GIS Sites–Final Report , National Park Service, submitted to Bureau of
                                                                                                         Reclamation, Glen Canyon Environmental Studies, and Northern
                                                                                                         Arizona University, Cooperative Agreement No. CA 8000‐8‐0002.
Ref‐076856   50      LTEMP EIS Reference _Waring_1995_Riparian veg trends.pdf
                                                                                                         Warren, P.L., and C.R. Schwalbe, 1985, “Herpetofauna in Riparian          DEIS Ch 6
                                                                                                         Habitats along the Colorado River in Grand Canyon,” pp. 347–354 in        FEIS Ch 6
                                                                                                         Riparian Ecosystems and Their Management: Reconciling Conflicting
                                                                                                         Uses , R.R. Johnson, C.D. Ziebell, D.R. Patton, P.F. Folliott, and
                                                                                                         R.H. Hamre (tech. coords.), First North American Riparian Conference,
                                                                                                         April 16–18, 1985, Tucson, Ariz., General Technical Report RM‐GTR‐
                                                                                                         120, U.S. Department of Agriculture, Forest Service, Rocky Mountain
                                                                                                         Forest and Range Experiment Station.
Ref‐076906    8      LTEMP EIS Reference _Warren_and_Schwalbe_1985.pdf
                                                                                                         Wasowicz, A., and H. Yard, 1993, “Predation by Osprey on Endangered       DEIS Ch 6
                                                                                                         Humpback Chub,” Great Basin Naturalist 53(3):314–315.                     FEIS Ch 6
Ref‐076914    2      LTEMP EIS Reference _Wasowicz_and_Yard_1993.pdf
                                                                                                         WCWCD (Washington County Water Conservancy District), 2012,               DEIS Ch 6
                                                                                                         “Powell Pipeline Project Technical Reports.” Available at                 FEIS Ch 6
                                                                                                         http://www.wcwcd.org/projects/current‐projects/lpp‐lake‐powell‐
Ref‐076916    2      LTEMP EIS Reference _WCWCD_2012_Tech Reports.pdf                                    pipeline/. Accessed May 2013.
                                                                                                         Webb, R., T.S. Melis, and R.A. Valdez, 2002, Observations of              DEIS Ch 6
                                                                                                         Environmental Change in Grand Canyon, Arizona , Water Resources           FEIS Ch 6
                                                                                                         Investigations Report 02‐4080, U.S. Geological Survey in cooperation
                                                                                                         with Grand Canyon Monitoring and Research Center, Tucson, Ariz.
Ref‐076918   41      LTEMP EIS Reference _Webb, Melis, Valdez 2002.pdf
                                                                                                         Webb, R.H., P.T. Pringle, S.L. Reneau, and G.R. Rink, 1988,               DEIS Ch 6
                                                                                                         “Monument Creek Debris Flow, 1984: Implications for Formation of          FEIS Ch 6
                                                                                                         Rapids on the Colorado River in Grand Canyon National Park,”
Ref‐076959    6      LTEMP EIS Reference _Webb_etal_1988_Monument Cr Debris Flow.pdf                     Geology 16:50–54.




                                                                                           Page 106 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 107 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         Webb, R.H., P.R. Griffiths, T.S. Melis, and D.R. Hartley, 2000, Sediment     DEIS Ch 6
                                                                                                         Delivery by Ungaged Tributaries of the Colorado River in Grand               FEIS Ch 6
                                                                                                         Canyon, Arizona , U.S. Geological Survey Water‐Resources
Ref‐076965   78      LTEMP EIS Reference _Webb_etal_2000_Ungaged Tributary Sediment.pdf                  Investigations Report 00‐4055.
                                                                                                         Webb, R.H., J. Belnap, M.L. Scott, and T.C. Esque, 2011, “Long‐term          DEIS Ch 6
                                                                                                         Change in Perennial Vegetation along the Colorado River in Grand              App G
                                                                                                         Canyon National Park (1889–2010),” Park Science , Vol. 28, No. 2,            FEIS Ch 6
                                                                                                         Summer 2011, National Park Service, Natural Resource Stewardship
Ref‐077043   14      LTEMP EIS Reference _Webb_etal_2011_CO River veg change.pdf                         and Science Office of Education and Outreach, Lakewood, Colo.
                                                                                                         Webb, R.H., and P.G. Griffiths, 2001, Monitoring of Coarse Sediment          DEIS Ch 6
                                                                                                         Inputs to the Colorado River in Grand Canyon , USGS Fact Sheet 019‐          FEIS Ch 6
                                                                                                         01, Feb. Available at http://pubs.usgs.gov/fs/FS‐019‐01/pdf/fs‐019‐
Ref‐077057    4      LTEMP EIS Reference _Webb_Griffiths_2001_Monitoring Coarse Sediment.pdf             01.pdf. Accessed Feb. 19, 2015.
                                                                                                         Webb, R.H., and T.S. Melis, 1996, Observations of Environmental              DEIS Ch 6
                                                                                                         Change in Grand Canyon , report to Glen Canyon Environmental                 FEIS Ch 6
                                                                                                         Studies Program, Bureau of Reclamation, Flagstaff, Ariz., U.S.
Ref‐077061   29      LTEMP EIS Reference _Webb_Melis_1996_Environmental Change.pdf                       Geological Survey, Tucson, Ariz.
                                                                                                         Weiss, S.J., 1993, Spawning, Movement, and Population Structure of           DEIS Ch 6
                                                                                                         Flannelmouth Sucker in the Paria River , M.S. thesis, University of          FEIS Ch 6
Ref‐077090   152     LTEMP EIS Reference _Weiss_1993_Spawning Flannelmouth Paria.pdf                     Arizona, Tucson, Ariz.
                                                                                                         Weiss, S.J., E.O. Otis, and O.E. Maughan, 1998, “Spawning Ecology of         DEIS Ch 6
                                                                                                         Flannelmouth Sucker, Catostomus latipinnis (Catostomidae), in Two            FEIS Ch 6
                                                                                                         Small Tributaries on the Lower Colorado River,” Environmental
Ref‐077242   15      LTEMP EIS Reference _Weiss_et al_1998_Spawning ecology.pdf                          Biology of Fishes 52:419–433.
                                                                                                         Wellard Kelly, H.A., E.J. Rosi‐Marshall, T.A. Kennedy, R.O. Hall, Jr.,       DEIS Ch 6
                                                                                                         W.F. Cross, and C.V. Baxter, 2013, “Macroinvertebrate Diets Reflect          FEIS Ch 6
                                                                                                         Tributary Inputs and Turbidity‐Driven Changes in Food Availability in
                                                                                                         the Colorado River Downstream of Glen Canyon Dam,” Freshwater
Ref‐077257   14      LTEMP EIS Reference _Wellard Kelly_etal_2013_Macroinvert diet.pdf                   Science 32(2):397–410.
                                                                                                         Welsh, M., R. Bishop, M. Phillips, and R. Baumgartner, 1995, Glen              App L
                                                                                                         Canyon Dam, Colorado River Storage Project, Arizona—Final Nonuse             FEIS Ch 6
                                                                                                         Values Study Summary Report, EC‐97‐09, U.S. Bureau of Reclamation,
Ref‐077271   54      LTEMP EIS Reference _Welsh_1995_GCES_non‐use values.pdf                             Oct. 1997.
                                                                                                         Westhoff, J.T., C. Paukert, S. Ettinger‐Dietzel, H. Dodd, and M. Siepker,    DEIS Ch 6
                                                                                                         2014, “Behavioural Thermoregulation and Bioenergetics of Riverine            FEIS Ch 6
                                                                                                         Smallmouth Bass Associated with Ambient Cold‐Period Thermal
                                                                                                         Refuge,” Ecology of Freshwater Fish . DOI:10.1111/eff.12192.
Ref‐077325   14      LTEMP EIS Reference _Westhoff_et al_2014_Ecology Freshwater Fish.pdf
                                                                                                          Whatoname, W., Sr., 2010, Letter of Testimony to the Natural                DEIS Ch 6
                                                                                                          Resources Committee Joint Oversight Field Hearing, “On the Edge:            FEIS Ch 6
                                                                                                          Challenges Facing Grand Canyon National Park,” April 8. Available at
                                                                                                          http://hualapai.org/resources/Aministration/WhatonameTestimony0
                                                                                                          4.08.10.pdf. Accessed March 8, 2012.
Ref‐077339    3      LTEMP EIS Reference _Whatoname_2010_Testimony.pdf

                                                                                            Page 107 of 112
                                          Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 108 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                        Whiting, D., C. Paukert, B. Healy, and J. Spurgeon, 2014,                  DEIS Ch 6
                                                                                                        “Macroinvertebrate Prey Availability and Food Web Dynamics of              FEIS Ch 6
                                                                                                        Nonnative Trout in a Colorado River Tributary, Grand Canyon,”
Ref‐077342   14      LTEMP EIS Reference _Whiting_etal_2014_Macroinvert prey and trout.pdf              Freshwater Science 33:872–884.
                                                                                                        Wicks, P., 2014, personal communication from Wicks (Western Area             App K
                                                                                                        Power Administration), to T. Veselka and L. Poch (Argonne National
Ref‐077356    2      LTEMP EIS Reference _Wicks_2014_Personal communication.pdf                         Laboratory), Oct. 1.
                                                                                                        Wiele, S., and M. Torizzo, 2005, “Modeling of Sand Deposition in           DEIS Ch 6
                                                                                                        Archaeologically Significant Reaches of the Colorado River in Grand        FEIS Ch 6
                                                                                                        Canyon, USA,” pp. 357–394 in Computational Fluid Dynamics:
                                                                                                        Applications in Environmental Hydraulics , P.D. Bates, S.N. Lane, and
                                                                                                        R.I. Ferguson (eds.), Wiley and Sons, Chichester, United Kingdom. DOI:
Ref‐077358   47      LTEMP EIS Reference _Wiele_Torizzo_2005_Model Sand Deposition.pdf                  I 0 1002/04700 15195 ch 14
                                                                                                        Wildman, R.A., Jr., L.F. Pratson, M. DeLeon, and J.G. Hering, 2011,        DEIS Ch 6
                                                                                                        “Physical, Chemical, and Mineralogical Characteristics of a Reservoir      FEIS Ch 6
                                                                                                        Sediment Delta (Lake Powell, USA) and Implications for Water Quality
                                         _Wildman_etal_2011_Physical Chemical and                       during Low Water Level,” Journal of Environmental Quality
Ref‐077405   12      LTEMP EIS Reference Mineralogical.pdf                                              40(2):575–586.
                                                                                                        Williams, N., 2013, “Re: Historic Temp Values,” private                      App F
                                                                                                        communication from N. Williams (Water Quality Specialist, U.S.
                                                                                                        Bureau of Reclamation) to J.W. Hayse (Aquatic Ecologist,
                                                                                                        Environmental Science Division, Argonne National Laboratory), Nov.
Ref‐077417    3      LTEMP EIS Reference _Williams_2013_personal communication.pdf                      25.
                                                                                                        Williams, B.K., R.C. Szaro, and C.D. Shapiro, 2009, Adaptive               DEIS Ch 6
                                                                                                        Management: The U.S. Department of the Interior Technical Guide ,          FEIS Ch 6
                                                                                                        Adaptive Management Working Group, U.S. Department of the
                                                                                                        Interior, Washington, D.C. Available at
                                                                                                        http://www.doi.gov/initiatives/AdaptiveManagement/TechGuide.pdf.
Ref‐077420   84      LTEMP EIS Reference _Williams_et al_2009_Adaptive Management.pdf                   Accessed May 2013
                                                                                                        Wilson, L.O., 1976, “Biases in Bighorn Research Relating to Food           DEIS Ch 6
                                                                                                        Preferences and Determining Competition between Bighorn and                FEIS Ch 6
                                                                                                        Other Herbivores,” Transactions of the Desert Bighorn Council
Ref‐077504   60      LTEMP EIS Reference _Wilson_1976.pdf                                               20:46–48.
                                                                                                        Wilson, L.O., J. Blaisdell, G. Walsh, R. Weaver, R. Brigham, W. Kelly,     DEIS Ch 6
                                                                                                        J. Yoakum, M. Hinks, J. Turner, and J. DeForge, 1980, “Desert Bighorn      FEIS Ch 6
                                                                                                        Habitat Requirements and Management Recommendations,” Desert
Ref‐077564   96      LTEMP EIS Reference _Wilson_etal_1980.pdf                                          Bighorn Council Transactions 24:1–7.
                                                                                                        Winters, L. B. Stewart, D. Rogowski, R. Osterhouldt, P. Wolters, and K.    FEIS Ch 6
                                                                                                        Manuell, 2016, Long‐Term Monitoring of the Lees Ferry Fishery:
                                                                                                        Update , Glen Canyon Dam Adaptive Management Program, Technical
                                                                                                        Work Group Public Meeting, January 27. Available at
                                                                                                        http://www.usbr.gov/uc/rm/amp/twg/mtgs/16jan26/documents/AR1
                                                                                                        4_Winters.pdf. Accessed July 1, 2016.
Ref‐077660   32      LTEMP EIS Reference _Winters_2016_Monitoring.pdf

                                                                                           Page 108 of 112
                                          Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 109 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                      Where Cited
                                                                                                         WM Financial Strategies, undated, Rates over Time—Interest Rate               App K
                                                                                                         Trends. Available at http://www.munibondadvisor.com/market.htm.
                                                                                                         Accessed Dec. 3, 2015.
Ref‐077692    4      LTEMP EIS Reference _WM Financial_undated_Rates over time.pdf
Ref‐077696    1      LTEMP EIS Reference _WMPA_2015_Membership.pdf                                        WMPA (Wyoming Municipal Power Agency), 2015, WMP                             App K
                                                                                                          Woodbury, A.M., S. Flowers, D.W. Lindsay, S.D. Durrant, N.K. Dean,          DEIS Ch 6
                                                                                                          A.W. Grundman, J.R. Crook, W.H. Behle, H.G. Higgens, G.R. Smitt, G.G.       FEIS Ch 6
                                                                                                          Hauser, and D.B. McDonald, 1959, “Ecological Studies of the Flora and
                                                                                                          Fauna in Glen Canyon,” University of Utah Anthropological Papers
Ref‐077697   43      LTEMP EIS Reference _Woodbury_etal_1959_Eco study CO river 161‐221.pdf               40:1–229.
                                                                                                          Woodbury, A.M., 1959, An Ecological Study of the Colorado River in          DEIS Ch 6
                                                                                                          Glen Canyon . pp. 149‐176 in Ecological Studies of the Flora and             App F
                                                                                                          Fauna in Glen Canyon , Woodbury, A.M., S. Flowers, D.W. Lindsay, S.D.       FEIS Ch 6
                                                                                                          Durrant, N.K. Dean, A.W. Grundman, J.R. Crook, W.H. Behle, H.G.
                                                                                                          Higgens, G.R. Smitt, G.G. Hauser, and D.B. McDonald, University of
                                                                                                          Utah Anthropological Papers 40:1–229.

                                                                                                          App F:
                                                                                                          Woodbury, A.M., 1959, “An Ecological Study of the Colorado River in
                                                                                                          Glen Canyon,” pp. 149‐176 in Ecological Studies of Flora and Fauna in
                                                                                                          Glen Canyon, A.M. Woodbury (ed.), University of Utah
Ref‐077740   37      LTEMP EIS Reference _Woodbury_etal_1959_Eco study CO river.pdf                       Anthropological Papers No. 40 (Glen Canyon Series No. 7), University
                                                                                                          Woods, A.J., D.A. Lammers, S.A. Bryce, J.M. Omernik, R.L. Denton, M.        DEIS Ch 6
                                                                                                          Domeier, and J.A. Comstock, 2001, Ecoregions of Utah (color poster          FEIS Ch 6
                                                                                                          with map, descriptive text, summary tables, and photographs),
Ref‐077777    3      LTEMP EIS Reference _Woods_et al_2001_Ecoregions Utah.pdf                            U.S. Geological Survey Reston, Va.
                                                                                                          Woodward, G., J.B. Dybkjer. J.S. Ólafsson, G.M. Gíslason, E.R.              DEIS Ch 6
                                                                                                          Hannesdóttir, and N. Friberg, 2010, “Sentinel Systems on the Razor’s        FEIS Ch 6
                                                                                                          Edge: Effects of Warming on Arctic Geothermal Stream Ecosystems,”
Ref‐077780   13      LTEMP EIS Reference _Woodward_et al_2010 Global Change Biology.pdf                   Global Change Biology 16:1979–1991.
                                                                                                          World Meteorological Organization, 2014, 2001–2010: A Decade of             DEIS Ch 6
Ref‐077793   119     LTEMP EIS Reference _World Met Org_2014_Decade of Climate Extremes.pdf               Climate Extremes , WMO‐No. 1103.                                            FEIS Ch 6
                                                                                                          Wright, R.G., 1992, Wildlife Research and Management in the                 DEIS Ch 6
Ref‐077912    4      LTEMP EIS Reference _Wright_1992_Wildlife Research BURRO ONLY.pdf                    National Parks , University of Illinois Press, Urbana and Chicago, Ill      FEIS Ch 6
                                                                                                          Wright, S.A., J.C. Schmidt, T.S. Melis, D.J. Topping, and D.M. Rubin,       DEIS Ch 6
                                                                                                          2008, “Is There Enough Sand? Evaluating the Rate of Grand Canyon            FEIS Ch 6
Ref‐077916    7      LTEMP EIS Reference _Wright_etal_2008_enough_sand.pdf                                Sandbars,” GSA Today 18(8):4–10.
                                                                                                          Wright, S.A., Anderson, C.R., and Voichick, Nicholas, 2009, A simplified     App C
                                                                                                          water temperature model for the Colorado River below Glen Canyon             App F
                                                                                                          Dam: River Research and Applications, v. 25, no. 6, p. 675–686. [Also
Ref‐077923   12      LTEMP EIS Reference _Wright_etal_2008_simplified water.pdf                           available at http://dx.doi.org/10.1002/rra.1179.]



                                                                                            Page 109 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 110 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                        Where Cited
                                                                                                         Wright, S.A., D.J. Topping, D.M. Rubin, and T.S. Melis, 2010, “An              DEIS Ch 6
                                                                                                         Approach for Modeling Sediment Budgets in Supply‐Limited Rivers,”               App C
                                                                                                         Water Resources Res earch 46(10): W10538.                                       App H
                                                                                                         DOI:10.1029/2009WR008600.                                                        App J
Ref‐077935   18      LTEMP EIS Reference _Wright_etal_2010_Sediment Budget Model.pdf                                                                                                    FEIS Ch 6
                                                                                                          Wright, S.A., and P.E. Grams, 2010, Evaluation of Water Year 2011             DEIS Ch 6
                                                                                                          Glen Canyon Dam Flow Release Scenarios on Downstream Sand                     FEIS Ch 6
                                                                                                          Storage along the Colorado River in Arizona , U.S. Geological Survey
Ref‐077953   24      LTEMP EIS Reference _Wright_Grams_2010_WY2011 Release Sand Storage.pdf               Open‐File Report 2010‐1133.
                                                                                                          Wright, S.A., and T.A. Kennedy, 2011, “Science‐Based Strategies for           DEIS Ch 6
                                                                                                          Future High‐Flow Experiments at Glen Canyon Dam,” in Effects of               FEIS Ch 6
                                                                                                          Three High‐Flow Experiments on the Colorado River Ecosystem
                                                                                                          Downstream from Glen Canyon Dam, Arizona , U.S. Geological Survey
Ref‐077977   156     LTEMP EIS Reference _Wright_Kennedy_2011_Three HFE CO riv.pdf                        Circular 1366.
                                                                                                          Wrona, F.J., T.D. Prowse, J.D. Reist, J.E. Hobbie, L.C. Lévesque, and         FEIS Ch 6
                                                                                                          W.F. Vincent, 2006, “Climate Change Effects on Aquatic Biota,
Ref‐078133   11      LTEMP EIS Reference _Wrona_et al_2006_Climate change biota.pdf                       Ecosystem Structure and Function,” Ambio 35(7):359‐369.
                                                                                                          Wyoming Department of Administration and Information, 2013,                   DEIS Ch 6
                                                                                                          “Population for Wyoming, Counties, Cities and Towns: 2010 to 2030.”           FEIS Ch 6
                                                                                                          Available at http://eadiv.state.wy.us/pop/wyc&sc30.htm. Accessed
Ref‐078144    2      LTEMP EIS Reference _Wyoming DAI_2013_Population Wyoming.pdf                         Jan. 13, 2015.
                                                                                                          Yackulic, C.B., M.D. Ward, J. Korman, and D.R. Van Haverbeke, 2014,           DEIS Ch 6
                                                                                                          “A Quantitative Life History of Endangered Humpback Chub that                  App C
                                                                                                          Spawn in the Little Colorado River: Variation in Movement, Growth,             App F
                                                                                                          and Survival,” Ecology and Evolution 4(7): 1006–1018.                         FEIS Ch 6
Ref‐078146   13      LTEMP EIS Reference _Yackulic_etal_2014_History HBC LCR.pdf                          DOI:10.1002/ece3.990 Epub
                                                                                                          Yanites, B.J., R.H. Webb, P.G. Griffiths, and C.S. Magirl, 2006, “Debris      DEIS Ch 6
                                                                                                          Flow Deposition and Reworking by the Colorado River in Grand                  FEIS Ch 6
                                                                                                          Canyon, Arizona,” Water Resources Research 42:W11411.
Ref‐078159   16      LTEMP EIS Reference _Yanites_etal_2006_Debris Flow CO Riv.pdf                        DOI:10.1029/2005WR004847.
                                                                                                          Yard, M.D., and D.W. Blinn, 2001, Algal Colonization and                      DEIS Ch 6
                                                                                                          Recolonization Response Rates during Experimental Low Summer                  FEIS Ch 6
                                                                                                          Steady Flows , Grand Canyon Monitoring and Research Center,
Ref‐078175   60      LTEMP EIS Reference _Yard_Blinn_2001_Algal colonization LSSF.pdf                     Flagstaff, Ariz., June 25.
                                                                                                          Yard, H.K., C. Van Riper, III, B.T. Brown, and M.J. Kearsley, 2004, “Diets    DEIS Ch 6
                                                                                                          of Insectivorous Birds along the Colorado River in Grand Canyon,              FEIS Ch 6
Ref‐078235   10      LTEMP EIS Reference _Yard_etal_2004_Insectivorous birds.pdf                          Arizona,” The Condor 106:106–115.
                                                                                                          Yard, M.D., Bennett, G.E., Mietz, S.N., Coggins, L.G., Jr., Stevens, L.E.,    DEIS Ch 6
                                                                                                          Hueftle, S.J., and Blinn, D.W., 2005, “Influence of Topographic               FEIS Ch 6
                                                                                                          Complexity on Solar Insolation Estimates for the Colorado River,
                                                                                                          Grand Canyon, AZ,” Ecological Modelling 183(2‐3):157–172. Available
                                                                                                          at
                                                                                                          http://www.sciencedirect.com/science/article/pii/S030438000400437
Ref‐078245   16      LTEMP EIS Reference _Yard_etal_2005_Influence topographic.pdf
                                                                                                          5 Accessed July 19 2011
                                                                                            Page 110 of 112
                                           Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 111 of 112
                                                                     Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                               Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                       Citation from Chapter 6 or Appendices of the LTEMP DEIS                    Where Cited
                                                                                                         Yard, M.D., L.G. Coggins Jr., C.V. Baxter, G.E. Bennett, and J. Korman,    DEIS Ch 6
                                                                                                         2011, “Trout Piscivory in the Colorado River, Grand Canyon: Effects of      App F
                                         _Yard_etal_2011_Trout                                           Turbidity, Temperature, and Prey Availability,” Transactions of the        FEIS Ch 6
Ref‐078261   17      LTEMP EIS Reference piscivory_Transactions_AFS_LCR.pdf                              American Fisheries Society 140(2):471–486.
                                                                                                         Yeatts, M., and C. Brod, 1996, High Elevation Sand Deposition and          DEIS Ch 6
                                                                                                         Retention from the 1996 Spike Flow: An Assessment for Cultural             FEIS Ch 6
                                                                                                         Resources Stabilization, Final Report, Glen Canyon Environmental
Ref‐078278    1      LTEMP EIS Reference _Yeatts_Brod_1996_High elevation sand.pdf                       Studies, Bureau of Reclamation, Flagstaff, Ariz.
                                                                                                         Yeatts, M., and K. Huisinga, 2003, Soosoy Himu Naanamiwiwyungwa:           DEIS Ch 6
                                                                                                         An Analysis of the Grand Canyon Monitoring and Research Center’s           FEIS Ch 6
                                                                                                         Terrestrial Monitoring Program and the Development of a Hopi Long‐
                                                                                                         term Plan, Final Report , June, on file at Grand Canyon Research
Ref‐078279    1      LTEMP EIS Reference _Yeatts_Huisinga_2003_Terrestrial monitoring.pdf                Monitoring Center, Flagstaff, Ariz.
                                                                                                         Yeatts, M., and K. Huisinga, 2006, A Hopi Long‐Term Monitoring             DEIS Ch 6
                                                                                                         Program for Ӧngtupqa (the Grand Canyon) , prepared for Bureau of           FEIS Ch 6
Ref‐078280    1      LTEMP EIS Reference _Yeatts_Huisinga_2006_Hopi monitoring.pdf                       Reclamation, Upper Colorado Region, Salt Lake City, Utah, May.
                                                                                                         Yeatts, M., and K. Huisinga, 2009, A Hopi Long‐Term Monitoring             DEIS Ch 6
                                                                                                         Program for Ӧngtupqa (the Grand Canyon) , prepared for Bureau of           FEIS Ch 6
Ref‐078281    1      LTEMP EIS Reference _Yeatts_Huisinga_2009_Hopi monitoring.pdf                       Reclamation, Upper Colorado Region, Salt Lake City, Utah, May.
                                                                                                         Yeatts, M., and K. Huisinga, 2010, A Hopi Long‐Term Monitoring             DEIS Ch 6
                                                                                                         Program for Ӧngtupqa (the Grand Canyon) , prepared for Bureau of           FEIS Ch 6
Ref‐078282    1      LTEMP EIS Reference _Yeatts_Huisinga_2010_Hopi monitoring.pdf                       Reclamation, Upper Colorado Region, Salt Lake City, Utah, April.
                                                                                                         Yeatts, M., and K. Huisinga, 2011, A Hopi Long‐Term Monitoring             DEIS Ch 6
                                                                                                         Program for Ӧngtupqa (the Grand Canyon) , prepared for Bureau of           FEIS Ch 6
Ref‐078283    1      LTEMP EIS Reference _Yeatts_Huisinga_2011_Hopi monitoring.pdf                       Reclamation, Upper Colorado Region, Salt Lake City, Utah, Feb.
                                                                                                         Yeatts, M., and K. Huisinga, 2012, 2012 Report of the Hopi Long‐Term       DEIS Ch 6
                                                                                                         Monitoring Program for Ӧ012 Rep (the Grand Canyon) , prepared for          FEIS Ch 6
                                                                                                         the Grand Canyon Dam Adaptive Management Program by the Hopi
                                                                                                         Cultural Preservation Office, Kykotsmovi, Ariz., Dec.
Ref‐078284    1      LTEMP EIS Reference _Yeatts_Husinga_2012_Hopi monitoring report.pdf
                                                                                                          Yeatts, M., and K. Huisinga, 2013, 2013 Report of the Hopi Long‐Term      DEIS Ch 6
                                                                                                          Monitoring Program for Ӧngtupqa (the Grand Canyon) , prepared for           App I
                                                                                                          Grand Canyon Dam Adaptive Management Program by Hopi Cultural             FEIS Ch 6
Ref‐078285    1      LTEMP EIS Reference _Yeatts_Husinga_2013_Hopi monitoring.pdf                         Preservation Office, Kykotsmovi, Ariz., Dec.
                                                                                                          Zachmann, L.J., V. Horncastle, and B.G. Dickson, 2013, Colorado River     DEIS Ch 6
                                                                                                          Plan — Research, Monitoring, and Mitigation Program Data                  FEIS Ch 6
                                                                                                          Analyses , Laboratory of Landscape Ecology and Conservation Biology,
                                                                                                          School of Earth Sciences and Environmental Sustainability, Northern
Ref‐078286   69      LTEMP EIS Reference _Zachmann_et al_2013 CRMP_Final_Report.pdf                       Arizona University, Flagstaff, Ariz.
                                                                                                          Zagona, E., T. Fulp, R. Shane, T. Magee, and H. Goranflo, 2001,           DEIS Ch 6
                                                                                                          “RiverWareTM: A Generalized Tool for Complex Reservoir Systems             App C
                                                                                                          Modeling,” Journal of the American Water Resources                         App D
Ref‐078355   17      LTEMP EIS Reference _Zagona_2001_RiverWare tool.pdf                                  Association 37(4):913–929.                                                FEIS Ch 6


                                                                                            Page 111 of 112
                                          Case 3:19-cv-08285-MTL Document 41-2 Filed 06/02/20 Page 112 of 112
                                                                    Save the Colorado, et al. v. U.S. Department of Interior, et al.
                                                                              Administrative Record References Index



 Bates No. No. of
(First Page) Pages        File Type      Filename                                                      Citation from Chapter 6 or Appendices of the LTEMP DEIS                Where Cited
                                                                                                        Zahn‐Seegert, S.E., 2010, Diet Overlap and Competition among Native    DEIS Ch 6
                                                                                                        and Non‐Native Small‐Bodied Fishes in the Colorado River, Grand        FEIS Ch 6
                                                                                                        Canyon, Arizona , Master’s thesis, Loyola University of Chicago,
Ref‐078372   106     LTEMP EIS Reference _Zahn‐Seegart_2010_Diet Overlap.pdf                            Program in Biology, Chicago, Ill., Dec.
                                                                                                        Zuni Tribal Council, 2010, Zuni Tribal Council Resolution No. M70‐     DEIS Ch 6
Ref‐078478    1      LTEMP EIS Reference _Zuni_Tribal_Council_2010_Resolution.pdf                       2010‐C‐086 , Zuni Tribe, Zuni, N.Mex., Sept. 21.                       FEIS Ch 6




                                                                                           Page 112 of 112
